
	
		II
		Calendar No. 110
		111th CONGRESS
		1st Session
		S. 1462
		[Report No. 111–48]
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Bingaman, from the
			 Committee on Energy and Natural
			 Resources, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To promote clean energy technology development, enhanced
		  energy efficiency, improved energy security, and energy innovation and
		  workforce development, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Clean Energy
			 Leadership Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Clean energy technology
				deployment
					Subtitle A—Clean energy
				financing
					Sec. 101. Purpose.
					Sec. 102. Definitions.
					Sec. 103. Improvements to existing
				programs.
					Sec. 104. Energy technology deployment
				goals.
					Sec. 105. Clean Energy Deployment
				Administration.
					Sec. 106. Administration
				functions.
					Sec. 107. Federal Credit
				Authority.
					Sec. 108. General provisions.
					Subtitle B—Improved transmission
				siting
					Sec. 121. Siting of interstate electric
				transmission facilities.
					Subtitle C—Federal renewable electricity
				standard
					Sec. 131. Sense of Congress on renewable
				energy and energy efficiency.
					Sec. 132. Federal renewable electricity
				standard.
					Sec. 133. Federal purchase requirement
				amendments.
					Subtitle D—Energy and water
				integration
					Sec. 141. Energy water nexus
				study.
					Sec. 142. Power plant water and energy
				efficiency.
					Sec. 143. Reclamation water conservation
				and energy savings study.
					Sec. 144. Brackish groundwater national
				desalination research facility.
					Sec. 145. Enhanced information on
				water-related energy consumption.
					Sec. 146. Energy-Water Research and
				Development Roadmap.
					Sec. 147. Energy-water clean technology
				grant program.
					Sec. 148. Rural water utilities energy and
				water efficiency program.
					Sec. 149. Comprehensive water use and
				energy savings study.
					Subtitle E—Vehicle technology
				deployment
					Sec. 151. Transportation roadmap
				study.
					Sec. 152. Vehicle technology and
				recharging infrastructure.
					Sec. 153. Electric drive transportation
				standardization.
					Sec. 154. Pilot program for plug-in
				electric drive vehicles for Federal fleet.
					Sec. 155. Study of end-of-useful life
				options for motor vehicle batteries.
					TITLE II—Enhanced energy
				efficiency
					Subtitle A—Manufacturing energy
				efficiency
					Sec. 201. State partnership industrial
				energy efficiency revolving loan program.
					Sec. 202. Coordination of research and
				development of energy efficient technologies for industry.
					Sec. 203. Energy efficient technologies
				assessment.
					Sec. 204. Future of Industry
				program.
					Sec. 205. Sustainable manufacturing
				initiative.
					Sec. 206. Innovation in industry
				grants.
					Sec. 207. Study of advanced energy
				technology manufacturing capabilities in the United States.
					Sec. 208. Industrial Technologies steering
				committee.
					Sec. 209. Authorization of
				appropriations.
					Subtitle B—Improved efficiency in
				appliances and equipment
					Sec. 221. Test procedure petition
				process.
					Sec. 222. Energy Star program.
					Sec. 223. Petition for amended
				standards.
					Sec. 224. Portable light
				fixtures.
					Sec. 225. GU–24 base lamps.
					Sec. 226. Standards for certain
				incandescent reflector lamps and reflector lamps.
					Sec. 227. Standards for commercial
				furnaces.
					Sec. 228. Motor efficiency rebate
				program.
					Sec. 229. Study of compliance with energy
				standards for appliances.
					Sec. 230. Study of direct current
				electricity supply in certain buildings.
					Sec. 231. Motor market assessment and
				commercial awareness program.
					Sec. 232. Study regarding Energy Superstar
				concept.
					Sec. 233. Technical amendment.
					Subtitle C—Building efficiency
				
					PART I—Building codes
					Sec. 241. Greater energy efficiency in
				building codes.
					Sec. 242. Multifamily and Manufactured
				Housing Energy Efficiency Grant Program.
					Sec. 243. Building training and assessment
				centers.
					PART II—Weatherization assistance for
				low-income persons
					Sec. 251. Weatherization assistance for
				low-income persons.
					PART III—State Energy Program
					Sec. 255. State Energy
				Program.
					PART IV—State energy efficiency grants
				program
					Sec. 261. Definitions.
					Sec. 262. State energy efficiency retrofit
				programs.
					Sec. 263. Administrative and technical
				support.
					Sec. 264. Regulations.
					Sec. 265. Funding.
					Sec. 266. Home Energy Retrofit Finance
				Program.
					PART V—Federal efficiency and
				renewables
					Sec. 271. Federal purchase
				requirement.
					Sec. 272. Competition requirements for
				task or delivery orders under energy savings performance contracts.
					Sec. 273. Funding flexibility.
					Sec. 274. Definition of energy
				savings.
					Sec. 275. National energy efficiency
				improvement goals.
					Sec. 276. Energy sustainability and
				efficiency grants and loans for institutions.
					Sec. 277. Federal implementation strategy
				for energy-efficient information and communications technologies.
					Sec. 278. Incentives for Federal agencies
				to participate in energy efficiency programs.
					PART VI—Energy efficiency information on
				homes and buildings
					Sec. 281. Building energy performance
				information program.
					Sec. 282. Evaluation, measurement, and
				verification of energy savings.
					PART VII—Residential High Performance
				Zero-Net-Energy Buildings Initiative
					Sec. 291. Residential High Performance
				Zero-Net-Energy Buildings Initiative.
					Subtitle D—Electric grid
					Sec. 295. National electric system
				efficiency and peak demand reduction goal.
					Sec. 296. Uniform national standards for
				interconnection of certain small power production facilities.
					TITLE III—Improved energy
				security
					Subtitle A—Cyber security of the electric
				transmission grid
					Sec. 301. Critical electric
				infrastructure.
					Subtitle B—Nuclear energy
					Sec. 311. National Commission on Nuclear
				Waste.
					Sec. 312. Sense of Congress regarding the
				strategic role of nuclear energy.
					Sec. 313. Advanced fuel recycling process
				development.
					Subtitle C—Improving United States
				Strategic Reserves
					Sec. 321. Petroleum product
				reserve.
					Sec. 322. Petroleum exchange
				authority.
					Subtitle D—Federal oil and gas
				development
					PART I—Oil and gas leasing
					Sec. 331. Oil and Gas Permit Processing
				Improvement Fund.
					Sec. 332. Facilitation of coproduction of
				geothermal energy on oil and gas leases.
					PART II—Outer Continental Shelf
					Sec. 341. Implementation of inventory of
				outer Continental Shelf resources.
					Sec. 342. Alaska OCS permit processing
				coordination office.
					Sec. 343. Moratorium of oil and gas
				leasing in certain areas of the Gulf of Mexico.
					Sec. 344. Repeal of outer Continental
				Shelf deep water and deep gas royalty relief.
					PART III—Miscellaneous
					Sec. 351. Minerals Management
				Service.
					Sec. 352. Preservation of geological and
				geophysical data.
					Sec. 353. Alaska natural gas
				pipeline.
					Sec. 354. Denali National Park
				and Preserve natural gas pipeline.
					Sec. 355. Exemption of trans-Alaska oil
				pipeline system from certain requirements.
					Sec. 356. Procurement and acquisition of
				alternative fuels.
					Sec. 357. Geologic Materials Archiving
				Grant Program.
					Subtitle E—Public land renewable energy
				deployment
					Sec. 361. Renewable energy Federal permit
				coordination.
					Sec. 362. Extension of funding for
				implementation of Geothermal Steam Act of 1970.
					Sec. 363. Programmatic environmental
				impact statements and land use planning.
					Sec. 364. Report.
					Sec. 365. Renewable energy development on
				brownfield sites.
					Sec. 366. Development of solar and wind
				energy on public land.
					Subtitle F—Carbon capture 
					Sec. 371. Large-scale carbon storage
				program.
					Sec. 372. Training program for State
				agencies.
					Subtitle G—Island energy
					Sec. 381. Affiliated island energy
				independence team.
					TITLE IV—Energy innovation and workforce
				development
					Subtitle A—Funding
					Sec. 401. Authorization of appropriations
				for energy research, development, demonstration, and commercial application
				activities.
					Subtitle B—Grand Energy Challenges
				Research Initiative
					Sec. 411. Grand Energy Challenges Research
				Initiative.
					Subtitle C—Improvements to existing
				energy research and development programs
					Sec. 421. Advanced Research Projects
				Agency—Energy.
					Sec. 422. Domestic vehicle battery
				manufacturing research.
					Sec. 423. Lightweight materials research
				and development.
					Sec. 424. Amendments to the Methane
				Hydrate Research and Development Act of 2000.
					Sec. 425. Program to exploit low-Btu gas
				and conserve helium resources.
					Sec. 426. Office of Arctic
				Energy.
					Sec. 427. Ultra-deepwater and
				unconventional natural gas and other petroleum resources program.
					Subtitle D—Energy workforce
				development
					Sec. 431. Best practices for energy career
				academies.
					Sec. 432. Energy career
				academies.
					Sec. 433. Energy utility trades program
				for community colleges.
					Sec. 434. Student awareness of energy
				career opportunities.
					Sec. 435. Coordination of energy workforce
				training programs.
					Sec. 436. Direct hire
				authority.
					Sec. 437. Critical pay
				authority.
					Sec. 438. Reemployment of civilian
				retirees.
					Sec. 439. Sustainable energy training
				program for community colleges.
					Subtitle E—Strengthening education and
				training in the subsurface geosciences and engineering for energy
				development
					Sec. 451. Definitions.
					Sec. 452. Policy.
					Sec. 453. Research personnel and
				programs.
					Sec. 454. Scholarships and
				fellowships.
					Sec. 455. Career technical and community
				college education.
					Sec. 456. Use of funds by
				institutions.
					Sec. 457. Advisory Committee.
					Sec. 458. Office; regulations.
					Sec. 459. Authorization of
				appropriations.
					Sec. 460. Study of availability of skilled
				workers.
					Subtitle F—Miscellaneous
					Sec. 471. Other transactions
				authority.
					Sec. 472. Definition of National
				Laboratory.
					Sec. 473. Protection of
				results.
					Sec. 474. Marine and hydrokinetic
				renewable energy research and development.
					TITLE V—Energy markets
					Sec. 501. Enhanced information on critical
				energy supplies.
					Sec. 502. Working Group on Energy
				Markets.
					Sec. 503. Study of regulatory framework
				for energy markets.
					Sec. 504. Metadata formats for energy
				prices.
					Sec. 505. Emergency orders under the
				Federal Power Act.
					Sec. 506. Cease-and-desist authority under
				the Federal Power Act.
					Sec. 507. Cease-and-desist authority under
				the Natural Gas Act.
					Sec. 508. De novo review of civil
				penalties under the Natural Gas Act.
					TITLE VI—Policy studies and
				reports
					Sec. 601. Helium gas resource
				assessment.
					Sec. 602. Potash mineral resource
				assessment.
					Sec. 603. Better energy strategy for
				tomorrow.
					Sec. 604. Addressing climate change in
				China and India.
					Sec. 605. Carbon leakage mitigation
				study.
					Sec. 606. Study of foreign fuel
				subsidies.
					Sec. 607. Assessment of renewable energy
				resources.
					Sec. 608. Efficiency review of electric
				generation facilities.
					Sec. 609. Report on emissions of
				alternative transportation fuels.
					Sec. 610. Oil savings.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IClean energy
			 technology deployment
			AClean energy
			 financing
				101.PurposeThe purpose of this subtitle is to promote
			 the domestic development and deployment of clean energy technologies required
			 for the 21st century through the improvement of existing programs and the
			 establishment of a self-sustaining Clean Energy Deployment Administration that
			 will provide for an attractive investment environment through partnership with
			 and support of the private capital market in order to promote access to
			 affordable financing for accelerated and widespread deployment of—
					(1)clean energy
			 technologies;
					(2)advanced or
			 enabling energy infrastructure technologies;
					(3)energy efficiency
			 technologies in residential, commercial, and industrial applications, including
			 end-use efficiency in buildings; and
					(4)manufacturing
			 technologies for any of the technologies or applications described in this
			 section.
					102.DefinitionsIn this subtitle:
					(1)AdministrationThe
			 term Administration means the Clean Energy Deployment
			 Administration established by section 105.
					(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
					(3)Advisory
			 CouncilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Administration.
					(4)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology that—
						(A)presents a
			 significant opportunity to advance the goals developed under section 104, as
			 assessed under the methodology established by the Advisory Council; but
						(B)has generally not
			 been considered a commercially ready technology as a result of high perceived
			 technology risk or other similar factors.
						(5)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy that will—
						(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
						(B)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
						(C)contribute to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related emissions.
						(6)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
					(7)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
					(8)FundThe
			 term Fund means the Clean Energy Investment Fund established by
			 section 103(a).
					(9)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
					(10)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
					(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(12)SecurityThe
			 term security has the meaning given the term in section 2 of the
			 Securities Act of 1933 (15 U.S.C. 77b).
					(13)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(14)Technology
			 riskThe term technology risk means the risks during
			 construction or operation associated with the design, development, and
			 deployment of clean energy technologies (including the cost, schedule,
			 performance, reliability and maintenance, and accounting for the perceived
			 risk), from the perspective of commercial lenders, that may be increased as a
			 result of the absence of adequate historical construction, operating, or
			 performance data from commercial applications of the technology.
					103.Improvements
			 to existing programs
					(a)Clean Energy
			 Investment Fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Investment Fund, consisting of—
							(A)such amounts as
			 have been appropriated for administrative expenses to carry out title XVII of
			 the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.);
							(B)such amounts as
			 are deposited in the Fund under this subtitle and amendments made by this
			 subtitle; and
							(C)such sums as may
			 be appropriated to supplement the Fund.
							(2)Expenditures
			 from Fund
							(A)In
			 generalNotwithstanding section 1705(e) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16516(e)), amounts in the Fund shall be available to the
			 Secretary for obligation without fiscal year limitation, to remain available
			 until expended.
							(B)Administrative
			 expenses
								(i)FeesFees
			 collected for administrative expenses shall be available without limitation to
			 cover applicable expenses.
								(ii)FundTo
			 the extent that administrative expenses are not reimbursed through fees, an
			 amount not to exceed 1.5 percent of the amounts in the Fund as of the beginning
			 of each fiscal year shall be available to pay the administrative expenses for
			 the fiscal year necessary to carry out title XVII of the Energy Policy Act of
			 2005 (42 U.S.C. 16511 et seq.).
								(3)Transfers of
			 amounts
							(A)In
			 generalThe amounts required to be transferred to the Fund under
			 this subsection shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
							(B)Cash
			 flowsCash flows associated with costs of the Fund described in
			 section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)(B)) shall be transferred to appropriate credit accounts.
							(C)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
							(b)Revisions to
			 loan guarantee program authority
						(1)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
							
								(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
									(i)a
				demonstration project; or
									(ii)a project for
				which the Secretary approved a loan
				guarantee.
									.
						(2)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
							
								(b)Specific
				appropriation or contribution
									(1)In
				generalNo guarantee shall be made unless sufficient amounts to
				account for the cost are available—
										(A)in unobligated
				balances within the Clean Energy Investment Fund established under section
				103(a) of the American Clean Energy
				Leadership Act of 2009;
										(B)as a payment from
				the borrower and the payment is deposited in the Clean Energy Investment Fund;
				or
										(C)in any
				combination of balances and payments described in subparagraphs (A) and (B),
				respectively.
										(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
									(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee under this
				section.
									.
						(3)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended
			 by striking subparagraphs (B) and (C) and inserting the following:
							
								(B)Superiority of
				rightsExcept as provided in subparagraph (C), the rights of the
				Secretary, with respect to any property acquired pursuant to a guarantee or
				related agreements, shall be superior to the rights of any other person with
				respect to the property.
								(C)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
									(i)protect the
				interests of the United States in the case of default;
									(ii)have available
				all the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project;
									(iii)provide for
				sharing the proceeds received from the sale of project assets with other
				creditors or control the disposition of project assets if necessary to protect
				the interests of the United States in the case of default; and
									(iv)provide such
				lien priority in project assets as necessary to protect the interests of the
				United States in the case of a
				default.
									.
						(4)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
							
								(2)AvailabilityFees
				collected under this subsection shall—
									(A)be deposited by
				the Secretary in the Clean Energy Investment Fund established under section
				103(a) of the American Clean Energy
				Leadership Act of 2009; and
									(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
									(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this title.
								(4)Excess
				feesOf the amount of a fee imposed on an applicant at the
				conditional commitment stage, 75 percent of the amount shall be refundable to
				the applicant if there is no financial close on the application, unless the
				Secretary determines that the administrative costs of the Department have
				exceeded the amount retained.
								(5)Credit
				reportIf, in the opinion of the Secretary, the credit rating of
				an applicant is not relevant to the determination of whether or not support
				will be provided and the applicant agrees to accept the credit rating assigned
				to the applicant by the Secretary, the Secretary may waive any requirement to
				provide a third-party credit
				report.
								.
						(5)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at
			 the end the following:
							
								(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to conduct necessary reviews
				concurrently of an application for a loan guarantee under this title such that
				decisions as to whether to enter into a commitment on the application can be
				issued not later than 180 days after the date of submission of a completed
				application.
								.
						(6)Wage
			 ratesSection 1705(c) of the Energy Policy Act of 2005 (42 U.S.C.
			 16516(c)) is amended by striking support under this section and
			 inserting support under this title.
						104.Energy
			 technology deployment goals
					(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish for review
			 and comment in the Federal Register near-, medium-, and long-term goals
			 (including numerical performance targets at appropriate intervals to measure
			 progress toward those goals) for the deployment of clean energy technologies
			 through the credit support programs established by this subtitle (including an
			 amendment made by this subtitle) to promote—
						(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
						(2)clean energy
			 technologies in vehicles and fuels that will substantially reduce the reliance
			 of the United States on foreign sources of energy and insulate consumers from
			 the volatility of world energy markets;
						(3)a domestic
			 commercialization and manufacturing capacity that will establish the United
			 States as a world leader in clean energy technologies across multiple
			 sectors;
						(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies appropriate to each region of the United States;
						(5)the
			 transformation of the building stock of the United States to zero net energy
			 consumption;
						(6)the recovery,
			 use, and prevention of waste energy;
						(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 achieve price parity with conventional energy sources;
						(8)domestic
			 production of commodities and materials (such as steel, chemicals, polymers,
			 and cement) using clean energy technologies so that the United States will
			 become a world leader in environmentally sustainable production of the
			 commodities and materials;
						(9)a robust,
			 efficient, and interactive electricity transmission grid that will allow for
			 the incorporation of clean energy technologies, distributed generation, smart
			 grid functions, and demand-response in each regional electric grid;
						(10)sufficient
			 availability of financial products to allow owners and users of residential,
			 retail, commercial, and industrial buildings to make energy efficiency and
			 distributed generation technology investments with reasonable payback periods;
			 and
						(11)such other goals
			 as the Secretary, in consultation with the Advisory Council, determines to be
			 consistent with the purposes of this subtitle.
						(b)RevisionsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
					105.Clean Energy
			 Deployment Administration
					(a)Establishment
						(1)In
			 generalThere is established in the Department of Energy an
			 administration to be known as the Clean Energy Deployment Administration, under
			 the direction of the Administrator and the Board of Directors.
						(2)Status
							(A)In
			 generalThe Administration (including officers, employees, and
			 agents of the Administration) shall not be responsible to, or subject to the
			 authority, direction, or control of, any other officer, employee, or agent of
			 the Department of Energy other than the Secretary, acting through the
			 Administrator.
							(B)Exemption from
			 reorganizationThe Administration shall be exempt from the
			 reorganization authority provided under section 643 of the Department of Energy
			 Organization Act (42 U.S.C. 7253).
							(C)Inspector
			 generalSection 12 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
								(i)in
			 paragraph (1), by inserting the Administrator of the Clean Energy
			 Deployment Administration; after Export-Import Bank;;
			 and
								(ii)in
			 paragraph (2), by inserting the Clean Energy Deployment
			 Administration, after Export-Import Bank,.
								(3)Offices
							(A)Principal
			 officeThe Administration shall—
								(i)maintain the
			 principal office of the Administration in the District of Columbia; and
								(ii)for purposes of
			 venue in civil actions, be considered to be a resident of the District of
			 Columbia.
								(B)Other
			 officesThe Administration may establish other offices in such
			 other places as the Administration considers necessary or appropriate for the
			 conduct of the business of the Administration.
							(b)Administrator
						(1)In
			 generalThe Administrator shall be—
							(A)appointed by the
			 President, with the advice and consent of the Senate, for a 5-year term;
			 and
							(B)compensated at
			 the annual rate of basic pay prescribed for level II of the Executive Schedule
			 under section 5313 of title 5, United States Code.
							(2)DutiesThe
			 Administrator shall—
							(A)serve as the
			 Chief Executive Officer of the Administration and Chairman of the Board;
							(B)ensure
			 that—
								(i)the
			 Administration operates in a safe and sound manner, including maintenance of
			 adequate capital and internal controls (consistent with section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262));
								(ii)the operations
			 and activities of the Administration foster liquid, efficient, competitive, and
			 resilient energy and energy efficiency finance markets;
								(iii)the
			 Administration carries out the purposes of this subtitle only through
			 activities that are authorized under and consistent with this subtitle;
			 and
								(iv)the activities
			 of the Administration and the manner in which the Administration is operated
			 are consistent with the public interest;
								(C)develop policies
			 and procedures for the Administration that will—
								(i)promote a
			 self-sustaining portfolio of investments that will maximize the value of
			 investments to effectively promote clean energy technologies;
								(ii)promote
			 transparency and openness in Administration operations;
								(iii)afford the
			 Administration with sufficient flexibility to meet the purposes of this
			 subtitle;
								(iv)provide for the
			 efficient processing of applications;
								(v)promote,
			 consistent with the purposes of this Act, the participation of private
			 financial institutions and other sources of private capital, on commercially
			 reasonable terms, if and to the extent the capital is available; and
								(vi)promote the
			 availability of financial products to small business through working with
			 entities that have appropriate expertise extending credit or other relevant
			 financial services to small companies developing clean energy technologies;
			 and
								(D)with the
			 concurrence of the Board, set expected loss reserves for the support provided
			 by the Administration consistent with section 106(a)(1)(C).
							(c)Board of
			 Directors
						(1)In
			 generalThe Board of Directors of the Administration shall
			 consist of—
							(A)the Secretary or
			 the designee of the Secretary, who shall serve as an ex-officio voting member
			 of the Board of Directors;
							(B)the
			 Administrator, who shall serve as the Chairman of the Board of Directors;
			 and
							(C)7 additional
			 members who shall—
								(i)be
			 appointed by the President, with the advice and consent of the Senate, for
			 staggered 5-year terms; and
								(ii)have experience
			 in banking or financial services relevant to the operations of the
			 Administration, including individuals with substantial experience in the
			 development of energy projects, the electricity generation sector, the
			 transportation sector, the manufacturing sector, and the energy efficiency
			 sector.
								(2)DutiesThe
			 Board of Directors shall—
							(A)oversee the
			 operations of the Administration and ensure industry best practices are
			 followed in all financial transactions involving the Administration;
							(B)consult with the
			 Administrator on the general policies and procedures of the Administration to
			 ensure the interests of the taxpayers are protected;
							(C)ensure the
			 portfolio of investments are consistent with purposes of this subtitle and with
			 the long-term financial stability of the Administration;
							(D)ensure that the
			 operations and activities of the Administration are consistent with the
			 development of a robust private sector that can provide commercial loans or
			 financing products; and
							(E)not serve on a
			 full-time basis, except that the Board of Directors shall meet at least
			 quarterly to review, as appropriate, applications for credit support and set
			 policies and procedures as necessary.
							(3)RemovalAn
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
						(4)VacanciesAn
			 appointed seat on the Board of Directors that becomes vacant shall be filled by
			 appointment by the President, but only for the unexpired portion of the term of
			 the vacating member.
						(5)Compensation of
			 membersAn appointed member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
						(d)Energy
			 Technology Advisory Council
						(1)In
			 generalThe Administration shall have an Energy Technology
			 Advisory Council consisting of—
							(A)5 members
			 selected by the Secretary; and
							(B)3 members
			 selected by the Board of Directors of the Administration.
							(2)QualificationsThe
			 members of the Advisory Council shall—
							(A)have relevant
			 scientific expertise; and
							(B)in the case of
			 the members selected by the Secretary under paragraph (1)(A), include
			 representatives of—
								(i)the
			 academic community;
								(ii)the private
			 research community;
								(iii)National
			 Laboratories;
								(iv)the technology
			 or project development community; and
								(v)the
			 commercial energy financing and operations sector.
								(3)DutiesThe
			 Advisory Council shall—
							(A)develop and
			 publish for comment in the Federal Register a methodology for assessment of
			 clean energy technologies that will allow the Administration to evaluate
			 projects based on the progress likely to be achieved per-dollar invested in
			 maximizing the attributes of the definition of clean energy technology, taking
			 into account the extent to which support for a clean energy technology is
			 likely to accrue subsequent benefits that are attributable to a commercial
			 scale deployment taking place earlier than that which otherwise would have
			 occurred without the support; and
							(B)advise on the
			 technological approaches that should be supported by the Administration to meet
			 the technology deployment goals established by the Secretary pursuant to
			 section 104.
							(4)Term
							(A)In
			 generalMembers of the Advisory Council shall have 5-year
			 staggered terms, as determined by the Secretary and the Administrator.
							(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
							(5)CompensationA
			 member of the Advisory Council, who is not otherwise compensated as a Federal
			 employee, shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Advisory Council.
						(e)Staff
						(1)In
			 generalThe Administrator, in consultation with the Board of
			 Directors, may—
							(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this subtitle; and
							(B)vest those
			 personnel with such powers and duties as the Administrator may
			 determine.
							(2)Direct hire
			 authority
							(A)In
			 generalNotwithstanding section 3304 and sections 3309 through
			 3318 of title 5, United States Code, the Administrator may, on a determination
			 that there is a severe shortage of candidates or a critical hiring need for
			 particular positions, recruit and directly appoint highly qualified critical
			 personnel with specialized knowledge important to the function of the
			 Administration into the competitive service.
							(B)ExceptionThe
			 authority granted under subparagraph (A) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
							(C)RequirementsIn
			 exercising the authority granted under subparagraph (A), the Administrator
			 shall ensure that any action taken by the Administrator—
								(i)is
			 consistent with the merit principles of section 2301 of title 5, United States
			 Code; and
								(ii)complies with
			 the public notice requirements of section 3327 of title 5, United States
			 Code.
								(D)Termination of
			 effectivenessThe authority provided by this paragraph terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
							(3)Critical pay
			 authority
							(A)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Administrator
			 may establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Administration, if the
			 Administrator certifies that—
								(i)the
			 positions require expertise of an extremely high level in a financial,
			 technical, or scientific field;
								(ii)the
			 Administration would not successfully accomplish an important mission without
			 such an individual; and
								(iii)exercise of the
			 authority is necessary to recruit an individual who is exceptionally well
			 qualified for the position.
								(B)LimitationsThe
			 authority granted under subparagraph (A) shall be subject to the following
			 conditions:
								(i)The
			 number of critical positions authorized by subparagraph (A) may not exceed 20
			 at any 1 time in the Administration.
								(ii)The term of an
			 appointment under subparagraph (A) may not exceed 4 years.
								(iii)An individual
			 appointed under subparagraph (A) may not have been an Administration employee
			 at any time during the 2-year period preceding the date of appointment.
								(iv)Total annual
			 compensation for any individual appointed under subparagraph (A) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
								(v)An
			 individual appointed under subparagraph (A) may not be considered to be an
			 employee for purposes of subchapter II of chapter 75 of title 5, United States
			 Code.
								(C)NotificationEach
			 year, the Administrator shall submit to Congress a notification that lists each
			 individual appointed under this paragraph.
							106.Administration
			 functions
					(a)Operational
			 units
						(1)Direct
			 support
							(A)In
			 generalThe Administration may issue direct loans, letters of
			 credit, loan guarantees, insurance products, or such other credit enhancements
			 (including through participation as a co-lender or a lending member of a
			 syndication) as the Administrator considers appropriate to deploy clean energy
			 technologies if the Administrator has determined that deployment of the
			 technologies would benefit or be accelerated by the support.
							(B)Eligibility
			 criteriaIn carrying out this paragraph and awarding credit
			 support to projects, the Administrator shall account for—
								(i)how
			 the technology rates based on an evaluation methodology established by the
			 Advisory Council;
								(ii)how the project
			 fits with the goals established under section 104; and
								(iii)the potential
			 for the applicant to successfully complete the project.
								(C)Risk
								(i)Expected loan
			 loss reserveThe Administrator shall establish an expected loan
			 loss reserve to account for estimated losses attributable to activities under
			 this section that is consistent with the purposes of—
									(I)developing
			 breakthrough technologies to the point at which technology risk is largely
			 mitigated;
									(II)achieving
			 widespread deployment and advancing the commercial viability of clean energy
			 technologies; and
									(III)advancing the
			 goals established under section 104.
									(ii)Initial
			 expected loan loss reserveUntil such time as the Administrator
			 determines sufficient data exist to establish an expected loan loss reserve
			 that is appropriate, the Administrator shall consider establishing an initial
			 rate of 10 percent for the portfolio of investments under this subtitle.
								(iii)Portfolio
			 investment approachThe Administration shall—
									(I)use a portfolio
			 investment approach to mitigate risk and diversify investments across
			 technologies;
									(II)to the maximum
			 extent practicable and consistent with long-term self-sufficiency, weigh the
			 portfolio of investments in projects to advance the goals established under
			 section 104; and
									(III)consistent with
			 the expected loan loss reserve established under this subparagraph, the
			 purposes of this subtitle, and section 105(b)(2)(B), provide the maximum
			 practicable percentage of support to promote breakthrough technologies.
									(iv)Loss rate
			 review
									(I)In
			 generalThe Board of Directors shall review on an annual basis
			 the loss rates of the portfolio to determine the adequacy of the
			 reserves.
									(II)ReportNot
			 later than 90 days after the date of the initiation of the review, the
			 Administrator shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report describing the results of the review and any
			 recommended policy changes.
									(D)Application
			 review
								(i)In
			 generalTo the maximum extent practicable and consistent with
			 sound business practices, the Administration shall seek to consolidate reviews
			 of applications for credit support under this subtitle such that final
			 decisions on applications can generally be issued not later than 180 days after
			 the date of submission of a completed application.
								(ii)Environmental
			 reviewIn carrying out this subtitle, the Administration shall,
			 to the maximum extent practicable—
									(I)avoid duplicating
			 efforts that have already been undertaken by other agencies (including State
			 agencies acting under Federal programs); and
									(II)with the advice
			 of the Council on Environmental Quality and any other applicable agencies, use
			 the administrative records of similar reviews conducted throughout the
			 executive branch to develop the most expeditious review process
			 practicable.
									(E)Wage rate
			 requirements
								(i)In
			 generalNo credit support shall be issued under this section
			 unless the borrower has provided to the Administrator reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors in
			 the performance of construction work financed in whole or in part by the
			 Administration will be paid wages at rates not less than those prevailing on
			 projects of a character similar to the contract work in the civil subdivision
			 of the State in which the contract work is to be performed as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of
			 subtitle II of title 40, United States Code.
								(ii)Labor
			 standardsWith respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
								(2)Indirect
			 support
							(A)In
			 generalThe Administration shall work to develop financial
			 products and arrangements to both promote the widespread deployment of, and
			 mobilize private sector support of credit and investment institutions for,
			 clean energy technologies by facilitating aggregation of small projects and by
			 providing indirect credit support, including credit enhancement.
							(B)Financial
			 productsThe Administration—
								(i)in
			 cooperation with Federal, State, local, and private sector entities, shall
			 develop debt instruments that provide for the aggregation of, or directly
			 aggregate, projects for clean energy technology deployments on a scale
			 appropriate for residential or commercial applications; and
								(ii)may insure,
			 purchase, and make commitments to purchase, any debt instrument associated with
			 the deployment of clean energy technologies (including instruments secured by
			 liens or other collateral related to the funding of clean energy technology)
			 for the purposes of enhancing the availability of private financing for clean
			 energy technology deployments.
								(C)Disposition of
			 debt or interestThe Administration may acquire, hold, and sell
			 or otherwise dispose of, pursuant to commitments or otherwise, any debt
			 associated with the deployment of clean energy technologies or interest in the
			 debt.
							(D)Pricing
								(i)In
			 generalThe Administrator may establish requirements, and impose
			 charges or fees, which may be regarded as elements of pricing, for different
			 classes of sellers, servicers, or services.
								(ii)Classification
			 of sellers and servicersFor the purpose of clause (i), the
			 Administrator may classify sellers and servicers as necessary to promote
			 transparency and liquidity and properly characterize the risk of
			 default.
								(E)EligibilityThe
			 Administrator shall establish—
								(i)eligibility
			 criteria for loan originators, sellers, and servicers seeking support for
			 portfolios of financial obligations relating to clean energy technologies so as
			 to ensure the capability of the loan originators, sellers, and servicers to
			 perform the functions required to maintain the expected performance of the
			 portfolios; and
								(ii)such criteria,
			 standards, guidelines, and mechanisms such that, to the maximum extent
			 practicable, loan originators and sellers will be able to determine the
			 eligibility of loans for resale at the time of initial lending.
								(F)Secondary
			 market support
								(i)In
			 generalThe Administration may lend on the security of, and make
			 commitments to lend on the security of, any debt that the Administration has
			 issued or is authorized to purchase under this section.
								(ii)Authorized
			 actionsOn such terms and conditions as the Administrator may
			 prescribe, the Administration may, based on the debt and with the concurrence
			 of the Board of Directors—
									(I)give security or
			 guarantee;
									(II)pay interest or
			 other return; and
									(III)issue notes,
			 debentures, bonds, or other obligations or securities.
									(G)Lending
			 activities
								(i)In
			 generalThe Administrator shall determine—
									(I)the volume of the
			 lending activities of the Administration; and
									(II)the types of
			 loan ratios, risk profiles, interest rates, maturities, and charges or fees in
			 the secondary market operations of the Administration.
									(ii)ObjectivesDeterminations
			 under clause (i) shall be consistent with the objectives of—
									(I)providing an
			 attractive investment environment for clean energy technologies;
									(II)making the
			 operations of the Administration self-supporting over the long term; and
									(III)advancing the
			 goals established under section 104.
									(H)Exempt
			 securitiesAll securities issued or guaranteed by the
			 Administration shall, to the same extent as securities that are direct
			 obligations of or obligations guaranteed as to principal or interest by the
			 United States, be considered to be exempt securities within the meaning of the
			 laws administered by the Securities and Exchange Commission.
							(b)Other
			 authorized programs
						(1)In
			 generalThe Secretary may delegate to the Administration the
			 provision of financial services and program management for grant, loan, and
			 other credit enhancement programs authorized under any other provision of
			 law.
						(2)AdministrationIn
			 administering any other program delegated by the Secretary, the Administration
			 shall, to the maximum extent practicable (as determined by the
			 Administrator)—
							(A)administer the
			 program in a manner that is consistent with the terms and conditions of this
			 subtitle; and
							(B)minimize the
			 administrative costs to the Federal Government.
							107.Federal Credit
			 Authority
					(a)Transfer of
			 functions and authority
						(1)In
			 generalSubject to paragraph (2), on a finding by the Secretary
			 and the Administrator that the Administration is sufficiently ready to assume
			 the functions and that applicants to those programs will not be unduly
			 adversely affected but in no case later than 18 months after the date of
			 enactment of this Act, all of the functions and authority of the Secretary
			 under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) and
			 authorities established by this subtitle shall be transferred to the
			 Administration.
						(2)Failure to
			 transfer functionsIf the functions and authorities are not
			 transferred to the Administration in accordance with paragraph (1), the
			 Secretary and the Administrator shall submit to Congress a report on the
			 reasons for delay and an expected timetable for transfer of the functions and
			 authorities to the Administration.
						(3)Effect on
			 existing rights and obligationsThe transfer of functions and
			 authority under this subsection shall not affect the rights and obligations of
			 any party that arise under a predecessor program or authority prior to the
			 transfer under this subsection.
						(4)Transfer of
			 fund authority
							(A)In
			 generalOn transfer of functions pursuant to paragraph (1), the
			 Administration shall have all authorities to make use of the Fund reserved for
			 the Secretary before the transfer.
							(B)Administrative
			 expensesEffective beginning on the date of enactment of this
			 Act, the Administrator may make use of up to 1.5 percent of the amounts in the
			 Fund as of the beginning of each fiscal year to pay administrative expenses for
			 that fiscal year to carry out the purposes of this Act.
							(5)Use
							(A)In
			 generalAmounts in the Fund shall be available for discharge of
			 liabilities and all other expenses of the Administration, including subsequent
			 transfer to the respective credit accounts.
							(B)LiabilityAll
			 activities of the Administration that could result in a liability for the
			 United States shall be transparently accounted for and no obligation or
			 liability may be incurred unless—
								(i)the
			 appropriate amounts are transferred to credit accounts for activities pursuant
			 to the Federal Credit Reform Act of 1990 (2 U.S.C. 661a); or
								(ii)sufficient
			 amounts are reserved within the Fund to account for such liabilities.
								(6)Initial
			 investment
							(A)In
			 generalOn transfer of functions pursuant to paragraph (1), out
			 of any funds in the Treasury not otherwise appropriated, the Secretary of the
			 Treasury shall transfer to the Fund to carry out this subtitle $10,000,000,000,
			 to remain available until expended.
							(B)Receipt and
			 acceptanceThe Fund shall be entitled to receive and shall
			 accept, and shall be used to carry out this subtitle, the funds transferred to
			 the Fund under subparagraph (A), without further appropriation.
			 
							(7)Authorization
			 of appropriationsIn addition to funds made available by
			 paragraphs (1) through (6), there are authorized to be appropriated to the Fund
			 such sums as are necessary to carry out this subtitle.
						(b)Payments of
			 liabilities
						(1)In
			 generalAny payment to discharge liabilities arising from
			 agreements under this subtitle shall be made exclusively out of the Fund or the
			 associated credit account, as appropriate.
						(2)SecuritySubject
			 to paragraph (1), the full faith and credit of the United States is pledged to
			 the payment of all obligations entered into by the Administration pursuant to
			 this subtitle.
						(c)Fees
						(1)In
			 generalConsistent with achieving the purposes of this subtitle,
			 the Administrator shall charge fees or collect compensation generally in
			 accordance with commercial rates.
						(2)Availability of
			 feesAll fees collected by the Administration may be retained by
			 the Administration and placed in the Fund and may remain available to the
			 Administration, without further appropriation or fiscal year limitation, for
			 use in carrying out the purposes of this subtitle.
						(3)Breakthrough
			 technologiesThe Administration shall charge the minimum amount
			 in fees or compensation practicable for breakthrough technologies, consistent
			 with the long-term viability of the Administration, unless the Administration
			 first determines that a higher charge will not impede the development of the
			 technology.
						(4)Alternative fee
			 arrangementsThe Administration may use such alternative
			 arrangements (such as profit participation, contingent fees, and other valuable
			 contingent interests) as the Administration considers appropriate to compensate
			 the Administration for the expenses of the Administration and the risk inherent
			 in the support of the Administration.
						(d)Cost transfer
			 authorityAmounts collected by the Administration for the cost of
			 a loan or loan guarantee shall be transferred by the Administration to the
			 respective credit program accounts.
					(e)Supplemental
			 Borrowing AuthorityIn order to maintain sufficient liquidity for
			 activities authorized under section 106(a)(2), the Administration may issue
			 notes, debentures, bonds, or other obligations for purchase by the Secretary of
			 the Treasury.
					(f)Public debt
			 transactionsFor the purpose of subsection (e)—
						(1)the Secretary of
			 the Treasury may use as a public debt transaction the proceeds of the sale of
			 any securities issued under chapter 31 of title 31, United States Code;
			 and
						(2)the purposes for
			 which securities may be issued under that chapter are extended to include any
			 purchase under this subsection.
						(g)Maximum
			 outstanding holdingThe Secretary of the Treasury shall purchase
			 instruments issued under subsection (e) to the extent that the purchase would
			 not increase the aggregate principal amount of the outstanding holdings of
			 obligations under subsection (e) by the Secretary of the Treasury to an amount
			 that is greater than $2,000,000,000.
					(h)Rate of
			 returnEach purchase of obligations by the Secretary of the
			 Treasury under this section shall be on terms and conditions established to
			 yield a rate of return determined by the Secretary of the Treasury to be
			 appropriate, taking into account the current average rate on outstanding
			 marketable obligations of the United States as of the last day of the month
			 preceding the purchase.
					(i)Sale of
			 obligationsThe Secretary of the Treasury may at any time sell,
			 on terms and conditions and at prices determined by the Secretary of the
			 Treasury, any of the obligations acquired by the Secretary of the Treasury
			 under this section.
					(j)Public debt
			 transactionsAll redemptions, purchases, and sales by the
			 Secretary of the Treasury of obligations under this section shall be treated as
			 public debt transactions of the United States.
					108.General
			 provisions
					(a)Immunity from
			 impairment, limitation, or restriction
						(1)In
			 generalAll rights and remedies of the Administration (including
			 any rights and remedies of the Administration on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
							(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Administration of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
							(B)any
			 administrative or other action that becomes effective after the
			 acquisition.
							(2)State
			 lawThe Administrator may conduct the business of the
			 Administration without regard to any qualification or law of any State relating
			 to incorporation.
						(b)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Administration may—
						(1)use and act
			 through any department, establishment, or instrumentality; or
						(2)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
						(c)ProcurementThe
			 Administrator shall be the senior procurement officer for the Administration
			 for purposes of section 16(a) of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 414(a)).
					(d)Financial
			 matters
						(1)InvestmentsFunds
			 of the Administration may be invested in such investments as the Board of
			 Directors may prescribe.
						(2)Fiscal
			 agentsAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Administrator there is outstanding a
			 designation by the Secretary of the Treasury as a general or other depository
			 of public money, may be designated by the Administrator as a depositary or
			 custodian or as a fiscal or other agent of the Administration.
						(e)JurisdictionNotwithstanding
			 section 1349 of title 28, United States Code, or any other provision of
			 law—
						(1)the
			 Administration shall be considered a corporation covered by sections 1345 and
			 1442 of title 28, United States Code;
						(2)all civil actions
			 to which the Administration is a party shall be considered to arise under the
			 laws of the United States, and the district courts of the United States shall
			 have original jurisdiction of all such actions, without regard to amount or
			 value; and
						(3)any civil or
			 other action, case or controversy in a court of a State, or in any court other
			 than a district court of the United States, to which the Administration is a
			 party may at any time before trial be removed by the Administration, without
			 the giving of any bond or security and by following any procedure for removal
			 of causes in effect at the time of the removal—
							(A)to the district
			 court of the United States for the district and division embracing the place in
			 which the same is pending; or
							(B)if there is no
			 such district court, to the district court of the United States for the
			 district in which the principal office of the Administration is located.
							(f)Periodic
			 reportsNot later than 1 year after commencement of operation of
			 the Administration and at least biannually thereafter, the Administrator shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 includes a description of—
						(1)the technologies
			 supported by activities of the Administration and how the activities advance
			 the purposes of this subtitle; and
						(2)the performance
			 of the Administration on meeting the goals established under section
			 104.
						(g)Audits by the
			 Comptroller General
						(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Administration shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
						(2)AccessThe
			 representatives of the Government Accountability Office shall—
							(A)have access to
			 the personnel and to all books, accounts, documents, records (including
			 electronic records), reports, files, and all other papers, automated data,
			 things, or property belonging to, under the control of, or in use by the
			 Administration, or any agent, representative, attorney, advisor, or consultant
			 retained by the Administration, and necessary to facilitate the audit;
							(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
							(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
							(D)have the right of
			 access of the Comptroller General to such information pursuant to section
			 716(c) of title 31, United States Code.
							(3)Assistance and
			 cost
							(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
							(B)Reimbursement
								(i)In
			 generalOn the request of the Comptroller General, the
			 Administration shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
								(ii)CreditingSuch
			 reimbursements shall—
									(I)be credited to
			 the appropriation account entitled Salaries and Expenses, Government
			 Accountability Office at the time at which the payment is received;
			 and
									(II)remain available
			 until expended.
									(h)Annual
			 independent audits
						(1)In
			 generalThe Administrator shall—
							(A)have an annual
			 independent audit made of the financial statements of the Administration by an
			 independent public accountant in accordance with generally accepted auditing
			 standards; and
							(B)submit to the
			 Secretary the results of the audit.
							(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Administration—
							(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
							(B)comply with any
			 disclosure requirements imposed under this subtitle.
							(i)Financial
			 reports
						(1)In
			 generalThe Administrator shall submit to the Secretary annual
			 and quarterly reports of the financial condition and operations of the
			 Administration, which shall be in such form, contain such information, and be
			 submitted on such dates as the Secretary shall require.
						(2)Contents of
			 annual reportsEach annual report shall include—
							(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
							(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
							(C)an assessment (as
			 of the end of the most recent fiscal year of the Administration), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Administration, of—
								(i)the
			 effectiveness of the internal control structure and procedures of the
			 Administration; and
								(ii)the compliance
			 of the Administration with applicable safety and soundness laws.
								(3)Special
			 reportsThe Secretary may require the Administrator to submit
			 other reports on the condition (including financial condition), management,
			 activities, or operations of the Administration, as the Secretary considers
			 appropriate.
						(4)AccuracyEach
			 report of financial condition shall contain a declaration by the Administrator
			 or any other officer designated by the Board of Directors of the Administration
			 to make the declaration, that the report is true and correct to the best of the
			 knowledge and belief of the officer.
						(5)Availability of
			 reportsReports required under this section shall be published
			 and made publicly available as soon as is practicable after receipt by the
			 Secretary.
						(j)Scope and
			 termination of authority
						(1)New
			 obligationsThe Administrator shall not initiate any new
			 obligations under this subtitle on or after January 1, 2029.
						(2)Reversion to
			 SecretaryThe authorities and obligations of the Administration
			 shall revert to the Secretary on January 1, 2029.
						BImproved
			 transmission siting
				121.Siting of
			 interstate electric transmission facilitiesSection 216 of the Federal Power Act (16
			 U.S.C. 824p) is amended to read as follows:
					
						216.Siting of
				interstate electric transmission facilities
							(a)PolicyIt
				is the policy of the United States that the national interstate transmission
				system should be guided by the goal of maximizing the net benefits of the
				electricity system, taking into consideration—
								(1)support for the
				development of new renewable energy generation capacity, including renewable
				energy generation located distant from load centers and other
				location-constrained resources;
								(2)opportunities for
				reduced emissions from regional power production;
								(3)cost savings
				resulting from—
									(A)reduced
				transmission congestion;
									(B)enhanced
				opportunities for intraregional and interregional electricity trades;
									(C)reduced line
				losses;
									(D)generation
				resource-sharing; and
									(E)enhanced fuel
				diversity;
									(4)reliability
				benefits, including satisfying reliability standards and guidelines for
				resource adequacy and system security;
								(5)diversification
				of risk relating to events affecting fuel supply or generating resources in a
				particular region;
								(6)the enhancement
				of competition in electricity markets and mitigation of market power;
								(7)the ability to
				collocate facilities on existing rights-of-way;
								(8)competing land
				use priorities, including land protected under Federal or State law;
								(9)the requirements
				of section 217(b)(4); and
								(10)the contribution
				of demand side management (including energy efficiency and demand response),
				energy storage, distributed generation resources, and smart grid
				investments.
								(b)DefinitionsIn this section:
								(1)High-priority
				national transmission projectThe term high-priority
				national transmission project means an overhead or underground
				transmission facility, consisting of conductors or cables, towers, manhole duct
				systems, phase shifting transformers, reactors, capacitors, and any ancillary
				facilities and equipment necessary for the proper operation of the facility,
				that—
									(A)(i)operates at or above a
				voltage of—
											(I)345 kilovolts alternating current;
				or
											(II)300 kilovolts direct current;
											(ii)is a very high current conductor
				or superconducting cable that operates at or above a power equivalent to the
				power of a conventional transmission cable operating at or above 345 kilovolts
				alternating current or 300 kilovolts direct current; or
										(iii)is a renewable feeder line that
				transmits electricity directly to a transmission facility under clause (i) or
				(ii); and
										(B)is included in a
				regional plan pursuant to subsection (c).
									(2)Indian
				landThe term Indian land means land—
									(A)the title to
				which is held by the United States in trust for an Indian tribe or individual
				Indian; or
									(B)that is held by
				an Indian tribe or individual Indian subject to a restriction by the United
				States against alienation or encumbrance.
									(3)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or regional or village corporation (as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
								(4)Load-serving
				entityExcept as otherwise provided in this section, the term
				load-serving entity means any person, Federal, State, or local
				agency or instrumentality, or electric cooperative that delivers electric
				energy to end-use customers.
								(5)Location-constrained
				resource
									(A)In
				generalThe term location-constrained resource means
				a low-carbon resource used to produce electricity that is geographically
				constrained such that the resource cannot be relocated to an existing
				transmission line.
									(B)InclusionsThe
				term location-constrained resource includes the following types of
				resources described in subparagraph (A):
										(i)Renewable energy,
				including offshore resources.
										(ii)A fossil fuel
				electricity plant equipped with carbon capture technology that is located at a
				site that is appropriate for carbon storage or beneficial reuse.
										(6)Renewable
				energyThe term
				renewable energy means electric energy generated from—
									(A)solar energy;
									(B)wind energy;
									(C)marine and
				hydrokinetic renewable energy;
									(D)geothermal energy;
									(E)hydropower;
									(F)biomass; or
									(G)landfill gas.
									(7)Renewable
				feeder lineThe term renewable feeder line means a
				transmission line that—
									(A)operates at a
				voltage of 100 kilovolts or greater; and
									(B)is identified in
				the applicable Interconnection-wide transmission plan or by the Commission as a
				facility that is to be developed to facilitate collection of electric energy
				produced by renewable energy.
									(8)SecretaryThe
				term Secretary means the Secretary of Energy.
								(c)Plans for
				national interstate transmission system
								(1)In
				generalThe Commission shall coordinate regional planning to
				ensure that regional plans are integrated into an Interconnection-wide
				transmission plan with respect to high-priority national transmission projects,
				that achieves the policy established under subsection (a).
								(2)Planning
				principles
									(A)In
				generalNot later than 180 days after the date of enactment of
				the American Clean Energy Leadership Act of
				2009, the Commission shall issue, by rule, after notice and
				opportunity for comment, national electricity grid planning principles pursuant
				to the policy established under subsection (a).
									(B)ContentThe
				principles shall—
										(i)address how the
				utilities should fully incorporate consideration of the need for high-priority
				national transmission projects into planning efforts;
										(ii)address how the
				utilities should coordinate with each other, States, Indian tribes, and other
				planning efforts in the applicable Interconnection to effectively develop an
				Interconnection-wide analysis to identify needed additions or modifications to
				high-priority national transmission projects, with particular attention to
				identifying needs that can be most efficiently and effectively addressed with
				high-priority national transmission projects that cross multiple utilities,
				Regional Transmission Organizations, or Independent System Operators;
										(iii)(I)address alternatives to
				high-priority national transmission projects, based on the factors described in
				subparagraph (C)(iii); and
											(II)determine whether alternative
				investments can provide a more expedient means of improving electricity system
				capacity or reliability or reduced costs for end-users; and
											(iv)include
				mechanisms for soliciting input from the Secretary, Federal transmitting
				utilities, the Secretary of the Interior, States, Indian tribes, electric
				reliability organizations, regional entities, entities described in section
				201(f), generators, load-serving entities, other interested parties, and the
				public.
										(C)FactorsPlans
				for the development and improvement of high-priority national transmission
				projects into a national high-capacity transmission grid shall take into
				consideration—
										(i)the location of
				load centers;
										(ii)the location of
				generation and potential generation development, including location-constrained
				resources;
										(iii)existing and
				potential demand side management (including energy efficiency and demand
				response), energy storage, distributed generation resources, and smart grid
				investments;
										(iv)the plans of
				Regional Transmission Organizations, Independent System Operators, State
				authorities, Indian tribes, transmission owners, load-serving entities, and
				others in the region;
										(v)the needs and
				long-term rights described in section 217(b); and
										(vi)costs to
				consumers of high priority national transmission projects, including
				considering the cost of reasonable alternatives.
										(3)Submission of
				plans
									(A)In
				general
										(i)In
				generalOne or more public utilities, transmitting utilities,
				Regional Transmission Organizations, Independent System Operators, regional
				entities (as defined in section 215(a)), or other multistate organizations or
				entities (including entities described in section 201(f)) may develop a
				regional plan relating to 1 or more high-priority national transmission
				projects that is consistent with the planning principles established by the
				Commission.
										(ii)Other
				plans
											(I)In
				generalAny public utility or transmitting utility that does not
				participate in 1 of the regional plans developed under clause (i) shall develop
				its own plan relating to any high priority national transmission project
				planned for the system of the utility.
											(II)Planning
				principlesThe plan shall be consistent with the planning
				principles established by the Commission.
											(iii)TimingAny
				plan developed under clause (i) or (ii) shall be submitted to the
				Commission—
											(I)as soon as
				practicable, but not later than 2 years, after the date of enactment of the
				American Clean Energy Leadership Act of
				2009; and
											(II)periodically
				thereafter as prescribed by the Commission.
											(B)Coordination
										(i)Joint
				submissionsThe requirements of subparagraph (A) may be satisfied
				by a joint submission.
										(ii)Single
				Interconnection-wide planThe Commission shall encourage
				coordination that would permit submission of a single Interconnection-wide plan
				for high priority national transmission projects.
										(C)ModificationsThe
				Commission may require modification of a submitted plan to the extent that the
				Commission determines that the modification is necessary—
										(i)to reconcile
				inconsistencies between plans submitted; or
										(ii)to achieve the
				policy goals established under subsection (a).
										(4)ApplicabilityThe
				transmission planning principles and requirements of this subsection shall
				apply to each transmission owner and transmission planning entity in the United
				States portion of the Eastern and Western Interconnections, including an entity
				described in section 201(f).
								(d)Siting
								(1)PurposesThe
				purpose of this subsection is to ensure that high-priority national
				transmission projects are in the public interest and advance the policy
				established under subsection (a).
								(2)Designation of
				eligibilityThe Commission may grant an applicant that submits an
				application for a proposed project a designation of eligibility for
				consideration under this subsection if the Commission finds that the proposed
				project is a high-priority national transmission project.
								(3)State review of
				project siting
									(A)In
				generalNo developer of a high-priority national transmission
				project may seek a certificate for construction under subsection (e) unless the
				developer first seeks authorization to construct the high-priority national
				transmission project under applicable State law concerning authorization and
				routing of transmission facilities.
									(B)Federal
				authorityThe Commission may authorize, in accordance with
				subsection (e), construction of a high-priority national transmission project
				that the Commission finds to be in the public interest and in accordance with
				this section if a State—
										(i)fails to approve
				construction and authorize routing of a high-priority national transmission
				project not later than 1 year after the date the applicant submits a completed
				application for authorization to the State;
										(ii)rejects the
				application for a high-priority national transmission project; or
										(iii)authorizes the
				high-priority national transmission project subject to conditions that
				unreasonably interfere with the development of a high-priority national
				transmission project contrary to the purposes of this section.
										(e)Construction
								(1)Application for
				certificate
									(A)In
				generalAn applicant for a high-priority national transmission
				project may apply to the Commission for a certificate of public convenience and
				necessity with respect to construction of the high-priority national
				transmission project within a State affected by the high-priority national
				transmission project if the State—
										(i)fails to
				authorize construction of the high-priority national transmission project under
				State law not later than 1 year after the date the developer submits a
				completed application for authorization to the State;
										(ii)rejects the
				application for the high-priority national transmission project; or
										(iii)authorizes the
				high-priority national transmission project subject to conditions that
				unreasonably interfere with the development of a high-priority national
				transmission project contrary to the purposes of this section.
										(B)FormThe
				application for a certificate shall be made in writing in such form and
				containing such information as the Commission may by regulation require.
									(C)HearingOn
				receipt of an application under this paragraph, the Commission—
										(i)shall provide
				notice to interested persons and opportunity for hearing; and
										(ii)may approve
				(with or without conditions) or disapprove the application, in accordance with
				paragraph (2).
										(2)Grant of
				certificate
									(A)In
				generalA certificate shall be issued to a qualified applicant
				for a certificate authorizing the whole or partial operation, construction,
				acquisition, or modification covered by the application, only if the Commission
				determines that—
										(i)the applicant is
				able and willing—
											(I)to do the acts
				and to perform the service proposed; and
											(II)to comply with
				this Act (including regulations); and
											(ii)the proposed
				operation, construction, acquisition, or modification, to the extent authorized
				by the certificate, is or will be required by the present or future public
				convenience and necessity.
										(B)Terms and
				conditionsThe Commission shall have the power to attach to the
				issuance of a certificate under this paragraph and to the exercise of the
				rights granted under the certificate such reasonable terms and conditions as
				the public convenience and necessity may require.
									(C)Use of State
				workIf 1 or more States reject or fail to act on a high-priority
				national transmission project and the Commission has siting authority for the
				high-priority national transmission project under this section, the Commission
				shall give due weight to—
										(i)the environmental
				record and results of the siting process of a State that did complete the
				siting process of the State under this section; and
										(ii)the information
				that had been submitted by an applicant to the State under this section.
										(D)Evaluation of
				abilities of applicant
										(i)In
				generalIn evaluating the ability of an applicant described in
				subparagraph (A)(i), the Commission shall consider whether the financial and
				technical capabilities of the applicant are adequate to support construction
				and operation of the high-priority national transmission project proposed in
				the application.
										(ii)Joint
				ownership projectsIn evaluating applications under paragraph
				(1), the Commission shall consider benefits from the greater diversification of
				financial risk inherent in the applications involving joint ownership projects
				by multiple load-serving entities.
										(E)Public
				convenience and necessityIn making a determination with respect
				to public convenience and necessity described in subparagraph (A)(ii), the
				Commission shall—
										(i)consider whether
				the facilities covered by an application are included in an
				Interconnection-wide transmission grid plan for a high-priority national
				transmission project developed pursuant to subsection (c); and
										(ii)determine
				whether the facilities covered by the application are in the public
				interest.
										(3)Right of
				eminent domainIf any holder of a certificate issued under
				paragraph (2) cannot acquire by contract, or is unable to agree with the owner
				of property on the compensation to be paid for, the necessary right-of-way to
				construct, operate, and maintain the high-priority national transmission
				project to which the certificate relates, and the necessary land or other
				property necessary to the proper operation of the high-priority national
				transmission project, the holder may acquire the right-of-way by the exercise
				of the right of eminent domain in—
									(A)the United States
				district court for the district in which the property is located; or
									(B)a State
				court.
									(4)State and
				tribal recommendationsIn granting a certificate under paragraph
				(2), the Commission shall—
									(A)permit State
				regulatory agencies and affected Indian tribes to recommend mitigation
				measures, based on habitat protection, environmental considerations, or
				cultural site protection; and
									(B)(i)incorporate those
				identified mitigation measures as conditions on the certificate; or
										(ii)if the Commission determines that
				a recommended mitigation measure is inconsistent with the purposes of this
				section, infeasible, or not cost-effective—
											(I)consult with State regulatory agencies
				and affected Indian tribes to seek to resolve the issue;
											(II)incorporate as conditions on the
				certificate such recommended mitigation measures as are determined to be
				appropriate by the Commission, based on consultation by the Commission with
				State regulatory agencies and affected Indian tribes, the purposes of this
				section, and the record before the Commission; and
											(III)if, after consultation, the Commission
				does not adopt in whole or in part a recommendation of an agency or affected
				Indian tribe, publish a statement of a finding that the adoption of the
				recommendation is infeasible, not cost-effective, or inconsistent with this
				section or other applicable provisions of law.
											(5)State or local
				authorizationsAn applicant receiving a certificate under this
				subsection with respect to construction or modification of a high-priority
				national transmission project in a State shall not require a separate siting
				authorization from the State or any local authority within the State.
								(6)Rights-of-way
				over Indian landNotwithstanding paragraph (3), in the case of
				siting, construction, operation, and maintenance of a transmission facility to
				be located on or over Indian land, a certificate holder under this section
				shall comply with the requirements of Federal law for obtaining rights-of-way
				on or over Indian land.
								(f)Coordination of
				Federal authorizations for transmission facilities
								(1)Definition of
				Federal authorizationIn this subsection, the term Federal
				authorization means any authorization required under Federal law in
				order to site a transmission facility on Federal land, including such permits,
				special use authorizations, certifications, opinions, or other approvals as may
				be required under Federal law in order to site a transmission facility.
								(2)Lead
				agencyIf a Federal authorization for a high-priority national
				transmission project involves land under the jurisdiction of the Department of
				the Interior and any other Federal agency, the Secretary of the Interior shall
				act as the lead agency for purposes of coordinating all applicable Federal
				authorizations and related environmental reviews.
								(3)CoordinationTo
				the maximum extent practicable under applicable Federal law, the Secretary of
				the Interior shall coordinate the Federal authorization and review process
				under this subsection with the Commission, and with any Indian tribes,
				multistate entities, and State agencies that are responsible for conducting any
				separate permitting and environmental reviews of the facility, to ensure timely
				and efficient review and permit decisions.
								(4)Milestones and
				deadlines
									(A)In
				generalAs the lead agency, the Secretary of the Interior, in
				consultation with the Commission and any other agency responsible for Federal
				authorizations and, as appropriate, with Indian tribes, multistate entities,
				and State agencies that are willing to coordinate their own separate permitting
				and environmental reviews with the Federal authorization and environmental
				reviews, shall establish prompt and binding intermediate milestones and
				ultimate deadlines for the review of, and Federal authorization decisions
				relating to, the proposed high-priority national transmission project.
									(B)DeadlineThe
				Secretary of the Interior shall ensure that, once an application has been
				submitted with such data as the Commission and the Secretaries with
				jurisdiction over the affected land consider necessary, all permit decisions
				and related environmental reviews under all applicable Federal laws shall be
				completed not later than 1 year after the date of submission.
									(C)Preapplication
				informationThe Secretary of the Interior, in consultation with
				the Commission, shall provide an expeditious preapplication mechanism for
				prospective applicants to confer with the agencies involved to have each such
				agency determine and communicate to the prospective applicant not later than 60
				days after the prospective applicant submits a request for such information
				concerning—
										(i)the likelihood of
				approval for a potential facility; and
										(ii)key issues of
				concern to the agencies and public.
										(5)Environmental
				review document
									(A)In
				generalAs lead agency, the Secretary of the Interior, in
				consultation with the Commission and any affected agency, shall prepare a
				single environmental review document, which shall be used as the basis for all
				decisions on the proposed high-priority national transmission project under
				Federal law.
									(B)StreamliningThe
				Secretary of the Interior and the Secretary of Agriculture, in consultation
				with the Commission, shall streamline the review and permitting of transmission
				within corridors designated under section 503 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1763) or section 368 of the Energy Policy Act
				of 2005 (42 U.S.C. 15926) by fully taking into account prior analyses and
				decisions relating to the corridors.
									(C)CommentsIf
				the high-priority national transmission project includes Federal land that is
				not under the jurisdiction of the Department of the Interior, the document
				shall include comments made by the Secretary with jurisdiction over the
				affected land on matters necessary for the protection of the land or required
				under applicable law.
									(6)Issuance or
				denial of authorization by President
									(A)In
				generalSubject to paragraph (7), if any agency has denied a
				Federal authorization required for a transmission facility within an energy
				right-of-way corridor on Federal land designated pursuant to section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926), or has failed to act by the
				deadline established by the Secretary of the Interior pursuant to this section
				for deciding whether to issue the authorization, the applicant or any State in
				which the facility would be located may file an appeal with the President, who
				shall, in consultation with the affected agency, review the denial or failure
				to take action on the pending application.
									(B)OptionsBased
				on the overall record and in consultation with the affected agency, the
				President may—
										(i)issue the
				necessary authorization with any appropriate conditions; or
										(ii)deny the
				application.
										(C)DeadlineThe
				President shall issue a decision not later than 90 days after the date of the
				filing of the appeal.
									(D)Federal
				requirementsIn making a decision under this paragraph, the
				President shall comply with applicable requirements of Federal law, including
				any requirements of—
										(i)the National
				Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
										(ii)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.);
										(iii)the
				Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.);
										(iv)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
										(v)the
				Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1701 et seq.).
										(7)Issuance or
				denial of authorization by PresidentParagraph (6) shall not
				apply to—
									(A)a unit of the
				National Park System;
									(B)a unit of the
				National Wildlife Refuge System;
									(C)a component of
				the National Wild and Scenic Rivers System;
									(D)a component of
				the National Trails System;
									(E)a component of
				the National Wilderness Preservation System;
									(F)a National
				Monument;
									(G)any part of the
				National Landscape Conservation System;
									(H)a National
				Preserve;
									(I)a National Scenic
				Area; or
									(J)a National
				Recreation Area.
									(8)Energy
				right-of-way corridors on Federal land
									(A)In
				generalIn carrying out this subsection, the Secretary with
				jurisdiction over the land shall, to the maximum extent practicable, use the
				energy right-of-way corridors designated in accordance with section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926).
									(B)Additional
				corridorsIf the Secretary is unable to use an energy
				right-of-way corridor described in subparagraph (A), the Secretary shall
				establish an additional corridor in accordance with section 368(c) of the
				Energy Policy Act of 2005 (42 U.S.C. 15926(c)).
									(9)Duration
									(A)In
				generalEach Federal land use authorization for an electricity
				transmission facility shall be issued—
										(i)for a duration,
				as determined by the Secretary with jurisdiction over the land, commensurate
				with the anticipated use of the facility;
										(ii)with appropriate
				authority to manage the right-of-way for reliability and environmental
				protection; and
										(iii)consistent with
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and
				other applicable law.
										(B)RenewalOn
				the expiration of the authorization (including an authorization issued before
				the date of enactment of the American Clean
				Energy Leadership Act of 2009), the authorization shall be
				reviewed for renewal—
										(i)taking fully into
				account reliance on the electricity infrastructure; and
										(ii)recognizing the
				importance of the authorization for public health, safety, and economic welfare
				and as a legitimate use of Federal land.
										(10)ConsultationIn
				exercising the responsibilities under this section, the Secretary of the
				Interior and the Commission shall consult regularly with—
									(A)electric
				reliability organizations (including related regional entities) approved by the
				Commission;
									(B)Transmission
				Organizations approved by the Commission; and
									(C)transmission
				owners and users and other interested parties.
									(11)Implementation
									(A)RegulationsNot
				later than 18 months after the date of enactment of the
				American Clean Energy Leadership Act of
				2009, the Secretary of the Interior and the Commission shall
				issue any regulations necessary to carry out this subsection.
									(B)Federal staff
				and resourcesThe head of each Federal agency with authority to
				issue a Federal authorization shall designate a senior official responsible
				for, and dedicate sufficient other staff and resources to ensure, full
				implementation of the regulations and memorandum required under this
				paragraph.
									(g)Evaluation and
				recommendationsThe Commission shall—
								(1)periodically
				evaluate whether high-priority national transmission projects are being
				constructed in accordance with the Interconnection-wide transmission grid plan
				for high-priority national transmission projects for both the Western and
				Eastern Interconnection areas;
								(2)take any
				necessary actions, pursuant to applicable law, to address any identified
				obstacles to investment, siting, and construction of high-priority national
				transmission projects identified as needed under an Interconnection-wide plan;
				and
								(3)not later than 2
				years after the date of enactment of the American Clean Energy Leadership Act of
				2009, submit to Congress recommendations for any further actions
				or authority needed to ensure the effective and timely development of—
									(A)high-priority
				national transmission projects; and
									(B)transmission
				projects to access regional and offshore renewable energy generation.
									(h)Report of
				SecretaryNot later than 2 years after the date of enactment of
				the American Clean Energy Leadership Act of
				2009, the Secretary shall submit to Congress recommendations for
				any further actions or authority needed to ensure the effective and timely
				development of—
								(1)demand
				response;
								(2)energy
				storage;
								(3)distributed
				generation;
								(4)energy
				efficiency; and
								(5)other areas
				necessary to carry out the policy established under subsection (a).
								(i)Cost
				allocation
								(1)In
				generalNot later than 270 days after the date of enactment of
				the American Clean Energy Leadership Act of
				2009, the Commission—
									(A)shall establish
				by rule an appropriate methodology for allocation of the costs of high-priority
				national transmission projects, subject to the requirement that any cost
				allocation methodology, and any rates affected by the cost allocation
				methodology, shall be just, reasonable, and not unduly discriminatory or
				preferential;
									(B)may permit
				allocation of costs for high-priority national transmission projects to
				load-serving entities within all or a part of a region, except that costs shall
				not be allocated to a region, or subregion, unless the costs are reasonably
				proportionate to measurable economic and reliability benefits;
									(C)may permit
				allocation of costs to generators of electricity connected by a high-priority
				national transmission project; and
									(D)shall provide for
				due deference to cost allocation proposals supported by broad agreement among
				affected States.
									(2)Mechanism for
				collection of costsThe Commission shall adopt such rules and
				require inclusion of such provisions in transmission tariffs as are required to
				provide for—
									(A)the efficient
				collection of allocated costs for development and operation of high-priority
				national transmission projects; and
									(B)the distribution
				of those revenues to owners of the high-priority national transmission
				projects.
									(j)Relationship to
				other laws
								(1)In
				generalExcept as specifically provided in this section, nothing
				in this section affects any requirement of an environmental or historic
				preservation law of the United States, including—
									(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(B)the Wilderness
				Act (16 U.S.C. 1131 et seq.); or
									(C)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.).
									(2)State
				lawNothing in this section precludes any person from
				constructing or modifying any transmission facility in accordance with State
				law.
								(k)Transmission
				rights to support new generation developmentSubject to section
				217(b)(4), it is the policy of the United States that long-term transmission
				rights of firmness and duration sufficient to support generation investment (or
				equivalent tradable or financial long-term transmission rights), shall be
				available under appropriate terms and conditions to load-serving entities (as
				defined in section 217(a)(2)) for long-term power supply arrangements for new
				generation facilities using renewable energy.
							(l)Resource
				assessments
								(1)In
				generalThe Secretary shall conduct nationwide assessments to
				identify areas with a significant potential for the development of
				location-constrained resources.
								(2)FormatsThe
				resource assessments shall be made available to the public in multiple formats,
				including in a Geographical Information System compatible format.
								(3)TimingThe
				Secretary shall—
									(A)make the initial
				resource assessment required under this subsection not later than 180 days
				after the date of enactment of the American
				Clean Energy Leadership Act of 2009; and
									(B)refine the
				resource assessment on a regular basis that is consistent with regional
				planning cycles.
									(4)Technical
				assistanceThe Secretary shall provide technical assistance to
				regional planning authorities, on request, to assist the authorities in
				carrying out this subsection.
								(m)Congestion studiesNot later than 1 year after the date of
				enactment of the American Clean Energy
				Leadership Act of 2009 and every 3 years thereafter, the
				Secretary, in consultation with affected States and Indian tribes,
				shall—
								(1)conduct a study of electric transmission
				congestion; and
								(2)submit to the
				appropriate committees of Congress a report that describes the results of the
				study.
								(n)Applicability
								(1)In
				generalExcept as otherwise provided in this subsection, the
				authority of the Commission under this section to approve transmission plans
				and to allocate costs incurred pursuant to the plans applies to all
				transmission providers, generators, and users, owners, and operators of the
				power system within the Eastern and Western Interconnections of the United
				States, including entities described in section 201(f).
								(2)Regional
				planning entitiesThe Commission shall have authority over
				regional planning entities to the extent necessary to carry out this
				section.
								(3)Project
				developersNothing in this section precludes the development,
				subject to applicable regulatory requirements, of transmission projects that
				are not included in plans developed under this section.
								(4)Commission-approved
				planning processesNothing in this section affects the approval,
				siting, or cost allocation for a project that is authorized pursuant to
				planning processes that have been approved by the Commission.
								(5)ExclusionsThis
				section does not apply in the State of Alaska or Hawaii or to the Electric
				Reliability Council of Texas, unless the State or the Council voluntarily
				elects to participate in a cost allocation plan under this
				section.
								.
				CFederal renewable
			 electricity standard
				131.Sense of
			 Congress on renewable energy and energy efficiencyIt
			 is the sense of Congress that the Federal Government should continue to support
			 the use and expansion of renewable energy and energy efficiency in—
					(1)the production
			 and use of energy;
					(2)the reduction of
			 greenhouse gas emissions; and
					(3)the reduction of
			 dependence on foreign oil.
					132.Federal
			 renewable electricity standard
					(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
						
							610.Federal renewable
				electricity standard
								(a)DefinitionsIn this section:
									(1)AffiliateThe
				term affiliate when used with respect to a person, means another
				person that directly or indirectly owns or controls, is owned or controlled by,
				or is under common ownership or control with, such person, as determined under
				regulations issued by the Secretary.
									(2)Base quantity
				of electricity
										(A)In
				generalThe term base
				quantity of electricity means the total quantity of electricity sold by
				an electric utility to electric consumers in a calendar year.
										(B)ExclusionsThe term base quantity of
				electricity does not include—
											(i)electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding qualified
				hydropower) owned by an electric utility or sold under contract or rate order
				to an electric utility to meet the needs of the retail customers of the
				utility;
											(ii)electricity generated through the
				incineration of municipal solid waste owned by an electric utility or sold
				under contract or rate order to an electric utility to meet the needs of the
				retail customers of the utility;
											(iii)the quantity of
				electricity generated by a fossil-fuel facility that is equal to the proportion
				of greenhouse gases produced by such a unit that are captured and geologically
				sequestered; or
											(iv)(I)electricity generated
				by a nuclear generating unit placed in service after the date of enactment of
				this section; or
												(II)additional energy generated by an
				existing nuclear facility as a result of efficiency improvements or capacity
				additions made on or after the date of enactment of this section.
												(3)BiomassThe
				term biomass has the meaning given the term in section 203(b) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(b)).
									(4)Distributed
				generation facilityThe term
				distributed generation facility means a facility at or near a
				customer site that provides electric energy to 1 or more customers for purposes
				other than resale other than to a utility through a net metering
				arrangement.
									(5)Geothermal
				energyThe term
				geothermal energy means energy derived from a geothermal deposit
				(within the meaning of section 613(e)(2) of the Internal Revenue Code of
				1986).
									(6)Incremental
				cost of compliance
										(A)In general
				The term incremental cost of compliance
				means—
											(i)the costs
				attributable to all retail sales of electricity incurred in a year by an
				electric utility to—
												(I)generate
				renewable energy eligible for Federal renewable energy credits;
												(II)acquire Federal
				renewable energy credits; or
												(III)make
				alternative compliance payments in order to comply with the requirements of
				subsection (b); less
												(ii)(I)the costs the electric
				utility would have incurred to serve all of the retail customers of that
				electric utility in that year to generate or acquire additional electricity not
				eligible for renewable energy credits if the requirements of subsection (b) did
				not apply to the electric utility; and
												(II)the costs of compliance with any
				comparable State renewable requirement.
												(B)Cost of electricityIn calculating the incremental cost of
				compliance of an electric utility under this section, the Secretary shall take
				into account the reduction, if any, on the cost of electricity generated with
				fossil fuels associated with increased reliance on renewable electric energy
				generation.
										(7)Incremental
				geothermal production
										(A)In
				generalThe term
				incremental geothermal production means, for any year, the excess
				of—
											(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy; over
											(ii)the average number of kilowatt hours
				produced annually at the facility for 5 of the previous 7 calendar years before
				the date of enactment of this section after eliminating the highest and the
				lowest kilowatt hour production years in that 7-year period.
											(B)Special
				ruleA facility described in
				subparagraph (A) that was placed in service at least 7 years before the date of
				enactment of this section shall, commencing with the year in which that date of
				enactment occurs, reduce the amount calculated under subparagraph (A)(ii) each
				year, on a cumulative basis, by the average percentage decrease in the annual
				kilowatt hour production for the 7-year period described in subparagraph
				(A)(ii) with such cumulative sum, but not to exceed 30 percent.
										(8)Incremental
				hydropower
										(A)In
				generalThe term
				incremental hydropower means additional energy generated as a
				result of efficiency improvements or capacity additions made on or after
				January 1, 1992.
										(B)ExclusionThe term incremental
				hydropower does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions.
										(C)Measurement and
				certificationEfficiency
				improvements and capacity additions referred to in subparagraph (A) shall
				be—
											(i)measured on the basis of the same water
				flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility; and
											(ii)certified by the Secretary or the Federal
				Energy Regulatory Commission.
											(9)Indian
				landThe term Indian land has the meaning given the
				term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
									(10)Qualified
				hydropower
										(A)In
				generalThe term qualified hydropower means—
											(i)incremental
				hydropower;
											(ii)additions of
				capacity made on or after January 1, 2001, or the effective commencement date
				of an existing applicable State renewable electricity standard program at an
				existing nonhydroelectric dam, if—
												(I)the hydroelectric
				project installed on the nonhydroelectric dam—
													(aa)is
				licensed by the Federal Energy Regulatory Commission, or is exempt from
				licensing, and is in compliance with the terms and conditions of the license or
				exemption; and
													(bb)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
													(II)the
				nonhydroelectric dam—
													(aa)was placed in
				service before the date of enactment of this section;
													(bb)was operated for
				flood control, navigation, or water supply purposes; and
													(cc)did not produce
				hydroelectric power as of the date of enactment of this section; and
													(III)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Federal Energy Regulatory Commission; and
												(iii)in the case of
				the State of Alaska—
												(I)energy generated
				by a small hydroelectric facility that produces less than 50 megawatts;
												(II)energy from
				pumped storage; and
												(III)energy from a
				lake tap.
												(B)StandardsNothing
				in this paragraph or the application of this paragraph shall affect the
				standards under which the Federal Energy Regulatory Commission issues licenses
				for and regulates hydropower projects under part I of the Federal Power Act (16
				U.S.C. 791a et seq.).
										(11)Qualified
				waste-to-energyThe term qualified waste-to-energy
				means energy from the combustion of post-recycled municipal solid waste, or
				from the gasification or pyrolization of such waste and the combustion of the
				resulting gas at the same facility, if the owner or operator of the facility
				generating electricity from the energy provides to the Commission, on an annual
				basis—
										(A)a certification
				that the facility is in compliance with all applicable Federal and State
				environmental permits;
										(B)in the case of a
				facility that commences operation before the date of enactment of this section,
				a certification that the facility meets emissions standards promulgated under
				section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) that apply as of
				the date of enactment of this section to new facilities within the relevant
				source category; and
										(C)in the case of
				the combustion, pyrolization, or gasification of municipal solid waste, a
				certification that each local government unit from which such waste originates
				operates, participates in the operation of, contracts for, or otherwise
				provides for, recycling services for residents of the local government
				unit.
										(12)Renewable
				energyThe term
				renewable energy means electric energy generated at a facility
				(including a distributed generation facility) from—
										(A)solar, wind, or geothermal energy or ocean
				energy;
										(B)biomass;
										(C)landfill gas;
										(D)qualified
				hydropower;
										(E)marine and
				hydrokinetic renewable energy (as defined in section 632 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17211));
										(F)incremental geothermal production;
										(G)coal-mined
				methane;
										(H)qualified
				waste-to-energy; or
										(I)another renewable
				energy source based on innovative technology, as determined by the Secretary
				through rulemaking.
										(b)Renewable
				energy and energy efficiency requirement
									(1)Requirement
										(A)In
				generalSubject to
				subparagraph (B), each electric utility that sells electricity to electric
				consumers for a purpose other than resale shall obtain a percentage of the base
				quantity of electricity the electric utility sells to electric consumers in any
				calendar year from renewable energy or energy efficiency.
										(B)PercentageExcept as provided in section 611, the
				percentage obtained in a calendar year under subparagraph (A) shall not be less
				than the amount specified in the following table:
											
												
													
														Calendar year:Minimum annual percentage:
														
														2011 through 20133.0
														
														2014 through 20166.0
														
														2017 through 20189.0
														
														2019 through 202012.0
														
														2021 through 203915.0
														
													
												
											
										(2)Means of
				complianceAn electric
				utility shall meet the requirements of paragraph (1) by—
										(A)submitting to the Secretary renewable
				energy credits issued under subsection (c);
										(B)submitting
				Federal energy efficiency credits issued under subsection (i), except that
				those credits may not be used to meet more than 26.67 percent of the
				requirements under paragraph (1) in any calendar year;
										(C)making alternative compliance payments to
				the Secretary at the rate of 2.1 cents per kilowatt hour (as adjusted for
				inflation under subsection (g)) if the electric utility does not elect to
				petition the Secretary to waive the requirements under subsection (d)(3)(C);
				or
										(D)a combination of activities described in
				subparagraphs (A), (B), and (C).
										(3)Phase-inThe
				Secretary shall prescribe, by regulation, a reasonable phase-in of the
				requirements of paragraph (1) as the requirements apply to an electric utility
				that becomes subject to this section on or after January 1, 2013.
									(c)Federal
				renewable energy and energy efficiency credit trading programs
									(1)In
				generalNot later than
				January 1, 2011, the Secretary shall establish a Federal renewable energy
				credit trading program, and a Federal energy efficiency credit trading program,
				under which electric utilities shall submit to the Secretary Federal renewable
				energy credits and Federal energy efficiency credits to certify the compliance
				of the electric utilities with subsection (b)(1).
									(2)AdministrationAs part of the program, the Secretary
				shall—
										(A)issue renewable energy credits to
				generators of electric energy from renewable energy, regardless of whether the
				energy is transmitted over the national interstate transmission system;
										(B)to the extent
				that renewable sources of electricity are used in combination with other
				sources of energy, issue credits only to the extent that the electricity
				generated is from renewable resources;
										(C)issue renewable
				energy credits to electric utilities associated with State renewable
				electricity standard compliance mechanisms pursuant to subsection (h);
										(D)issue energy
				efficiency credits pursuant to subsection (i);
										(E)subject to subparagraph (F), ensure that a
				kilowatt hour, including the associated renewable energy credit or energy
				efficiency credit, shall be used only once for purposes of compliance with this
				Act;
										(F)allow double credits for generation from
				facilities on Indian land, and triple credits for generation from small
				renewable distributed generators (meaning those no larger than 1 megawatt),
				except that no distributed renewable generation facilities on Indian land shall
				receive a greater number of credits than triple credits;
										(G)allow triple
				credits for generation of energy from algae;
										(H)ensure that, with
				respect to a purchaser that, as of the date of enactment of this section, has a
				purchase agreement from a renewable energy facility placed in service before
				that date, the credit associated with the generation of renewable energy under
				the contract is issued to the purchaser of the electric energy to the extent
				that the contract does not already provide for the allocation of the Federal
				credit; and
										(I)issue tradeable
				renewable energy credits for the useful electric and thermal output from a
				facility that produces the output from biomass, using a system under
				which—
											(i)in the case of
				efficiency that is less than 50 percent, 1 renewable energy credit is
				awarded;
											(ii)in the case of
				efficiency that is 50 percent or more but less than 70 percent, 1.1 renewable
				energy credits are awarded for the same unit output;
											(iii)in the case of
				efficiency that is 70 percent or more but less than 90 percent, 1.25 renewable
				energy credits are awarded for the same unit output; and
											(iv)in the case of
				efficiency that is 90 percent or more, 1.5 renewable energy credits are awarded
				for the same unit output.
											(3)DurationA credit described in subparagraph (A),
				(B), (C), or (D) of paragraph (2) may only be used for compliance with this
				section during the 3-year period beginning on the date of issuance of the
				credit.
									(4)TransfersAn electric utility that holds credits in
				excess of the quantity of credits needed to comply with subsection (b) may
				transfer the credits to another electric utility in the same utility holding
				company system.
									(5)Delegation of
				market function
										(A)In
				generalThe Secretary may delegate to—
											(i)an appropriate
				market-making entity the administration of a national renewable energy credit
				market and a national energy efficiency credit market for purposes of creating
				a transparent national market for the sale or trade of renewable energy credits
				and energy efficiency credits; and
											(ii)regional
				entities the tracking of dispatch of renewable generation.
											(B)AdministrationAny
				delegation under subparagraph (A) shall ensure that the tracking and reporting
				of information concerning the dispatch of renewable generation is transparent,
				verifiable, and independent of any generation or load interests with
				obligations under this section. .
										(d)Enforcement
									(1)Civil
				penaltiesAny electric
				utility that fails to meet the requirements of subsection (b) shall be subject
				to a civil penalty.
									(2)Amount of
				penaltyThe amount of the
				civil penalty shall be equal to the product obtained by multiplying—
										(A)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); by
										(B)200 percent of the value of the alternative
				compliance payment, as adjusted for inflation under subsection (g).
										(3)Mitigation or
				waiver
										(A)Penalty
											(i)In
				generalThe Secretary may mitigate or waive a civil penalty under
				this subsection if the electric utility is unable to comply with subsection (b)
				due to a reason outside of the reasonable control of the electric
				utility.
											(ii)AmountThe
				Secretary shall reduce the amount of any penalty determined under paragraph (2)
				by the amount paid by the electric utility to a State for failure to comply
				with the requirement of a State renewable energy program if the State
				requirement is greater than the applicable requirement of subsection
				(b).
											(B)RequirementThe
				Secretary may waive the requirements of subsection (b) for a period of up to 5
				years with respect to an electric utility if the Secretary determines that the
				electric utility cannot meet the requirements due to a hurricane, tornado,
				fire, flood, earthquake, ice storm, or other natural disaster or act of God
				beyond the reasonable control of the utility.
										(C)Ratepayer
				protectionEffective beginning June 1, 2010, and not later than
				June 1 of each year thereafter, an electric utility may petition the Secretary
				to waive, for the following compliance year, all or part of the requirements of
				subsection (b) in order to limit the rate impact of the incremental cost of
				compliance of the electric utility to not more than 4 percent per retail
				customer in any year.
										(D)VarianceA
				State public utility commission or electric utility may submit an application
				to the Secretary that requests a variance from the requirements of subsection
				(b) for 1 or more calendar years (including suspension or reduction of the
				requirements) on the basis of transmission constraints preventing delivery of
				service.
										(4)Procedure for
				assessing penaltyThe
				Secretary shall assess a civil penalty under this subsection in accordance with
				the procedures prescribed by section 333(d) of the Energy Policy and
				Conservation Act (42 U.S.C. 6303(d)).
									(e)Alternative
				compliance payments
									(1)In
				generalAn electric utility may satisfy the requirements of
				subsection (b), in whole or in part, by submitting in accordance with this
				subsection, in lieu of each Federal renewable electricity credit or megawatt
				hour of demonstrated total annual electricity savings that would otherwise be
				due, a payment equal to the amount required under subsection (b) in accordance
				with such regulations as the Secretary may promulgate.
									(2)Payment to
				State fundsPayments made under this subsection shall be made
				directly to the State in which the electric utility is located, if the payments
				are deposited directly into a fund within the treasury of the State for use in
				accordance with paragraph (3).
									(3)Use of
				grantsThe Governor of any State may expend amounts in a State
				renewable energy escrow account solely for purposes of—
										(A)increasing the
				quantity of electric energy produced from a renewable energy source in the
				State, including nuclear and advanced coal technologies for carbon capture and
				sequestration;
										(B)promoting the
				deployment and use of electric drive vehicles in the State, including the
				development of electric drive vehicles and batteries; and
										(C)offsetting the
				costs of carrying out this section paid by electric consumers in the State
				through—
											(i)direct grants to
				electric consumers; or
											(ii)energy
				efficiency investments.
											(4)Information and
				reportsAs a condition of providing payments to a State under
				this subsection, the Secretary may require the Governor to keep such accounts
				or records, and furnish such information and reports, as the Secretary
				determines are necessary and appropriate for determining compliance with this
				subsection.
									(f)ExemptionsDuring any calendar year, this section
				shall not apply to an electric utility—
									(1)that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year, except that sales to an affiliate, lessee, or tenant of the
				electric utility shall not be treated as sales to electric consumers under this
				paragraph; or
									(2)in Hawaii.
									(g)Inflation
				adjustmentNot later than
				December 31 of each year beginning in 2008, the Secretary shall adjust for
				inflation the rate of the alternative compliance payment under subsection
				(b)(2)(C).
								(h)State
				programs
									(1)In
				generalSubject to paragraph
				(2), nothing in this section diminishes any authority of a State or political
				subdivision of a State to adopt or enforce any law or regulation respecting
				renewable energy or energy efficiency, or the regulation of electric
				utilities,.
									(2)ComplianceExcept as provided in subsection (d)(3), no
				such law or regulation shall relieve any person of any requirement otherwise
				applicable under this section.
									(3)CoordinationThe Secretary, in consultation with States
				having such renewable energy and energy efficiency programs, shall, to the
				maximum extent practicable, facilitate coordination between the Federal program
				and State programs.
									(4)Regulations
										(A)In
				generalThe Secretary, in consultation with States, shall
				promulgate regulations to ensure that an electric utility that is subject to
				the requirements of this section and is subject to a State renewable energy
				standard receives renewable energy credits if—
											(i)the electric
				utility complies with the State standard by generating or purchasing renewable
				electric energy or renewable energy certificates or credits representing
				renewable electric energy; or
											(ii)the State
				imposes or allows other mechanisms for achieving the State standard, including
				the payment of taxes, fees, surcharges, or other financial obligations.
											(B)Amount of
				creditsThe amount of credits received by an electric utility
				under this subsection shall equal—
											(i)in the case of
				subparagraph (A)(i), the quantity of renewable energy resulting from the
				generation or purchase by the electric utility of renewable energy; and
											(ii)in the case of
				subparagraph (A)(ii), the pro rata share of the electric utility, based on the
				contributions to the mechanism made by the electric utility or customers of the
				electric utility, in the State, of the quantity of renewable energy resulting
				from those mechanisms.
											(C)Prohibition on
				double countingThe regulations promulgated under this paragraph
				shall ensure that a kilowatt-hour associated with a renewable energy credit
				issued pursuant to this subsection shall not be used for compliance with this
				section more than once.
										(i)Energy
				efficiency credits
									(1)DefinitionsIn
				this subsection:
										(A)Customer
				facility savingsThe term customer facility savings
				means a reduction in the consumption of end-use electricity at a facility of an
				end-use consumer of electricity served by an electric utility, as compared
				to—
											(i)consumption at
				the facility during a base year, taking into account reductions attributable to
				causes other than energy efficiency investments (such as economic downturns,
				reductions in customer base, favorable weather conditions, or other such
				causes); or
											(ii)in the case of
				new equipment (regardless of whether the new equipment replaces existing
				equipment at the end of the useful life of the existing equipment), consumption
				by similar equipment of average efficiency available for purchase at the time
				that new equipment is acquired.
											(B)Electricity
				savingsThe term electricity savings means—
											(i)customer facility
				savings of electricity consumption adjusted to reflect any associated increase
				in fuel consumption at the facility;
											(ii)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined by the
				Secretary by regulation); and
											(iii)the output of
				new combined heat and power systems, to the extent provided under paragraph
				(5).
											(C)Qualified
				electricity savingsThe term qualified electricity
				savings means electricity saving that meet the measurement and
				verification requirements of paragraph (4).
										(2)PetitionOn
				petition by the Governor of a State or, in the case of the power service area
				of the Tennessee Valley Authority, the Board of Directors of the Tennessee
				Valley Authority, the Secretary shall allow up to 26.67 percent of the
				requirements of an electric utility under subsection (b)(1) associated with the
				sales of electricity of the utility in the State to be met by submitting
				Federal energy efficiency credits issued pursuant to this subsection.
									(3)Issuance of
				energy efficiency credits
										(A)In
				generalThe Secretary shall issue energy efficiency credits for
				qualified electricity savings achieved in States described in paragraph (2) in
				accordance with this subsection.
										(B)Qualified
				electricity savingsSubject to subparagraph (C), in accordance
				with regulations promulgated by the Secretary, the Secretary shall issue
				credits for—
											(i)qualified
				electricity savings achieved by an electric utility on or after the date of
				enactment of this section; and
											(ii)qualified
				electricity savings achieved by other entities (including State agencies) on or
				after the date of enactment of this section if—
												(I)the measures used
				to achieve the qualified electricity savings were installed or placed in
				operation by the entity seeking the credit; and
												(II)an electric
				utility eligible to receive efficiency did not pay a substantial portion of the
				cost of achieving the qualified electricity savings (unless the utility has
				waived any entitlement to the credit).
												(C)StandardsNo
				credits shall be issued for electricity savings achieved as a result of
				compliance with a national, State, or local building, equipment, or appliance
				efficiency standard.
										(4)Measurement and
				verification of electricity savingsNot later than January 2010,
				the Secretary shall promulgate regulations regarding the measurement and
				verification of electricity savings under this subsection, including
				regulations covering—
										(A)procedures and
				standards for defining and measuring electricity savings that will be eligible
				to receive credits under paragraph (3), which shall—
											(i)specify the types
				of energy efficiency and energy conservation that will be eligible for the
				credits;
											(ii)require that
				energy consumption for customer facilities or portions of facilities in the
				applicable base and current years be adjusted, as appropriate, to account for
				changes in weather, level of production, and building area;
											(iii)account for the
				useful life of electricity savings measures;
											(iv)include
				specified electricity savings values for specific, commonly-used efficiency
				measures; and
											(v)exclude
				electricity savings that—
												(I)are not properly
				attributable to measures carried out by the entity seeking the credit;
												(II)have already
				been credited under this section to another entity; or
												(III)do not result
				from actions not intended to achieve electricity savings;
												(B)procedures and
				standards for third-party verification of reported electricity savings;
				and
										(C)such requirements
				for information, reports, and access to facilities as may be necessary to carry
				out this subsection.
										(5)Combined heat
				and powerUnder regulations promulgated by the Secretary, the
				increment of electricity output of a new combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal outputs),
				shall be considered electricity savings under this subsection.
									(j)Biomass harvesting and
				sustainabilityThe provisions
				of this section relating to biomass shall be administered in accordance with
				section 203(e) of the Energy Policy Act of 2005 (42 U.S.C. 15852(e)).
								(k)Loans for projects to comply with Federal
				renewable electricity standard
									(1)PurposesThe purposes of this
				subsection are—
										(A)to reduce the
				cost incurred by electric utilities in complying with the requirements of this
				section; and
										(B)to minimize the
				impact of the requirements on electricity rates for consumers.
										(2)LoansThe
				Secretary shall make loans available to electric utilities to carry out
				qualified projects approved by the Secretary to comply with the requirements of
				this section.
									(3)Qualified
				projects
										(A)In
				generalA loan may be made under this subsection for a
				project—
											(i)to construct a
				renewable energy generation facility;
											(ii)to install an
				energy efficiency or electricity demand reduction technology; or
											(iii)to carry out
				any other project approved by the Secretary that the Secretary determines is
				consistent with the purposes of this subsection.
											(B)DisapprovalThe
				Secretary may disapprove an application for a loan for a project under this
				subsection if the Secretary determines that—
											(i)the revenues
				generated under the project are unlikely to be sufficient to cover the
				repayment obligations of the proposed loan; or
											(ii)the project is
				not otherwise consistent with the purposes of this subsection.
											(4)TermsA
				loan made by the Secretary to an electric utility under this subsection
				shall—
										(A)be for a term of
				not to exceed 30 years; and
										(B)bear an annual
				interest rate that is 50 basis points more than the Federal funds rate
				established by the Board of Governors of the Federal Reserve System.
										(5)PriorityNotwithstanding
				any other provision of law, the debt to the Federal Government under a loan
				made to an electric utility under this subsection shall have priority in any
				case in which the electric utility files for bankruptcy protection under title
				11, United States Code.
									(6)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
									(l)Reconsideration
									(1)Review
										(A)In
				generalNot later than January 15, 2017, and every 5 years
				thereafter, the Secretary shall review and make recommendations to Congress on
				the program established under this section.
										(B)AnalysisThe
				review shall analyze whether—
											(i)the program
				established under this section has contributed to an economically harmful
				increase in electricity rates in regions of the United States;
											(ii)the program has
				resulted in net economic benefits for the United States; and
											(iii)new
				technologies and clean, renewable energy sources will advance the purposes of
				this section.
											(2)RecommendationsThe
				Secretary shall submit to Congress recommendations on whether—
										(A)the percentage of
				energy efficiency credits eligible to be submitted under subsection (b)(1)
				should be increased or decreased;
										(B)the percentage of
				renewable electricity required under subsection (b)(1) should be increased or
				decreased; and
										(C)the definition of
				renewable energy should be expanded to reflect advances in
				technology or previously unavailable sources of clean or renewable
				energy.
										(3)ReportNot
				later than January 15, 2017, the Secretary shall submit to Congress a report
				that describes any recommendations of the Secretary on changes to the program
				established under this section.
									(m)RegulationsNot later than 1 year after the date of
				enactment of this section, the Secretary shall promulgate regulations
				implementing this section.
								(n)Termination of
				authorityThis section and
				the authority provided by this section terminate on December 31,
				2039.
								.
					(b)Table of
			 contents amendmentThe table
			 of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 prec. 2601) is amended by adding at the end of the items relating to title VI
			 the following:
						
							
								Sec. 610. Federal renewable
				electricity
				standard.
							
							.
					133.Federal
			 purchase requirement amendmentsSection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)DefinitionsIn
				this section:
								(1)BiomassThe
				term biomass means the following types of nonhazardous organic
				materials:
									(A)Residues and
				byproducts from milled logs.
									(B)Wood, paper
				products that are not commonly recyclable, and vegetation (including trees and
				trimmings, yard waste, pallets, railroad ties, crates, and solid-wood
				manufacturing and construction debris), if diverted from or separated from
				other waste out of a municipal waste stream.
									(C)Hazard trees,
				trimmings, and brush that are necessary to remove in order to maintain a
				utility right-of-way or a public road (not including any unpaved road within
				Federal land).
									(D)Trees, trimmings,
				and brush harvested from the immediate vicinity of any building, campground, or
				other structure in wildfire-prone areas to reduce the risk to the structure or
				campground or to human life from wildfires.
									(E)Invasive species
				(as defined in Executive Order 13112 (42 U.S.C. 4321 note; relating to invasive
				species)) removed to control or eradicate the invasive species.
									(F)Animal waste and
				animal byproducts (including biogas and any solid produced by
				micro-organisms).
									(G)Food
				waste.
									(H)Algae.
									(I)Slash, brush,
				trees, and other vegetation that is harvested from non-Federal land or Indian
				land—
										(i)that is, at the
				time of harvest—
											(I)naturally
				regenerated forest land;
											(II)forest land that
				was planted for the purpose of restoring land to a naturally regenerated
				forest; or
											(III)if harvested in
				quantities and through practices that maintain or contribute toward the
				restoration of the species, ecological systems, and ecological communities for
				which the conservation forest land was identified, conservation forest land;
				or
											(ii)that is—
											(I)at the time of
				harvest, planted forest land; and
											(II)on the date of
				enactment of this section, cropland (including fallow land), pastureland, or
				planted forest land.
											(J)Crops, crop
				byproducts, and crop residues from non-Federal land or Indian land that
				is—
										(i)at the time of
				harvest, not forest land; and
										(ii)on the date of
				enactment of this section—
											(I)cropland
				(including fallow land and not including planted forest land); or
											(II)pastureland.
											(K)If harvested from
				Federal land in accordance with applicable law and land management plans and in
				quantities and through practices that maintain or contribute toward the
				restoration of ecological sustainability—
										(i)slash; and
										(ii)brush and trees
				that are byproducts of ecological restoration, disease or insect infestation
				control, or hazardous fuels reduction treatments and—
											(I)are from stands
				that—
												(aa)were killed by
				an insect or disease epidemic or a natural disaster; and
												(bb)do not meet the
				utilization standards for sawtimber; or
												(II)do not exceed
				the minimum size standards for sawtimber.
											(2)Conservation
				forest land
									(A)In
				generalThe term conservation forest land means
				forest land that contains a species, or includes all or part of an ecological
				system or community, that is at risk of extinction or elimination within a
				State or globally.
									(B)IdentificationConservation
				forest land shall be identified based on the best available science and data by
				any of—
										(i)the State in
				which the land is located, unless the land is under the jurisdiction of an
				Indian tribe;
										(ii)an Indian tribe
				with jurisdiction over the land; or
										(iii)in consultation
				with the State in which the land is located or the Indian tribe with
				jurisdiction over the land—
											(I)the Secretary of
				Agriculture; or
											(II)the Secretary of
				the Interior.
											(C)ExceptionsA
				tract of conservation forest land may not be removed from conservation forest
				land status under this section as a result of land management practices on the
				tract that—
										(i)occurred on or
				after the date of enactment of this subparagraph; and
										(ii)contributed
				toward the elimination of the species, or all or part of an ecological system
				or ecological community, for which the land was identified as conservation
				forest land.
										(3)Federal
				land
									(A)In
				generalThe term Federal land means—
										(i)National Forest
				System land; and
										(ii)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)).
										(B)Exclusions
										(i)In
				generalThe term Federal land does not
				include—
											(I)any area
				designated by Congress to be administered for conservation purposes; or
											(II)a National
				Monument proclaimed by the President.
											(ii)Old growth or
				late successional forest standsThe term Federal
				land does not include an old growth or late successional forest stand
				unless biomass from the stand does not exceed the minimum size standards for
				sawtimber and is a byproduct of an ecological restoration treatment that fully
				maintains, or contributes toward the restoration of, the structure and
				composition of an old growth forest stand in accordance with the old growth
				conditions characteristic of the forest type and retains the large trees
				contributing to old growth structure.
										(4)Indian
				landThe term Indian land has the meaning given the
				term Indian country in section 1151 of title 18, United States
				Code.
								(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(6)Non-Federal
				landThe term non-Federal land means land that is
				not owned by the Federal Government.
								(7)Renewable
				energyThe term renewable energy means energy
				generated from solar, wind, biomass, landfill gas, ocean (including tidal,
				wave, current, and thermal), geothermal, municipal solid waste, or new
				hydroelectric generation capacity achieved from increased efficiency or
				additions of new capacity at an existing hydroelectric project.
								(8)Secretary
				concernedThe term Secretary concerned means—
									(A)the Secretary of
				Agriculture, with regard to—
										(i)National Forest
				System land; and
										(ii)except as
				provided by subparagraph (B), non-Federal land; and
										(B)the Secretary of
				the Interior, with regard to—
										(i)public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)); and
										(ii)Indian
				land.
										;
				and
					(2)by adding at the
			 end the following:
						
							(e)Biomass
				harvesting and sustainability
								(1)In
				generalThe Secretaries concerned shall administer the provisions
				covered by subsection (b)(1) relating to the harvesting of biomass from Federal
				land and forest land.
								(2)Inter-agency
				biomass sustainability study
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Agriculture, the Secretary of the Interior, and the Administrator of the
				Environmental Protection Agency, shall conduct a study that assesses the
				impacts of biomass harvesting for energy production on—
										(i)landscape-level
				water quality, soil productivity, wildlife habitat, and biodiversity;
				and
										(ii)conservation
				forest land.
										(B)TimingThe
				Secretary shall—
										(i)complete the
				study required under this paragraph not later than 5 years after the date of
				enactment of this subsection; and
										(ii)update the study
				not later than every 5 years thereafter.
										(C)BasisThe
				Secretary shall base the study on the best available data and science.
									(D)RecommendationsThe
				Secretary shall include in the study such recommendations as are appropriate to
				reduce the impacts described in subparagraph (A).
									(E)Public
				participation and availabilityIn carrying out this paragraph,
				the Secretary shall—
										(i)consult with
				States, Indian tribes, and other interested stakeholders;
										(ii)make available,
				and seek public comment on, a draft version of the study results; and
										(iii)make the final
				study results available to the
				public.
										.
					DEnergy and water
			 integration
				141.Energy water
			 nexus study
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of the Interior and
			 the Administrator of the Environmental Protection Agency, shall enter into an
			 arrangement with the National Academy of Sciences under which the Academy shall
			 conduct an in-depth analysis of the impact of energy development and production
			 on the water resources of the United States.
					(b)Scope of
			 study
						(1)In
			 generalThe study described in subsection (a) shall be comprised
			 of each assessment described in paragraphs (2) through (4).
						(2)Transportation
			 sector assessment
							(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels, or electricity used as a fuel source, to evaluate the ratio that—
								(i)the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels (measured in gallons), or electricity (measured in kilowatt-hours); bears
			 to
								(ii)the total
			 distance (measured in miles) that may be traveled as a result of the
			 consumption of transportation fuels, or electricity.
								(B)Scope of
			 assessment
								(i)In
			 generalThe assessment shall include, as applicable—
									(I)the exploration
			 for, and extraction or growing of, energy feedstock;
									(II)the processing
			 of energy feedstock into transportation fuel;
									(III)the generation,
			 transportation, and storage of electricity for transportation; and
									(IV)the conduct of
			 an analysis of the efficiency with which the transportation fuel is
			 consumed.
									(ii)FuelsThe
			 assessment shall contain an analysis of transportation fuel sources,
			 including—
									(I)domestically
			 produced crude oil (including products derived from domestically produced crude
			 oil);
									(II)imported crude
			 oil (including products derived from imported crude oil);
									(III)domestically
			 produced natural gas (including liquid fuels derived from natural gas);
									(IV)imported natural
			 gas (including liquid fuels derived from natural gas);
									(V)oil shale;
									(VI)tar
			 sands;
									(VII)domestically
			 produced corn-based ethanol;
									(VIII)imported
			 corn-based ethanol;
									(IX)advanced
			 biofuels (including cellulosic- and algae-based biofuels);
									(X)coal to liquids
			 (including aviation fuel, diesel, and gasoline products);
									(XI)electricity
			 consumed in—
										(aa)fully electric
			 drive vehicles; and
										(bb)plug-in hybrid
			 vehicles;
										(XII)hydrogen;
			 and
									(XIII)any reasonably
			 foreseeable combination of any transportation fuel source described in
			 subclauses (I) through (XII).
									(3)Electricity
			 sector assessment
							(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of electricity to
			 evaluate the ratio that—
								(i)the
			 quantity of water used and consumed in the production of electricity (measured
			 in gallons); bears to
								(ii)the quantity of
			 electricity that is produced (measured in kilowatt-hours).
								(B)Scope of
			 assessmentThe assessment shall include, as applicable—
								(i)the
			 exploration for, or extraction or growing of, energy feedstock;
								(ii)the processing
			 of energy feedstock for electricity production; and
								(iii)the production
			 of electricity.
								(C)Generation
			 typesThe assessment shall contain an evaluation and analysis of
			 electricity generation facilities that are constructed in accordance with
			 different plant designs (including different cooling technologies such as
			 water, air, and hybrid systems, and technologies designed to minimize carbon
			 dioxide releases) based on the fuel used by the facility, including—
								(i)coal;
								(ii)natural
			 gas;
								(iii)oil;
								(iv)nuclear
			 energy;
								(v)solar
			 energy;
								(vi)wind
			 energy;
								(vii)geothermal
			 energy;
								(viii)biomass;
								(ix)the beneficial
			 use of waste heat; and
								(x)any
			 reasonably foreseeable combination of any fuel described in clauses (i) through
			 (ix).
								(4)Assessment of
			 additional impactsIn addition to the impacts associated with the
			 direct use and consumption of water resources in the transportation and
			 electricity sectors described in paragraphs (2) and (3), the study shall
			 contain an identification and analysis of any unique water impact associated
			 with a specific fuel source, including an impact resulting from—
							(A)any extraction or
			 mining practice;
							(B)the
			 transportation of feedstocks from the point of extraction to the point of
			 processing;
							(C)the
			 transportation of fuel and power from the point of processing to the point of
			 consumption; and
							(D)the location of a
			 specific fuel source that is limited to 1 or more specific geographical
			 regions.
							(c)Report to
			 SecretaryNot later than 18 months after the date of enactment of
			 this Act, the National Academy of Sciences shall submit to the Secretary a
			 report that contains a summary of the results of the study conducted under this
			 section.
					(d)Availability of
			 results of studyOn the date on which the National Academy of
			 Sciences completes the study under this section, the National Academy of
			 Sciences shall make available to the public the results of the study.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
					142.Power plant
			 water and energy efficiency
					(a)In
			 generalTo protect water supplies and promote the efficient use
			 of water in the electricity production sector, the Secretary, in consultation
			 with the Secretary of the Interior and the Administrator of the Environmental
			 Protection Agency, shall conduct a study to identify alternative technologies
			 and related strategies to optimize water and energy efficiency in the
			 production of electricity by each type of generation.
					(b)Generation
			 typesThe study shall include an evaluation of different types of
			 generation facilities, including—
						(1)coal facilities,
			 under which the evaluation shall account for—
							(A)different types
			 of coal and associated generating technologies; and
							(B)the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
							(2)oil and natural
			 gas facilities, under which the evaluation shall account for the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
						(3)hydropower,
			 including turbine upgrades, incremental hydropower, in-stream hydropower, and
			 pump-storage projects;
						(4)thermal solar
			 facilities; and
						(5)nuclear
			 facilities.
						(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section (including an assessment of any region-specific factor, such
			 as water availability and energy reliability, that should be considered in
			 evaluating the results).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section, to remain
			 available until expended.
					143.Reclamation
			 water conservation and energy savings study
					(a)DefinitionsIn
			 this section:
						(1)Major
			 Reclamation projectThe term major Reclamation
			 project means a multipurpose project authorized by the Federal
			 Government and carried out by the Bureau of Reclamation.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
						(b)Study
						(1)In
			 generalIn accordance with paragraph (2), to promote the
			 efficient use of energy in water distribution systems, the Secretary shall
			 conduct a study to evaluate the quantities of energy used in water storage and
			 delivery operations in major Reclamation projects.
						(2)ElementsIn
			 conducting the study, the Secretary shall—
							(A)with respect to
			 each major Reclamation project—
								(i)assess and
			 estimate the annual energy consumption associated with the major Reclamation
			 project; and
								(ii)identify—
									(I)each major
			 Reclamation project that consumes the greatest quantity of energy; and
									(II)the aspect of
			 the operation of each major Reclamation project described in subclause (I) that
			 is the most energy intensive (including water storage and releases, water
			 delivery, and administrative operations); and
									(B)identify
			 opportunities to significantly reduce current energy consumption and costs with
			 respect to each major Reclamation project described in subparagraph (A),
			 including, as applicable, through—
								(i)reduced
			 groundwater pumping;
								(ii)improved
			 reservoir operations;
								(iii)infrastructure
			 rehabilitation;
								(iv)water reuse;
			 and
								(v)the
			 integration of renewable energy generation with project operations.
								(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section, to remain
			 available until expended.
					144.Brackish
			 groundwater national desalination research facility
					(a)DefinitionsIn
			 this section:
						(1)FacilityThe
			 term facility means the Brackish Groundwater National Desalination
			 Research Facility, located in Otero County, New Mexico.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Duty of
			 SecretaryThe Secretary shall operate, manage, and maintain the
			 facility to carry out research, development, and demonstration activities to
			 develop technologies and methods that promote brackish groundwater desalination
			 as a viable method to increase water supply in a cost-effective manner.
					(c)Objectives;
			 activities
						(1)ObjectivesThe
			 Secretary shall operate and manage the facility as a state-of-the-art
			 desalination research center—
							(A)to develop new
			 water and energy technologies with widespread applicability; and
							(B)to create new
			 supplies of usable water for municipal, agricultural, industrial, or
			 environmental purposes.
							(2)ActivitiesIn
			 operating, managing, and maintaining the facility under subsection (b), the
			 Secretary shall carry out—
							(A)as a priority,
			 the development of renewable energy technologies for integration with
			 desalination technologies—
								(i)to
			 reduce the capital and operational costs of desalination;
								(ii)to
			 minimize the environmental impacts of desalination; and
								(iii)to increase
			 public acceptance of desalination as a viable water supply process;
								(B)research
			 regarding various desalination processes, including improvements in reverse and
			 forward osmosis technologies;
							(C)the development
			 of innovative methods and technologies to reduce the volume and cost of
			 desalination concentrated wastes (including the disposal of desalination
			 concentrated wastes) in an environmentally sound manner;
							(D)an outreach
			 program to create partnerships with States, academic institutions, private
			 entities, and other appropriate organizations to conduct research, development,
			 and demonstration activities, including the establishment of rental and other
			 charges to provide revenue to help offset the costs of operating and
			 maintaining the facility; and
							(E)an outreach
			 program to educate the public on—
								(i)desalination and
			 renewable energy technologies; and
								(ii)the benefits of
			 using water in an efficient manner.
								(d)Authority of
			 SecretaryThe Secretary may enter into contracts or other
			 agreements with, or make grants to, appropriate entities to manage, operate, or
			 otherwise carry out this section, including an agreement with a local or
			 regional academic institution or a consortium of institutions to manage
			 research activities at the facility.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section, to remain available until
			 expended.
					145.Enhanced
			 information on water-related energy consumptionSection 205 of the Department of Energy
			 Organization Act (42 U.S.C. 7135) is amended by adding at the end the
			 following:
					
						(n)Water-related
				energy consumption
							(1)In
				generalNot less than once during each 3-year period, to aid in
				the understanding and reduction of the quantity of energy used in association
				with the use of water, the Administrator shall conduct an assessment under
				which the Administrator shall collect information on energy use in various
				sectors of the economy that are associated with the procurement, treatment, or
				delivery of water.
							(2)Required
				sectorsAn assessment described in paragraph (1) shall contain an
				analysis of water-related energy use for all relevant sectors of the economy,
				including water used for—
								(A)agricultural
				purposes;
								(B)municipal
				purposes;
								(C)industrial
				purposes; and
								(D)domestic
				purposes.
								(3)EffectNothing
				in this subsection affects the authority of the Administrator to collect data
				under section 52 of the Federal Energy Administration Act of 1974 (15 U.S.C.
				790a).
							.
				146.Energy-Water
			 Research and Development Roadmap
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop a document to be known as the
			 Energy-Water Research and Development Roadmap to define the
			 future research, development, demonstration, and commercialization efforts that
			 are required to address emerging water-related challenges to future,
			 cost-effective, reliable, and sustainable energy generation and
			 production.
					(b)ReportNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report describing the
			 document described in subsection (a), including recommendations for any future
			 action with respect to the document.
					147.Energy-water
			 clean technology grant program
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means—
							(A)an eligible unit
			 of local government;
							(B)an Indian tribe;
			 and
							(C)a water or
			 wastewater agency of a State or local government.
							(2)Eligible unit
			 of local governmentThe term eligible unit of local
			 government has the meaning given the term in section 541 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17151).
						(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
						(b)Grant
			 programIn accordance with subsection (c), the Secretary may
			 carry out a competitive grant program under which the Secretary may provide
			 grants to eligible entities to demonstrate the deployment of technologies that
			 reduce the consumption of, or conserve, energy supplies through energy savings
			 and water conservation activities in commercial, residential, and mixed-use
			 development projects.
					(c)Requirements
						(1)Provision of
			 assistanceIn carrying out the program under subsection (b), the
			 Secretary shall provide assistance to eligible entities that carry out projects
			 that—
							(A)have the
			 potential to be replicated in other locations;
							(B)are of sufficient
			 size to demonstrate deployment of the project at scale; and
							(C)are likely to
			 accelerate and expand investment in cost-effective technologies that
			 demonstrate sustained reductions in energy consumption or conservation of
			 energy supplies, including the deployment of renewable energy and water reuse
			 technologies.
							(2)PrioritizationIn
			 selecting eligible entities under paragraph (1), the Secretary shall give
			 priority to each eligible entity that carries out a project that has the
			 potential to create sustained energy reductions that are greater than 50
			 percent for the project development, as compared to similar project
			 developments that do not include the technology used by the project that is the
			 subject of the demonstration.
						(3)Cost-sharingEach
			 demonstration activity carried out under a project under this program shall be
			 subject to each cost-sharing requirement described in section 988 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16352).
						(4)Public-private
			 partnershipsThe Secretary shall provide a grant under this
			 section only to an eligible entity that uses a public-private partnership to
			 design and carry-out the project of the eligible entity.
						(5)Limitation on
			 fundsFunds provided through a grant made by the Secretary under
			 this section shall not be used by the recipient eligible entity for any
			 operation or maintenance cost of the eligible entity.
						(6)ReportThe
			 Secretary shall require each eligible entity that receives a grant from the
			 Secretary under this section to submit to the Secretary on a date not later
			 than 1 year after the date on which the eligible entity completes the project
			 of the eligible entity a report that contains a description of—
							(A)the estimated
			 reductions in water use achieved by the project of the entity;
							(B)the reductions in
			 energy consumption achieved by the project of the entity;
							(C)the comprehensive
			 environmental benefits achieved by the project of the entity; and
							(D)the manner by
			 which each reduction or benefit described in subparagraphs (A) through (C)
			 compare to the original estimates of the eligible entity.
							(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $100,000,000 for each of fiscal years 2010
			 through 2015, to remain available until expended.
					148.Rural water
			 utilities energy and water efficiency program
					(a)Duty of
			 SecretaryAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish and carry out a program similar to, and
			 consistent with, the national rural water and wastewater circuit rider program
			 established under section 306(a)(22) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1926(a)(22)) (including the authority to make
			 grants)—
						(1)to provide
			 on-site technical assistance to rural drinking water and wastewater utilities
			 (including utilities serving an Indian tribe (as defined in section 4 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b))); and
						(2)to improve energy
			 efficiency, identify and develop alternative and renewable energy supplies, and
			 conserve water in the operation of rural drinking water and wastewater
			 utilities.
						(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $7,000,000 for each of fiscal years 2010
			 through 2015.
					149.Comprehensive
			 water use and energy savings study
					(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, in consultation with other
			 Federal agencies and appropriate entities, and incorporating available
			 governmental and nongovernmental data as appropriate, the Secretary shall
			 conduct a comprehensive study to determine the interrelated nature of water and
			 energy use (including energy consumption in water-related processes and the
			 manner by which to reduce water-related energy consumption) to promote the
			 efficient use of water and energy.
					(b)Required
			 components
						(1)In
			 generalIn conducting the study under subsection (a), the
			 Secretary shall include each component described in paragraphs (2) through
			 (5).
						(2)Industrial
			 waterIn accordance with paragraph (1), the Secretary
			 shall—
							(A)assess the annual
			 industrial water use of the United States through a comparison, as the
			 Secretary determines to be appropriate, of the differences in usage
			 among—
								(i)various regions
			 of the United States;
								(ii)industry types
			 and processes; and
								(iii)the use of
			 in-plant waste treatment facilities; and
								(B)identify
			 opportunities to reduce significantly industrial energy consumption and
			 associated costs through the use of—
								(i)water management
			 strategies;
								(ii)water
			 conservation using technologies in existence as of the date of enactment of
			 this Act; and
								(iii)reused water,
			 particularly with respect to industrial energy applications.
								(3)Peak
			 demandIn accordance with paragraph (1), the Secretary shall
			 identify options to reduce energy use by water treatment and delivery systems
			 during peak electric demand periods, including through—
							(A)the use of
			 increased water storage facilities;
							(B)the aggregation
			 of water system utility accounts;
							(C)the installation
			 of supervisory control and data acquisition systems; and
							(D)improvements made
			 to primary and secondary water and wastewater treatment.
							(4)Nonpotable
			 water sourcesIn accordance with paragraph (1), the Secretary
			 shall identify and assess—
							(A)the applications
			 and uses for nonfreshwater sources of water supply in industrial, commercial,
			 and residential applications; and
							(B)the potential
			 energy conservation that may result from the use of nonfreshwater supplies,
			 including—
								(i)recycled and
			 reclaimed water;
								(ii)produced water;
			 and
								(iii)other
			 nontraditional water sources.
								(5)Embedded
			 energyIn accordance with paragraph (1), to facilitate an
			 understanding of the potential energy savings associated with water
			 conservation and efficiency, the Secretary shall assess and estimate the
			 quantity and type of energy consumed in the procurement, transport, and
			 treatment of water supplies and wastewater that serve industrial, commercial,
			 and residential uses, including variations relating to differences in geography
			 and types of supply and wastewater processes.
						(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report that contains a
			 description of—
						(1)the results of
			 the study conducted by the Secretary under this section; and
						(2)the means by
			 which to incorporate, and the benefits of incorporating, the results of the
			 study into related reports prepared by the Secretary.
						EVehicle
			 technology deployment
				151.Transportation
			 roadmap study
					(a)In
			 generalThe Secretary shall enter into an arrangement with the
			 National Academy of Sciences under which the Academy shall—
						(1)conduct a
			 comprehensive analysis of energy use within the light-duty vehicle
			 transportation sector; and
						(2)use the analysis
			 to conduct an integrated study of the technology options for alternative fuels,
			 including electricity, natural gas, hydrogen, and advanced technologies
			 (including battery, hybrid and fuel cell electric, advanced internal
			 combustion, and lean burn diesel technologies), that could reduce petroleum
			 consumption and greenhouse gas emissions.
						(b)ComponentsThe
			 study shall—
						(1)review the status
			 of technologies and assess the potential of the technologies to meet goals to
			 reduce petroleum consumption and greenhouse gas emissions, including—
							(A)potential future
			 fuels and pathways to commercial deployment;
							(B)infrastructure
			 needs for future fuels and other barriers to market penetration;
							(C)potential timing
			 of market adoption and opportunities to increase the pace of market
			 adoption;
							(D)a comparison of
			 the potential reductions of petroleum consumption and greenhouse gas emissions
			 for different technological approaches; and
							(E)improvements in
			 and priorities for Federal research and development program activities to
			 accelerate the development of the most promising technologies;
							(2)consider issues
			 relating to vehicle duty cycles, regional distinctions, and technology
			 development timelines;
						(3)build on and
			 integrate applicable research conducted in recent years, including by the
			 Academy;
						(4)evaluate
			 technical options and assess the extent to which the United States can employ
			 the options to reduce oil intensity by 80 percent by calendar year 2050 and
			 reduce carbon dioxide emissions at a rate that is consistent with national
			 goals; and
						(5)recommend
			 policies to help facilitate the United States meeting national goals.
						(c)ReportNot
			 later than 21 months after the date on which funds are first made available to
			 carry out this section, and every 5 years thereafter, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report (or
			 updated report) on the results of the study conducted under subsection (a),
			 including any recommendations.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					152.Vehicle
			 technology and recharging infrastructureSection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011) is amended by adding at the end the
			 following:
					
						(e)Market
				assessment and recharging infrastructure study
							(1)DefinitionsIn
				this subsection:
								(A)Local
				government
									(i)In
				generalThe term local government has the meaning
				given the term in section 3371 of title 5, United States Code.
									(ii)InclusionsThe
				term local government includes entities described in sections 7
				and 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606, 1607).
									(B)Range extension
				infrastructureThe term range extension
				infrastructure includes equipment, products, or services for recharging
				plug-in electric vehicles that—
									(i)are available to
				retail consumers of electric drive vehicles on a nonexclusive basis, including
				payment interoperability with other systems; and
									(ii)provide for
				extending driving range through battery exchange or rapid recharging.
									(C)StateThe
				term State has the meaning given the term in section 3371 of title
				5, United States Code.
								(2)StudyThe
				Secretary, in consultation with the Administrator, and the Secretary of
				Transportation, shall carry out a program to analyze and assess—
								(A)the number and
				distribution of recharging facilities, including range extension
				infrastructure, that will be required for drivers of plug-in electric drive
				vehicles and neighborhood electric vehicles to reliably recharge those electric
				drive vehicles to meet the average needs of the drivers;
								(B)minimum technical
				standards for public recharging facilities necessary for widespread
				deployment;
								(C)the technical and
				infrastructure investments that electric utilities and electricity providers
				will be required to make to support widespread deployment of recharging
				infrastructure, including an estimate of the investments;
								(D)existing electric
				drive transportation technologies and the state of markets for the purchase of
				those technologies;
								(E)methods of
				removing market barriers for existing and emerging applications of electric
				drive transportation technologies;
								(F)the potential
				value to the electric grid of using the energy stored in on-board storage
				systems to improve the efficiency and reliability of the grid generation
				system; and
								(G)the implications
				of the introduction of plug-in electric drive vehicles and other types of
				electric transportation on the production of electricity from renewable
				resources.
								(3)ComponentsIn
				conducting the study, the Secretary shall analyze and make recommendations
				on—
								(A)the variety and
				density of recharging infrastructure options necessary to power plug-in
				electric drive vehicles under diverse scenarios, including—
									(i)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a city fleet basis;
									(ii)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a regional fleet basis;
									(iii)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a national fleet basis; and
									(iv)the potential
				impact of fast charging on market penetration rates for electric drive vehicles
				and the effects on electric utilities;
									(B)the effects on
				market penetration of reserved parking spots with access to recharging
				facilities;
								(C)model codes
				(including building codes) that need to be updated or otherwise modified to
				enable widespread deployment of recharging facilities; and
								(D)such other issues
				as the Secretary considers to be appropriate.
								(4)ReportNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall submit to the Committee on Energy and Natural Resources of the Senate and
				the Committee on Energy and Commerce of the House of Representatives a report
				on the results of the study conducted under this subsection, including
				recommendations.
							(f)Financial
				support
							(1)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Secretary shall establish a program to support the
				deployment and integration of plug-in electric drive vehicles in multiple
				regions of the United States through the provision of financial support to
				State and local governments and other entities to assist in the installation of
				recharging facilities for electric drive vehicles.
							(2)Financial
				assistanceIn carrying out the program, the Secretary may provide
				financial assistance described in paragraph (7) to promote the goals described
				in paragraph (4).
							(3)RegionsThe
				Secretary shall select regions for financial assistance under this subsection
				based on applications for the assistance received under paragraph (7), taking
				into consideration the findings of the study conducted under subsection
				(e).
							(4)GoalsThe
				goals of the program established under this subsection shall be—
								(A)to demonstrate
				the viability of a vehicle-based transportation system that reduces—
									(i)the use of
				petroleum as a fuel; and
									(ii)the emissions of
				greenhouse gases and other pollutants compared to a system based on
				conventional transportation fuels;
									(B)to facilitate the
				integration of advanced vehicle technologies into electricity distribution
				areas to improve system performance and reliability;
								(C)to demonstrate
				the potential benefits of coordinated investments in vehicle electrification on
				personal mobility and a regional grid;
								(D)to demonstrate
				protocols and standards that facilitate vehicle integration into the grid;
				and
								(E)to investigate
				differences in each region and regulatory environment regarding best practices
				in implementing vehicle electrification.
								(5)Use of
				fundsSubject to paragraph (6), the Secretary may provide
				financial assistance to any applicant that applies for, and receives the
				approval of the Secretary, under paragraph (7)—
								(A)to assist persons
				located in a region (including fleet owners) in the purchase of new plug-in
				electric drive vehicles by reducing the incremental cost of the vehicles above
				the cost of comparable conventionally fueled vehicles;
								(B)to support the
				use of plug-in electric drive vehicles by funding projects for the deployment
				of—
									(i)recharging
				infrastructure for plug-in electric drive vehicles (including range extension
				infrastructure);
									(ii)smart grid
				equipment and infrastructure to facilitate the charging and integration of
				plug-in electric drive vehicles; or
									(iii)the purchase of
				advanced batteries for use in plug-in electric drive vehicles; or
									(C)to carry out such
				other projects as the Secretary determines are appropriate to support the
				large-scale deployment of plug-in electric drive vehicles in regional
				deployment areas.
								(6)Cost
				shareThe Secretary shall carry out the programs established
				under this subsection in accordance with section 988 of the Energy Policy Act
				of 2005 (42 U.S.C. 16352).
							(7)Financial
				support
								(A)In
				generalThe Secretary may—
									(i)provide grants to
				States and local governments for demonstration and commercial application of
				recharging infrastructure in accordance with paragraph (8) in accordance with
				section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352); and
									(ii)consult with the
				Administrator of the Clean Energy Deployment Administration to further the
				goals of this section.
									(B)Applications
									(i)In
				generalAn applicant that seeks to receive financial assistance
				under this subsection shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines are necessary through rulemaking.
									(ii)Joint
				sponsorshipAn application may be jointly sponsored by electric
				utilities, automobile manufacturers, technology providers, car-sharing
				companies or organizations, or other persons or entities.
									(C)RequirementsThe
				design elements and requirements of the program established under this
				subsection shall include—
									(i)an evaluation of
				the financial mechanisms that will most effectively promote the purposes of
				this section;
									(ii)criteria for
				evaluating applications submitted under this paragraph, taking into
				consideration the findings of the study conducted under subsection (e)
				(including the anticipated ability to promote deployment and market penetration
				of plug-in electric drive vehicles that are less dependent on petroleum as a
				fuel source);
									(iii)reporting
				requirements for entities that receive financial assistance under this
				subsection, including a comprehensive set of performance data that reflect the
				results of the program; and
									(iv)provisions that
				no proprietary information, trade secret, or other confidential information is
				required to be disclosed.
									(8)Grants to
				States and local governments for recharging infrastructure
								(A)In
				generalThe Secretary shall establish a program under which the
				Secretary shall provide grants and other financial support to States and local
				governments to assist in the installation of recharging infrastructure for
				plug-in electric drive vehicles in areas under the jurisdiction of the States
				or local governments.
								(B)EligibilityTo
				be eligible to obtain a grant or other financial support under this subsection,
				a State or local government shall—
									(i)demonstrate to
				the Secretary that the applicant has taken into consideration the findings of
				the report submitted under subsection (e), unless the State or local government
				demonstrates to the Secretary that an alternative variety and density of
				recharging infrastructure options would better meet the purposes of this
				section; and
									(ii)agree not to
				charge a premium for use of a parking space used to recharge an electric drive
				vehicle other than a charge for electric energy.
									(C)GuidelinesThe
				Secretary shall establish guidelines for carrying out this subsection that are
				consistent with the report submitted under subsection (e).
								(9)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection, to remain
				available until expended.
							(g)Information
				clearinghouseAs part of the program established under this
				section, the Secretary shall collect and make available to the public
				information regarding the cost, performance, and other technical data regarding
				the deployment and integration of plug-in hybrid electric drive
				vehicles.
						(i)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsections (e) and
				(g).
						.
				153.Electric drive
			 transportation standardization
					(a)Report to
			 congress
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the National Institute of
			 Standards and Technology, the National Laboratories, utilities, vehicle
			 manufacturers, battery manufacturers, industry trade associations, and such
			 other entities as the Secretary determines to be appropriate, shall submit to
			 Congress a report containing recommendations for establishing and adopting
			 consensus or industry standards for electric drive transportation.
						(2)ContentsThe
			 report shall—
							(A)identify
			 consensus standards that exist or are under development, such as—
								(i)standardized
			 electronic protocols for use in communicating with the electrical power
			 grid;
								(ii)safety and
			 interoperability standards for the plug and socket for plug-in electric drive
			 vehicles;
								(iii)battery-to-vehicle
			 high voltage power connectors;
								(iv)battery-to-vehicle
			 communications signal interface hardware and operational protocols;
								(v)safety interlock
			 devices;
								(vi)battery safety;
			 and
								(vii)other items
			 identified by the Secretary as priority items;
								(B)identify priority
			 standards for the widespread deployment of electric drive technology;
			 and
							(C)recommend a
			 collaborative process for public and private entities that will accelerate the
			 development of priority standards, including—
								(i)making maximum
			 use of existing relevant work; and
								(ii)identifying
			 areas in which new research is required.
								(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					154.Pilot program
			 for plug-in electric drive vehicles for Federal fleetSection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011) (as amended by section 152) is amended
			 by adding at the end the following:
					
						(h)Pilot program
				for plug-in electric drive vehicles
							(1)In
				generalThe Secretary shall establish, as part of the Federal
				Energy Management Program, a pilot program under which the Secretary shall
				provide grants for—
								(A)the incremental
				cost of precommercial plug-in electric drive vehicles for purchase or lease in
				an amount not to exceed $10,000 per vehicle purchased or $1,500 per year per
				vehicle leased; and
								(B)recharging
				infrastructure at Federal facilities in conjunction with the vehicles.
								(2)GuidelinesNot
				later than 90 days after the date of enactment of this subsection, the
				Secretary shall issue guidelines for the pilot program established under this
				subsection.
							(3)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for the period of fiscal
				years 2010 through
				2015.
							.
				155.Study of
			 end-of-useful life options for motor vehicle batteries
					(a)In
			 generalIn combination with the research, demonstration, and
			 deployment activities conducted under section 641(k) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(k)), the Secretary shall conduct a
			 study on the end-of-useful life options for motor vehicle batteries, including
			 batteries used in electric drive vehicles.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including recommendations for stationary
			 storage applications and recyclability design specifications.
					IIEnhanced energy
			 efficiency
			AManufacturing
			 energy efficiency
				201.State
			 partnership industrial energy efficiency revolving loan programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
					(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
					(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State
				partnership industrial energy efficiency revolving loan program
								(1)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly—
									(A)reduce systems
				energy intensity, including the use of energy intensive feedstocks; and
									(B)improve the
				industrial competitiveness of the United States.
									(2)Eligible
				lendersTo be eligible to receive cost-matched Federal funds
				under this subsection, a lender shall—
									(A)be a community
				and economic development lender that the Secretary certifies meets the
				requirements of this subsection;
									(B)lead a
				partnership that includes participation by, at a minimum—
										(i)a
				State government agency; and
										(ii)a private
				financial institution or other provider of loan capital;
										(C)submit an
				application to the Secretary, and receive the approval of the Secretary, for
				cost-matched Federal funds to carry out a loan program described in paragraph
				(1); and
									(D)ensure that
				non-Federal funds are provided to match, on at least a dollar-for-dollar basis,
				the amount of Federal funds that are provided to carry out a revolving loan
				program described in paragraph (1).
									(3)AwardThe
				amount of cost-matched Federal funds provided to an eligible lender shall not
				exceed $100,000,000 for any fiscal year.
								(4)Recapture of
				awards
									(A)In
				generalAn eligible lender that receives an award under paragraph
				(1) shall be required to repay to the Secretary an amount of cost-match Federal
				funds, as determined by the Secretary under subparagraph (B), if the eligible
				lender is unable or unwilling to operate a program described in this subsection
				for a period of not less than 10 years beginning on the date on which the
				eligible lender first receives funds made available through the award.
									(B)Determination
				by SecretaryThe Secretary shall determine the amount of
				cost-match Federal funds that an eligible lender shall be required to repay to
				the Secretary under subparagraph (A) based on the consideration by the
				Secretary of—
										(i)the amount of
				non-Federal funds matched by the eligible lender;
										(ii)the amount of
				loan losses incurred by the revolving loan program described in paragraph (1);
				and
										(iii)any other
				appropriate factor, as determined by the Secretary.
										(C)Use of
				recaptured cost-match Federal fundsThe Secretary may distribute
				to eligible lenders under this subsection each amount received by the Secretary
				under this paragraph.
									(5)Eligible
				projectsA program for which cost-matched Federal funds are
				provided under this subsection shall be designed to accelerate the
				implementation of industrial and commercial applications of technologies or
				processes that—
									(A)improve energy
				efficiency;
									(B)enhance the
				industrial competitiveness of the United States; and
									(C)achieve such
				other goals as the Secretary determines to be appropriate.
									(6)EvaluationThe
				Secretary shall evaluate applications for cost-matched Federal funds under this
				subsection on the basis of—
									(A)the description
				of the program to be carried out with the cost-matched Federal funds;
									(B)the commitment to
				provide non-Federal funds in accordance with paragraph (2)(D);
									(C)program
				sustainability over a 10-year period;
									(D)the capability of
				the applicant;
									(E)the quantity of
				energy savings or energy feedstock minimization;
									(F)the advancement
				of the goal under this Act of 25-percent energy avoidance;
									(G)the ability to
				fund energy efficient projects not later than 120 days after the date of the
				grant award; and
									(H)such other
				factors as the Secretary determines appropriate.
									(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $500,000,000 for each of fiscal years 2010 through
				2012.
								.
					202.Coordination
			 of research and development of energy efficient technologies for
			 industry
					(a)In
			 generalAs part of the
			 research and development activities of the Industrial Technologies Program of
			 the Department of Energy, the Secretary shall establish, as appropriate,
			 collaborative research and development partnerships with other programs within
			 the Office of Energy Efficiency and Renewable Energy, including the Building
			 Technologies Program, the Office of Electricity Delivery and Energy
			 Reliability, and programs of the Office of Science—
						(1)to leverage the research and development
			 expertise of those programs to promote early stage energy efficiency technology
			 development; and
						(2)to apply the knowledge and expertise of the
			 Industrial Technologies Program to help achieve the program goals of the other
			 programs.
						(b)ReportsNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to Congress a report that describes
			 actions taken to carry out subsection (a) and the results of those
			 actions.
					203.Energy
			 efficient technologies assessment
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall commence an assessment of commercially available,
			 cost competitive energy efficiency technologies that are not widely implemented
			 within the United States for the energy intensive industries of—
						(1)steel;
						(2)aluminum;
						(3)forest and paper
			 products;
						(4)food
			 processing;
						(5)metal
			 casting;
						(6)glass;
						(7)chemicals;
						(8)petroleum
			 refining;
						(9)cement;
						(10)information and
			 communication technologies; and
						(11)other industries
			 that (as determined by the Secretary)—
							(A)use large
			 quantities of energy;
							(B)emit large
			 quantities of greenhouse gases; or
							(C)use a rapidly
			 increasing quantity of energy.
							(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 publish a report, based on the assessment conducted under subsection (a), that
			 contains—
						(1)a detailed
			 inventory describing the cost, energy, and greenhouse gas emission savings of
			 each technology described in subsection (a);
						(2)for each
			 technology, the total cost, energy, and greenhouse gas emissions savings if the
			 technology is implemented throughout the industry of the United States;
						(3)for each
			 industry, an assessment of total possible cost, energy, and greenhouse gas
			 emissions savings possible if state-of-the art, cost-competitive, commercial
			 energy efficiency technologies were adopted; and
						(4)for each
			 industry, a comparison to the European Union, Japan, and other appropriate
			 countries of energy efficiency technology adoption rates, as determined by the
			 Secretary.
						204.Future of
			 Industry program
					(a)In
			 generalSection 452(c)(2) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(c)(2)) is amended by striking the section heading
			 and inserting the following: Future of Industry program.
					(b)Industry-specific
			 road mapsSection 452(c)(2)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(c)(2)) is
			 amended—
						(1)in subparagraph (E), by striking
			 and at the end;
						(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(3)by inserting
			 after subparagraph (E) the following:
							
								(F)research to
				establish (through the Industrial Technologies Program and in collaboration
				with energy-intensive industries) a road map process under which—
									(i)industry-specific
				studies are conducted to determine the intensity of energy use, greenhouse gas
				emissions, and waste and operating costs, by process and subprocess;
									(ii)near-, mid-, and
				long-term targets of opportunity are established for synergistic improvements
				in efficiency, sustainability, and resilience; and
									(iii)public/private
				actionable plans are created to achieve roadmap goals;
				and
									.
						(c)Industrial
			 research and assessment centers
						(1)In
			 generalSection 452(e) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(e)) is amended—
							(A)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 indenting appropriately;
							(B)by striking
			 The Secretary and inserting the following:
								
									(1)In
				generalThe
				Secretary
									;
							(C)in subparagraph
			 (A) (as redesignated by subparagraph (A)), by inserting before the semicolon at
			 the end the following: , including assessments of sustainable
			 manufacturing goals and the implementation of information technology
			 advancements for supply chain analysis, logistics, industrial and manufacturing
			 processes, and other purposes; and
							(D)by adding at the
			 end the following:
								
									(2)Centers of
				Excellence
										(A)In
				generalThe Secretary shall establish a Center of Excellence at
				up to 10 of the highest performing industrial research and assessment centers,
				as determined by the Secretary.
										(B)DutiesA
				Center of Excellence shall coordinate with and advise the industrial research
				and assessment centers located in the region of the Center of
				Excellence.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to support each Center of Excellence
				not less than $500,000 for fiscal year 2010 and each fiscal year thereafter, as
				determined by the Secretary.
										(3)Expansion of
				centersThe Secretary shall provide funding to establish
				additional industrial research and assessment centers at institutions of higher
				education that do not have industrial research and assessment centers
				established under paragraph (1), taking into account the size of, and potential
				energy efficiency savings for, the manufacturing base within the region of the
				proposed center.
									(4)Coordination
										(A)In
				generalTo increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
											(i)coordinate with
				Manufacturing Extension Partnership Centers of the National Institute of
				Science and Technology;
											(ii)coordinate with
				the Building Technologies Program of the Department of Energy to provide
				building assessment services to manufacturers;
											(iii)increase
				partnerships with the National Laboratories of the Department of Energy to
				leverage the expertise and technologies of the National Laboratories for
				national industrial and manufacturing needs;
											(iv)identify
				opportunities for reducing greenhouse gas emissions; and
											(v)promote
				sustainable manufacturing practices for small- and medium-sized
				manufacturers.
											(5)OutreachThe
				Secretary shall provide funding for—
										(A)outreach
				activities by the industrial research and assessment centers to inform small-
				and medium-sized manufacturers of the information, technologies, and services
				available; and
										(B)a full-time
				equivalent employee at each center of excellence whose primary mission shall be
				to coordinate and leverage the efforts of the center with—
											(i)Federal and State
				efforts;
											(ii)the efforts of
				utilities; and
											(iii)the efforts of
				other centers in the region of the center of excellence.
											(6)Workforce
				training
										(A)In
				generalThe Secretary shall pay the Federal share of associated
				internship programs under which students work with industries and manufactures
				to implement the recommendations of industrial research and assessment
				centers.
										(B)Federal
				shareThe Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
										(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to carry out this paragraph not less
				than $5,000,000 for fiscal year 2010 and each fiscal year thereafter.
										(7)Small business
				loansThe Administrator of the Small Business Administration
				shall, to the maximum practicable, expedite consideration of applications from
				eligible small business concerns for loans under the Small Business Act (15
				U.S.C. 631 et seq.) to implement recommendations of industrial research and
				assessment centers established under paragraph
				(1).
									.
							(d)Future of
			 industry programSection
			 452(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(f))
			 is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (C), by striking $196,000,000 and inserting
			 $216,000,000;
							(B)in subparagraph
			 (D), by striking $202,000,000 and inserting
			 $232,000,000; and
							(C)in subparagraph
			 (E), by striking $208,000,000 and inserting
			 $248,000,000; and
							(2)by adding at the
			 end the following:
							
								(4)Industrial
				research and assessment centersOf the amounts made available
				under paragraph (1), the Secretary shall use to provide funding to industrial
				research and assessment centers under subsection (e) not less than—
									(A)$20,000,000 for
				fiscal year 2010;
									(B)$30,000,000 for
				fiscal year 2011; and
									(C)$40,000,000 for
				fiscal year 2012 and each fiscal year
				thereafter.
									.
						205.Sustainable
			 manufacturing initiative
					(a)In
			 generalPart E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding
			 at the end the following:
						
							376.Sustainable
				manufacturing initiative
								(a)In
				generalAs part of the Industrial Technologies Program of the
				Department of Energy, the Secretary shall carry out a sustainable manufacturing
				initiative under which the Secretary, on the request of a manufacturer, shall
				conduct onsite technical assessments to identify opportunities for—
									(1)maximizing the
				energy efficiency of systems;
									(2)preventing
				pollution and minimizing waste;
									(3)reducing the use
				of water in manufacturing processes;
									(4)conserving
				natural resources; and
									(5)achieving such
				other goals as the Secretary determines to be appropriate.
									(b)CoordinationThe
				Secretary shall carry out the initiative in coordination with appropriate
				agencies, including the National Institute of Standards and Technology.
								(c)Research and
				development program for sustainable manufacturing and industrial technologies
				and processesAs part of the Industrial Technologies Program of
				the Department of Energy, the Secretary shall carry out a joint
				industry-government partnership program to conduct research and development of
				new sustainable manufacturing and industrial technologies and processes that
				maximize the energy efficiency of systems, reduce pollution, and conserve
				natural resources.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
								.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part E of title III the following:
						
							
								Sec. 376. Sustainable
				manufacturing
				initiative.
							
							.
					206.Innovation in
			 industry grantsSection 1008
			 of the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended by adding at the
			 end the following:
					
						(g)Innovation in
				industry grants
							(1)In
				generalAs part of the program under this section, the Secretary
				shall carry out a program to pay the Federal share of competitively awarding
				grants to State-industry partnerships in accordance with this subsection to
				develop, demonstrate, and commercialize new technologies or processes for
				industries that significantly—
								(A)reduce energy use
				and energy intensive feedstocks;
								(B)reduce pollution
				and greenhouse gas emissions;
								(C)reduce industrial
				waste; and
								(D)improve domestic
				industrial cost competitiveness.
								(2)Administration
								(A)ApplicationsA
				State-industry partnership seeking a grant under this subsection shall submit
				to the Secretary an application for a grant to carry out a project to
				demonstrate an innovative energy efficiency technology or process described in
				paragraph (1).
								(B)Cost
				sharingTo be eligible to receive a grant under this subsection,
				a State-industry partnership shall agree to match, on at least a
				dollar-for-dollar basis, the amount of Federal funds that are provided to carry
				out the project.
								(C)GrantThe
				Secretary shall provide to a State-industry partnership selected under this
				subsection a 1-time grant of not more than $500,000 to initiate the
				project.
								(3)Eligible
				projectsA project for which a grant is received under this
				subsection shall be designed to demonstrate successful—
								(A)industrial
				applications of energy efficient technologies or processes that reduce costs to
				industry and prevent pollution and greenhouse gas releases; or
								(B)energy efficiency
				improvements in material inputs, processes, or waste streams to enhance the
				industrial competitiveness of the United States.
								(4)EvaluationThe
				Secretary shall evaluate applications for grants under this subsection on the
				basis of—
								(A)the description
				of the concept;
								(B)cost-efficiency;
								(C)the capability of
				the applicant;
								(D)the quantity of
				energy savings;
								(E)the
				commercialization or marketing plan; and
								(F)such other
				factors as the Secretary determines to be
				appropriate.
								.
				207.Study of
			 advanced energy technology manufacturing capabilities in the United
			 States
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into an arrangement with the National
			 Academy of Sciences under which the Academy shall conduct a study of the
			 development of advanced manufacturing capabilities for various energy
			 technologies, including—
						(1)an assessment of
			 the manufacturing supply chains of established and emerging industries;
						(2)an analysis
			 of—
							(A)the manner in
			 which supply chains have changed over the 25-year period ending on the date of
			 enactment of this Act;
							(B)current trends in
			 supply chains; and
							(C)the energy
			 intensity of each part of the supply chain and opportunities for
			 improvement;
							(3)for each
			 technology or manufacturing sector, an analysis of which sections of the supply
			 chain are critical for the United States to retain or develop to be competitive
			 in the manufacturing of the technology;
						(4)an assessment of
			 which emerging energy technologies the United States should focus on to create
			 or enhance manufacturing capabilities; and
						(5)recommendations
			 on leveraging the expertise of energy efficiency and renewable energy user
			 facilities so that best materials and manufacturing practices are designed and
			 implemented.
						(b)ReportNot
			 later than 2 years after the date on which the Secretary enters into the
			 agreement with the Academy described in subsection (a), the Academy shall
			 submit to the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Secretary a report describing the results of the study required under this
			 section, including any findings and recommendations.
					208.Industrial
			 Technologies steering committeeThe Secretary shall establish an advisory
			 steering committee to provide recommendations to the Secretary on planning and
			 implementation of the Industrial Technologies Program of the Department of
			 Energy.
				209.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this subtitle.
				BImproved
			 efficiency in appliances and equipment
				221.Test procedure
			 petition process
					(a)Consumer
			 products other than automobilesSection 323(b)(1) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6293(b)(1)) is amended—
						(1)in subparagraph
			 (A)(i), by striking amend and inserting publish in the
			 Federal Register amended; and
						(2)by adding at the
			 end the following:
							
								(B)Petitions
									(i)In
				generalIn the case of any covered product, any person may
				petition the Secretary to conduct a rulemaking—
										(I)to prescribe a
				test procedure for the covered product; or
										(II)to amend the
				test procedures applicable to the covered product to more accurately or fully
				comply with paragraph (3).
										(ii)DeterminationThe
				Secretary shall—
										(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
										(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
										(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately or fully comply with paragraph (3).
									(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this subparagraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraph (3).
									(v)Rulemaking
										(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
										(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
										(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p)(4).
										.
						(b)Certain
			 industrial equipmentSection 343 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6314) is amended—
						(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:
							
								(1)Amendment and
				petition process
									(A)In
				generalAt least once every 7 years, the Secretary shall review
				test procedures for all covered equipment and—
										(i)publish in the
				Federal Register amended test procedures with respect to any covered equipment,
				if the Secretary determines that amended test procedures would more accurately
				or fully comply with paragraphs (2) and (3); or
										(ii)publish notice
				in the Federal Register of any determination not to amend a test
				procedure.
										(B)Petitions
										(i)In
				generalIn the case of any class or category of covered
				equipment, any person may petition the Secretary to conduct a
				rulemaking—
											(I)to prescribe a
				test procedure for the covered equipment; or
											(II)to amend the
				test procedures applicable to the covered equipment to more accurately or fully
				comply with paragraphs (2) and (3).
											(ii)DeterminationThe
				Secretary shall—
											(I)not later than 90
				days after the date of receipt of the petition, publish the petition in the
				Federal Register; and
											(II)not later than
				180 days after the date of receipt of the petition, grant or deny the
				petition.
											(iii)BasisThe
				Secretary shall grant a petition if the Secretary finds that the petition
				contains evidence that, assuming no other evidence was considered, provides an
				adequate basis for determining that an amended test method would more
				accurately promote energy or water use efficiency.
										(iv)Effect on
				other requirementsThe granting of a petition by the Secretary
				under this paragraph shall create no presumption with respect to the
				determination of the Secretary that the proposed test procedure meets the
				requirements of paragraphs (2) and (3).
										(v)Rulemaking
											(I)In
				generalExcept as provided in subclause (II), not later than the
				end of the 18-month period beginning on the date of granting a petition, the
				Secretary shall publish an amended test method or a determination not to amend
				the test method.
											(II)ExtensionThe
				Secretary may extend the period described in subclause (I) for 1 additional
				year.
											(III)Direct final
				ruleThe Secretary may adopt a consensus test procedure in
				accordance with the direct final rule procedure established under section
				325(p).
											;
				
						(2)by striking
			 subsection (c); and
						(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
						222.Energy Star
			 program
					(a)Division of
			 responsibilitiesSection 324A(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294a(b)) is amended—
						(1)by striking
			 Responsibilities and inserting the following:
							
								(1)In
				generalResponsibilities
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)UpdateNot
				later than 180 days after the date of enactment of this paragraph, the
				Secretary and the Administrator shall update the agreements described in
				paragraph (1), including agreements on provisions that provide—
									(A)a clear
				delineation of the roles and responsibilities of each agency that is based on
				the resources and areas of expertise of each agency;
									(B)a formal process
				for high-level decisionmaking that allows each agency to make specific
				programmatic decisions based on the program approaches of each agency;
									(C)a facilitated
				annual planning meeting that establishes strategic priorities and goals for the
				coming year;
									(D)a prescribed
				course of action to work through differences and disagreements;
									(E)a facilitated
				biannual program review conducted by a third-party that—
										(i)incorporates an
				assessment of program progress, partner acceptance, the achievement of program
				goals, and future strategic planning; and
										(ii)is evaluated by
				the Council on Environmental Quality, which shall appraise the findings in the
				review and work with the agencies to resolve any negative findings; and
										(F)a sunset date for
				the new agreement and a timetable for establishing future agreements based on
				priorities at that
				time.
									.
						(b)DutiesSection
			 324A(c) of the Energy Policy and Conservation Act (42 U.S.C. 6294a(c)) is
			 amended—
						(1)in paragraph (6),
			 by striking and after the semicolon at the end;
						(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(8)(A)review each product
				category—
										(i)at least once every 3 years;
				or
										(ii)when market share for an Energy
				Star product category reaches 35 percent;
										(B)based on the review—
										(i)update and publish the Energy Star
				product criteria for the category; or
										(ii)publish a finding that no update
				is justified with the explanation for the finding;
										(C)require that—
										(i)industry consensus test methods
				established by the Department of Energy shall—
											(I)take into consideration test procedures
				or rating procedures developed by industry standards organizations; and
											(II)be used for all solid-state lighting
				products, including—
												(aa)integral luminaries;
												(bb)integral replacement lamps;
												(cc)light engines; and
												(ii)in accordance with the
				commercialization support provisions of section 912 of the Energy Policy Act of
				2005 (42 U.S.C. 16192), the Department of Energy shall assume all
				responsibility for the implementation of an Energy Star program for solid-state
				lighting; and
										(D)during the initial review for each
				product category, establish an alternative market share to trigger subsequent
				reviews, based on product-specific technology and market attributes;
									(9)require a
				demonstration of compliance with the Energy Star criteria by qualified
				products, except that—
									(A)the demonstration
				shall be conducted in accordance with appropriate methods determined for each
				product type by the Secretary or the Administrator of the Environmental
				Protection Agency (as appropriate), including—
										(i)third-party
				verification;
										(ii)third-party
				certification;
										(iii)purchase and
				testing of products from the market; or
										(iv)other verified
				testing and compliance approaches; and
										(B)the Secretary or
				Administrator may exempt specific types of products from the requirements of
				this subparagraph if the Secretary or Administrator finds that—
										(i)the benefits to
				the Energy Star program of verifying product performance are substantially
				exceeded by the burdens; or
										(ii)there are no
				benefits to the Energy Star program; and
										(10)develop and
				publish standardized building energy audit
				methods.
								.
						(c)FundingSection
			 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by
			 adding at the end the following:
						
							(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)to the Department
				of Energy $25,000,000 for each fiscal year; and
								(2)to the
				Environmental Protection Agency $100,000,000 for each fiscal
				year.
								. 
					223.Petition for
			 amended standardsSection
			 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is
			 amended—
					(1)by redesignating
			 paragraph (3) as paragraph (5); and
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)Notice of
				decisionNot later than 180 days after the date of receiving a
				petition, the Secretary shall publish in the Federal Register a notice of, and
				explanation for, the decision of the Secretary to grant or deny the
				petition.
							(4)New or amended
				standardsNot later than 3 years after the date of granting a
				petition for new or amended standards, the Secretary shall publish in the
				Federal Register—
								(A)a final rule that
				contains the new or amended standards; or
								(B)a determination
				that no new or amended standards are
				necessary.
								.
					224.Portable light
			 fixtures
					(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by
			 adding at the end the following:
						
							(67)Art work light
				fixtureThe term art work light fixture means a
				light fixture designed only to be mounted directly to an art work and for the
				purpose of illuminating that art work.
							(68)LED light
				engineThe term LED light engine or LED light
				engine with integral heat sink means a subsystem of an LED light fixture
				that—
								(A)includes 1 or
				more LED components, including—
									(i)an LED driver
				power source with electrical and mechanical interfaces; and
									(ii)an integral heat
				sink to provide thermal dissipation; and
									(B)may be designed
				to accept additional components that provide aesthetic, optical, and
				environmental control.
								(69)LED light
				fixtureThe term LED light fixture means a complete
				lighting unit consisting of—
								(A)an LED light
				source with 1 or more LED lamps or LED light engines; and
								(B)parts—
									(i)to distribute the
				light;
									(ii)to position and
				protect the light source; and
									(iii)to connect the
				light source to electrical power.
									(70)Light
				fixtureThe term light fixture means a product
				designed to provide light that includes—
								(A)at least 1 lamp
				socket; and
								(B)parts—
									(i)to distribute the
				light;
									(ii)position and
				protect 1 or more lamps; and
									(iii)to connect 1 or
				more lamps to a power supply.
									(71)Portable light
				fixture
								(A)In
				generalThe term portable light fixture means a
				light fixture that has a flexible cord and an attachment plug for connection to
				a nominal 120-volt circuit that—
									(i)allows the user
				to relocate the product without any rewiring; and
									(ii)typically can be
				controlled with a switch located on the product or the power cord of the
				product.
									(B)ExclusionsThe
				term portable light fixture does not include—
									(i)direct plug-in
				night lights, sun or heat lamps, medical or dental lights, portable electric
				hand lamps, signs or commercial advertising displays, photographic lamps,
				germicidal lamps, or light fixtures for marine use or for use in hazardous
				locations (as those terms are defined in ANSI/NFPA 70 of the National
				Electrical Code); or
									(ii)decorative
				lighting strings, decorative lighting outfits, or electric candles or
				candelabra without lamp shades that are covered by Underwriter Laboratories
				(UL) standard 588, Seasonal and Holiday Decorative
				Products.
									.
					(b)Coverage
						(1)In
			 generalSection 322(a) of the
			 Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is amended—
							(A)by redesignating
			 paragraph (20) as paragraph (21); and
							(B)by inserting
			 after paragraph (19) the following:
								
									(20)Portable light
				fixtures.
									.
							(2)Conforming
			 amendmentsSection 325(l) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6295(l)) is amended by striking paragraph (19)
			 each place it appears in paragraphs (1) and (2) and inserting paragraph
			 (21).
						(c)Test
			 proceduresSection 323(b) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6293(b)) is amended by adding at the end the following:
						
							(19)LED fixtures
				and LED light enginesTest procedures for LED fixtures and LED
				light engines shall be based on Illuminating Engineering Society of North
				America test procedure LM–79, Approved Method for Electrical and Photometric
				Testing of Solid-State Lighting Devices and an IES-approved test procedure for
				testing LED light
				engines.
							.
					(d)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is
			 amended—
						(1)by redesignating
			 subsection (ii) as subsection (kk); and
						(2)by inserting
			 after subsection (hh) the following:
							
								(ii)Portable light
				fixtures
									(1)In
				generalSubject to paragraphs (2) and (3), portable light
				fixtures manufactured on or after January 1, 2012, shall meet 1 or more of the
				following requirements:
										(A)Be a fluorescent
				light fixture that meets the requirements of the Energy Star Program for
				Residential Light Fixtures, Version 4.2.
										(B)Be equipped with
				only 1 or more GU–24 line-voltage sockets, not be rated for use with
				incandescent lamps of any type (as defined in ANSI standards), and meet the
				requirements of version 4.2 of the Energy Star program for residential light
				fixtures.
										(C)Be an LED light
				fixture or a light fixture with an LED light engine and comply with the
				following minimum requirements:
											(i)Minimum light
				output: 200 lumens (initial).
											(ii)Minimum LED
				light engine efficacy: 40 lumens/watt installed in fixtures that meet the
				minimum light fixture efficacy of 29 lumens/watt or, alternatively, a minimum
				LED light engine efficacy of 60 lumens/watt for fixtures that do not meet the
				minimum light fixture efficacy of 29 lumens/watt.
											(iii)All portable
				fixtures shall have a minimum LED light fixture efficacy of 29 lumens/watt and
				a minimum LED light engine efficacy of 60 lumens/watt by January 1,
				2016.
											(iv)Color Correlated
				Temperature (CCT): 2700K through 4000K.
											(v)Minimum Color
				Rendering Index (CRI): 75.
											(vi)Power factor
				equal to or greater than 0.70.
											(vii)Portable
				luminaries that have internal power supplies shall have zero standby power when
				the luminaire is turned off.
											(viii)LED light
				sources shall deliver at least 70 percent of initial lumens for at least 25,000
				hours.
											(D)(i)Be equipped with an
				ANSI-designated E12, E17, or E26 screw-based socket and be prepackaged and sold
				together with 1 screw-based compact fluorescent lamp or screw-based LED lamp
				for each screw-based socket on the portable light fixture.
											(ii)The compact fluorescent or LED
				lamps prepackaged with the light fixture shall be fully compatible with any
				light fixture controls incorporated into the light fixture (for example, light
				fixtures with dimmers shall be packed with dimmable lamps).
											(iii)Compact fluorescent lamps
				prepackaged with light fixtures shall meet the requirements of the Energy Star
				Program for CFLs Version 4.0.
											(iv)Screw-based LED lamps shall comply
				with the minimum requirements described in subparagraph (C).
											(E)Be equipped with
				1 or more single-ended, non-screw based halogen lamp sockets (line or low
				voltage), a dimmer control or high-low control, and be rated for a maximum of
				100 watts.
										(2)Review
										(A)ReviewThe
				Secretary shall review the criteria and standards established under paragraph
				(1) to determine if revised standards are technologically feasible and
				economically justified.
										(B)ComponentsThe
				review shall include consideration of—
											(i)whether a
				separate compliance procedure is still needed for halogen fixtures described in
				subparagraph (E) and, if necessary, what an appropriate standard for halogen
				fixtures shall be;
											(ii)which of the
				specific technical criteria described in subparagraphs (A), (C), and (D)(iii)
				should be modified; and
											(iii)which fixtures
				should be exempted from the light fixture efficacy standard as of January 1,
				2016, because the fixtures are primarily decorative in nature (as defined by
				the Secretary) and, even if exempted, are likely to be sold in limited
				quantities.
											(C)Timing
											(i)DeterminationNot
				later than January 1, 2014, the Secretary shall publish amended standards, or a
				determination that no amended standards are justified, under this
				subsection.
											(ii)StandardsAny
				standards under this subsection take effect on January 1, 2016.
											(3)Art work light
				fixturesArt work light fixtures manufactured on or after January
				1, 2012, shall—
										(A)comply with
				paragraph (1); or
										(B)(i)contain only
				ANSI-designated E12 screw-based line-voltage sockets;
											(ii)have not more than 3
				sockets;
											(iii)be controlled with an integral
				high/low switch;
											(iv)be rated for not more than 25
				watts if fitted with 1 socket; and
											(v)be rated for not more than 15 watts
				per socket if fitted with 2 or 3 sockets.
											(4)Exception from
				preemptionNotwithstanding section 327, Federal preemption shall
				not apply to a regulation concerning portable light fixtures adopted by the
				California Energy Commission on or before January 1,
				2014.
									.
						225.GU–24 base
			 lamps
					(a)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) (as amended by
			 section 224(a)) is amended by adding at the end the following:
						
							(72)GU–24The
				term GU–24” means the designation of a lamp socket, based on a
				coding system by the International Electrotechnical Commission, under
				which—
								(A)G
				indicates a holder and socket type with 2 or more projecting contacts, such as
				pins or posts;
								(B)U
				distinguishes between lamp and holder designs of similar type that are not
				interchangeable due to electrical or mechanical requirements; and
								(C)24 indicates the
				distance in millimeters between the electrical contact posts.
								(73)GU–24 adaptor
								(A)In
				generalThe term GU–24
				Adaptor means a 1-piece device, pig-tail, wiring harness, or other such
				socket or base attachment that—
									(i)connects to a GU–24 socket on 1 end and
				provides a different type of socket or connection on the other end; and
									(ii)does not alter the voltage.
									(B)ExclusionThe term GU–24 Adaptor does
				not include a fluorescent ballast with a GU–24 base.
								(74)GU–24 base
				lampGU–24 base lamp means a light bulb designed to
				fit in a GU–24
				socket.
							.
					(b)StandardsSection
			 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) (as amended by
			 section 224(d)) is amended by inserting after subsection (ii) the
			 following:
						
							(jj)GU–24 base
				lamps
								(1)In
				generalA GU–24 base lamp shall not be an incandescent lamp as
				defined by ANSI.
								(2)GU–24
				adaptorsGU–24 adaptors shall not adapt a GU–24 socket to any
				other line voltage socket.
								.
				
					226.Standards for
			 certain incandescent reflector lamps and reflector lampsSection 325(i) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(i)) is amended by adding at the end the
			 following:
					
						(9)Certain
				incandescent reflector lamps
							(A)In
				generalNot later than July 1, 2011, the Secretary shall publish
				a final rule establishing standards for incandescent reflector lamp types
				described in paragraph (1)(C).
							(B)Effective
				dateThe standards described in subparagraph (A) shall take
				effect on July 1, 2013.
							(C)StandardsIn
				conducting a rulemaking for incandescent reflector lamps under this paragraph
				after the date of enactment of this paragraph, the Secretary shall consider the
				standards for all incandescent reflector lamps, including lamp types described
				in paragraph (1)(C).
							(10)Reflector
				lamps
							(A)In
				generalNot later than January 1, 2015, the Secretary shall
				publish a final rule establishing and amending standards for reflector lamps,
				including incandescent reflector lamps.
							(B)AdministrationIn
				conducting the rulemaking for reflector lamps under this paragraph, the
				Secretary shall consider—
								(i)incandescent and
				nonincandescent technologies; and
								(ii)a new metric,
				other than lumens per watt, that is based on the photometric distribution of
				those lamps.
								(C)Effective
				dateThe standards described in subparagraph (A) shall take
				effect not earlier than the date that is 3 years after the date of publication
				of the final rule, as determined by the
				Secretary.
							.
				227.Standards for
			 commercial furnacesSection
			 342(a) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)) is amended
			 by adding at the end the following:
					
						(11)Warm air
				furnaces with an input rating of 225,000 Btu per hour or more and manufactured
				after January 1, 2011, shall meet the following standard levels:
							(A)Gas-fired units
				shall—
								(i)have a minimum
				combustion efficiency of 80 percent;
								(ii)include an
				interrupted or intermittent ignition device;
								(iii)have jacket
				losses not exceeding 0.75 percent of the input rating; and
								(iv)have power
				venting or a flue damper.
								(B)Oil-fired units
				shall have—
								(i)a
				minimum thermal efficiency of 81 percent;
								(ii)jacket losses
				not exceeding 0.75 percent of the input rating; and
								(iii)power venting
				or a flue
				damper.
								.
				228.Motor
			 efficiency rebate program
					(a)In
			 generalPart C of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6311 et seq.) is amended
			 by adding at the end the following:
						
							347.Motor
				efficiency rebate program
								(a)EstablishmentBy
				not later than January 1, 2010, in accordance with subsection (b), the
				Secretary shall establish a program to provide rebates for expenditures made by
				entities—
									(1)for the purchase
				and installation of a new electric motor that has a nominal full load
				efficiency that is not less than the nominal full load efficiency as defined
				in—
										(A)table 12–12 of
				NEMA Standards Publication MG 1–2006 for random wound motors rated 600 volts or
				lower; or
										(B)table 12–13 of
				NEMA Standards Publication MG 1–2006 for form wound motors rated 5000 volts or
				lower; and
										(2)to replace an
				installed motor of the entity the specifications of which are established by
				the Secretary by a date that is not later than 90 days after the date of
				enactment of this section.
									(b)Requirements
									(1)ApplicationTo
				be eligible to receive a rebate under this section, an entity shall submit to
				the Secretary an application in such form, at such time, and containing such
				information as the Secretary may require, including—
										(A)demonstrated
				evidence that the entity purchased an electric motor described in subsection
				(a)(1) to replace an installed motor described in subsection (a)(2);
										(B)demonstrated
				evidence that the entity—
											(i)removed the
				installed motor of the entity from service; and
											(ii)properly
				disposed the installed motor of the entity; and
											(C)the physical
				nameplate of the installed motor of the entity.
										(2)Authorized
				amount of rebateThe Secretary may provide to an entity that
				meets each requirement under paragraph (1) a rebate the amount of which shall
				be equal to the product obtained by multiplying—
										(A)the nameplate
				horsepower of the electric motor purchased by the entity in accordance with
				subsection (a)(1); and
										(B)$25.00.
										(3)Payments to
				distributors of qualifying electric motorsTo assist in the
				payment for expenses relating to processing and motor core disposal costs, the
				Secretary shall provide to the distributor of an electric motor described in
				subsection (a)(1), the purchaser of which received a rebate under this section,
				an amount equal to the product obtained by multiplying—
										(A)the nameplate
				horsepower of the electric motor; and
										(B)$5.00.
										(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, to remain available until expended—
									(1)$80,000,000 for
				fiscal year 2010;
									(2)$75,000,000 for
				fiscal year 2011;
									(3)$70,000,000 for
				fiscal year 2012;
									(4)$65,000,000 for
				fiscal year 2013; and
									(5)$60,000,000 for
				fiscal year
				2014.
									.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part C of title III the following:
						
							
								Sec. 347. Motor efficiency rebate
				program.
							
							.
					229.Study of
			 compliance with energy standards for appliances
					(a)In
			 generalThe Secretary shall conduct a study of the degree of
			 compliance with energy standards for appliances, including an investigation of
			 compliance rates and options for improving compliance, including
			 enforcement.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
					230.Study of
			 direct current electricity supply in certain buildings
					(a)In
			 generalThe Secretary shall conduct a study—
						(1)of the costs and
			 benefits (including significant energy efficiency, power quality, and other
			 power grid, safety, and environmental benefits) of requiring high-quality,
			 direct current electricity supply in certain buildings; and
						(2)to determine, if
			 the requirement described in paragraph (1) is imposed, what the policy and role
			 of the Federal Government should be in realizing those benefits.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report describing the
			 results of the study, including any recommendations.
					231.Motor market
			 assessment and commercial awareness program
					(a)FindingsCongress
			 finds that—
						(1)electric motor
			 systems account for about half of the electricity used in the United
			 States;
						(2)electric motor
			 energy use is determined by both the efficiency of the motor and the system in
			 which the motor operates;
						(3)Federal
			 Government research on motor end use and efficiency opportunities is more than
			 a decade old; and
						(4)the Census Bureau
			 has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales.
						(b)DefinitionsIn
			 this section:
						(1)DepartmentThe
			 term Department means the Department of Energy.
						(2)Interested
			 partiesThe term interested parties includes—
							(A)trade
			 associations;
							(B)motor
			 manufacturers;
							(C)motor end
			 users;
							(D)electric
			 utilities; and
							(E)individuals and
			 entities that conduct energy efficiency programs.
							(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in consultation with
			 interested parties.
						(c)AssessmentThe
			 Secretary shall conduct an assessment of electric motors and the electric motor
			 market in the United States that shall—
						(1)include important
			 subsectors of the industrial and commercial electric motor market (as
			 determined by the Secretary), including—
							(A)the stock of
			 motors and motor-driven equipment;
							(B)efficiency
			 categories of the motor population; and
							(C)motor systems
			 that use drives, servos, and other control technologies;
							(2)characterize and
			 estimate the opportunities for improvement in the energy efficiency of motor
			 systems by market segment, including opportunities for—
							(A)expanded use of
			 drives, servos, and other control technologies;
							(B)expanded use of
			 process control, pumps, compressors, fans or blowers, and material handling
			 components; and
							(C)substitution of
			 existing motor designs with existing and future advanced motor designs,
			 including electronically commutated permanent magnet, interior permanent
			 magnet, and switched reluctance motors; and
							(3)develop an
			 updated profile of motor system purchase and maintenance practices, including
			 surveying the number of companies that have motor purchase and repair
			 specifications, by company size, number of employees, and sales.
						(d)Recommendations;
			 updateBased on the assessment conducted under subsection (c),
			 the Secretary shall—
						(1)develop—
							(A)recommendations
			 to update the detailed motor profile on a periodic basis;
							(B)methods to
			 estimate the energy savings and market penetration that is attributable to the
			 Save Energy Now Program of the Department; and
							(C)recommendations
			 for the Director of the Census Bureau on market surveys that should be
			 undertaken in support of the motor system activities of the Department;
			 and
							(2)prepare an update
			 to the Motor Master+ program of the Department.
						(e)ProgramBased
			 on the assessment, recommendations, and update required under subsections (c)
			 and (d), the Secretary shall establish a proactive, national program targeted
			 at motor end-users and delivered in cooperation with interested parties to
			 increase awareness of—
						(1)the energy and
			 cost-saving opportunities in commercial and industrial facilities using higher
			 efficiency electric motors;
						(2)improvements in
			 motor system procurement and management procedures in the selection of higher
			 efficiency electric motors and motor-system components, including drives,
			 controls, and driven equipment; and
						(3)criteria for
			 making decisions for new, replacement, or repair motor and motor system
			 components.
						232.Study
			 regarding Energy Superstar conceptSection 324A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6294a) is amended by inserting after subsection (d)
			 the following:
					
						(e)Study regarding
				Energy Superstar concept
							(1)Study
								(A)In
				generalAs soon as practicable after the date of enactment of
				this subsection, in accordance with subparagraph (B), the Secretary and the
				Administrator of the Environmental Protection Agency (referred to in this
				subsection as the heads of the Federal agencies concerned) shall
				carry out jointly a study to determine the feasibility and advisability of
				adding to the Energy Star program of the Environmental Protection Agency and
				the Department of Energy a component to be known as the Energy Superstar
				tier under which—
									(i)the tier would
				recognize the top-performing products and buildings (which would include the
				top approximately 5 percent of the market) that are determined to be products
				that are cost-effective to consumers; and
									(ii)at least a
				portion of the Energy Star product categories would be included under the
				tier.
									(B)RequirementsIn
				carrying out the study under subparagraph (A), the heads of the Federal
				agencies concerned shall—
									(i)examine the costs
				and benefits, and advantages and disadvantages, of establishing the Energy
				Superstar tier;
									(ii)survey a sample
				of program participants (including builders, manufacturers, energy efficiency
				program operators, and other interested parties) to determine the opinions of
				the program participants regarding the potential usefulness of the Energy
				Superstar tier; and
									(iii)conduct an
				examination to determine whether the Energy Superstar tier will cause an
				undesirable dilution of the Energy Star brand.
									(2)ReportNot
				later than 1 year after the date of enactment of this subsection, the heads of
				the Federal agencies concerned shall jointly submit to the appropriate
				committees of Congress a report that contains each recommendation of the heads
				of the Federal agencies concerned regarding—
								(A)whether the
				Energy Superstar tier should be established; and
								(B)if the heads of
				the Federal agencies concerned recommend the establishment of the Energy
				Superstar tier under subparagraph (A), a proposed schedule and budget for the
				establishment and implementation of the Energy Superstar
				tier.
								.
				233.Technical
			 amendmentSection 343(a) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6314(a)) is amended by
			 striking Air-Conditioning and Refrigeration Institute each place
			 it appears in paragraphs (4)(A) and (7) and inserting Air-Conditioning,
			 Heating, and Refrigeration Institute.
				CBuilding
			 efficiency 
				IBuilding
			 codes
					241.Greater energy
			 efficiency in building codes
						(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
							
								304.Updating State
				building energy efficiency codes
									(a)Updating
				national model building energy codes
										(1)Targets
											(A)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards at least every 3 years to achieve overall
				energy savings, compared to the 2006 IECC for residential buildings and ASHRAE
				Standard 90.1–2004 for commercial buildings, of at least—
												(i)30 percent in
				editions of each model code or standard released during or after 2010;
				and
												(ii)50 percent in
				editions of each model code or standard released during or after 2016.
												(B)Specific
				years
												(i)In
				generalTargets for specific years shall be set by the Secretary
				at least 3 years in advance of each target year, coordinated with the IECC and
				ASHRAE Standard 90.1 cycles, at the maximum level of energy efficiency that is
				technologically feasible and life-cycle cost effective and on a path to
				achieving net-zero-energy buildings.
												(ii)Different
				target yearsSubject to paragraph (2)(D), prior to 2013, the
				Secretary may set a different target year for 1 or both model codes described
				in subparagraph (A) if the Secretary determines that a 50 percent target cannot
				be met in 2016.
												(C)Technical
				assistance to model code-setting and standard development
				organizations
												(i)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model code-setting and standard development organizations.
												(ii)AssistanceThe
				assistance shall include technical assistance as requested by the organizations
				in—
													(I)evaluating code
				or standards proposals or revisions;
													(II)building energy
				analysis and design tools;
													(III)building
				demonstrations; and
													(IV)design
				assistance and training.
													(D)Amendment
				proposalsThe Secretary shall submit code and standard amendment
				proposals, with supporting evidence, sufficient to enable the national model
				building energy codes and standards to meet the targets established under
				subparagraph (A).
											(2)Revision of
				building energy use standards
											(A)In
				generalIf the provisions of the IECC or ASHRAE Standard 90.1
				regarding building energy use are revised, the Secretary shall make a
				determination not later than 1 year after the date of the revision, on whether
				the revision will—
												(i)improve energy
				efficiency in buildings; and
												(ii)meet the targets
				under paragraph (1).
												(B)Codes or
				standards not meeting targets
												(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the targets established under
				paragraph (1), not later than 1 year after the date of the determination, the
				Secretary shall provide the model code or standard developer with proposed
				changes that would result in a model code that meets the targets.
												(ii)Incorporation
				of changesOn receipt of the proposed changes, the model code or
				standard developer shall have an additional 180 days to incorporate the
				proposed changes into the model code or standard.
												(iii)Establishment
				by SecretaryIf the proposed changes are not incorporated into
				the model code or standard, the Secretary shall establish a modified code or
				standard that meets the established targets.
												(iv)AdministrationAny
				code or standard modified under this subparagraph shall—
													(I)achieve the
				maximum level of energy savings that is technologically feasible and life-cycle
				cost-effective;
													(II)be based on the
				latest edition of the IECC or ASHRAE Standard 90.1, including any subsequent
				amendments, addenda, or additions, but may also consider other model codes or
				standards; and
													(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
													(C)Codes or
				standards not updated for 3 years
												(i)In
				generalIf a national model code or standard is not updated for
				more than 3 years, the Secretary shall, not later than 1 year after the date of
				the determination, establish a modified code or standard that meets the
				targets.
												(ii)RequirementsAny
				modified code or standard shall—
													(I)achieve the
				maximum level of energy savings that is technologically feasible and life-cycle
				cost-effective;
													(II)be based on the
				latest revision of the IECC or ASHRAE Standard 90.1, including any amendments
				or additions to the code or standard, but may also consider other model codes
				or standards; and
													(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
													(D)AdministrationThe
				Secretary shall—
												(i)provide an
				opportunity for public comment on targets, determinations, and modified codes
				and standards under this subsection; and
												(ii)publish notice
				of targets, determinations, and modified codes and standards under this
				subsection in the Federal Register.
												(b)State
				certification of building energy code updates
										(1)Review and
				updating of codes by each State
											(A)In
				generalNot later than 2 years after the date of enactment of the
				American Clean Energy Leadership Act of
				2009, each State shall certify to the Secretary whether or not
				the State has reviewed and updated the provisions of the residential and
				commercial building codes of the State regarding energy efficiency.
											(B)DemonstrationThe
				certification shall include a demonstration that the code provisions of the
				State—
												(i)meet or exceed
				the 2009 IECC for residential buildings and the ASHRAE Standard 90.1–2007 for
				commercial buildings; or
												(ii)achieve
				equivalent or greater energy savings.
												(2)Review and
				updating of codes based on determination of Secretary
											(A)Determination
				of improvement of energy efficiency in buildings; modified codes or
				standards
												(i)In
				generalIf the Secretary makes an affirmative determination under
				subsection (a)(2)(A)(i) or establishes a modified code or standard under
				subsection (a)(2)(B), each State shall, not later than 2 years after the date
				of the determination or establishment, certify whether or not the State has
				reviewed and updated the provisions of the building code of the State regarding
				energy efficiency.
												(ii)DemonstrationThe
				certification shall include a demonstration that the code provisions of the
				State meet or exceed the revised code or standard, or achieve equivalent or
				greater energy savings.
												(B)No
				determination of improvement of energy efficiency in buildingsIf
				the Secretary fails to make a determination under subsection (a)(2)(A)(i) by
				the date specified in subsection (a)(2), or makes a negative determination,
				each State shall not later than 2 years after the specified date or the date of
				the determination, certify whether or not the State has reviewed the revised
				code or standard, and updated the provisions of the building code of the State
				regarding energy efficiency to meet or exceed any provisions found to improve
				energy efficiency in buildings, or to achieve equivalent or greater energy
				savings in other ways.
											(c)State
				certification of compliance with building codes
										(1)Requirement
											(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (b), each State shall certify whether or not the State
				has—
												(i)achieved
				compliance under paragraph (3) with the certified State building energy code or
				with the associated model code or standard; or
												(ii)made significant
				progress under paragraph (4) toward achieving compliance with the certified
				State building energy code or with the associated model code or
				standard.
												(B)Repeat
				certificationsIf the State certifies progress toward achieving
				compliance, the State shall repeat the certification each year until the State
				certifies that the State has achieved compliance.
											(2)Measurement of
				complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
											(A)independent
				inspections of a random sample of the new and renovated buildings covered by
				the code in the preceding year; or
											(B)an alternative
				method that yields an accurate measure of compliance.
											(3)Achievement of
				compliance
											(A)In
				generalA State shall be considered to achieve compliance under
				paragraph (1) if—
												(i)at least 90
				percent of new and renovated building space covered by the code in the
				preceding year substantially meets all the requirements of the code regarding
				energy efficiency, or achieves an equivalent energy savings level; or
												(ii)the estimated
				excess energy use of new and renovated buildings that did not meet the code in
				the preceding year, compared to a baseline of comparable buildings that meet
				the code, is not more than 5 percent of the estimated energy use of all new and
				renovated buildings covered by the code during the preceding year.
												(B)Renovated
				buildingsIf the Secretary determines that the percentage targets
				under subparagraph (A) are not reasonably achievable for renovated residential
				or commercial buildings, the Secretary may reduce the targets for the renovated
				buildings to the highest achievable level.
											(4)Significant
				progress toward achievement of compliance
											(A)In
				generalA State shall be considered to have made significant
				progress toward achieving compliance for purposes of paragraph (1) if the
				State—
												(i)has developed and
				is implementing a plan for achieving compliance within 8 years, assuming
				continued adequate funding, including active training and enforcement
				programs;
												(ii)after 1 or more
				years of adequate funding, has demonstrated progress, in conformance with the
				plan described in clause (i), toward compliance;
												(iii)after 5 or more
				years of adequate funding, meets the requirements of paragraph (3) if 80
				percent is substituted for 90 percent or 10
				percent is substituted for 5 percent; and
												(iv)has not had more
				than 8 years of adequate funding.
												(B)Adequate
				fundingFor purposes of this paragraph, funding shall be
				considered adequate if the Federal Government provides to the States at least
				$50,000,000 for a fiscal year in funding and support for development and
				implementation of State building energy codes, including for training and
				enforcement.
											(C)Technical
				assistance to StatesThe Secretary shall provide technical
				assistance to States to implement the requirements of this section, including
				procedures for States—
												(i)to demonstrate
				that the code provisions of the States achieve equivalent or greater energy
				savings than the national model codes and standards; and
												(ii)to improve and
				implement State residential and commercial building energy efficiency codes or
				to otherwise promote the design and construction of energy efficient
				buildings.
												(D)Voluntary
				advanced codes
												(i)In
				generalThe Secretary shall support the development of voluntary
				advanced model codes and standards for residential and commercial buildings
				that achieve energy savings of at least 30 percent compared to the national
				model building codes and standards.
												(ii)UpdatesThe
				voluntary advanced model codes and standards shall be updated at least once
				every 3 years, for use in—
													(I)green building
				design;
													(II)voluntary and
				market transformation programs;
													(III)incentive
				criteria; and
													(IV)voluntary
				adoption by States.
													(iii)PreferenceIn
				carrying out this subparagraph, the Secretary shall give preference to
				voluntary advanced model codes and standards developed by the International
				Code Council and by ASHRAE.
												(d)Failure to meet
				deadlines
										(1)In
				generalA State that has not made a certification required under
				subsection (b) or (c) by the applicable deadline shall submit to the Secretary
				a report on—
											(A)the status of the
				State with respect to meeting the requirements and submitting the
				certification; and
											(B)a plan for
				meeting the requirements and submitting the certification.
											(2)Nonacceptance
				of certificationAny State for which the Secretary has not
				accepted a certification by a deadline under subsection (b) or (c) shall be
				considered out of compliance with this section.
										(3)Local
				governmentIn any State that is out of compliance with this
				section, a local government may be considered in compliance with this section
				by meeting the certification requirements under subsections (b) and (c).
										(4)Annual reports
				by Secretary
											(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
												(i)the status of
				national model building energy codes and standards;
												(ii)the status of
				code adoption and compliance in the States; and
												(iii)implementation
				of this section.
												(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on lifetime energy use by buildings
				and resulting energy costs to individuals and businesses.
											(e)Availability of
				incentive funding
										(1)In
				general
											(A)RequirementThe
				Secretary shall provide incentive funding to States to implement the
				requirements of this section, and to improve and implement State residential
				and commercial building energy efficiency codes, including increasing and
				verifying compliance with the codes.
											(B)State
				actionsIn determining whether, and in what amount, to provide
				incentive funding under this subsection, the Secretary shall consider the
				actions proposed by the State—
												(i)to implement the
				requirements of this section;
												(ii)to improve and
				implement residential and commercial building energy efficiency codes;
				and
												(iii)to promote
				building energy efficiency through the use of the codes.
												(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document at least a 90
				percent rate of compliance with residential and commercial building energy
				efficiency codes, based on energy performance—
											(A)to a State that
				has adopted and is implementing, on a Statewide basis—
												(i)a
				residential building energy efficiency code that meets or exceeds the
				requirements of the 2009 IECC, or any succeeding version of that code that has
				received an affirmative determination from the Secretary under subsection
				(a)(2)(A)(i); and
												(ii)a commercial
				building energy efficiency code that meets or exceeds the requirements of the
				ASHRAE Standard 90.1–2007, or any succeeding version of that standard that has
				received an affirmative determination from the Secretary under subsection
				(a)(2)(A)(i); or
												(B)in a State in
				which there is no Statewide energy code for either residential buildings or
				commercial buildings, or in which State codes fail to comply with subparagraph
				(A), to a local government that has adopted and is implementing residential and
				commercial building energy efficiency codes, as described in subparagraph
				(A).
											(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $500,000 for a State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
										(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection—
											(A)$100,000,000 for
				each of fiscal years 2009 through 2013; and
											(B)such sums as are
				necessary for fiscal year 2014 and each fiscal year
				thereafter.
											.
						(b)Definition of
			 IECCSection 303 of the Energy Conservation and Production Act
			 (42 U.S.C. 6832) is amended by adding at the end the following:
							
								(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
								.
						242.Multifamily
			 and Manufactured Housing Energy Efficiency Grant Program
						(a)DefinitionsIn this section:
							(1)Eligible
			 entityThe term eligible entity means a State or
			 local government agency or nonprofit organization that implements energy
			 efficiency programs to increase energy efficiency in multifamily buildings or
			 manufactured housing.
							(2)Energy
			 efficiency programThe term energy efficiency
			 program means a program designed to increase energy efficiency in
			 multifamily buildings and manufactured housing through financial incentives,
			 building renovation and construction, appliance retrofits, or other means, as
			 determined by an eligible entity.
							(3)Energy Star
			 programThe term Energy Star program means the
			 program established by section 324A of the Energy Policy and Conservation Act
			 (42 U.S.C. 6294a).
							(4)Manufactured
			 housingThe term manufactured housing means a
			 manufactured home (as defined in section 603 of the National Manufactured
			 Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402)).
							(5)Multifamily
			 buildingThe term multifamily building means a
			 structure with 5 or more dwelling units.
							(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
							(b)EstablishmentThe
			 Secretary shall establish a program, to be known as the Multifamily and
			 Manufactured Housing Energy Efficiency Grant Program, under which the
			 Secretary shall provide grants to eligible entities to carry out energy
			 efficiency programs in accordance with this section.
						(c)PurposeThe
			 purpose of the program established under this section is to provide financial
			 assistance to eligible entities to carry out energy efficiency programs to
			 increase energy efficiency in multifamily buildings and manufactured housing in
			 a manner that—
							(1)demonstrates an
			 innovative approach to energy efficiency;
							(2)maximizes the
			 cost effectiveness of Federal and non-Federal expenditures;
							(3)maximizes energy
			 efficiency potential for recipients;
							(4)prioritizes
			 recipients with the greatest financial need;
							(5)prioritizes
			 efficiency programs with high levels of matching funds;
							(6)maintains
			 geographical diversity in allocating grants; and
							(7)is
			 replicable.
							(d)GrantsThe
			 Secretary shall make grants to eligible entities to implement energy efficiency
			 program under this section through—
							(1)in the case of
			 multifamily buildings—
								(A)renovation of
			 multifamily buildings; and
								(B)encouragement and
			 recommendations for replacement of appliances, equipment, and systems with low
			 energy efficiency with appliances, equipment, and systems that meet criteria
			 established under the Energy Star program;
								(2)in the case of
			 manufactured housing, rebates to owners of manufactured housing constructed
			 before calendar year 1976 to assist the owners in replacing the manufactured
			 housing with manufactured housing that meets criteria established under the
			 Energy Star program; and
							(3)other innovative
			 approaches, as determined by the eligible entities and approved by the
			 Secretary.
							(e)AdministrationAn
			 eligible entity that receives a grant under this section shall—
							(1)maintain such
			 records and evidence of compliance as the Secretary may require;
							(2)develop and
			 distribute information and materials and conduct programs to provide technical
			 services and assistance to encourage planning, financing, and design of
			 energy-efficient multifamily buildings or manufactured housing; and
							(3)report publicly
			 the results of a project conducted under this section to enable other eligible
			 entities to learn from each project.
							(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						243.Building
			 training and assessment centers
						(a)In
			 generalThe Secretary of
			 Energy shall provide grants to institutions of higher education (as defined in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to establish
			 building training and assessment centers—
							(1)to identify
			 opportunities for optimizing energy efficiency and environmental performance in
			 buildings;
							(2)to promote the
			 application of emerging concepts and technologies in commercial and
			 institutional buildings;
							(3)to train
			 engineers, architects, building scientists, building energy permitting and
			 enforcement officials, and building technicians in energy-efficient design and
			 operation;
							(4)to assist
			 institutions of higher education in training building technicians;
							(5)to promote
			 research and development for the use of alternative energy sources to supply
			 heat and power for buildings, particularly energy-intensive buildings;
			 and
							(6)to coordinate
			 with and assist State-accredited technical training centers, community
			 colleges, and local offices of the National Institute of Food and Agriculture
			 and ensure appropriate services are provided under this section to each region
			 of the United States.
							(b)Coordination
			 and nonduplication
							(1)In
			 generalThe Secretary shall coordinate the program with the
			 Industrial Assessment Centers program established under this Act and with other
			 Federal programs to avoid duplication of effort.
							(2)CollocationTo
			 the maximum extent practicable, building, training, and assessment centers
			 established under this section shall be collocated with Industrial Assessment
			 Centers.
							(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						IIWeatherization
			 assistance for low-income persons
					251.Weatherization
			 assistance for low-income personsSection 422 of the Energy Conservation and
			 Production Act (42 U.S.C. 6872) is amended—
						(1)in paragraph (4),
			 by striking and at the end;
						(2)in paragraph (5),
			 by striking the double periods at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(6)$1,700,000,000
				for each of fiscal years 2011 through
				2015.
								.
						IIIState Energy
			 Program
					255.State Energy
			 ProgramSection 365 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6325) is amended by striking
			 subsection (f) and inserting the following:
						
							(f)Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this part
				$250,000,000 for each of fiscal years 2011 through 2015, to remain available
				until
				expended.
							.
					IVState energy
			 efficiency grants program
					261.DefinitionsIn this part:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency, acting in consultation with the Secretary.
						(2)ANSIThe
			 term ANSI means the American National Standards Institute.
						(3)ASHRAEThe
			 term ASHRAE means the American Society of Heating, Refrigerating
			 and Air Conditioning Engineers.
						(4)Building energy
			 code policyThe term building energy code policy
			 means a policy that provides—
							(A)a building energy
			 code for residential buildings throughout a State that meets or exceeds the
			 2009 International Energy Conservation Code;
							(B)a building energy
			 code for commercial buildings throughout the State that meets or exceeds the
			 ANSI/ASHRAE/IES Standard 90.1 (2007); and
							(C)a plan for the
			 jurisdiction achieving compliance with subparagraphs (A) and (B) not later than
			 8 years after the date of enactment of this Act in at least 90 percent of new
			 and renovated residential and commercial building space, including compliance
			 through—
								(i)active training
			 and enforcement programs; and
								(ii)measurement of
			 the rate of compliance each year.
								(5)Commercial
			 buildingThe term commercial building means a
			 building that is—
							(A)covered by
			 ASHRAE/IES Standard 90.1 (2007);
							(B)located in the
			 United States; and
							(C)constructed
			 before the date of enactment of this Act.
							(6)Electric
			 utilityThe term electric utility means any
			 individual, entity, or State agency that distributes electricity directly to
			 retail consumers pursuant to a legal, regulatory, or contractual
			 obligation.
						(7)Energy
			 efficiency measureThe term energy efficiency
			 measure means an installed measure (including products, equipment,
			 systems, services, and practices) that result in reductions in end-use demand
			 for externally supplied energy, or fuel, by a consumer, facility, or
			 user.
						(8)HomeThe
			 term home means a principal residential dwelling unit that
			 is—
							(A)located in the
			 United States; and
							(B)constructed
			 before the date of enactment of this Act.
							(9)IESNAThe
			 term IESNA means the Illuminating Engineering Society of North
			 America.
						(10)Natural gas
			 utilityThe term natural gas utility means any
			 individual, entity, or State agency engaged in the local distribution of
			 natural gas to any ultimate consumer of natural gas.
						(11)SecretaryThe
			 term Secretary means the Secretary of Energy, acting in
			 consultation with the Administrator.
						(12)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico;
							(D)Guam;
							(E)American Samoa;
			 and
							(F)the United States Virgin Islands.
							262.State energy
			 efficiency retrofit programs
						(a)In
			 generalThe Secretary shall make grants to States to carry out
			 energy efficiency retrofit programs in accordance with this section.
						(b)Grant
			 awardsThe Secretary shall apply performance-based criteria in
			 awarding grants to States under this section, which shall give priority for
			 funding of energy efficiency retrofit programs based on—
							(1)the
			 cost-effectiveness of the energy efficiency programs;
							(2)the number and
			 quality of jobs created;
							(3)the quantity of
			 energy and water saved;
							(4)the development
			 of an effective plan for evaluation, measurement, and verification of energy
			 savings;
							(5)the inclusion of
			 measures—
								(A)to reach
			 underserved populations;
								(B)to provide for
			 independent evaluation and adequate incentives for successful program
			 management; and
								(C)to leverage
			 private sector funds and use innovative financing methods to implement more
			 comprehensive energy efficiency projects, including the methods described in
			 section 266;
								(6)the effective use
			 of grant funds provided under the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5); and
							(7)progress on the
			 adoption and implementation of the building energy code policies.
							(c)ImplementationA
			 State that receives a grant to carry out an energy efficiency program under
			 this section may implement the program through the State or a third party
			 designated by the State, including an energy service company, an electric
			 utility, a natural gas utility, a third party administrator designated by the
			 State, or a unit of local government.
						(d)Home efficiency
			 retrofits program
							(1)In
			 generalA State may use a grant provided under this section to
			 provide a grant to an owner of a home for an energy efficiency retrofit of the
			 home, on completion of the retrofit, if the retrofit is carried out in
			 accordance with—
								(A)the prescriptive
			 option described in paragraph (2); or
								(B)the
			 performance-based option described in paragraph (3).
								(2)Prescriptive
			 option
								(A)In
			 generalA grant provided for the energy retrofit of a home under
			 the prescriptive option described in this paragraph shall be made for achieving
			 energy savings from measures—
									(i)selected from a
			 prescriptive list established under subparagraph (B); and
									(ii)installed in the
			 home.
									(B)ListNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 establish a list of combinations of energy savings measures that can be
			 implemented by the owner of a home to save at least—
									(i)10
			 percent on whole home energy consumption; and
									(ii)20
			 percent on whole home energy consumption.
									(C)Amount of
			 grantSubject to subparagraph (E)(ii), the amount of a grant
			 provided to the owner of a home under this paragraph shall be—
									(i)$1,000 for energy
			 savings of 10 percent described in subparagraph (B)(i); and
									(ii)$2,000 for
			 energy savings of not less than 20 percent, but not more than 50 percent,
			 described in subparagraph (B)(ii).
									(D)VerificationTo
			 be eligible for a grant for the energy retrofit of a home in a State under this
			 paragraph, the owner of a home shall submit to the State a certification by the
			 contractor or installer that carried out the retrofit that the measures
			 undertaken for the retrofit—
									(i)are
			 described on the list established under subparagraph (B); and
									(ii)were installed
			 properly.
									(E)AdministrationThe
			 Secretary may—
									(i)discontinue the
			 prescriptive option established under this paragraph at any time after the date
			 that is 1 year after the date of enactment of this Act; and
									(ii)adjust the
			 amount of grants provided under this paragraph.
									(3)Performance-based
			 option
								(A)In
			 generalA grant provided for the energy retrofit of a home under
			 the performance-based option described in this paragraph shall be made for
			 retrofits that achieve whole home energy savings.
								(B)Amount of
			 grantSubject to subparagraph (E), the amount of a grant provided
			 to the owner of a home under this paragraph shall be—
									(i)$3,000 for a
			 20-percent reduction in whole home energy consumption; and
									(ii)an
			 additional $150 for each additional 1-percent reduction up to the lower
			 of—
										(I)$12,000;
			 or
										(II)50 percent of
			 the total retrofit cost.
										(C)Energy
			 savings
									(i)In
			 generalEnergy savings under this paragraph shall be determined
			 by a comparison of the energy consumption of the home before the retrofit to
			 the consumption of the home after the retrofit.
									(ii)DocumentationThe
			 percent improvement in energy consumption under this paragraph shall be
			 documented through—
										(I)the use of whole
			 home simulation software programs approved by the Administrator; or
										(II)a comparison of
			 the difference before and after the retrofit as measured by home energy ratings
			 on the Home Energy Rating System Index as specified in the Residential Energy
			 Services Network Publication No. 06–001 (or a successor publication).
										(D)Verification
									(i)In
			 generalSubject to clause (ii), the Administrator shall ensure
			 that at least 15 percent of the retrofits performed under this paragraph are
			 randomly subject to a third party verification of all work associated with the
			 retrofit.
									(ii)AdjustmentOn
			 or after the date that is 1 year after the date of enactment of this Act, the
			 Administrator may adjust the percentage specified under clause (i) based on
			 program experience.
									(iii)Contractor
			 certificationSubject to clause (iv), the Administrator—
										(I)shall determine
			 the level of contractor certification appropriate for retrofits performed under
			 this paragraph; and
										(II)may adjust the
			 level in response to program data.
										(iv)Advanced
			 contractor certificationsThe Secretary may develop an additional
			 incentive for advanced contractor certifications under clause (iii).
									(E)AdministrationOn
			 or after the date that is 1 year after the date of enactment of this Act, the
			 Secretary may adjust the grant amounts provided under this paragraph based on
			 program data.
								(e)Commercial
			 buildings efficiency retrofits program
							(1)In
			 generalA State may use a grant provided under this section to
			 provide incentives for energy efficiency retrofits to the owner of 1 or more
			 commercial buildings, including submetered areas or individual tenant spaces
			 within a commercial building or an aggregation of commercial buildings.
							(2)Energy
			 savings
								(A)In
			 generalA State may provide incentives to the owner of 1 or more
			 commercial buildings for energy efficiency retrofits under this subsection if
			 the retrofits improve energy performance by at least 20 percent compared to
			 energy consumption during the previous year of the 1 or more commercial
			 buildings, while adjusting for other relevant factors including changes in
			 occupancy loads and process energy.
								(B)Benchmarking
			 toolThe energy savings shall be determined by using an
			 established energy benchmarking tool designated by the Administrator.
								(3)Incentives
								(A)In
			 generalThe Secretary shall establish the amount and form of the
			 incentives provided under this subsection in a manner that encourages
			 implementation of retrofits that achieve the largest and most durable
			 improvements in energy performance.
								(B)Amount
									(i)In
			 generalSubject to clause (ii), the amount of the incentives
			 provided under this subsection shall be equal to—
										(I)$0.15 per square
			 foot of retrofit floor area for 20 to 24 percent savings;
										(II)$0.75 per square
			 foot of retrofit floor area for 25 to 29 percent savings;
										(III)$1.20 per
			 square foot of retrofit floor area for 30 to 34 percent savings;
										(IV)$1.60 per square
			 foot of retrofit floor area for 35 to 39 percent savings;
										(V)$2.05 per square
			 foot of retrofit floor area for 40 to 44 percent savings;
										(VI)$2.50 per square
			 foot of retrofit floor area for 45 to 49 percent savings; and
										(VII)$3.00 per
			 square foot of retrofit floor area for 50 or more percent savings.
										(ii)ModificationThe
			 Secretary may modify the amount and form of incentives provided under this
			 subsection based on data gathered during program implementation, including the
			 development of incentives for particular building types.
									(C)Timing
									(i)Payment on
			 completionOn the completion of the energy retrofit of 1 or more
			 commercial buildings and the verification of at least a 20-percent energy
			 savings from the retrofit, the State shall provide to the owner or agent of the
			 1 or more commercial buildings 60 percent of the qualified incentive amount for
			 the retrofit determined under subparagraph (B).
									(ii)Remaining
			 paymentsDuring the 3-year period beginning on the date of the
			 initial payment under clause (i), the State shall provide to the owner or agent
			 of the commercial building the remaining 40 percent of the qualified incentive
			 amount for the retrofit determined under subparagraph (B) for any energy
			 savings of 20 percent or more, with the amount awarded proportionate to the
			 level of sustained performance improvement.
									(iii)Minimum
			 improvementsNo incentives shall be provided under this
			 subsection for sustained performance improvements of less than 20 percent, as
			 determined by annual audits.
									(iv)DisclosureThe
			 Secretary may require such information as is necessary to determine energy
			 performance under this subsection.
									(f)Historic
			 buildingsNotwithstanding subsections (d) and (e), a building
			 that is eligible for or listed in the National Register of Historic Places
			 shall be eligible for incentives under this section in amounts of up to 120
			 percent of the applicable amounts described in subsections (d) and (e).
						(g)Report
							(1)In
			 generalNot later than 300 days after the date that the Secretary
			 initially provides funds to a State under this section, the State shall submit
			 to the Secretary a report on the use of the funds.
							(2)ContentsThe
			 report shall include a description of—
								(A)the measured and
			 verified energy savings produced under this section;
								(B)the projected
			 energy savings under this section during the subsequent 1-year period;
								(C)the specific
			 entities implementing the energy efficiency programs;
								(D)the beneficiaries
			 who received the efficiency improvements;
								(E)the manner in
			 which funds provided under this section were used;
								(F)the sources (such
			 as mortgage lenders, utility companies, and local governments) and types of
			 financing used by the beneficiaries to finance the retrofit expenses that were
			 not covered by grants provided in this part;
								(G)the direct and
			 indirect employment created as a result of the programs supported by the
			 funds;
								(H)the results of
			 verification requirements; and
								(I)any other
			 information the Secretary considers appropriate.
								(3)NoncomplianceIf
			 the Secretary determines that a State has not provided the information required
			 under this subsection, the Secretary shall provide to the State a period of at
			 least 90 days to provide any necessary information.
							263.Administrative and
			 technical supportSubject to
			 section 265(b)(2), not later than 90 days after the date of enactment of this
			 Act, the Secretary may provide such administrative and technical support to
			 States as is necessary to carry out this part.
					264.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall promulgate such regulations as are
			 necessary to carry out this part.
					265.Funding
						(a)In
			 generalThere are authorized
			 to be appropriated such sums as are necessary to carry out this part for each
			 of fiscal years 2010 through 2015.
						(b)UseFunds provided for a fiscal year under
			 subsection (a) shall be allocated as follows:
							(1)In the case of
			 State energy efficiency grants programs under section 262:
								(A)45 percent for
			 the home efficiency retrofits program under section 262(d).
								(B)45 percent for
			 the commercial buildings efficiency retrofits program under section
			 262(e).
								(C)10 percent to
			 provide administrative and technical support to the States to carry out this
			 part.
								(c)Limitation on
			 the use of fundsA State
			 shall use not more than—
							(1)10 percent of the funds provided for a
			 fiscal year under this part for administration of programs under this part;
			 and
							(2)5 percent of the funds provided for a
			 fiscal year under part for measurement and verification.
							266.Home Energy
			 Retrofit Finance Program
						(a)DefinitionsIn
			 this section:
							(1)Eligible
			 participantThe term eligible participant means a
			 homeowner, apartment complex owner, residential cooperative association, or
			 condominium association that finances energy efficiency improvements to homes
			 and residential buildings under this section.
							(2)ProgramThe
			 term program means the Home Energy Retrofit Finance Program
			 established under subsection (b).
							(3)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a local government, energy utility, or any other entity
			 designated by the Secretary that administers the program for a State under this
			 section.
							(b)EstablishmentThe
			 Secretary shall provide Home Energy Retrofit Finance Program grants to States
			 for the purpose of establishing or expanding a State revolving finance fund to
			 support financing offered by qualified program delivery entities for energy
			 efficiency measures and renewable energy improvements to existing homes and
			 residential buildings (including apartment complexes, residential cooperative
			 associations, and condominium buildings under 5 stories).
						(c)Funding
			 mechanismIn carrying out the program, the Secretary shall
			 provide funds to States, for use by qualified program delivery entities that
			 administer finance programs directly or under agreements with collaborating
			 third party entities, to capitalize revolving finance funds and increase
			 participation in associated financing programs.
						(d)Eligibility of
			 qualified program delivery entitiesTo be eligible to participate
			 in the program, a qualified program delivery entity shall establish a method by
			 which eligible participants may pay over time for the financed cost of
			 allowable energy efficiency measures and renewable energy improvements.
						(e)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the allocation formula used to allocate funds to States to
			 carry out State energy conservation plans under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
						(f)Use of
			 fundsOf the amounts in a State revolving finance fund—
							(1)not more than 20
			 percent may be used by qualified program delivery entities for interest rate
			 reductions for eligible participants; and
							(2)the remainder
			 shall be available to provide direct funding or other financial support to
			 qualified program delivery entities.
							(g)State revolving
			 finance fundsOn repayment of any funds made available by
			 qualified program delivery entities under the program, the funds shall be
			 deposited in the applicable State revolving finance fund to support additional
			 financing to qualified program delivery entities for energy efficiency measures
			 and renewable energy improvements.
						(h)Coordination
			 with State energy efficiency retrofit programsHome energy
			 retrofit programs that receive financing through the program shall be carried
			 out in accordance with all authorized measures, performance criteria, and other
			 requirements of section 262(d).
						(i)Program
			 evaluation
							(1)In
			 generalThe Secretary shall conduct a program evaluation to
			 determine—
								(A)how the program
			 is being used by eligible participants, including what improvements have been
			 most typical and what regional distinctions exist, if any;
								(B)what improvements
			 could be made to increase the effectiveness of the program; and
								(C)the quantity of
			 verifiable energy savings and renewable energy deployment achieved through the
			 program.
								(2)Reports
								(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report that describes the results of the program
			 evaluation required under this subsection, including any
			 recommendations.
								(B)State
			 reportsNot less than once every 2 years, States participating in
			 the program shall submit to the Secretary reports on the use of funds through
			 the program that include any information that the Secretary may require.
								(j)Authorization
			 of appropriations
							(1)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this section for each of fiscal years 2010 through
			 2015.
							(2)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts made
			 available under paragraph (1) shall be available for each fiscal year to pay
			 the administrative expenses necessary to carry out this section.
							VFederal
			 efficiency and renewables
					271.Federal
			 purchase requirementSection
			 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) (as amended by section
			 133) is amended—
						(1)in subsection
			 (a), in the matter preceding paragraph (1), by striking
			 electric;
						(2)by redesignating
			 subsection (d) as subsection (f) and moving that subsection to appear after
			 subsection (e);
						(3)by inserting
			 after subsection (c) the following:
							
								(d)Separate
				calculationRenewable energy produced at a Federal facility, on
				Federal land, or on Indian land (as defined in section 2601 of the Energy
				Policy Act of 1992 (25 U.S.C. 3501))—
									(1)shall be
				calculated separately from renewable energy used; and
									(2)may be used
				individually or in combination to comply with subsection
				(a).
									;
				and
						(4)by adding at the
			 end the following:
							
								(g)Contract
				period
									(1)In
				generalNotwithstanding section 501(b)(1)(B) of title 40, United
				States Code, a contract entered into by a Federal agency to acquire renewable
				energy may be made for a period of not more than 30 years.
									(2)Technical
				assistanceThe Secretary shall provide technical assistance to
				Federal agencies to enter into contracts under this subsection.
									(3)Standardized
				renewable energy purchase agreementNot later than 90 days after
				the date of enactment of this subsection, the Secretary, acting through the
				Federal Energy Management Program, shall publish a standardized renewable
				energy purchase agreement setting forth commercial terms and conditions that
				can be used by Federal agencies to acquire renewable
				energy.
									.
						272.Competition
			 requirements for task or delivery orders under energy savings performance
			 contracts
						(a)In
			 generalSection 801(a) of the National Energy Conservation Policy
			 Act (42 U.S.C. 8287(a)) is amended by adding at the end the following
							
								(3)Task or
				delivery orders
									(A)In
				generalThe head of a Federal agency may issue a task or delivery
				order under an energy savings performance contract by—
										(i)(I)notifying all
				contractors that have received an award under the contract that the agency
				proposes to consider using energy savings performance services for all or part
				of the facilities of the agency;
											(II)soliciting an expression of interest in
				the performance of site surveys or investigations and feasibility designs and
				studies and the submission of qualifications from the contractors; and
											(III)including in the notice summary
				information concerning energy use for any facilities that the agency has
				specific interest in including in the contract;
											(ii)reviewing all
				expressions of interest and qualifications submitted pursuant to the notice
				provided under clause (i);
										(iii)selecting 2 or
				more contractors (from among the contractors reviewed under clause (ii)) to
				analyze the respective qualifications of the contractors to implement potential
				energy conservation measures, including requesting references demonstrating
				experience on similar efforts and the resulting energy savings of the similar
				efforts;
										(iv)selecting and
				authorizing—
											(I)more than 1
				contractor (from among the contractors selected under clause (iii)) to conduct
				site surveys, investigations, feasibility designs and studies, or similar
				assessments for the energy savings performance contract services (or for
				discrete portions of the services), for the purpose of allowing each such
				contractor to submit a firm, fixed-price proposal to implement specific energy
				conservation measures; or
											(II)1 contractor
				(from among the contractors selected under clause (iii)) to conduct a site
				survey, investigation, feasibility design and study, or similar assessment for
				the purpose of allowing the contractor to submit a firm, fixed-price proposal
				to implement specific energy conservation measures;
											(v)negotiating a
				task or delivery order for energy savings performance contracting services with
				the 1 or more contractors selected under clause (iv) based on the energy
				conservation measures identified; and
										(vi)issuing a task
				or delivery order for energy savings performance contracting services to the 1
				or more contractors.
										(B)Competition
				requirementsThe issuance of a task or delivery order for energy
				savings performance contracting services pursuant to subparagraph (A) shall be
				consider to satisfy the task and delivery order competition requirements of
				section 2304c(d) of title 10, United States Code, and section 303J(d) of the
				Federal Property and Administrative Services Act of 1949 (41 U.S.C.
				253j(d)).
									(C)GuidanceThe
				Secretary may issue guidance as necessary to Federal agencies issuing task or
				delivery orders pursuant to subparagraph
				(A).
									.
						(b)NonapplicabilityThe
			 amendment made by subsection (a) does not apply to a task or delivery order
			 issued before the date of enactment of this Act.
						273.Funding
			 flexibilitySection 801(a)(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is
			 amended by striking subparagraph (E) and inserting the following:
						
							(E)Funding
				optionsNotwithstanding any other provision of law, in carrying
				out a contract under this title, a Federal agency may use any combination
				of—
								(i)appropriated
				funds; and
								(ii)private
				financing under energy savings performance contracts or other private financing
				of energy savings
				measures.
								.
					274.Definition of
			 energy savingsSection
			 804(2)(B) of the National Energy Conservation Policy Act (42 U.S.C.
			 8287c(2)(B)) is amended by inserting and installation of renewable
			 energy systems after cogeneration or heat
			 recovery.
					275.National
			 energy efficiency improvement goals
						(a)GoalsThe
			 goals of the United States are—
							(1)to achieve an
			 improvement in the overall energy productivity of the United States (measured
			 in gross domestic product per unit of energy input) of at least 2.5 percent per
			 year by the year 2012; and
							(2)to maintain that
			 annual rate of improvement each year through 2030.
							(b)Strategic
			 plan
							(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy (referred to in this section as the
			 Secretary), in cooperation with the Administrator of the
			 Environmental Protection Agency and the heads of other appropriate Federal
			 agencies, shall develop a strategic plan to achieve the national goals for
			 improvement in energy productivity established under subsection (a).
							(2)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public input and comment.
							(c)Plan
			 contentsThe strategic plan shall—
							(1)establish future
			 regulatory, funding, and policy priorities to ensure compliance with the
			 national goals;
							(2)include energy
			 savings estimates for each sector; and
							(3)include data
			 collection methodologies and compilations used to establish baseline and energy
			 savings data.
							(d)Plan
			 updates
							(1)In
			 generalThe Secretary shall—
								(A)update the
			 strategic plan biennially; and
								(B)include the
			 updated strategic plan in the national energy policy plan required by section
			 801 of the Department of Energy Organization Act (42 U.S.C. 7321).
								(2)ContentsIn
			 updating the plan, the Secretary shall—
								(A)report on
			 progress made toward implementing efficiency policies to achieve the national
			 goals established under subsection (a); and
								(B)verify, to the
			 maximum extent practicable, energy savings resulting from the policies.
								(e)Report to
			 Congress and publicThe Secretary shall submit to Congress, and
			 make available to the public, the initial strategic plan developed under
			 subsection (b) and each updated plan.
						276.Energy
			 sustainability and efficiency grants and loans for institutionsSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) (as amended by section 201(2)) is
			 amended—
						(1)in subsection
			 (a)(5), by striking ‘or a designee’ and inserting ‘a
			 not-for-profit hospital, a not-for-profit inpatient health care facility, or a
			 designated agent’;
						(2)in subsection
			 (c)(1), by striking subparagraph (C);
						(3)in subsection
			 (f)(3)(A), by striking ‘‘$1,000,000’’ and inserting $2,500,000;
			 and
						(4)in subsection
			 (j)(1), by striking ‘$250,000,000 for each of fiscal years 2009 through
			 2013’ and inserting ‘such sums as are necessary for each of
			 fiscal years 2010 through 2015.
						277.Federal
			 implementation strategy for energy-efficient information and communications
			 technologiesSection 543 of
			 the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—
						(1)by redesignating the second subsection (f)
			 (relating to large capital energy investments) as subsection (g); and
						(2)by adding at the end the following:
							
								(h)Federal
				implementation strategy for energy-efficient information and communications
				technologies
									(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, each Federal agency shall collaborate with the Director of the
				Office of Management and Budget (referred to in this subsection as the
				Director) to create an implementation strategy (including
				best-practices and measurement and verification techniques) for the
				maintenance, purchase, and use of energy efficient and energy-reducing
				information and communications technologies and practices.
									(2)AdministrationIn
				developing an implementation strategy, each Federal agency shall—
										(A)consider
				information and communications technologies and infrastructure,
				including—
											(i)advanced metering
				infrastructure;
											(ii)information and
				communications technology services and products;
											(iii)efficient data
				center strategies;
											(iv)computer power
				management;
											(v)applications
				modernization and rationalization;
											(vi)building systems
				energy efficiency; and
											(vii)telework;
											(B)ensure that the
				agency is eligible to realize savings and rewards brought about through
				increased efficiency; and
										(C)to the maximum
				extent practicable, incorporate existing standards, specifications, performance
				metrics, and best management practices.
										(3)Performance
				goals
										(A)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Director shall establish performance goals for evaluating
				the efforts of Federal agencies in improving the maintenance, purchase, and use
				of energy efficiency of information and communications technology
				systems.
										(B)AdministrationThe
				performance goals shall—
											(i)measure
				information technology costs over a specific time period of 3 to 5 years;
				and
											(ii)provide, to the
				maximum extent practicable, a complete picture of all costs, including energy
				costs.
											(4)Reports
										(A)Agency
				reportsEach Federal agency subject to the requirements of this
				subsection shall include in the report of the agency under section 527 of the
				Energy Independence and Security Act of 2007(42 U.S.C. 17143) a description of
				the efforts of the agency under this subsection.
										(B)OMB Government
				efficiency report and score cardsEffective beginning not later
				than April 1, 2011, the Director shall include in the annual report and
				scorecard of the Director under section 528 of the Energy Independence and
				Security Act of 2007 (42 U.S.C. 17143) a description of the efforts of Federal
				agencies under this
				subsection.
										.
						278.Incentives for
			 Federal agencies to participate in energy efficiency programsSection 546(c) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8256(c)) is amended—
						(1)in paragraph (1),
			 by inserting (including Independent System Operators, State agencies,
			 and third party entities implementing those programs on behalf of utilities or
			 State agencies) after electric utilities;
						(2)in paragraph (2),
			 by inserting State agency, and third party entity implementing those
			 programs on behalf of utilities or State agencies, after such
			 utility,;
						(3)in paragraph (3),
			 by inserting State agencies, and third party entities implementing those
			 programs on behalf of utilities or State agencies, after gas
			 utilities; and
						(4)in the paragraph
			 (4), by inserting or State agency after a
			 utility.
						VIEnergy
			 efficiency information on homes and buildings
					281.Building
			 energy performance information program
						(a)DefinitionsIn
			 this section:
							(1)Achieved
			 performanceThe term achieved performance means the
			 measured energy consumption of a building determined using actual consumption
			 data normalized for appropriate variables.
							(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
							(3)Building energy
			 performanceThe term building energy performance
			 means primary energy consumption per square foot of floor space, or other
			 measure of energy consumption per energy service, as determined by the
			 Secretary for a building type.
							(4)Building energy
			 performance valueThe term building energy performance
			 value means a value used for comparing building energy performance among
			 buildings, as determined by methods developed by the Administrator.
							(5)Building
			 typeThe term building type means a type of a
			 building, as identified by the 1 or more principal activities in the building,
			 such as office buildings, laboratories, libraries, data centers, retail spaces,
			 hotels, food sales, food service, warehouses, and educational
			 facilities.
							(6)Commercial
			 Buildings Energy Consumption SurveyThe term Commercial
			 Buildings Energy Consumption Survey means the Commercial Buildings
			 Energy Consumption Survey authorized by section 205(k) of the Department of
			 Energy Organization Act (42 U.S.C. 7135(k)).
							(7)Covered
			 building typeThe term covered building type means a
			 building type for which statistically significant energy performance data exist
			 to serve as the basis of measurement protocols and certifications for building
			 energy use.
							(8)Designed
			 performanceThe term designed performance means the
			 estimated energy performance of a building using a standardized set of
			 operational conditions obtained from building construction documents and other
			 available data.
							(9)Measurement
			 protocolThe term measurement protocol means the
			 methodology, prescribed by the Administrator, for determining the achieved
			 performance or designed performance and the associated building energy
			 performance value for a building of a specific building type.
							(10)Residential
			 Energy Consumption SurveyThe term Residential Energy
			 Consumption Survey means the Residential Energy Consumption Survey
			 authorized by section 205(k) of the Department of Energy Organization Act (42
			 U.S.C. 7135(k)).
							(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
							(b)Building energy
			 performance information programThe Administrator, in
			 consultation with the Secretary, shall establish a voluntary energy performance
			 information program with broad applicability to buildings nationwide—
							(1)to provide timely
			 and accurate information on comparative energy performance; and
							(2)to increase
			 public awareness of the importance of building energy efficiency and energy
			 performance through public education.
							(c)Building type
			 determination for assessment of energy performance
							(1)ReportNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes—
								(A)all principal
			 building types for which statistically significant energy performance data
			 exists to serve as the basis for building energy performance information;
			 and
								(B)those building
			 types for which additional data are required.
								(2)Additional
			 resources and reports
								(A)In
			 generalFor each principal building type identified under
			 paragraph (1)(B), the Secretary shall include a description of—
									(i)additional
			 resources that will be required to fully develop the relevant databases;
			 and
									(ii)the anticipated
			 timeline for completion of the data development.
									(B)Additional
			 reportsThe Secretary shall submit to Congress additional reports
			 on information required under this subsection as often as is considered
			 necessary by the Secretary, but not less than once every 2 years.
								(d)Improving
			 building energy consumption databases
							(1)Commercial
			 Buildings Energy Consumption SurveyThe Secretary shall support
			 improvements to the Commercial Buildings Energy Consumption Survey or such
			 other commercial buildings energy performance databases as the Secretary
			 considers appropriate—
								(A)to characterize
			 the achieved performance of existing commercial buildings for the building
			 types covered by the Commercial Buildings Energy Consumption Survey (as of the
			 date of enactment of this Act); and
								(B)to cover
			 additional building types, as identified by the Secretary, to enable the
			 development of measurement protocols for those building types under subsection
			 (e) that cover at least 85 percent of all major commercial building energy use
			 not later than 5 years after the date of enactment of this Act.
								(2)Residential
			 energy consumption surveyWhile conducting the Residential Energy
			 Consumption Survey, the Secretary may evaluate whether the data, or other data
			 types are appropriate, to enable the development of achieved performance
			 measurement formats for residential building energy not later than 5 years
			 after the date of enactment of this Act.
							(e)Energy
			 performance measurement
							(1)MeasurementNot
			 later than 2 years after identifying a covered building type, the Administrator
			 shall, after providing notice and soliciting public comment, establish —
								(A)methods to
			 measure achieved performance and designed performance; and
								(B)procedures for
			 collecting and updating information.
								(2)Information
			 displayAfter providing notice and soliciting public comment, the
			 Administrator may—
								(A)establish 1 or
			 more formats that—
									(i)display achieved
			 performance and designed performance;
									(ii)are tailored to
			 building types; or
									(iii)display other
			 desired information related to building energy performance; and
									(B)provide for the
			 display of both achieved performance and designed performance for a building,
			 other than in a case in which data are not available, practicable, or cost
			 effective.
								(3)Existing
			 programsIn developing formats under this subsection, the
			 Administrator shall consider existing public and private programs for building
			 energy performance information, including programs outside of the United
			 States.
							(4)CertificatesAfter
			 providing for appropriate notice and comment, the Administrator shall publish
			 the final specifications for the information, including on certificates or
			 other forms of information applicable to covered building types.
							(5)Program
			 reviewAt least once every 5 years, the Administrator shall
			 review, and as necessary, modify the building energy performance information
			 program.
							(f)Public
			 outreachIn consultation with the Administrator and in
			 conjunction with other energy efficiency awareness efforts, the Secretary shall
			 establish a business and consumer education program to increase awareness of
			 the importance of building energy efficiency and the availability of building
			 energy performance information, to facilitate widespread use of building energy
			 performance information programs.
						(g)Demonstration
			 projects
							(1)In
			 generalThe Administrator, in consultation with the Secretary
			 shall conduct demonstration projects for different building types to evaluate
			 the sufficiency of the model certificate specifications, measurement, and other
			 alternatives proposed by State or local agencies, utilities, or other
			 implementing organizations.
							(2)Zero-Net Energy
			 Commercial Buildings InitiativeThe Secretary shall coordinate
			 demonstration projects under this subsection with the Zero-Net Energy
			 Commercial Buildings Initiative established under section 422 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17082).
							(h)Voluntary State
			 and local information program
							(1)Coordination
			 with States and local governmentsOn the request of a State or
			 local government, the Secretary may—
								(A)coordinate with
			 the State energy office or other State agencies, or with the appropriate local
			 government offices, on the development of a building energy performance
			 information program;
								(B)provide technical
			 assistance and information on best practices; and
								(C)in the case of a
			 program that includes the key elements in paragraph (2), provide a grant for
			 initial program administration.
								(2)Key elements of
			 a building energy performance information programA model
			 building energy information performance program shall—
								(A)make information
			 on building energy performance available to the public; and
								(B)use the
			 information formats established by the Administrator under subsection (e) or
			 alternative formats.
								(3)Progress
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress a progress report that—
								(A)evaluates the
			 effectiveness of efforts to advance the use of the program by States and units
			 of local government; and
								(B)recommends any
			 further steps that are necessary to broaden the use of the program by States
			 and units of local government.
								(i)Public building
			 implementation
							(1)Federal
			 buildings
								(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, each Federal agency owning or operating buildings of covered building
			 types shall implement the building energy information program in a manner
			 that—
									(i)30
			 percent of covered buildings built before the final rule establishing the
			 program; and
									(ii)90
			 percent of the stock of covered building types built after the establishment of
			 the program.
									(B)GuidelinesNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop guidelines for the implementation of Federal building energy
			 performance information programs.
								(2)State and units
			 of local government buildings
								(A)In
			 generalEffective beginning on the date that is 3 years after the
			 date of enactment of this Act, any newly constructed building to be owned by a
			 State, county, or local government that is a covered building and receives
			 Federal financial assistance shall be required to use the certificate provided
			 for under this section.
								(B)InformationThe
			 Secretary shall provide information concerning the building energy performance
			 information program for Federal buildings (including information on the
			 results, best practices, accompanying analysis, and implementation) to States
			 and units of local governments for adaptation and adoption, at the discretion
			 of the States and units of local government, as soon as practicable after the
			 date of enactment of this Act.
								(j)Energy Star for
			 existing buildings programThe Administrator may use information,
			 measurements, and other forms of energy performance information developed under
			 this section to establish a voluntary Energy Star program that recognizes high
			 efficiency retrofits of existing commercial and residential buildings.
						(k)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						282.Evaluation,
			 measurement, and verification of energy savings
						(a)DefinitionsIn
			 this section:
							(1)EvaluationThe
			 term evaluation means the performance of studies and activities to
			 determine—
								(A)the effects of a
			 program or project;
								(B)changes in energy
			 efficiency markets;
								(C)levels of demand
			 or energy savings; and
								(D)program
			 cost-effectiveness.
								(2)Impact
			 evaluationThe term impact evaluation means the
			 evaluation of the program or project-specific, directly induced changes in
			 energy savings and greenhouse gas emissions reductions attributable to a
			 program or project.
							(3)Measurement and
			 verificationThe term measurement and verification
			 means data collection, monitoring, and analysis associated with the calculation
			 of total energy and demand savings from individual sites or projects, including
			 as a part of an impact evaluation.
							(b)RulesNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 promulgate uniform rules to document the energy savings and avoided greenhouse
			 gas emissions of energy efficiency programs and projects that—
							(1)receive funding
			 from Federal, State, or local governments or public utilities;
							(2)require specific
			 levels of energy reductions; and
							(3)are eligible for
			 allowances or allowance proceeds based on energy savings and greenhouse gas
			 emissions reductions under climate change regulations.
							(c)Requirements
							(1)In
			 generalIn developing rules under subsection (b), the Secretary
			 shall ensure, to the maximum extent practicable, that the rules—
								(A)are
			 enforceable;
								(B)give reasonable
			 assurance that energy savings and avoided greenhouse gas emission from energy
			 efficiency programs and projects are verifiable and additional;
								(C)are complete and
			 transparent;
								(D)balance risk
			 management, certainty of estimated impacts, and implementation costs;
			 and
								(E)provide
			 sufficient direction relating to methodologies and assumptions (including
			 additionality, market transformation impacts, and measure persistence) to
			 ensure—
									(i)reasonable
			 uniformity among various States and entities; and
									(ii)consistency in
			 results.
									(2)ProcessIn
			 developing rules under subsection (b), the Secretary shall—
								(A)consider and
			 harmonize the rules with existing domestic and international protocols wherever
			 practicable; and
								(B)consult with
			 States, utilities, and other appropriate stakeholders.
								VIIResidential
			 High Performance Zero-Net-Energy Buildings Initiative
					291.Residential
			 High Performance Zero-Net-Energy Buildings Initiative
						(a)DefinitionsIn
			 this section:
							(1)DirectorThe
			 term Director means the Director of Residential High-Performance
			 Zero-Net-Energy Buildings appointed under subsection (c).
							(2)InitiativeThe
			 term Initiative means the Residential High Performance
			 Zero-Net-Energy Buildings Initiative established under subsection (b).
							(3)SecretaryThe
			 term Secretary means the Secretary of Energy, acting through the
			 Assistant Secretary of Energy Efficiency and Renewable Energy.
							(4)Zero-net-energy
			 buildingThe term zero-net-energy building means a
			 residential building 4 stories or less that is designed, constructed, and
			 operated—
								(A)to require
			 greatly reduced needs for energy through efficiency gains;
								(B)to meet the
			 balance of energy needs through renewable technologies;
								(C)to produce no net
			 emissions of greenhouse gases in space heating, cooling, domestic water
			 heating, lighting, and appliances; and
								(D)to be
			 economically viable.
								(b)EstablishmentThe
			 Secretary shall establish and carry out an initiative, to be known as the
			 Residential High-Performance Zero-Net-Energy Buildings
			 Initiative—
							(1)to reduce the
			 quantity of energy consumed, and increase the quantity of renewable energy
			 generated, in residential buildings located in the United States; and
							(2)to promote the
			 development of zero-net-energy buildings in the United States.
							(c)Director
							(1)In
			 generalThe Secretary shall appoint a Director of Residential
			 High-Performance Zero-Net-Energy Buildings to carry out the Initiative.
							(2)PositionThe
			 position of the Director shall be a career reserved position in the Senior
			 Executive Service,
							(d)High-performance
			 residential green building partnership consortium
							(1)Initial
			 periodNot later than 180 days after the date of enactment of
			 this Act, the Director shall—
								(A)use existing
			 resources and frameworks (such as the residential research and development
			 program) to enter into 1 or more agreements with the competitively selected
			 Building America Industry consortia in existence on the date of enactment of
			 this Act, if feasible, to develop and carry out the Initiative during the
			 5-year period beginning on the date of enactment of this Act; or
								(B)competitively
			 select, and enter into 1 or more agreements with, 1 or more consortia to
			 develop and carry out the Initiative during the 5-year period.
								(2)Subsequent
			 periodsNot later than 5 years after the date of enactment of
			 this Act and every 5 years thereafter, the Director shall competitively select,
			 and enter into 1 or more agreements with, 1 or more consortia to develop and
			 carry out the Initiative during a 5-year period.
							(3)AgreementsIn
			 entering into an agreement with a consortium under this subsection, the
			 Director shall, if appropriate, use the authority described in section 646(g)
			 of the Department of Energy Organization Act (42 U.S.C. 7256(g)).
							(e)GoalsThe
			 goals of the Initiative shall be—
							(1)to develop and
			 disseminate technologies, practices, and policies for the development and
			 establishment of zero-net-energy buildings; and
							(2)to promote
			 technologies and strategies that will enable—
								(A)the design and
			 construction of zero-net-energy buildings (including identification and
			 validation) by 2015; and
								(B)any new
			 residential building constructed on or after 2020 to be a cost-effective
			 zero-net-energy building.
								(f)ComponentsIn
			 carrying out the Initiative, the Director, in consultation with the consortium
			 selected under subsection (d) and leveraging existing resources and initiatives
			 to the maximum extent practicable, may—
							(1)conduct research
			 and development on building science, design, materials, components, equipment
			 and controls, operation and other practices, integration, energy use
			 measurement, and benchmarking;
							(2)conduct pilot
			 programs and demonstration projects to evaluate replicable approaches to
			 achieving energy-efficient residential buildings using renewable technologies
			 for a variety of building types in a variety of climate zones;
							(3)consider the
			 energy benefits of improved land planning and transportation planning to
			 maximize use of existing infrastructure;
							(4)conduct
			 deployment, dissemination, and technical assistance activities to encourage
			 widespread adoption of technologies, practices, and policies to achieve energy
			 efficient residential buildings;
							(5)conduct other
			 research, development, demonstration, and deployment activities necessary to
			 achieve each goal of the Initiative, as determined by the Director, in
			 consultation with the consortium;
							(6)develop training
			 materials and courses for building professionals and trades on achieving
			 cost-effective zero-net-energy buildings;
							(7)develop and
			 disseminate public education materials to share information on the benefits and
			 cost-effectiveness of zero-net-energy buildings;
							(8)support
			 code-setting organizations and State and local governments in developing
			 minimum performance standards in building codes that recognize the ready
			 availability of many technologies used in zero-net-energy buildings;
							(9)develop
			 strategies for overcoming the split incentives between builders and purchasers,
			 and landlords and tenants, to ensure that energy-efficiency and renewable
			 technology investments are made that are cost-effective on a lifecycle basis;
			 and
							(10)develop improved
			 means of measurement and verification of energy savings and performance for
			 public dissemination.
							(g)Cost
			 sharingIn carrying out this section, the Director shall require
			 cost sharing in accordance with section 988 of the Energy Policy Act of 2005
			 (42 U.S.C. 16352).
						(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
							(1)$40,000,000 for
			 fiscal year 2010;
							(2)$60,000,000 for
			 each of fiscal years 2011 and 2012; and
							(3)$100,000,000 for
			 each of fiscal years 2013 through 2020.
							DElectric
			 grid
				295.National
			 electric system efficiency and peak demand reduction goal
					(a)DefinitionsIn
			 this section:
						(1)Applicable
			 baselineThe term applicable baseline means the
			 highest annual peak demand during 1 or more years determined by the Commission,
			 in consultation with the Secretary and the North American Electric Reliability
			 Corporation.
						(2)CommissionThe
			 term Commission means Federal Energy Regulatory Commission.
						(3)Demand
			 reductionThe term demand reduction means the
			 reduction in annual peak demand as compared to a previous baseline year or
			 period, expressed in megawatts.
						(4)Dynamic peak
			 management controlThe term dynamic peak management
			 control means the control of megawatts of electricity through a demand
			 response program or other means that is directly capable of actively and
			 dynamically reducing peak demand.
						(5)Load-serving
			 entity
							(A)In
			 generalThe term load-serving entity means an entity
			 that provides electricity directly to retail consumers with the responsibility
			 to ensure power quality and reliability.
							(B)InclusionsThe
			 term load-serving entity includes an entity described in
			 subparagraph (A) that is investor-owned, publicly-owned, owned by a rural
			 electric cooperative, or owned by another entity.
							(6)Peak
			 demandThe term peak demand means electricity
			 demand—
							(A)during the
			 highest hour on the system of a load-serving entity during a calendar year,
			 expressed in megawatts;
							(B)measured using an
			 alternative calculation method determined by the Commission, in consultation
			 with the Secretary and the North American Electric Reliability Corporation;
			 and
							(C)that takes into
			 account monthly and seasonal variations in peak demand for electricity.
							(7)Peak demand
			 periodThe term peak demand period means the time
			 period on the system of a load-serving entity relative to peak demand that may
			 warrant special measures or electricity resources to maintain system
			 reliability or avoid excess costs while meeting peak demand.
						(8)Regional
			 transmission organizationThe term Regional Transmission
			 Organization means an entity that is approved as a Regional Transmission
			 Organization by the Commission.
						(9)Smart
			 gridThe term smart grid means smart grid (within
			 the meaning of title XIII of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17381 et seq.)).
						(10)System load
			 factorThe term system load factor means the ratio
			 that the kilowatt hours consumed on a system bear to the highest level of
			 demand in kilowatts on the system during a given year.
						(b)GoalIt
			 is the policy of the United States that—
						(1)the national
			 electric system efficiency goal of the United States is to optimize and make
			 more efficient the planning and operation of national and local electricity
			 systems in a manner that the system load factor of the systems will be improved
			 by 1.5 percent per year during each of calendar years 2010 through 2030;
			 and
						(2)the goal
			 described in paragraph (1) can be met or exceeded by lessening the difference
			 between the periods of lowest and highest electricity demand, with particular
			 focus on reducing the frequency and severity of peak demand periods, using
			 smart grid and demand response technologies, practices, and activities,
			 including—
							(A)the reduction of
			 overall electricity demand through the adoption of energy-efficient
			 technologies or conservation practices;
							(B)the use of demand
			 response technologies, practices, and activities that allow dynamic control,
			 load-shifting, and reduction of time-based electricity consumption by
			 load-serving entities and electricity customers, including the wide-spread
			 installation or use of—
								(i)distributed
			 generation;
								(ii)smart meters and
			 equipment with smart grid capabilities;
								(iii)energy storage;
			 and
								(iv)time-based
			 pricing that reflects marginal electricity generation costs; and
								(C)the use of smart
			 grid technologies, practices, and activities (including activities described in
			 title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381
			 et seq.)) that provide time-based information on, and dynamic control of, the
			 electricity grid allowing for the most cost-effective, efficient, and reliable
			 generation, transmission, and distribution of electricity.
							(c)Action
			 plan
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in cooperation with the Commission, Regional
			 Transmission Organizations, the National Association of Regulatory Utility
			 Commissioners, and heads of other appropriate Federal agencies, shall develop
			 an action plan to achieve or exceed the national goal established under
			 subsection (a).
						(2)Plan
			 contentsThe action plan shall—
							(A)identify future
			 regulatory, funding, and policy priorities that would assist the United States
			 in meeting the national goal described in paragraph (1);
							(B)include data
			 collection methodologies and compilations used to establish baseline and goal
			 attainment data;
							(C)include
			 guidelines for the establishment of dynamic peak management control goals,
			 including—
								(i)the
			 establishment of applicable baselines in a consistent nationwide manner;
			 and
								(ii)the use of a
			 methodology that provides for adjustments to baseline and goals for a
			 load-serving entity to reflect changes in the number of customers served,
			 weather conditions, and any other appropriate factors;
								(D)include a system
			 and rules for measurement and verification of demand reductions; and
							(E)coordinate with
			 any existing complementary programs or initiatives managed by load-serving
			 entities, Regional Transmission Organizations, and States.
							(3)Public input
			 and commentThe Secretary shall develop the plan in a manner that
			 provides appropriate opportunities for public input and comment.
						(4)Action plan
			 updatesThe Secretary shall—
							(A)update the action
			 plan every 3 years; and
							(B)include the
			 updated action plan in the national energy policy plan required by section 801
			 of the Department of Energy Organization Act (42 U.S.C. 7321).
							(5)Report to
			 CongressIn updating the national electric system efficiency goal
			 established under subsection (a), the Secretary shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing—
							(A)progress made
			 toward implementing the necessary policies to meet the national goal;
							(B)the resulting
			 cost-savings to ratepayers and the United States economy;
							(C)the improvements
			 to the reliability and efficiency of the United States electricity grid;
			 and
							(D)any additional
			 legal authorities necessary to achieve the national goal.
							(6)Progress
			 reporting and transparency for ratepayersNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall establish a public
			 domain website on which the Secretary shall provide information and data
			 demonstrating progress by States, other jurisdictional entities, and
			 load-serving entities in meeting the national electric system efficiency goal
			 established under subsection (b).
						(7)No impact on
			 existing State goals and standardsNothing in this section
			 diminishes any authority of a State or political subdivision of a State to
			 adopt or enforce any law (including regulations) that increases electricity
			 grid efficiency, smart grid and distributed generation deployment, dynamic peak
			 management control, demand response and distributed storage, or the regulation
			 of load-serving entities.
						296.Uniform
			 national standards for interconnection of certain small power production
			 facilities
					(a)FindingsSection 2 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2601) is amended—
						(1)in paragraph (5),
			 by striking and at the end;
						(2)in paragraph (6),
			 by striking the period at the end and inserting , and;
			 and
						(3)by adding at the
			 end the following:
							
								(7)uniform national
				standards for the interconnection of certain small power production
				facilities.
								.
						(b)Standards for
			 interconnection
						(1)In
			 generalSubtitle B of title I
			 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621 et seq.)
			 is amended by adding at the end the following:
							
								118.Interconnection
				of certain small power production facilities
									(a)Standard for
				facilities of 15 kilowatts or lessThe Commission shall establish
				a standard by which each electric utility shall make available, on request,
				interconnection service to any electric consumer that the electric utility
				serves with respect to any facility that generates up to 15 kilowatts of
				electric energy on the premises of the electric consumer.
									(b)Enforcement
										(1)By the
				Commission
											(A)In
				generalExcept as provided in paragraph (2), the Commission may
				enforce the standard established under subsection (a) against any electric
				utility.
											(B)AdministrationThe
				requirements of the standard shall be treated as a rule enforceable under the
				Federal Power Act (16 U.S.C. 791a et seq.).
											(2)By a State
				regulatory authorityThe Commission may enter into an agreement
				with a State regulatory authority to discontinue the enforcement of this
				section in the State by the Commission if the Commission finds that the State
				or the State regulatory authority has adopted and is enforcing a standard for
				interconnection services that is consistent with the standard established under
				subsection (a).
										(3)Resumption of
				Commission enforcementThe Commission may rescind an agreement
				under paragraph (2) and resume enforcement of the standard established under
				subsection (a) if, as determined by the Commission, the State has failed to
				enforce a consistent State standard.
										(c)Expanded
				standard
										(1)ReportNot
				later than 3 years after the date of enactment of this section, the Commission
				shall submit to Congress a report on whether the standard established under
				subsection (a) should be amended to apply to facilities that generate up to 50
				kilowatts of electric energy on the premises of an electric consumer.
										(2)Authority to
				amend standard
											(A)In
				generalExcept as provided in subparagraph (B), if the Commission
				makes an affirmative determination under paragraph (1), the Commission may,
				after public notice and comment, amend the standard established under
				subsection (a) to apply to facilities that generate up to 50 kilowatts of
				electric energy on the premises of an electric consumer.
											(B)DisapprovalSubparagraph
				(A) shall not apply if, during the first period of 90 calendar days (not
				counting days on which either House is not in session because of an adjournment
				of more than 3 days) of continuous session of Congress (broken only by an
				adjournment sine die) after the date of the receipt of the report under
				paragraph (1), a joint resolution is enacted disapproving the amendment of the
				standard
											(d)Model standard
				for facilities of up to 20 megawattsThe Commission shall
				establish a model standard for the interconnection of small power production
				facilities with a capacity greater than 15 kilowatts, but not greater than 20
				megawatts, for the consideration of State regulatory authorities under section
				111(d)(15).
									.
						(2)Conforming
			 amendmentThe table of contents in section 1(b) of the Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by
			 adding at the end of the items relating to subtitle B of title I the
			 following:
							
								
									Sec. 118. Interconnection of certain small power production
				facilities.
								
								.
						IIIImproved energy
			 security
			ACyber security of
			 the electric transmission grid
				301.Critical
			 electric infrastructurePart
			 II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the
			 end the following:
					
						224.Critical
				electric infrastructure
							(a)DefinitionsIn
				this section:
								(1)Critical
				electric infrastructureThe term critical electric
				infrastructure means systems and assets, whether physical or virtual,
				used for the generation, transmission, or distribution of electric energy
				affecting interstate commerce that, as determined by the Commission or the
				Secretary (as appropriate), are so vital to the United States that the
				incapacity or destruction of the systems and assets would have a debilitating
				impact on national security, national economic security, or national public
				health or safety.
								(2)Critical
				electric infrastructure informationThe term critical
				electric infrastructure information means critical infrastructure
				information relating to critical electric infrastructure.
								(3)Critical
				infrastructure informationThe term critical infrastructure
				information has the meaning given the term in section 212 of the
				Critical Infrastructure Information Act of 2002 (6 U.S.C. 131).
								(4)Cyber security
				threatThe term cyber security threat means the
				imminent danger of an act that disrupts, attempts to disrupt, or poses a
				significant risk of disrupting the operation of programmable electronic devices
				or communications networks (including hardware, software, and data) essential
				to the reliable operation of critical electric infrastructure.
								(5)Cyber security
				vulnerabilityThe term cyber security vulnerability
				means a weakness or flaw in the design or operation of any programmable
				electronic device or communication network that exposes critical electric
				infrastructure to a cyber security threat.
								(6)SecretaryThe
				term Secretary means the Secretary of Energy.
								(b)Authority of
				Commission
								(1)In
				generalThe Commission shall issue such rules or orders as are
				necessary to protect critical electric infrastructure from cyber security
				vulnerabilities.
								(2)Expedited
				proceduresThe Commission may issue a rule or order without prior
				notice or hearing if the Commission determines the rule or order must be issued
				immediately to protect critical electric infrastructure from a cyber security
				vulnerability.
								(3)ConsultationBefore
				issuing a rule or order under paragraph (2), to the extent practicable, taking
				into account the nature of the threat and urgency of need for action, the
				Commission shall consult with the entities described in subsection (e)(1) and
				with officials at other Federal agencies, as appropriate, regarding
				implementation of actions that will effectively address the identified cyber
				security vulnerabilities.
								(4)Termination of
				rules or ordersA rule or order issued to address a cyber
				security vulnerability under this subsection shall expire on the effective date
				of a standard developed and approved pursuant to section 215 to address the
				cyber security vulnerability.
								(c)Emergency
				authority of Secretary
								(1)In
				generalIf the Secretary determines that immediate action is
				necessary to protect critical electric infrastructure from a cyber security
				threat, the Secretary may require, by order, with or without notice, persons
				subject to the jurisdiction of the Commission under this section to take such
				actions as the Secretary determines will best avert or mitigate the cyber
				security threat.
								(2)Coordination
				with Canada and MexicoIn exercising the authority granted under
				this subsection, the Secretary is encouraged to consult and coordinate with the
				appropriate officials in Canada and Mexico responsible for the protection of
				cyber security of the interconnected North American electricity grid.
								(3)ConsultationBefore
				exercising the authority granted under this subsection, to the extent
				practicable, taking into account the nature of the threat and urgency of need
				for action, the Secretary shall consult with the entities described in
				subsection (e)(1) and with officials at other Federal agencies, as appropriate,
				regarding implementation of actions that will effectively address the
				identified cyber security threat.
								(4)Cost
				recoveryThe Commission shall establish a mechanism that permits
				public utilities to recover prudently incurred costs required to implement
				immediate actions ordered by the Secretary under this subsection.
								(d)Duration of
				expedited or emergency rules or ordersAny rule or order issued
				by the Commission without prior notice or hearing under subsection (b)(2) or
				any order issued by the Secretary under subsection (c) shall remain effective
				for not more than 90 days unless, during the 90 day-period, the
				Commission—
								(1)gives interested
				persons an opportunity to submit written data, views, or arguments (with or
				without opportunity for oral presentation); and
								(2)affirms, amends,
				or repeals the rule or order.
								(e)Jurisdiction
								(1)In
				generalNotwithstanding section 201, this section shall apply to
				any entity that owns, controls, or operates critical electric
				infrastructure.
								(2)Covered
				entities
									(A)In
				generalAn entity described in paragraph (1) shall be subject to
				the jurisdiction of the Commission for purposes of—
										(i)carrying out this
				section; and
										(ii)applying the
				enforcement authorities of this Act with respect to this section.
										(B)JurisdictionThis
				subsection shall not make an electric utility or any other entity subject to
				the jurisdiction of the Commission for any other purpose.
									(3)Alaska and
				Hawaii excludedExcept as provided in subsection (f), nothing in
				this section shall apply in the State of Alaska or Hawaii.
								(f)Defense
				facilitiesNot later than 1 year after the date of enactment of
				this section, the Secretary of Defense shall prepare, in consultation with the
				Secretary, the States of Alaska and Hawaii, the Territory of Guam, and the
				electric utilities that serve national defense facilities in those States and
				Territory, a comprehensive plan that identifies the emergency measures or
				actions that will be taken to protect the reliability of the electric power
				supply of the national defense facilities located in those States and Territory
				in the event of an imminent cybersecurity threat.
							(g)Protection of
				critical electric infrastructure information
								(1)In
				generalSection 214 of the Critical Infrastructure Information
				Act of 2002 (6 U.S.C. 133) shall apply to critical electric infrastructure
				information submitted to the Commission or the Secretary under this section to
				the same extent as that section applies to critical infrastructure information
				voluntarily submitted to the Department of Homeland Security under that Act (6
				U.S.C. 131 et seq.).
								(2)Rules
				prohibiting disclosureNotwithstanding section 552 of title 5,
				United States Code, the Secretary and the Commission shall prescribe
				regulations prohibiting disclosure of information obtained or developed in
				ensuring cyber security under this section if the Secretary or Commission, as
				appropriate, decides disclosing the information would be detrimental to the
				security of critical electric infrastructure.
								(3)Procedures for
				sharing information
									(A)In
				generalThe Secretary and the Commission shall establish
				procedures on the release of critical infrastructure information to entities
				subject to this section, to the extent necessary to enable the entities to
				implement rules or orders of the Commission or the Secretary.
									(B)RequirementsThe
				procedures shall—
										(i)limit the
				redissemination of information described in subparagraph (A) to ensure that the
				information is not used for an unauthorized purpose;
										(ii)ensure the
				security and confidentiality of the information;
										(iii)protect the
				constitutional and statutory rights of any individuals who are subjects of the
				information; and
										(iv)provide data
				integrity through the timely removal and destruction of obsolete or erroneous
				names and
				information.
										.
				BNuclear
			 energy
				311.National
			 Commission on Nuclear WasteThe Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.) is amended by adding at the end the following:
					
						VINational
				Commission on Nuclear Waste
							601.Establishment
				of CommissionThere is
				established a Federal advisory committee to be known as the National
				Commission on Nuclear Waste (referred to in this title as the
				National Commission).
							602.PurposesThe purposes of the National Commission
				are—
								(1)to conduct a
				comprehensive study of alternative means of safely managing or disposing of
				spent nuclear fuel and high-level radioactive waste from civilian nuclear
				activity and atomic energy defense activity; and
								(2)to recommend to
				Congress such legislative or other action as may be necessary to manage or
				dispose of spent nuclear fuel and high-level radioactive waste successfully and
				safely.
								603.Composition of
				the National Commission
								(a)MembersThe
				National Commission shall be composed of 11 members appointed by the President
				from among prominent United States citizens with national recognition and
				significant depth of experience in such professions as government service,
				public administration, natural or physical sciences, engineering, and public
				health and safety.
								(b)ExclusionAn
				officer or employee of the Federal Government or any State or local government
				may not serve as a member of the National Commission.
								(c)BalanceThe
				membership of the National Commission shall be fairly balanced in terms of the
				points of view represented and functions to be performed by the National
				Commission. Not more than 6 members of the National Commission shall be members
				of the same political party.
								(d)IndependenceThe
				advice and recommendations of the National Commission shall result from the
				National Commission's independent judgment and shall not be inappropriately
				influenced by any special interest.
								(e)ChairmanThe
				President shall designate a chairman (referred to in this title as the
				Chairman) from among the members of the National
				Commission.
								604.Functions
								(a)Study of
				alternative waste management strategiesThe National Commission
				shall—
									(1)examine
				alternative means of safely managing and disposing of spent nuclear fuel and
				high-level radioactive waste from civilian nuclear activity and atomic defense
				activity, including—
										(A)deep geologic
				disposal of spent nuclear fuel and high-level radioactive waste in a
				repository;
										(B)long-term storage
				of spent nuclear fuel and high-level radioactive waste at the sites where it is
				currently stored or being generated;
										(C)long-term storage
				of spent nuclear fuel and high-level radioactive waste at 1 or more regional
				storage facilities;
										(D)chemical
				reprocessing of spent nuclear fuel with uranium and plutonium recycling;
				and
										(E)such other
				alternatives or combination of alternatives to managing and disposing of spent
				nuclear fuel and high-level radioactive waste as the National Commission
				determines to be reasonable; and
										(2)evaluate, for
				each of the alternatives considered under paragraph (1)—
										(A)the degree to
				which the alternative will isolate spent nuclear fuel and high-level
				radioactive waste from the public and the environment;
										(B)the degree to
				which the alternative will expose workers, the general public, and the
				environment to radiation during the handling, treatment, or processing of spent
				nuclear fuel and high-level radioactive waste prior to final
				disposition;
										(C)the degree to
				which the alternative will be secure from attack or intrusion;
										(D)the risk of
				nuclear proliferation posed by the alternative;
										(E)the total life
				cycle cost of the alternative;
										(F)the length of
				time needed to site, license, and construct necessary facilities;
										(G)the degree to
				which spent nuclear fuel and high-level radioactive waste will need to be
				transported between facilities; and
										(H)the cumulative
				effect of the alternative on the environment, and measures that can be taken to
				avoid or minimize adverse effects of the alternative on the environment.
										(b)Review of prior
				repository programThe National Commission shall—
									(1)review the
				efforts of the Department to implement the programs under title I and identify
				any deficiencies in the implementation of those programs; and
									(2)recommend any
				measures to ensure that future efforts to site a repository or storage facility
				will—
										(A)provide a
				reasonable assurance that the public and the environment will be adequately
				protected from the hazards posed by spent nuclear fuel or high-level
				radioactive waste stored or disposed of in the facility; and
										(B)be acceptable to
				the public.
										(c)Review of
				reprocessing and advanced fuel cycle programsThe National
				Commission shall—
									(1)review foreign
				and domestic programs to reprocess commercial spent nuclear fuel;
									(2)assess the
				technical challenges of developing and validating the safe operation of the
				processes and systems required to recycle commercial spent nuclear fuel without
				separating plutonium, including the time and funding resources likely to be
				required;
									(3)evaluate the
				regulatory adequacy of health and safety standards for radionuclide release
				from recycling facilities and recycled fuel fabrication facilities;
									(4)assess the
				probable forms of the final wastes resulting from reprocessing operations,
				including how such wastes would be stored and maintained pending disposal;
				and
									(5)analyze the
				technical, economic, environmental, and health and safety advantages and
				disadvantages of reprocessing spent nuclear fuel compared to disposal in a
				geologic repository.
									(d)Study of
				incentives programThe National Commission shall—
									(1)examine the
				economic and other impacts of hosting a nuclear waste repository, reprocessing
				facility, or regional storage facility on the host State, any affected Indian
				tribe, and any affected unit of local government; and
									(2)recommend
				measures it determines necessary or advisable to provide economic compensation
				and incentives to a State, Indian tribe, or unit of local government that
				agrees to host a repository, reprocessing facility, or regional storage
				facility.
									(e)Study of
				alternative means of managing and operating the nuclear waste
				programThe National Commission shall—
									(1)study alternative
				approaches to managing the construction and operation of civilian nuclear waste
				management facilities, including the feasibility of establishing a private
				corporation for such purposes; and
									(2)recommend whether
				responsibility for managing the siting, construction, and operation, and
				monitoring of civilian nuclear waste management facilities should continue to
				be vested in the Secretary or whether it should be transferred to an
				alternative Federal agency or entity.
									(f)Study of
				alternative means of financingThe National Commission
				shall—
									(1)examine the cost
				of carrying out nuclear waste management activities;
									(2)evaluate the
				adequacy of the Waste Fund; and
									(3)recommend
				measures the National Commission determines necessary or advisable for—
										(A)the disposition
				of balances remaining in the Waste Fund; and
										(B)the collection
				and disposition of any additional fees that may be needed to ensure that the
				cost of carrying out nuclear waste disposal activities are fully recovered from
				the persons responsible for generating such waste.
										605.Administration
								(a)CompensationEach
				member of the National Commission shall be compensated at the daily equivalent
				of the annual rate of basic pay in effect for a position at level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day the member is engaged in the work of the National Commission.
								(b)Travel
				expensesEach member of the National Commission may receive
				travel expenses, including per diem in lieu of subsistence, in the same manner
				as person employed intermittently in the Federal Government service under
				section 5703 of title 5, United States Code.
								(c)StaffThe
				Chairman is authorized to appoint and fix the compensation of a staff director
				and such other personnel as may be necessary to enable the National Commission
				to carry out its functions, subject to the applicable provisions of the Federal
				Advisory Committee Act (5 U.S.C. App.) and title 5, United States Code.
								(d)Detailees
									(1)In
				generalAny Federal Government employee may be detailed to the
				National Commission without reimbursement from the National Commission.
									(2)ExceptionNotwithstanding
				paragraph (1), no employee of the Department may be detailed to the National
				Commission.
									(3)Effect on
				detaileeAny such detailee shall retain the rights, status, and
				privileges of his or her regular employment without interruption.
									(e)ConsultantsThe
				National Commission may procure the services of experts and consultants in
				accordance with section 3109 of title 5, United States Code.
								(f)ContractingThe
				National Commission may, to the extent funds are available under this title or
				subsequent appropriation Acts, enter into contracts to enable the National
				Commission to discharge its duties under this title.
								(g)Information
				from Federal agenciesThe National Commission may request any
				Federal agency, including the Nuclear Waste Technical Review Board, to furnish
				such information, advice, or assistance as it determines necessary to carry out
				its functions, and each such agency shall, to the extent permitted by law,
				furnish such information, advice, or assistance upon the request of the
				Chairman.
								(h)Assistance from
				the general services administrationThe Administrator of General
				Services shall, upon the request of the Chairman, provide the National
				Commission with necessary administrative services, facilities, and support, on
				a reimbursable basis.
								(i)Postal
				servicesThe National Commission may use the United States mails
				in the same manner and under the same conditions as a Federal agency.
								606.ReportThe National Commission shall submit to the
				President and Congress a final report containing the National Commission's
				findings, conclusions, and recommendations not later than 2 years after the
				date of enactment of this Act.
							607.Funding
								(a)Transfer of
				fundsNotwithstanding section 302(d), of the amounts authorized
				to be appropriated to the Secretary from the Waste Fund under the heading
				Nuclear
				Waste Disposal under title III of division C of the
				Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 618), $3,000,000
				shall be transferred to the National Commission for purposes of carrying out
				this title.
								(b)Duration of
				availabilityExcept as provided in section 608(b), amounts made
				available to the National Commission under subsection (a) shall remain
				available until expended or the termination of the National Commission.
								608.Termination
								(a)In
				generalThe National Commission, and all authorities under this
				title, shall terminate 60 days after the date on which the final report is
				submitted under section 606.
								(b)Unexpended
				fundsAny funds made available to the National Commission under
				section 607 that are not expended by the National Commission by the date on
				which the National Commission is terminated under subsection (a) shall be
				deposited in the general fund of the
				Treasury.
								.
				312.Sense of
			 Congress regarding the strategic role of nuclear energy
					(a)FindingsCongress finds that—
						(1)nuclear energy is a strategic technology
			 and should be recognized for—
							(A)providing clean and secure domestic energy
			 for the United States; and
							(B)reducing greenhouse gases;
							(2)the use and
			 expansion of nuclear energy technology is essential for—
							(A)the production of
			 electricity and other industrial applications; and
							(B)the reduction of
			 greenhouse gas emissions;
							(3)it is the
			 continuing obligation of the Federal Government to provide for the safe
			 disposal of spent nuclear fuel and high-level radioactive waste, including the
			 development of any analysis or assessment that is required to establish a
			 sustainable, long-term program for the management of spent nuclear fuel and
			 high-level radioactive waste;
						(4)spent nuclear
			 fuel and high-level radioactive waste should be stored in a limited number of
			 secure, centralized facilities;
						(5)to encourage
			 State and local support for the establishment of centralized spent nuclear fuel
			 and high-level radioactive waste storage facilities, the Federal Government
			 should expedite the conduct of a sustainable long-term management
			 program;
						(6)the reprocessing
			 of spent nuclear fuel may—
							(A)reduce the burden
			 on geological repositories for ultimate waste disposal; and
							(B)provide
			 additional fuel for nuclear reactors; and
							(7)advanced
			 technologies in spent fuel recycling and advanced reactors may—
							(A)further reduce
			 the volume and radioactivity of high-level radioactive waste; and
							(B)provide for a
			 closed fuel cycle that will generate additional fuel for nuclear
			 reactors.
							(b)Sense of
			 CongressIt is the sense of Congress that the Federal Government
			 should reaffirm the policy of the United States—
						(1)to support the
			 use and expansion of nuclear energy technology for—
							(A)the production of
			 electricity and other industrial applications; and
							(B)the reduction of
			 greenhouse gas emissions; and
							(2)to fulfill the
			 obligation of the Federal Government with respect to spent nuclear fuel and
			 high-level radioactive waste.
						313.Advanced fuel
			 recycling process developmentSection 953 of the Energy Policy Act of 2005
			 (42 U.S.C. 16273) is amended—
					(1)in subsection
			 (b), by striking Research; and
					(2)by adding at the
			 end the following:
						
							(e)Advanced fuel
				recycling process development
								(1)Definition of
				advanced fuel recycling processIn this subsection through
				subsection (g), the term advanced fuel recycling process means an
				integrated, proliferation-resistant, spent nuclear fuel recycling or
				transmutation process that—
									(A)does not separate
				pure plutonium;
									(B)reduces the
				burden on geological repositories for ultimate waste disposal;
									(C)minimizes
				environmental and public health and safety impacts; and
									(D)is an alternative
				to reprocessing technologies deployed prior to the date of enactment of this
				subsection.
									(2)Design,
				criteria, and evaluationsIn addition to the activities
				authorized under subsection (a), the Secretary shall—
									(A)complete the
				development and testing of a complete and integrated process flowsheet for all
				steps involved in an advanced fuel recycling process;
									(B)characterize the
				waste streams resulting from all steps in the advanced fuel recycling process
				identified under subparagraph (A);
									(C)develop waste
				treatment processes and designs for disposal facilities for waste streams
				characterized under subparagraph (B);
									(D)on completion of
				sufficient technical progress in the program, as evaluated under subsection
				(g)—
										(i)develop a generic
				environmental impact statement for the technologies developed under this
				subsection; and
										(ii)conduct design
				and engineering work sufficient to develop firm cost estimates with respect to
				the development of advanced fuel recycling processes; and
										(E)cooperate with
				the Nuclear Regulatory Commission in making facilities of the Department
				available to the Commission for purposes of the Commission carrying out
				independent, confirmatory research as part of the licensing process for
				facilities constructed or used under the program.
									(f)Regulatory
				standards
								(1)In
				generalThe Nuclear Regulatory Commission shall have licensing
				and related regulatory authority under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et
				seq.) over facilities that use an advanced fuel recycling process.
								(2)Revision of
				applicable standards
									(A)Nuclear
				Regulatory CommissionThe Nuclear Regulatory Commission shall
				establish standards for protection against radiation (including occupational
				exposures) resulting from activities at facilities that use an advanced fuel
				recycling process, including facilities to fabricate fuel enriched with
				actinide elements other than uranium.
									(B)Environmental
				Protection AgencyThe Administrator of the Environmental
				Protection Agency shall establish generally applicable environmental standards
				for the protection of the public and the general environment from radioactive
				material released from facilities that use an advanced fuel recycling process,
				including facilities to fabricate fuel enriched with actinide elements other
				than uranium.
									(g)Comprehensive
				evaluation
								(1)In
				generalOn completion of sufficient technical progress in the
				program under subsection (e), the Secretary shall direct the Nuclear Energy
				Advisory Committee and the Nuclear Waste Technical Review Board to evaluate and
				prepare reports concerning the readiness of the program for detailed design,
				engineering, licensing, and deployment of advanced fuel recycling
				processes.
								(2)ReportThe
				Secretary shall submit to Congress the reports of the Nuclear Energy Advisory
				Committee and the Nuclear Waste Technical Review Board described in paragraph
				(1) with the first budget request submitted to carry out activities covered by
				the
				reports.
								.
					CImproving United
			 States Strategic Reserves
				321.Petroleum product
			 reserve
					(a)Strategic
			 Petroleum ReserveSection 154(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6234(a)) is amended by striking 1 billion
			 barrels of petroleum products and inserting 1,000,000,000
			 barrels of petroleum products (including at least 30,000,000 barrels of refined
			 petroleum products).
					(b)PlanTitle
			 I of the Energy Policy and Conservation Act is amended by inserting after
			 section 154 (42 U.S.C. 6234) the following:
						
							155.PlanNot later than 180 days after the date of
				enactment of this section, the Secretary shall submit to the President and, if
				the President approves, to Congress, a plan to include refined petroleum
				products in the Strategic Petroleum Reserve, including a description of—
								(1)the disposition
				of refined petroleum products that shall be stored in the Reserve, which shall
				be selected—
									(A)to alleviate
				shortages that might be expected to result from hurricanes, earthquakes, or
				other acts of nature; and
									(B)to minimize the
				number of different kinds of refined petroleum products that shall be
				stored;
									(2)the method of
				acquisition of refined petroleum products for storage in the Reserve, which
				shall—
									(A)be intended to
				minimize both the cost and market disruption associated with the acquisition;
				and
									(B)include—
										(i)an analysis of
				the option of exchanging crude oil from the Reserve for refined petroleum
				products; and
										(ii)the anticipated
				time requirement for building the inventory of refined petroleum
				products;
										(3)storage facility
				options for the storage of refined petroleum products, including the
				anticipated location of existing or new facilities;
								(4)the estimated
				costs of establishment, maintenance, and operation of the refined petroleum
				product component of the Reserve;
								(5)efforts the
				Department will take to ensure that distributors and importers are not
				discouraged from maintaining and increasing supplies of refined petroleum
				products; and
								(6)actions that will
				be taken to ensure quality of refined petroleum products in the Reserve,
				including the rotation of products
				stored.
								.
					(c)Drawdown and
			 saleSection 161 of the Energy Policy and Conservation Act (42
			 U.S.C. 6241) is amended—
						(1)by striking
			 subsection (d) and inserting the following:
							
								(d)Limitation on
				drawdown and sale
									(1)In
				generalThe drawdown and sale of petroleum products from the
				Strategic Petroleum Reserve may not be made unless the Secretary determines
				that—
										(A)the drawdown and
				sale are required by—
											(i)a
				severe energy market supply disruption; or
											(ii)obligations of
				the United States under the international energy program; or
											(B)in the case of
				the refined petroleum product component of the Reserve, a sale of refined
				petroleum products will mitigate the impacts of weather-related events or other
				acts of nature that have resulted in a severe energy market supply
				disruption.
										(2)Severe energy
				market supply disruptionFor purpose of this subsection, a severe
				energy market supply disruption shall be considered to exist if the Secretary
				determines that—
										(A)an emergency
				situation exists and there is a disruption in global oil market supplies of
				significant scope and duration;
										(B)a severe increase
				in the price of petroleum products has resulted, or is likely to result, from
				the emergency situation; and
										(C)the price
				increase is likely to cause a major adverse impact on the national
				economy.
										;
				and
						(2)in subsections
			 (h)(1) and (i), by striking President each place it appears and
			 inserting Secretary.
						322.Petroleum
			 exchange authority
					(a)Petroleum
			 products for storage in Strategic Petroleum ReserveSection
			 160(a) of the Energy Policy and Conservation Act (42 U.S.C. 6240(a)) is
			 amended—
						(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
						(2)in subparagraph
			 (A) (as redesignated by paragraph (1)), by inserting a semicolon at the
			 end;
						(3)in subparagraph
			 (C) (as redesignated by paragraph (1)), by inserting in accordance with
			 paragraph (2), before petroleum products;
						(4)by striking
			 (a) The Secretary and inserting the following:
							
								(a)Authority of
				Secretary
									(1)In
				generalThe Secretary
									;
				and
						(5)by adding at the
			 end the following:
							
								(2)Monetary
				compensationIn acquiring petroleum products under paragraph
				(1)(C), the Secretary may accept monetary compensation for differences in
				volume, quality, or time of delivery as a result of—
									(A)exchanges or
				deferrals of deliveries in the event that the reserve inventory is at the rated
				capacity of the reserve inventory; or
									(B)discrepancies in
				delivered volumes with respect to contractual
				volumes.
									.
						(b)SPR Petroleum
			 AccountSection 167(b) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247(b)) is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively;
						(2)in paragraph (1)
			 (as redesignated by paragraph (1)), by striking ; and and
			 inserting a semicolon;
						(3)in paragraph (2)
			 (as redesignated by paragraph (1)), by striking the period at the end and
			 inserting ; and; and
						(4)by adding at the
			 end the following:
							
								(3)notwithstanding
				section 660 of the Department of Energy Organization Act (42 U.S.C. 7270), for
				each fiscal year, in an aggregate amount equal to the aggregate amount of the
				receipts to the United States from any exchange of petroleum products or
				discrepancies in delivered volume under section 160 (including section
				160(a)(1)(C)).
								.
						DFederal oil and
			 gas development
				IOil
			 and gas leasing
					331.Oil and Gas Permit
			 Processing Improvement FundSection 35(c) of the Mineral Leasing Act (30
			 U.S.C. 191(c)) is amended by adding at the end the following:
						
							(4)Authorization
				of appropriationsThere is authorized to be appropriated from the
				Fund, or to the extent adequate funds in the Fund are not available from
				miscellaneous receipts of the Treasury, for the coordination and processing of
				oil and gas use authorizations and for oil and gas inspection and enforcement
				on onshore Federal land under the jurisdiction of the Pilot Project offices
				described in section 365(d) of the Energy Policy Act of 2005 (42 U.S.C.
				15924(d)) $20,000,000 for each of fiscal years 2016 through 2020, to remain
				available until
				expended.
							.
					332.Facilitation
			 of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of
			 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
						
							(4)Land subject to
				oil and gas leaseLand under an oil and gas lease issued pursuant
				to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act
				for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved
				application for permit to drill and from which oil and gas production is
				occurring may be available for leasing under subsection (c) by the holder of
				the oil and gas lease—
								(A)on a
				determination that—
									(i)geothermal energy
				will be produced from a well producing or capable of producing oil and gas;
				and
									(ii)the public
				interest will be served by the issuance of such a lease; and
									(B)in order to
				provide for the coproduction of geothermal energy with oil and
				gas.
								.
					IIOuter
			 Continental Shelf
					341.Implementation
			 of inventory of outer Continental Shelf resources
						(a)In
			 generalSection 357 of the Energy Policy Act of 2005 (42 U.S.C.
			 15912) is amended—
							(1)in subsection
			 (a)—
								(A)by striking the
			 first sentence of the matter preceding paragraph (1) and inserting the
			 following: The Secretary shall conduct a seismic inventory of oil and
			 natural gas, and prepare a summary (the latter prepared with the assistance of,
			 and based on information provided by, the heads of appropriate Federal
			 agencies) of the information obtained under paragraph (3), for the waters of
			 the United States Outer Continental Shelf (referred to in this section as the
			 OCS) in the Atlantic Region, the Eastern Gulf of Mexico, and the
			 Alaska Region.;
								(B)in paragraph
			 (2)—
									(i)by
			 striking 3-D and inserting 2-D and 3-D;
			 and
									(ii)by
			 adding and at the end; and
									(C)by striking
			 paragraphs (3) through (5) and inserting in the following:
									
										(3)use existing
				inventories and mapping of marine resources undertaken by the National
				Oceanographic and Atmospheric Administration and with the assistance of and
				based on information provided by the Department of Defense and other Federal
				and State agencies possessing relevant data, and use any available data
				regarding alternative energy potential, navigation uses, fisheries, aquaculture
				uses, recreational uses, habitat, conservation, and military
				uses.
										;
				and
								(2)by striking
			 subsection (b) and inserting the following:
								
									(b)ImplementationThe
				Secretary shall carry out the inventory and analysis under subsection (a) in 3
				phases, with priority given to all or part of applicable planning areas of the
				outer Continental Shelf—
										(1)estimated to have
				the greatest potential for energy development in barrel of oil equivalent;
				and
										(2)outside of any
				leased area or area scheduled for leasing prior to calendar year 2011 under any
				outer Continental Shelf 5-year leasing program or amendment to the program
				under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C.
				1344).
										(c)Reports
										(1)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, the Secretary shall submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Natural Resources of the
				House of Representatives a report that provides a plan for executing the
				seismic inventories required under this section, including an estimate of the
				costs to complete the seismic inventory by region and environmental and
				permitting activities to facilitate expeditious completion.
										(2)First
				phaseNot later than 2 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report describing the
				results of the first phase of the inventory and analysis under subsection
				(a).
										(3)Subsequent
				phasesNot later than 2 years after the date on which the report
				is submitted under paragraph (2) and 2 years thereafter, the Secretary shall
				submit to Congress a report describing the results of the second and third
				phases, respectively, of the inventory and analysis under subsection
				(a).
										(4)Public
				availabilityA report submitted under paragraph (2) or (3) shall
				be—
											(A)made publicly
				available; and
											(B)updated not less
				frequently than once every 5
				years.
											.
							(b)Relationship to
			 5-Year ProgramThe requirement that the Secretary of the Interior
			 carry out the inventory required by the amendment made by subsection (a) shall
			 not be considered to require, authorize, or provide a basis or justification
			 for delay by the Secretary of the Interior or any other agency of the issuance
			 of any outer Continental Shelf leasing program or amendment to the program
			 under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), or
			 any lease sale pursuant to that section.
						(c)PermitsNothing
			 in this section or an amendment made by this section precludes the issuance by
			 the Secretary of the Interior of a permit to conduct geological and geophysical
			 exploration of the outer Continental Shelf in accordance with the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and other applicable
			 law.
						(d)FundingSection
			 999H(d) of the Energy Policy Act of 2005 (42 U.S.C. 16378(d)) is
			 amended—
							(1)by striking
			 paragraph (1) and inserting the following:
								
									(1)35 percent shall
				be used for activities under section 999A(b)(1), except that for each of fiscal
				years 2010 through 2015 the amount made available under this paragraph shall be
				used to carry out section 357 (for the completion of necessary environmental
				analyses under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), with a priority given
				to completion of programmatic environmental impact statements necessary to
				carry out the seismic inventory or portions of the inventory required by
				section 357, and the use of seismic technology to obtain accurate resource
				estimates).
									;
				and
							(2)in paragraph
			 (4)—
								(A)by inserting
			 (A) except as provided in subparagraph (B), before
			 25; and
								(B)by adding at the
			 end the following:
									
										(B)notwithstanding
				subparagraph (A), for each of fiscal years 2010 through 2015—
											(i)15 percent shall
				be used for the purposes described in subparagraph (A); and
											(ii)10 percent shall
				be used for the activities described in paragraph
				(1).
											.
								(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, to be available until expended without fiscal year
			 limitation—
							(1)$100,000,000 for
			 each of fiscal years 2010 through 2015; and
							(2)$50,000,000 for
			 each of fiscal years 2016 through 2020.
							342.Alaska OCS
			 permit processing coordination office
						(a)EstablishmentThe
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall establish a regional joint outer Continental
			 Shelf lease and permit processing office for the Alaska outer Continental Shelf
			 region.
						(b)Memorandum of
			 understanding
							(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for the
			 purposes of carrying out this section with—
								(A)the Secretary of
			 Commerce;
								(B)the Chief of
			 Engineers;
								(C)the Administrator
			 of the Environmental Protection Agency; and
								(D)any other Federal
			 agency that may have a role in permitting activities.
								(2)State
			 participationThe Secretary shall request that the Governor of
			 Alaska be a signatory to the memorandum of understanding.
							(c)Designation of
			 qualified staff
							(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), each Federal signatory
			 party shall, if appropriate, assign to the office described in subsection (a)
			 an employee who has expertise in the regulatory issues administered by the
			 office in which the employee is employed relating to leasing and the permitting
			 of oil and gas activities on the outer Continental Shelf.
							(2)DutiesAn
			 employee assigned under paragraph (1) shall—
								(A)not later than 90
			 days after the date of assignment, report to the office described in subsection
			 (a);
								(B)be responsible
			 for all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
								(C)participate as
			 part of the applicable team of personnel working on proposed oil and gas
			 leasing and permitting, including planning and environmental analyses.
								(d)Transfer of
			 fundsFor the purposes of coordination and processing of oil and
			 gas use authorizations for the Alaska outer Continental Shelf region, the
			 Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
							(1)the Secretary of
			 Commerce;
							(2)the Chief of
			 Engineers;
							(3)the Administrator
			 of the Environmental Protection Agency;
							(4)any other Federal
			 agency having a role in permitting activities; and
							(5)the State of
			 Alaska.
							(e)Savings
			 provisionNothing in this section affects—
							(1)the operation of
			 any Federal or State law; or
							(2)any delegation of
			 authority made by the head of a Federal agency for employees that are assigned
			 to the coordination office.
							(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2009 through 2019, to
			 remain available until expended.
						343. Moratorium of
			 oil and gas leasing in certain areas of the Gulf of Mexico
						(a)MoratoriumSection
			 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note;
			 Public Law 109–432) is amended—
							(1)by striking
			 subsection (a) and inserting the following:
								
									(a)In
				generalExcept as provided in subsection (d), effective during
				the period beginning on the date of enactment of this Act and ending on June
				30, 2022, the Secretary shall not offer for leasing, preleasing, or any related
				activity any area in the Eastern Planning Area that is within 45 statute miles
				of the coastline of the State of
				Florida.
									; and
				
							(2)by adding at the
			 end the following:
								
									(d)Exceptions
										(1)DefinitionsIn
				this paragraph:
											(A)Destin dome
				areaThe term Destin Dome Area means the area in the
				Central and Eastern Planning Areas of the outer Continental Shelf identified as
				Destin Dome (NH16-08) in the document entitled MMS Gulf
				of Mexico Region Planning Areas and Active Leases and dated May 14,
				2009.
											(B)Pensacola
				areaThe term Pensacola Area means the area in the
				Central and Eastern Planning Areas of the outer Continental Shelf identified as
				Pensacola (NH16-05) in the document entitled MMS Gulf of
				Mexico Region Planning Areas and Active Leases and dated May 14,
				2009.
											(2)Authorized
				areasThe Secretary may offer for leasing any area in the Destin
				Dome Area or the Pensacola Area.
										.
				
							(b)National
			 defense areaSection 12(d) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1341(d)) is amended—
							(1)by striking
			 The United States and inserting the following:
								
									(1)In
				generalThe United States
									;
				and
							(2)by adding at the
			 end the following:
								
									(2)ReviewAnnually,
				the Secretary of Defense shall—
										(A)review the areas
				of the outer Continental Shelf that have been designated as restricted from
				exploration and operation to determine whether the areas should remain under
				restriction; and
										(B)based on the
				review under subparagraph (A), make recommendations to the
				President.
										.
							(c)Leasing of
			 moratorium areas
							(1)In
			 generalNot later than 180 days after the date on which any
			 necessary environmental analyses are completed under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary shall offer for
			 leasing under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in
			 accordance with the completed environmental analyses any areas made available
			 for leasing as a result of this subtitle (including amendments made by this
			 subtitle).
							(2)AdministrationNotwithstanding
			 the omission of the areas made available for leasing under paragraph (1) from
			 the applicable 5-year plan developed by the Secretary pursuant to section 18 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the areas shall be
			 offered for leasing under this section, in accordance with the completed
			 environmental analyses referred to in paragraph (1).
							(d)Conforming
			 AmendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
						344.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
						(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
						(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
						IIIMiscellaneous
					351.Minerals
			 Management ServiceTitle III
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1751 et
			 seq.) is amended by adding at the end the following:
						
							310.Minerals
				Management Service
								(a)DirectorAny
				Director of the Minerals Management Service shall be appointed by the
				President, by and with the advice and consent of the Senate.
								(b)DiscretionNothing
				in this section affects the discretion granted to the Secretary by
				Reorganization Plan No. 3 of 1950 (43 U.S.C. 1451 note; 64 Stat. 1262; 85 Stat.
				76).
								.
					352.Preservation
			 of geological and geophysical dataSection 351(k) of the Energy Policy Act of
			 2005 (42 U.S.C. 15908(k)) is amended by striking 2010 and
			 inserting 2020.
					353.Alaska natural
			 gas pipelineSection 116 of
			 the Alaska Natural Gas Pipeline Act (15 U.S.C. 720n) is amended—
						(1)in subsection
			 (a)(3)—
							(A)in the first
			 sentence, by inserting before the period at the end the following: “, except
			 that a holder of a certificate may request the Secretary to extend the period
			 to issue Federal guarantee instruments for not more than 180 days following the
			 date of resolution of any reopening, contest, or other proceeding relating to
			 the certificate”; and
							(B)in the second
			 sentence, by inserting before the period at the end the following: “, or
			 connecting to pipeline infrastructure capable of delivering commercially
			 economic quantities of natural gas to the continental United States”;
							(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (2);
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(C)in paragraph (2)
			 (as so redesignated), by striking and completion
			 guarantees;
							(3)in subsection
			 (c)(2), by striking $18,000,000,000 and inserting
			 $30,000,000,000;
						(4)in subsection
			 (d)—
							(A)in the first
			 sentence of paragraph (1), by inserting before the period at the end the
			 following: , except that an issued loan guarantee instrument shall apply
			 to not less than 80 percent of project costs unless by previous consent of the
			 borrower; and
							(B)in paragraph (2),
			 by striking An eligible and inserting A;
			 and
							(5)in subsection
			 (g)—
							(A)by striking
			 paragraph (2);
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(C)in paragraph (2)
			 (as so redesignated), by inserting before the period at the end the following:
			 under subsection (a)(3), including direct lending from the Federal
			 Financing Bank of all or a part of the amount to the holder, in lieu of a
			 guarantee.
							354.Denali National Park
			 and Preserve natural gas pipeline
						(a)DefinitionsIn this section:
							(1)Appurtenance
								(A)In
			 generalThe term
			 appurtenance includes cathodic protection or test stations,
			 valves, signage, and buried communication and electric cables relating to the
			 operation of high-pressure natural gas transmission.
								(B)ExclusionsThe term appurtenance does not
			 include compressor stations.
								(2)ParkThe
			 term Park means the Denali National Park and Preserve in the
			 State of Alaska.
							(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
							(b)PermitThe Secretary may issue right-of-way
			 permits for—
							(1)a high-pressure
			 natural gas transmission pipeline (including appurtenances) in non-wilderness
			 areas within the boundary of Denali National Park within, along, or near the
			 approximately 7-mile segment of the George Parks Highway that runs through the
			 Park; and
							(2)any distribution
			 and transmission pipelines and appurtenances that the Secretary determines to
			 be necessary to provide natural gas supply to the Park.
							(c)Terms and
			 conditionsA permit authorized under subsection (b)—
							(1)may be issued
			 only—
								(A)if the permit is
			 consistent with the laws (including regulations) generally applicable to
			 utility rights-of-way within units of the National Park System;
								(B)in accordance
			 with section 1106(a) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3166(a)); and
								(C)if, following an
			 appropriate analysis prepared in compliance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), the route of the right-of-way is the
			 route through the Park with the least adverse environmental effects for the
			 Park; and
								(2)shall be subject
			 to such terms and conditions as the Secretary determines to be
			 necessary.
							355.Exemption of
			 trans-Alaska oil pipeline system from certain requirementsThe Trans-Alaska Pipeline Authorization Act
			 (43 U.S.C. 1651 et seq.) is amended by adding at the end the following:
						
							208.Exemption of trans-Alaska oil pipeline
				system from certain requirements
								(a)In
				generalExcept as provided in subsection (b), no part of the
				trans-Alaska oil pipeline system shall be considered to be a district, site,
				building, structure, or object for purposes of section 106 of the National
				Historic Preservation Act (16 U.S.C. 470f), regardless of whether all or part
				of the trans-Alaska oil pipeline system may otherwise be listed on, or eligible
				for listing on, the National Register of Historic Places.
								(b)Individual
				elements
									(1)In
				generalSubject to subsection (c), the Secretary of the Interior
				may identify up to 3 sections of the trans-Alaska oil pipeline system that
				possess national or exceptional historic significance, and that should remain
				after the pipeline is no longer used for the purpose of oil
				transportation.
									(2)Historic
				siteAny sections identified under paragraph (1) shall be
				considered to be a historic site.
									(3)ViewsIn
				making the identification under this subsection, the Secretary shall consider
				the views of—
										(A)the owners of the
				pipeline;
										(B)the State
				Historic Preservation Officer;
										(C)the Advisory
				Council on Historic Preservation; and
										(D)the Federal
				Coordinator for Alaska Natural Gas Transportation Projects.
										(c)Construction,
				maintenance, restoration, and rehabilitation
				activitiesSubsection (b) does not prohibit the owners of the
				trans-Alaska oil pipeline system from carrying out construction, maintenance,
				restoration, or rehabilitation activities on or for a section of the system
				described in subsection
				(b).
								.
					356.Procurement
			 and acquisition of alternative fuelsSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is amended to read as follows:
						
							526.Procurement and acquisition of alternative
				fuels
								(a)In
				generalExcept as provided in subsection (b), no Federal agency
				shall enter into a contract for procurement of an alternative or synthetic
				fuel, including a fuel produced from nonconventional petroleum sources, for any
				mobility-related use other than for research or testing, unless the contract
				specifies that the lifecycle greenhouse gas emissions associated with the
				production and combustion of the fuel supplied under the contract, on an
				ongoing basis, be less than or equal to such emissions from the equivalent
				conventional fuel produced from conventional petroleum sources.
								(b)ExceptionsSubsection
				(a) shall not prohibit a Federal agency from entering into a contract to
				purchase a generally available fuel that is produced, in whole or in part, from
				a nonconventional petroleum source if—
									(1)the contract does
				not specifically require the contractor to provide a fuel from a
				nonconventional petroleum source;
									(2)the purpose of
				the contract is not to obtain a fuel from a nonconventional petroleum source;
				and
									(3)the contract does
				not provide incentives (excluding compensation at market prices for the
				purchase of fuel purchased) for a refinery upgrade or expansion to allow a
				refinery to use or increase the use by the refinery of fuel from a
				nonconventional petroleum
				source.
									.
					357.Geologic
			 Materials Archiving Grant Program
						(a)FindingsCongress
			 finds that—
							(1)the collection of
			 rock core samples and the well logs relating to the collection of the rock core
			 samples are vital for the exploration, analysis, and eventual production of the
			 oil, natural gas, shale oil, coal, and geothermal resources of the United
			 States;
							(2)the collection
			 and storage of rock core samples over time is expensive and requires large
			 storage facilities;
							(3)because of
			 current fiscal constraints, States are finding it increasingly difficult to
			 afford the storage and maintenance of the geologic record of the United
			 States;
							(4)the loss of any
			 core samples or logs harms the ability of the United States to pinpoint the
			 location of energy sources by downgrading the geologic knowledge;
							(5)the retention of
			 core samples—
								(A)provides critical
			 data for—
									(i)the
			 geologic sequestration of carbon dioxide;
									(ii)groundwater and
			 aquifer studies for regional water supplies; and
									(iii)tracking
			 potential contamination;
									(B)is important for
			 the siting of deep geologic repositories for the storage of hazardous
			 materials;
								(C)is vital
			 for—
									(i)infrastructure
			 development;
									(ii)the location of
			 construction materials; and
									(iii)geohazards
			 mitigation; and
									(D)provides
			 important data for climate and other historical geology studies; and
								(6)it is unknown
			 what core sample data would be needed for in the future as—
								(A)new technology
			 becomes available; and
								(B)our understanding
			 of the sub-surface frontier evolves.
								(b)Grant
			 program
							(1)In
			 generalThere is established in the Department of the Interior a
			 grant program under which the Secretary of the Interior (referred to in this
			 section as the Secretary) shall provide grants to individual
			 States, State Geologic Surveys, or Regional Consortiums to build, maintain, and
			 operate centers to store geologic samples (including core samples, surface
			 samples, micropaleontology samples, well cuttings, and geochemical samples)
			 collected as a result of oil and gas exploration, mineral exploration, and
			 geotechnical studies and research.
							(2)ApplicationTo
			 be eligible to receive a grant under paragraph (1), a State shall submit to the
			 Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require.
							(3)Required
			 maintenanceThe Secretary shall not provide a grant to a State
			 under paragraph (1) unless the State agrees to maintain any center provided
			 assistance under this section for at least 20 years after the date on which the
			 grant is provided.
							(4)Amount of
			 grantThe maximum amount of a grant provided to a State under
			 paragraph (1) shall be $15,000,000.
							(c)Authorization
			 of appropriationsThere is authorized to be appropriated to
			 provide grants under this section $100,000,000.
						EPublic land
			 renewable energy deployment
				361.Renewable
			 energy Federal permit coordinationSection 365 of the Energy Policy Act of 2005
			 (42 U.S.C. 15924) is amended by adding at the end the following:
					
						(k)Pilot project
				offices to improve Federal permit coordination for renewable energy
							(1)Definition of
				renewable energyIn this subsection, the term renewable
				energy means energy derived from a wind, solar, or geothermal
				source.
							(2)Field
				officesAs part of the Pilot Project, the Secretary shall
				designate 1 field office of the Bureau of Land Management in each of the
				following States to serve as Renewable Energy Permit Coordination Offices for
				coordination of Federal permits for renewable energy projects and transmission
				involving Federal land facilitating the development of renewable energy:
								(A)Alaska.
								(B)Arizona.
								(C)California.
								(D)Colorado.
								(E)Idaho.
								(F)Oregon.
								(G)New
				Mexico.
								(H)Nevada.
								(I)Montana.
								(J)Utah.
								(K)Washington.
								(L)Wyoming.
								(3)Memorandum of
				understanding
								(A)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Secretary shall enter into an amended memorandum of
				understanding under subsection (b) to provide for the inclusion of the
				additional Renewable Energy Pilot Project Offices in the Pilot Project.
								(B)Signature of
				SecretaryThe Secretary shall be a signatory of the amended
				memorandum of understanding.
								(C)Signatures by
				GovernorsThe Secretary shall request that the Governors of each
				of the States described in paragraph (2) be signatories to the amended
				memorandum of understanding.
								(4)Designation of
				qualified staffNot later than 30 days after the date of the
				signing of the amended memorandum of understanding, all Federal signatory
				parties shall, if appropriate, assign to each Renewable Energy Pilot Project
				Office designated under paragraph (2) an employee described in subsection (c)
				to carry out duties described in that subsection.
							(5)Additional
				personnelThe Secretary shall assign to each Renewable Energy
				Pilot Project Office additional personnel under subsection (f).
							(6)Transfer of
				fundsTo coordinate and process renewable energy authorizations
				on Federal land under the jurisdiction of a Pilot Project Office designated
				under paragraph (2), the Secretary may authorize the expenditure or transfer of
				such funds as are necessary to—
								(A)any Federal
				agency described in subsection (h); and
								(B)any State
				described in paragraph (2).
								(7)Funding
								(A)In
				generalThe Federal share of any royalties, fees, rentals, bonus
				bids, or other payments from wind or solar development on land administered by
				the Secretary shall be deposited in a special fund in the Treasury to be known
				as the BLM Wind and Solar Energy Permit Processing Improvement
				Fund (referred to in this subsection as Fund).
								(B)Authorization
				of appropriationsThere is authorized to be appropriated from the
				Fund or, to the extent amounts are not available in the Fund, from the Treasury
				for the costs of administering program operations for wind and solar
				development under the Public Land Renewable Energy Deployment and Adjustment
				Act of 2009 and the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1701 et seq.) $10,000,000 for each of fiscal years 2009 through 2019, to remain
				available without fiscal year limitation until
				expended.
								.
				362.Extension of
			 funding for implementation of Geothermal Steam Act of 1970
					(a)In
			 generalSection 234(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 15873(a)) is amended by striking “in the
			 first 5 fiscal years beginning after the date of enactment of this Act” and
			 inserting for each fiscal year through fiscal year 2020.
					(b)AuthorizationSection
			 234(b) of the Energy Policy Act of 2005 (42 U.S.C. 15873(b)) is amended—
						(1)by striking
			 Amounts and inserting the following:
							
								(1)In
				generalAmounts
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)AuthorizationEffective
				for fiscal year 2011 and each fiscal year thereafter, amounts deposited under
				subsection (a) shall be available to the Secretary of the Interior for
				expenditure, subject to appropriation and without fiscal year limitation, to
				implement the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and this
				Act.
								.
						363.Programmatic
			 environmental impact statements and land use planning
					(a)Public
			 landNot later than 1 year after the date of enactment of this
			 Act, the Secretary of the Interior shall—
						(1)complete a
			 programmatic environmental impact statement in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts
			 of—
							(A)a program to
			 develop solar energy on land administered by the Secretary, acting through the
			 Bureau of Land Management; and
							(B)any necessary
			 amendments to land use plans for the land; and
							(2)amend any land
			 use plans as appropriate to provide for the development of renewable energy in
			 areas considered appropriate by the Secretary.
						(b)National Forest
			 System LandAs soon as practicable but not later than 18 months
			 after the date of enactment of this Act, the Secretary of Agriculture
			 shall—
						(1)complete a
			 programmatic environmental impact statement in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts
			 of—
							(A)a program to
			 develop solar and wind energy on National Forest System land administered by
			 the Secretary; and
							(B)any necessary
			 amendments to land use plans for the land; and
							(2)amend any land
			 use plans as appropriate to provide for the development of renewable energy in
			 areas considered appropriate by the Secretary immediately on completion of the
			 programmatic environmental impact statement.
						(c)Effect on
			 processing applicationsThe requirement for completion of
			 programmatic environmental impact statements under this section shall not
			 result in any delay in processing applications for wind or solar development on
			 land administered by the Secretary of the Interior, acting through the Bureau
			 of Land Management, or on National Forest System land.
					364.Report
					(a)Study
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior, in consultation with the Secretary of
			 Agriculture, shall enter into an arrangement with the National Academy of
			 Sciences under which the Academy shall conduct a study on the siting,
			 development, and management of projects for the production of wind and solar
			 energy on—
							(A)land available
			 for energy development that is administered by the Secretary of the Interior,
			 acting through the Bureau of Land Management; and
							(B)National Forest
			 System land administered by the Secretary of Agriculture that is available for
			 energy development.
							(2)Matters to be
			 addressedThe study shall address—
							(A)the effectiveness
			 of—
								(i)laws (including
			 regulations) and policies in effect on the date of enactment of this Act
			 in—
									(I)facilitating the
			 development of wind and solar energy projects on the land; and
									(II)ensuring the
			 public receives a fair return for the use of the land;
									(ii)policies
			 designed to discourage speculation in the development of wind and solar
			 projects on the land;
								(iii)the land use
			 planning process in siting wind and solar facilities;
								(iv)mitigation
			 planning for wind and solar projects on the land, particularly with respect to
			 fish and wildlife and water resources;
								(v)best management
			 practices developed by the Secretary of the Interior and the Secretary of
			 Agriculture for wind and solar projects; and
								(vi)adaptive
			 management of the impacts associated with wind and solar projects on the land;
			 and
								(B)the advantages
			 and disadvantages of using—
								(i)rights-of-way as
			 a means of authorizing the use of the Federal land described in paragraph (1)
			 for wind and solar energy development; and
								(ii)a
			 competitive or noncompetitive leasing system as a means of authorizing the use
			 of the Federal land described in paragraph (1) for wind and solar energy
			 development.
								(b)RecommendationsThe
			 study shall—
						(1)analyze the
			 matters described in subsection (a)(2); and
						(2)make
			 recommendations as to—
							(A)whether a
			 competitive or noncompetitive leasing system would be a more effective means
			 than the system in effect on the date of enactment of this Act to authorize the
			 use of Federal land described in subsection (a)(1) to meet the goals of
			 facilitating the development of wind and solar energy projects while achieving
			 a fair return to the public;
							(B)the most
			 effective system to authorize the use of Federal land described in subsection
			 (a)(1) to meet the goals of facilitating the development of wind and solar
			 energy projects while achieving a fair return to the public; and
							(C)changes, if any,
			 to Federal law (including regulations) or policy necessary to address more
			 effectively the siting, development, and management of solar and wind projects
			 on the land.
							(c)Completion of
			 studyNot later than 18 months after the date of enactment of
			 this Act, the National Academy of Sciences shall—
						(1)submit to the
			 Secretary of the Interior and the Secretary of Agriculture the findings and
			 recommendations of the study required under subsections (a) and (b); and
						(2)on completion of
			 the study, make the results of the study available to the public.
						(d)Report to
			 CongressNot later than 180 days after the date of receipt of the
			 findings and recommendations of the study under subsection (c)(1), the
			 Secretary of the Interior, in consultation with the Secretary of Agriculture,
			 shall submit to Congress a report on—
						(1)the findings and
			 recommendations of the study;
						(2)the agreement or
			 disagreement of the Secretaries with respect to each of the findings and
			 recommendations of the National Academy of Sciences;
						(3)the
			 administrative actions to be taken by each of the Secretaries in response to
			 the findings and recommendations; and
						(4)any recommended
			 changes in law.
						365.Renewable
			 energy development on brownfield sites
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Renewable
			 energyThe term renewable energy has the meaning
			 given the terms existing renewable energy and new
			 renewable energy in section 610 of the Public Utility Regulatory
			 Policies Act of 1978 (as added by section _01(a)).
						(b)Department of
			 Energy and Environmental Protection Agency effortsThe Secretary,
			 in conjunction with the Administrator, shall—
						(1)in partnership
			 with the National Renewable Energy Laboratory, identify opportunities to
			 prioritize renewable energy development on brownfield sites;
						(2)provide to
			 States, units of local governments, project developers, and other stakeholders
			 publicly available resources identifying potential brownfield sites for
			 renewable energy development, with an emphasis on non-Federal land; and
						(3)provide technical
			 assistance to State and local officials, interested project developers, and
			 other stakeholders to expedite renewable energy production from brownfield
			 sites identified under this subsection, with an emphasis on non-Federal
			 land.
						(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary and
			 Administrator shall submit to Congress a report that includes—
						(1)proposals for
			 Federal policies, incentives, or other means of encouraging renewable energy
			 production on sites identified under subsection (b); and
						(2)data on existing
			 and potential job creation from, environmental benefits of, and energy
			 production from renewable energy on brownfield sites.
						(d)Stakeholder
			 ForumsThe Secretary, in conjunction with the Administrator,
			 shall conduct stakeholder forums in each region of the United States to assist
			 State and local officials, project developers, and other stakeholders with
			 renewable energy project siting on brownfield sites, with an emphasis on
			 non-Federal land.
					(e)EffectNothing
			 in this section affects existing Federal efforts to promote the reuse and
			 redevelopment of brownfield sites.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2011
			 through 2015.
					366.Development of
			 solar and wind energy on public land
					(a)DefinitionsIn
			 this section:
						(1)Covered
			 landThe term covered land means land that
			 is—
							(A)(i)public land
			 administered by the Secretary; or
								(ii)National Forest System land
			 administered by the Secretary of Agriculture; and
								(B)designated for the development of
			 solar or wind energy under a land use plan established under—
								(i)the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.); or
								(ii)the National Forest Management Act
			 of 1976 (16 U.S.C. 1600 et seq.).
								(2)Pilot
			 programThe term pilot program means the wind and
			 solar leasing pilot program established under subsection (b).
						(3)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Pilot
			 program
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a wind and solar leasing pilot
			 program.
						(2)Selection of
			 sites
							(A)In
			 generalNot later than 90 days after the date the pilot program
			 is established under this subsection, the Secretary shall select 2 sites that
			 are appropriate for the development of a solar energy project, and 2 sites that
			 are appropriate for the development of a wind energy project, on covered land
			 as part of the pilot program.
							(B)Site
			 selectionIn carrying out subparagraph (A), the Secretary shall
			 seek to select sites—
								(i)for
			 which there is likely to be a high level of industry interest; and
								(ii)that are
			 representative of sites on which solar or wind energy is likely to be developed
			 on covered land.
								(C)Ineligible
			 sitesThe Secretary shall not select as part of the pilot program
			 any site for which a right-of way for site testing or construction has been
			 issued.
							(3)Lease
			 sales
							(A)In
			 generalExcept as provided in subparagraph (C)(ii), not later
			 than 180 days after the date sites are selected under paragraph (2), the
			 Secretary shall offer each site for competitive leasing to qualified bidders
			 under such terms and conditions as are required by the Secretary.
							(B)Bidding
			 systemsIn offering the sites for lease, the Secretary—
								(i)may
			 vary the bidding systems to be used at each lease sale; but
								(ii)shall limit
			 bidding to 1 round in any lease sale.
								(C)Lease
			 terms
								(i)In
			 generalAs part of the pilot program, the Secretary may vary the
			 length of the lease terms and establish such other lease terms and conditions
			 as the Secretary considers appropriate.
								(ii)Data
			 collectionAs part of the pilot program, the Secretary
			 shall—
									(I)offer on a
			 noncompetitive basis on at least 1 site a short-term lease for data collection;
			 and
									(II)on the
			 expiration of the short-term lease, offer on a competitive basis a long-term
			 lease, giving credit toward the bonus bid to the holder of the short-term lease
			 for any qualified expenditures to collect data to develop the site during the
			 short-term lease.
									(4)Compliance with
			 lawsIn offering for lease the selected sites under paragraph
			 (3), the Secretary shall comply with all applicable environmental and other
			 laws.
						(5)ReportThe
			 Secretary shall—
							(A)compile a report
			 of the results of each lease sale under the pilot program, including—
								(i)the
			 level of competitive interest; and
								(ii)a
			 summary of bids and revenues received; and
								(B)not later than 90
			 days after the final lease sale, submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives the report described in subparagraph (A).
							(6)Rights-of-wayDuring
			 the pendency of the pilot program, the Secretary shall continue to issue
			 rights-of-way, in compliance with authority in effect on the date of enactment
			 of this Act, for available sites not selected for the pilot program.
						(c)Secretarial
			 determination
						(1)In
			 generalNot later than 30 months after the date of enactment of
			 this Act, the Secretary shall determine whether to establish a leasing program
			 under this section for wind or solar energy.
						(2)EstablishmentThe
			 Secretary shall establish a leasing program if the Secretary determines that
			 the program—
							(A)is in the public
			 interest; and
							(B)provides an
			 effective means of developing wind or solar energy on covered land.
							(3)ConsultationIn
			 making the determinations required under this subsection, the Secretary shall
			 consult with—
							(A)the Secretary of
			 Agriculture;
							(B)the heads of
			 other relevant Federal agencies;
							(C)affected States
			 and Indian tribes;
							(D)representatives
			 of the solar and wind industry;
							(E)representatives
			 of the environmental and conservation community; and
							(F)the
			 public.
							(4)ConsiderationsIn
			 making the determinations required under this subsection, the Secretary shall
			 consider the results of the report provided under subsection (b)(5) and the
			 results of the pilot program.
						(5)RegulationsNot
			 later than 180 days after the date on which any determination is made to
			 establish a leasing program, the Secretary shall promulgate final regulations
			 to implement the program.
						(6)ReportIf
			 the Secretary determines that a leasing program should not be established, not
			 later than 60 days after the date of the determination, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 describing the reasons and findings for the determination.
						(d)Transition
						(1)In
			 generalIf the Secretary determines that a leasing program should
			 be established, the Secretary shall continue to provide for the issuance of
			 rights-of-way for the development of wind or solar energy in accordance with
			 each requirement described in title V of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1761 et seq.) until the program is established and final
			 regulations for the program are promulgated.
						(2)AdministrationThe
			 Secretary shall by regulation provide for a reasonable transition from the use
			 of rights-of-way to leases, taking into account the status of the project
			 (including whether rights-of-way for testing or construction have been granted
			 or whether a plan of development has been submitted).
						(e)Leasing
			 programIf the Secretary determines under subsection (c) that a
			 leasing program should be established, the program shall be established in
			 accordance with subsections (f) through (l).
					(f)Competitive
			 leases
						(1)In
			 generalExcept as provided in paragraph (2), leases for wind or
			 solar energy development under this section shall be issued on a competitive
			 basis with a single round of bidding in any lease sale.
						(2)ExceptionsParagraph
			 (1) shall not apply if the Secretary determines that—
							(A)no competitive
			 interest exists;
							(B)the public
			 interest would not be served by the competitive issuance of a lease or
			 right-of-way; or
							(C)the lease is for
			 the placement and operation of a meteorological or data collection facility or
			 for the development or demonstration of a new wind or solar technology and has
			 a term of not more than 5 years.
							(g)Payments
						(1)In
			 generalThe Secretary shall establish royalties, fees, rentals,
			 bonuses, or other payments to ensure a fair return to the United States for any
			 lease issued under this section.
						(2)Bonus
			 bidsThe Secretary may grant credit toward any bonus bid for a
			 qualified expenditure by the holder of a lease described in subsection
			 (f)(2)(C) in any competitive lease sale held for a long-term lease covering the
			 same land covered by the lease described in subsection (f)(2)(C).
						(3)RoyaltiesAny
			 lease shall require the payment of a royalty established by the Secretary
			 pursuant to rulemaking that shall be a percentage of the gross proceeds from
			 the sale of electricity at a rate that—
							(A)encourages
			 production of solar or wind energy; and
							(B)ensures a fair
			 return to the public comparable to the return that would be obtained on State
			 and private land.
							(4)Royalty
			 reliefTo promote the greatest generation of renewable energy,
			 the Secretary may—
							(A)reduce any
			 royalty otherwise required on a showing by clear and convincing evidence by the
			 person holding a lease under which the generation of energy has occurred that,
			 without the reduction in royalty, generation would not occur; or
							(B)provide that no
			 royalty or a reduced royalty is required under a lease for a period not to
			 exceed 5 years beginning on the date that generation initially
			 commences.
							(h)EligibilityTo
			 be eligible to hold a lease under this section, a person shall meet the
			 eligibility requirements for leasing under the first section of the Mineral
			 Leasing Act (30 U.S.C. 181).
					(i)RequirementsThe
			 Secretary shall ensure that any activity under a leasing program is carried out
			 in a manner that—
						(1)is consistent
			 with all applicable land use planning, environmental, and other laws;
			 and
						(2)provides
			 for—
							(A)safety;
							(B)protection of the
			 environment;
							(C)prevention of
			 waste;
							(D)diligent
			 development of the resource;
							(E)coordination with
			 applicable Federal agencies;
							(F)a fair return to
			 the United States for any lease;
							(G)use of best
			 management practices, including planning and practices for mitigation of
			 impacts;
							(H)public notice and
			 comment on any proposal submitted for a lease under this section; and
							(I)oversight,
			 inspection, research, monitoring, and enforcement relating to a lease under
			 this section.
							(j)Lease duration,
			 suspension, and cancellationThe Secretary shall establish terms
			 and conditions for the duration, issuance, transfer, renewal, suspension, and
			 cancellation of a lease under this section.
					(k)SecurityThe
			 Secretary shall require the holder of a lease issued under this section—
						(1)to furnish a
			 surety bond or other form of security, as prescribed by the Secretary;
						(2)to provide for
			 the reclamation and restoration of the area covered by the lease; and
						(3)to comply with
			 such other requirements as the Secretary considers necessary to protect the
			 interests of the public and the United States.
						(l)Disposition of
			 revenuesThe Secretary shall provide for the payment of 5 percent
			 of the revenues received by the Federal Government as a result of leasing under
			 this section or the issuance of rights-of-way for wind or solar development
			 under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1761 et seq.) to the State within which the boundaries of the leased land or
			 right-of-way are located.
					FCarbon capture
			 
				371.Large-scale
			 carbon storage program
					(a)In
			 generalSubtitle F of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by
			 inserting after section 963 (42 U.S.C. 16293) the following:
						
							963A.Large-scale
				carbon storage program
								(a)DefinitionsIn
				this section:
									(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
									(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide each year from industrial sources into a geological
				formation.
									(3)Secretary
				concernedThe term Secretary concerned means—
										(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with respect to
				National Forest System land; and
										(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land Management
				(including land held for the benefit of an Indian tribe).
										(b)ProgramIn
				addition to the research, development, and demonstration program authorized by
				section 963, the Secretary shall carry out a program to demonstrate the
				commercial application of integrated systems for the capture, injection,
				monitoring, and long-term geological storage of carbon dioxide from industrial
				sources.
								(c)Authorized
				assistanceIn carrying out the program, the Secretary may enter
				into cooperative agreements to provide financial and technical assistance to up
				to 10 demonstration projects.
								(d)Project
				selectionThe Secretary shall competitively select recipients of
				cooperative agreements under this section from among applicants that—
									(1)provide the
				Secretary with sufficient geological site information (including
				hydrogeological and geophysical information) to establish that the proposed
				geological storage unit is capable of long-term storage of the injected carbon
				dioxide, including—
										(A)the location,
				extent, and storage capacity of the geological storage unit at the site into
				which the carbon dioxide will be injected;
										(B)the principal
				potential modes of geomechanical failure in the geological storage unit;
										(C)the ability of
				the geological storage unit to retain injected carbon dioxide; and
										(D)the measurement,
				monitoring, and verification requirements necessary to ensure adequate
				information on the operation of the geological storage unit during and after
				the injection of carbon dioxide;
										(2)possess the land
				or interests in land necessary for—
										(A)the injection and
				storage of the carbon dioxide at the proposed geological storage unit;
				and
										(B)the closure,
				monitoring, and long-term stewardship of the geological storage unit;
										(3)possess or have a
				reasonable expectation of obtaining all necessary permits and authorizations
				under applicable Federal and State laws (including regulations); and
									(4)agree to comply
				with each requirement of subsection (e).
									(e)Terms and
				conditionsThe Secretary shall condition receipt of financial
				assistance pursuant to a cooperative agreement under this section on the
				recipient agreeing to—
									(1)comply with all
				applicable Federal and State laws (including regulations), including a
				certification by the appropriate regulatory authority that the project will
				comply with Federal and State requirements to protect drinking water
				supplies;
									(2)in the case of
				industrial sources subject to the Clean Air Act (42 U.S.C. 7401 et seq.),
				inject only carbon dioxide captured from industrial sources in compliance with
				that Act;
									(3)comply with all
				applicable construction and operating requirements for deep injection
				wells;
									(4)measure, monitor,
				and test to verify that carbon dioxide injected into the injection zone is
				not—
										(A)escaping from or
				migrating beyond the confinement zone; or
										(B)endangering an
				underground source of drinking water;
										(5)comply with
				applicable well-plugging, post-injection site care, and site closure
				requirements, including—
										(A)(i)maintaining financial
				assurances during the post-injection closure and monitoring phase until a
				certificate of closure is issued by the Secretary; and
											(ii)promptly undertaking remediation
				activities for any leak from the geological storage unit that would endanger
				public health or safety or natural resources; and
											(B)complying with
				subsection (f);
										(6)comply with
				applicable long-term care requirements;
									(7)maintain
				financial protection in a form and in an amount acceptable to—
										(A)the
				Secretary;
										(B)the Secretary
				with jurisdiction over the land; and
										(C)the Administrator
				of the Environmental Protection Agency; and
										(8)provide the
				assurances described in section 963(c)(4)(B).
									(f)Post injection
				closure and monitoring elementsIn assessing whether a project
				complies with site closure requirements under subsection (e)(5), the Secretary,
				in consultation with the Administrator of the Environmental Protection Agency,
				shall determine whether the recipient of financial assistance has demonstrated
				continuous compliance with each of the following over a period of not less than
				10 consecutive years after the plume of carbon dioxide has stabilized within
				the geologic formation that comprises the geologic storage unit following the
				cessation of injection activities:
									(1)The estimated
				location and extent of the project footprint (including the detectable plume of
				carbon dioxide and the area of elevated pressure resulting from the project)
				has not substantially changed and is contained within the geologic storage
				unit.
									(2)The injection
				zone formation pressure has ceased to increase following cessation of carbon
				dioxide injection into the geologic storage unit.
									(3)There is no
				leakage of either carbon dioxide or displaced formation fluid from the geologic
				storage unit that is endangering public health and safety, including
				underground sources of drinking water and natural resources.
									(4)The injected or
				displaced formation fluids are not expected to migrate in the future in a
				manner that encounters a potential leakage pathway.
									(5)The injection
				wells at the site completed into or through the injection zone or confining
				zone are plugged and abandoned in accordance with the applicable requirements
				of Federal or State law governing the wells.
									(g)Indemnification
				agreements
									(1)Definition of
				liabilityIn this subsection, the term liability
				means any legal liability for—
										(A)bodily injury,
				sickness, disease, or death;
										(B)loss of or damage
				to property, or loss of use of property; or
										(C)injury to or
				destruction or loss of natural resources, including fish, wildlife, and
				drinking water supplies.
										(2)AgreementsNot
				later than 1 year after the date of the receipt by the Secretary of a completed
				application for a demonstration project, the Secretary may agree to indemnify
				and hold harmless the recipient of a cooperative agreement under this section
				from liability arising out of or resulting from a demonstration project in
				excess of the amount of liability covered by financial protection maintained by
				the recipient under subsection (e)(7).
									(3)Exception for
				gross negligence and intentional misconductNotwithstanding
				paragraph (1), the Secretary may not indemnify the recipient of a cooperative
				agreement under this section from liability arising out of conduct of a
				recipient that is grossly negligent or that constitutes intentional
				misconduct.
									(4)Collection of
				fees
										(A)In
				generalThe Secretary shall collect a fee from any person with
				whom an agreement for indemnification is executed under this subsection in an
				amount that is equal to the net present value of payments made by the United
				States to cover liability under the indemnification agreement.
										(B)AmountThe
				Secretary shall establish, by regulation, criteria for determining the amount
				of the fee, taking into account—
											(i)the likelihood of
				an incident resulting in liability to the United States under the
				indemnification agreement; and
											(ii)other factors
				pertaining to the hazard of the indemnified project.
											(C)Use of
				feesFees collected under this paragraph shall be deposited in
				the Treasury and credited to miscellaneous receipts.
										(5)Contracts in
				advance of appropriations
										(A)In
				generalSubject to subparagraph (B), the Secretary The Secretary
				may enter into agreements of indemnification under this subsection in advance
				of appropriations and incur obligations without regard to section 1341 of title
				31, United States Code (commonly known as the Anti-Deficiency
				Act), or section 11 of title 41, United States Code (commonly known as
				the Adequacy of Appropriations Act).
										(B)LimitationThe
				amount of indemnification under this subsection shall not exceed
				$10,000,000,000 (adjusted not less than once during each 5-year period
				following the date of enactment of this section, in accordance with the
				aggregate percentage change in the Consumer Price Index since the previous
				adjustment under this subparagraph), in the aggregate, for all persons
				indemnified in connection with an agreement and for each project, including
				such legal costs as are approved by the Secretary.
										(6)Conditions of
				agreements of indemnification
										(A)In
				generalAn agreement of indemnification under this subsection may
				contain such terms as the Secretary considers appropriate to carry out the
				purposes of this section.
										(B)AdministrationThe
				agreement shall provide that, if the Secretary makes a determination the United
				States will probably be required to make indemnity payments under the
				agreement, the Attorney General—
											(i)shall collaborate
				with the recipient of an award under this subsection; and
											(ii)may—
												(I)approve the
				payment of any claim under the agreement of indemnification;
												(II)appear on behalf
				of the recipient;
												(III)take charge of
				an action; and
												(IV)settle or defend
				an action.
												(C)Settlement of
				claims
											(i)In
				generalThe Attorney General shall have final authority on behalf
				of the United States to settle or approve the settlement of any claim under
				this subsection on a fair and reasonable basis with due regard for the purposes
				of this subsection.
											(ii)ExpensesThe
				settlement shall not include expenses in connection with the claim incurred by
				the recipient.
											(h)Federal
				land
									(1)In
				generalThe Secretary concerned may authorize the siting of a
				project on Federal land under the jurisdiction of the Secretary concerned in a
				manner consistent with applicable laws and land management plans and subject to
				such terms and conditions as the Secretary concerned determines to be
				necessary.
									(2)Framework for
				geological carbon sequestration on public landIn determining
				whether to authorize a project on Federal land, the Secretary concerned shall
				take into account the framework for geological carbon sequestration on public
				land prepared in accordance with section 714 of the Energy Independence and
				Security Act of 2007 (Public Law 110–140; 121 Stat. 1715).
									(i)Acceptance of
				title and long-term monitoring
									(1)In
				generalAs a condition of a cooperative agreement under this
				section, the Secretary may accept title to, or transfer of administrative
				jurisdiction from another Federal agency over, any land or interest in land
				necessary for the monitoring, remediation, or long-term stewardship of a
				project site.
									(2)Long-term
				monitoring activitiesAfter accepting title to, or transfer of, a
				site closed in accordance with this section, the Secretary shall monitor the
				site and conduct any remediation activities to ensure the geological integrity
				of the site and prevent any endangerment of public health or safety.
									(3)FundingThere
				is appropriated to the Secretary, out of funds of the Treasury not otherwise
				appropriated, such sums as are necessary to carry out paragraph
				(2).
									.
					(b)Conforming
			 amendments
						(1)Section 963 of the Energy Policy Act of
			 2005 (42 U.S.C. 16293) is amended—
							(A)by redesignating
			 subsections (a) through (d) as subsections (b) through (e),
			 respectively;
							(B)by inserting
			 before subsection (b) (as so redesignated) the following:
								
									(a)DefinitionsIn
				this section:
										(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
										(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide from industrial sources over the lifetime of the
				project.
										;
							(C)in subsection (b)
			 (as so redesignated), by striking In general and inserting
			 Program;
							(D)in subsection (c)
			 (as so redesignated), by striking subsection (a) and inserting
			 subsection (b); and
							(E)in subsection
			 (d)(3) (as so redesignated), by striking subparagraph (D).
							(2)Sections
			 703(a)(3) and 704 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17251(a)(3), 17252) are amended by striking section 963(c)(3) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16293(c)(3)) each place it
			 appears and inserting section 963(d)(3) of the Energy Policy Act of 2005
			 (42 U.S.C. 16293(d)(3)).
						372.Training
			 program for State agencies
					(a)EstablishmentThe
			 Secretary of Energy, in consultation with the Administrator of the
			 Environmental Protection Agency and the Secretary of Transportation, shall
			 establish a program to provide grants for employee training purposes to State
			 agencies involved in permitting, management, inspection, and oversight of
			 carbon capture, transportation, and storage projects.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Energy to carry out this section $10,000,000 for each of fiscal
			 years 2010 through 2020.
					GIsland
			 energy
				381.Affiliated
			 island energy independence team
					(a)DefinitionsIn
			 this section:
						(1)Affiliated
			 islandThe term affiliated island means—
							(A)the Commonwealth
			 of Puerto Rico;
							(B)Guam;
							(C)American
			 Samoa;
							(D)the Commonwealth
			 of the Northern Mariana Islands;
							(E)the Federated
			 States of Micronesia;
							(F)the Republic of
			 the Marshall Islands;
							(G)the Republic of
			 Palau; and
							(H)the United States
			 Virgin Islands.
							(2)SecretaryThe
			 term Secretary means the Secretary of Energy (acting through the
			 Assistant Secretary of Energy Efficiency and Renewable Energy), in consultation
			 with the Secretary of the Interior and the Secretary of State.
						(3)TeamThe
			 term team means the team established by the Secretary under
			 subsection (b).
						(b)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall assemble a team of technical, policy, and financial experts to address
			 the energy needs of each affiliated island—
						(1)to reduce the
			 reliance and expenditure of each affiliated island on imported fossil
			 fuels;
						(2)to increase the
			 use by each affiliated island of indigenous, nonfossil fuel energy
			 sources;
						(3)to improve the
			 performance of the energy infrastructure of the affiliated island through
			 projects—
							(A)to improve the
			 energy efficiency of power generation, transmission, and distribution;
			 and
							(B)to increase
			 consumer energy efficiency;
							(4)to improve the
			 performance of the energy infrastructure of each affiliated island through
			 enhanced planning, education, and training;
						(5)to adopt
			 research-based and public-private partnership-based approaches as
			 appropriate;
						(6)to stimulate
			 economic development and job creation; and
						(7)to enhance the
			 engagement by the Federal Government in international efforts to address island
			 energy needs.
						(c)Duties of
			 team
						(1)Energy Action
			 Plans
							(A)In
			 generalIn accordance with subparagraph (B), the team shall
			 provide technical, programmatic, and financial assistance to each utility of
			 each affiliated island, and the government of each affiliated island, as
			 appropriate, to develop and implement an energy Action Plan for each affiliated
			 island to reduce the reliance of each affiliated island on imported fossil
			 fuels through increased efficiency and use of indigenous clean-energy
			 resources.
							(B)RequirementsEach
			 Action Plan described in subparagraph (A) for each affiliated island shall
			 require and provide for—
								(i)the
			 conduct of 1 or more studies to assess opportunities to reduce fossil fuel use
			 through—
									(I)the improvement
			 of the energy efficiency of the affiliated island; and
									(II)the increased
			 use by the affiliated island of indigenous clean-energy resources;
									(ii)the
			 identification and implementation of the most cost-effective strategies and
			 projects to reduce the dependence of the affiliated island on fossil
			 fuels;
								(iii)the promotion
			 of education and training activities to improve the capacity of the local
			 utilities of the affiliated island, and the government of the affiliated
			 island, as appropriate, to plan for, maintain, and operate the energy
			 infrastructure of the affiliated island through the use of local or regional
			 institutions, as appropriate;
								(iv)the coordination
			 of the activities described in clause (iii) to leverage the expertise and
			 resources of international entities, the Department of Energy, the Department
			 of the Interior, and the regional utilities of the affiliated island;
								(v)the
			 identification, and development, as appropriate, of research-based and
			 private-public, partnership approaches to implement the Action Plan; and
								(vi)any other
			 component that the Secretary determines to be necessary to reduce successfully
			 the use by each affiliated island of fossil fuels.
								(2)Reports to
			 SecretaryNot later than 1 year after the date on which the
			 Secretary establishes the team and biannually thereafter, the team shall submit
			 to the Secretary a report that contains a description of the progress of each
			 affiliated island in—
							(A)implementing the
			 Action Plan of the affiliated island developed under paragraph (1)(A);
			 and
							(B)reducing the
			 reliance of the affiliated island on fossil fuels.
							(d)Use of regional
			 utility organizationsTo provide expertise to affiliated islands
			 to assist the affiliated islands in meeting the purposes of this section, the
			 Secretary shall consider—
						(1)including
			 regional utility organizations in the establishment of the team; and
						(2)providing
			 assistance through regional utility organizations.
						(e)Annual reports
			 to CongressNot later than 30
			 days after the date on which the Secretary receives a report submitted by the
			 team under subsection (c)(2), the Secretary shall submit to the appropriate
			 committees of Congress a report that contains a summary of the report of the
			 team.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					IVEnergy
			 innovation and workforce development
			AFunding
				401.Authorization
			 of appropriations for energy research, development, demonstration, and
			 commercial application activities
					(a)Energy
			 efficiency; distributed energy and electric energy systems; renewable
			 energy
						(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out research, development, demonstration, and commercial application
			 activities described in paragraph (2)—
							(A)$1,974,000,000
			 for fiscal year 2010;
							(B)$2,388,000,000
			 for fiscal year 2011;
							(C)$2,821,000,000
			 for fiscal year 2012; and
							(D)$3,258,000,000
			 for fiscal year 2013.
							(2)ActivitiesParagraph
			 (1) applies to—
							(A)energy efficiency
			 and conservation research, development, demonstration, and commercial
			 application activities, including activities authorized under subtitle A of
			 title IX of the Energy Policy Act of 2005 (42 U.S.C. 16191 et seq.);
							(B)distributed
			 energy and electric energy system activities, including activities authorized
			 under subtitle B of title IX of that Act (42 U.S.C. 16211 et seq.); and
							(C)renewable energy
			 research, development, demonstration, and commercial application activities,
			 including activities authorized under subtitle C of title IX of that Act (42
			 U.S.C. 16231 et seq.).
							(b)Nuclear
			 energySection 951 of the Energy Policy Act of 2005 (42 U.S.C.
			 16271) is amended by striking subsection (b) and inserting the
			 following:
						
							(b)Authorization
				of appropriations for core programsThere are authorized to be
				appropriated to the Secretary to carry out nuclear energy research,
				development, demonstration, and commercial application activities, including
				activities authorized under this subtitle—
								(1)$998,000,000 for
				fiscal year 2010;
								(2)$1,196,000,000
				for fiscal year 2011;
								(3)$1,394,000,000
				for fiscal year 2012; and
								(4)$1,592,000,000
				for fiscal year
				2013.
								.
					(c)Fossil
			 energySection 961(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 16291(b)) is amended—
						(1)in paragraph (2),
			 by striking and after the semicolon at the end;
						(2)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(4)$1,074,000,000
				for fiscal year 2010;
								(5)$1,272,000,000
				for fiscal year 2011;
								(6)$1,470,000,000
				for fiscal year 2012; and
								(7)$1,668,000,000
				for fiscal year
				2013.
								.
						(d)Office of
			 ScienceSection 971(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16311(b)) is amended—
						(1)in paragraph (3),
			 by striking and after the semicolon at the end; and
						(2)by striking
			 paragraph (4) and inserting the following:
							
								(4)$5,800,000,000
				for fiscal year 2010;
								(5)$6,468,740,000
				for fiscal year 2011;
								(6)$7,214,586,000
				for fiscal year 2012; and
								(7)$8,046,427,000
				for fiscal year
				2013.
								.
						BGrand Energy
			 Challenges Research Initiative
				411.Grand Energy
			 Challenges Research Initiative
					(a)EstablishmentThe
			 Secretary, acting through the Under Secretary for Science and the Under
			 Secretary for Energy (referred to in this section as the Under
			 Secretaries), shall establish a Grand Energy Challenges Research
			 Initiative for the purposes of accelerating the solutions to Grand Energy
			 Challenges through the establishment of large-scale, multidisciplinary
			 activities that blend research in basic, applied, and engineering sciences,
			 technology development, and other relevant disciplines.
					(b)AdministrationThe
			 Under Secretaries shall initiate large-scale research activities that bring
			 together the skills and talents of multiple investigators to enable high-risk,
			 cross-cutting research of a scope and complexity that would not be practicable
			 with individual investigators.
					(c)Grand Energy
			 ChallengesNot later than 180 days after the date of enactment of
			 this Act, the Under Secretaries shall publish in the Federal Register a
			 description of Grand Challenges in Energy that includes—
						(1)the Challenges
			 described in the Basic Research Needs Workshops reports published by the Office
			 of Basic Energy Sciences of the Office of Science of the Department of
			 Energy;
						(2)the Challenges
			 described in the reports entitled Directing Matter and Energy: Five
			 Challenges for Science and the Imagination and New Science for a
			 Secure and Sustainable Energy Future of the Basic Energy Sciences
			 Advisory Committee of the Department of Energy; and
						(3)the
			 energy-related Challenges described in the report entitled Grand
			 Challenges for Engineering of the National Academy of
			 Engineering.
						(d)Grand Challenge
			 Research Grants
						(1)In
			 generalThe Department of Energy shall carry out the research
			 activities of the Initiative by competitively awarding grants to, entering into
			 cooperative agreements with, or executing other transactions with (consistent
			 with section 1007(g) of the Energy Policy Act of 2005 (42 U.S.C. 7256(g))
			 consortiums that clearly indicate to the Department the manner by which the
			 proposed research—
							(A)is motivated by
			 and is designed to address 1 or more of the Grand Energy Challenges described
			 in subsection (c);
							(B)will contribute
			 to fundamental scientific, engineering, and technology understanding;
			 and
							(C)will integrate
			 diverse approaches to solving 1 or more of the Grand Energy Challenges through
			 a robust management plan designed to achieve success.
							(2)ConsortiumsTo
			 be eligible for a Grand Energy Challenge research grant, cooperative agreement,
			 or other transaction, a consortium shall—
							(A)be made up of 1
			 or more of the following groups—
								(i)institutions of
			 higher education;
								(ii)National
			 Laboratories of the Department of Energy;
								(iii)Federally-funded
			 research and development centers;
								(iv)private
			 industry; and
								(v)not-for-profit
			 institutions;
								(B)be comprised of
			 at least 1 non-Federal entity; and
							(C)develop a
			 multiyear road map that provides achievable metrics for overcoming the Grand
			 Energy Challenges described in subsection (c).
							(e)Authorization
			 of appropriationsThere are authorized to be appropriated to such
			 sums as are necessary to carry out this section for each of fiscal years 2010
			 through 2019.
					CImprovements to
			 existing energy research and development programs
				421.Advanced
			 Research Projects Agency—EnergySection 5012 of the America COMPETES Act (42
			 U.S.C. 16538) is amended—
					(1)in subsection
			 (a)(3), by striking subsection (m)(1) and inserting
			 subsection (n)(1);
					(2)in subsection
			 (c)(1)(A)—
						(A)in the matter
			 preceding clause (i), by striking energy technologies and
			 inserting technologies; and
						(B)in clause (ii),
			 by striking , including greenhouse gases and inserting
			 and greenhouse gas emissions from all sources;
						(3)in subsection
			 (e)(1), by striking all and inserting the initiation
			 of;
					(4)by redesignating
			 subsections (f) through (m) as subsections (g) through (n),
			 respectively;
					(5)by inserting
			 after subsection (e) the following:
						
							(f)AdministrationIn
				carrying out this section, ARPA-E may initiate and execute grants, contracts,
				cooperative agreements, and other transactions separate from the Department of
				Energy.
							;
					(6)in subsection
			 (g)(1)(B)(iv) (as redesignated by paragraph (4)), by striking subsection
			 (j) and inserting subsection (k);
					(7)in subsection
			 (h)(2) (as redesignated by paragraph (4))—
						(A)by striking
			 2008 and inserting 2009; and
						(B)by striking
			 2011 and inserting 2012; and
						(8)in subsection
			 (l)(1) (as redesignated by paragraph (4)), by striking 4 years
			 and inserting 7 years; and
					(9)in subsection
			 (n)(2)(B) (as redesignated by paragraph (4)), by striking and
			 2010 and inserting through 2020.
					422.Domestic
			 vehicle battery manufacturing researchThe United States Energy Storage
			 Competitiveness Act of 2007 (42 U.S.C. 17231) is amended—
					(1)by redesignating subsections (l) through
			 (p) as subsections (m) through (q), respectively;
					(2)by inserting after subsection (k) the
			 following:
						
							(l)Domestic
				vehicle battery manufacturing research
								(1)In
				generalThe Secretary, acting through the Assistant Secretary for
				Energy Efficiency and Renewable Energy, shall conduct a research program on
				manufacturing batteries and battery systems to support electric drive
				vehicles.
								(2)PurposesThe
				purpose of the program shall be to improve existing processes, or develop new
				manufacturing processes, to enable higher quality and less expensive energy
				batteries for electric drive vehicles.
								(3)ParticipantsThe
				program shall be conducted by teams of researchers, which may include—
									(A)energy storage
				systems manufacturers;
									(B)material and
				equipment suppliers of battery and battery system manufacturers;
									(C)electric drive
				vehicle manufacturers;
									(D)National
				Laboratories;
									(E)other Federal
				agencies;
									(F)State and local
				governments; and
									(G)institutions of
				higher education.
									;
				
					(3)in subsection (n)
			 (as redesignated by paragraph (1)), by striking and (k) and
			 inserting (k), and (l); and
					(4)in subsection (q)
			 (as redesignated by paragraph (1))—
						(A)in paragraph (5),
			 by striking and at the end;
						(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(7)the domestic
				vehicle energy storage manufacturing research program under subsection (l) such
				sums as are necessary for each of fiscal years 2009 through
				2018.
								.
						423.Lightweight
			 materials research and developmentSection 651 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17241) is amended by striking subsection (b)
			 and inserting the following:
					
						(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $100,000,000 for the period of fiscal years 2010 through
				2013.
						.
				424.Amendments to
			 the Methane Hydrate Research and Development Act of 2000
					(a)FindingsSection 2 of the Methane Hydrate Research
			 and Development Act of 2000 (30 U.S.C. 2001) is amended—
						(1)in paragraph (4),
			 by striking and at the end;
						(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(6)methane is a
				powerful greenhouse gas that may be exchanged between terrestrial methane
				hydrate reservoirs and the atmosphere by natural or anthropogenic processes;
				and
								(7)the short- and
				long-term release of methane from arctic or marine reservoirs may have
				significant environmental effects, including global climate
				change.
								.
						(b)Methane hydrate
			 research and development program
						(1)In
			 generalSection 4 of the Methane Hydrate Research and Development
			 Act of 2000 (30 U.S.C. 2003) is amended by striking subsection (b) and
			 inserting the following:
							
								(b)Grants,
				contracts, cooperative agreements, interagency funds transfer agreements, and
				field work proposals
									(1)Assistance and
				coordinationIn carrying out the program of methane hydrate
				research and development authorized by this section, the Secretary may award
				grants to, or enter into contracts or cooperative agreements with, institutions
				that—
										(A)conduct basic and
				applied research to identify, explore, assess, and develop methane hydrate as a
				commercially viable source of energy;
										(B)identify and
				characterize methane hydrate resources using remote sensing and seismic
				data;
										(C)develop
				technologies required for efficient and environmentally sound development of
				methane hydrate resources;
										(D)conduct basic and
				applied research to assess and mitigate the environmental impact of hydrate
				degassing (including natural degassing and degassing associated with commercial
				development);
										(E)develop
				technologies to reduce the risks of drilling through methane hydrates;
										(F)conduct
				exploratory drilling, well testing, and production testing operations on
				permafrost and nonpermafrost gas hydrates in support of the activities
				authorized by this paragraph, including drilling of 3 or more full-scale
				production test wells; or
										(G)expand education
				and training programs in methane hydrate resource research and resource
				development through fellowships or other means for graduate education and
				training.
										(2)Environmental
				monitoringThe Secretary shall conduct a long-term environmental
				monitoring program to study the effects of production from methane hydrate
				reservoirs.
									(3)Competitive
				peer reviewFunds made available under paragraphs (1) and (2)
				shall be made available based on a competitive process using external
				scientific peer review of proposed
				research.
									.
						(2)Conforming
			 amendmentSection 4(e) of the Methane Hydrate Research and
			 Development Act of 2000 (30 U.S.C. 2003(e)) is amended in the matter preceding
			 paragraph (1) by striking subsection (b)(1) and inserting
			 paragraphs (1) and (2) of subsection (b).
						(c)Authorization
			 of appropriationsThe Methane Hydrate Research and Development
			 Act of 2000 is amended by striking section 7 (30 U.S.C. 2006) and inserting the
			 following:
						
							7.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this Act, to remain
				available until expended—
								(1)for use in
				carrying out section 4(b)(1)—
									(A)$60,000,000 for
				fiscal year 2011;
									(B)$70,000,000 for
				fiscal year 2012;
									(C)$80,000,000 for
				fiscal year 2013;
									(D)$90,000,000 for
				fiscal year 2014; and
									(E)$90,000,000 for
				fiscal year 2015; and
									(2)for use in
				carrying out section 4(b)(2), $10,000,000 for each of fiscal years 2010 through
				2015.
								.
					425.Program to
			 exploit low-Btu gas and conserve helium resources
					(a)Definition of
			 low-Btu gasIn this section, the term low-Btu gas
			 means a fuel gas with a heating value of less than 250 Btu per cubic foot
			 measured as the higher heating value resulting from the inclusion of
			 noncombustible gases, including nitrogen, helium, argon, and carbon
			 dioxide.
					(b)AuthorizationThe
			 Secretary shall support programs of research, development, commercial
			 application, and conservation to expand the domestic production of low-Btu gas
			 and helium resources, including the programs described in subsection
			 (c).
					(c)Programs
						(1)Membrane
			 technology researchThe Secretary, in consultation with other
			 appropriate agencies, shall support a civilian research program to develop
			 advanced membrane technology that is used in the separation of gases from
			 applications, including those that—
							(A)pull off
			 constituent gases that lower the Btu content of natural gas; or
							(B)pull gases from
			 landfills and separate out methane.
							(2)Helium
			 separation technologyThe Secretary shall support a research
			 program to develop technologies for separating, gathering, and processing
			 helium in low concentrations that occurs naturally in geologic reservoirs or
			 formations, including low-Btu gas production streams.
						(3)Industrial
			 helium programThe Secretary, working through the Industrial
			 Technologies Program of the Department of Energy, shall support a research
			 program—
							(A)to develop
			 technologies for recycling, reprocessing, and reusing helium; and
							(B)to develop
			 industrial gathering technologies to capture helium from other chemical
			 processing, including ammonia processing.
							(d)Incentives for
			 innovative technologiesSection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
						
							(11)Low-Btu gas (as
				defined in section 425(a) of the American
				Clean Energy Leadership Act of 2009) and helium gas
				projects.
							.
					426.Office of
			 Arctic Energy
					(a)In
			 generalTitle II of the Department of Energy Organization Act (42
			 U.S.C. 7131 et seq.) is amended by adding at the end the following:
						
							218.Office of
				Arctic Energy
								(a)EstablishmentThe
				Secretary may establish within the Department an Office of Arctic Energy
				(referred to in this section as the Office).
								(b)PurposesThe
				purposes of the Office shall be—
									(1)to promote
				research, development, and deployment of electric power technology that is
				cost-effective and especially well suited to meet the needs of rural and remote
				regions of the United States, especially regions in which permafrost is present
				or located nearby;
									(2)to promote
				research, development, and deployment in regions described in paragraph (1)
				of—
										(A)enhanced oil
				recovery technology, including heavy oil recovery, reinjection of carbon, and
				extended reach drilling technologies;
										(B)gas-to-liquids
				technology and liquefied natural gas (including associated transportation
				systems);
										(C)small
				hydroelectric facilities, river turbines, and tidal power; and
										(D)natural gas
				hydrates, coal bed methane, and shallow bed natural gas; and
										(3)to promote
				research, development, and deployment in those regions of cold weather of
				alternative energy research, including wind, geothermal, fuel cells, biomass,
				ocean hydrokinetic energy, and solar energy.
									(c)LocationThe
				Secretary shall locate the Office at an institution of higher education with
				expertise and experience in the matters described in subsection (b).
								(d)Annual
				reportsThe Secretary shall submit to Congress an annual report
				that describes the research program that is proposed to carry out subsection
				(b)(3).
								(e)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section—
									(1)$15,000,000 for
				fiscal year 2010;
									(2)$20,000,000 for
				fiscal year 2011; and
									(3)$22,500,000 for
				fiscal year 2012 and each fiscal year
				thereafter.
									.
					(b)Conforming
			 amendments
						(1)Section 3197 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (42
			 U.S.C. 7144d) is repealed.
						(2)The table of
			 contents in the first section of the Department of Energy Organization Act (42
			 U.S.C. 7101) is amended by adding at the end of the items relating to title II
			 the following:
							
								
									Sec. 218. Office of Arctic
				Energy.
								
								.
						427.Ultra-deepwater
			 and unconventional natural gas and other petroleum resources program
					(a)ProgramSection
			 999A(a) of the Energy Policy Act of 2005 (42 U.S.C. 16371(a)) is
			 amended—
						(1)by striking
			 The Secretary and inserting the following:
							
								(1)EstablishmentThe
				Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)NameThe
				program established under this section shall be known as the
				Unconventional Domestic Natural Gas and Other Petroleum Resources
				Program.
								.
						(b)PurposesSection
			 999A of the Energy Policy Act of 2005 (42 U.S.C. 16371) is amended by adding at
			 the end the following:
						
							(f)PurposesIn
				carrying out the program authorized by this subtitle, the Secretary shall seek
				to establish partnerships with research performers in institutions of higher
				education and the private sector to undertake research and development not
				likely otherwise to be undertaken in the absence of support from the
				program.
							.
					(c)Annual
			 planSection 999B(e)(3) of the Energy Policy Act of 2005 (42
			 U.S.C. 16372(e)(3)) is amended by striking The Secretary and
			 inserting Not later than February 1 of each year, the
			 Secretary.
					(d)Form of
			 awardSection 999B(f) of the Energy Policy Act of 2005 (42 U.S.C.
			 16372(f)) is amended by adding at the end the following:
						
							(4)Form of
				awardThe program consortium may make awards in the form of
				grants, contracts, cooperative agreements, or other
				transactions.
							.
					(e)ExtensionSection
			 999F of the Energy Policy Act of 2005 (42 U.S.C. 16376) is amended by striking
			 2014 and inserting 2017.
					(f)Definition of
			 program administration fundsSection 999G(3) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16377(3)) is amended by inserting the greater of
			 $4,000,000 or after not to exceed.
					(g)FundingSection
			 999H(e) of the Energy Policy Act of 2005 (42 U.S.C. 16378(e)) is amended by
			 striking $100,000,000 and inserting
			 $350,000,000.
					DEnergy workforce
			 development
				431.Best practices
			 for energy career academiesSection 3164 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381a) is amended—
					(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)Energy career
				academiesThe Director of Science, Engineering, and Mathematics
				Education shall disseminate best practices for career pathway programs at
				public secondary schools that—
								(1)prepare students
				for careers in the energy technology industry (as defined in section 1101 of
				the Energy Policy Act of 2005 (42 U.S.C. 16411); and
								(2)provide
				sufficient training to allow academy graduates to secure entry-level employment
				or apprenticeships in the energy technology
				industry.
								.
					432.Energy career
			 academiesThe Department of
			 Energy Science Education Enhancement Act is amended—
					(1)by redesignating sections 3168 and 3169 (42
			 U.S.C. 7381d, 7381e) as sections 3169 and 3170, respectively; and
					(2)by inserting after section 3167 (42 U.S.C.
			 7381c–1) the following:
						
							3168.Energy career
				academies
								(a)PurposeThe
				purpose of this section is to establish a program of grants to State
				educational agencies to help local educational agencies create or expand energy
				career academies.
								(b)DefinitionsIn
				this section:
									(1)Community
				collegeThe term community college means—
										(A)a junior or
				community college (as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f))); and
										(B)an institution of
				higher education at which more than 35 percent of all degrees are awarded at
				the 2-year level or below.
										(2)DirectorThe
				term Director means the Director of Science, Engineering, and
				Mathematics Education.
									(3)Energy career
				academyThe term energy career academy means a
				public secondary school that meets the best practices determined by the
				Director under section 3164(c).
									(4)Local
				educational agencyThe term local educational agency
				has the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
									(5)Secondary
				schoolThe term secondary school has the meaning
				given the term in section 9101 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801).
									(6)State
				educational agencyThe term State educational agency
				has the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
									(c)GrantsFrom
				the amounts made available under subsection (h), the Secretary, acting through
				the Director and in consultation with the Secretary of Labor, shall award
				renewable 5-year grants to State educational agencies on a competitive basis,
				to provide assistance to local educational agencies for the costs of
				establishing or expanding energy career academies.
								(d)Federal and
				non-Federal shares
									(1)Federal
				shareThe Federal share of the costs described in subsection (c)
				shall not exceed 33 percent.
									(2)Non-Federal
				shareThe non-Federal share of the costs described in subsection
				(c) shall be—
										(A)not less than 67
				percent; and
										(B)provided from
				non-Federal sources, in cash or in kind, fairly evaluated, including
				services.
										(3)Maintenance of
				effortA State educational agency shall provide assurances to the
				Secretary that funds provided to the State under this section will be used only
				to supplement, not to supplant, the amount of Federal, State, and local funds
				otherwise expended for activities covered by this section in the State.
									(e)ApplicationTo
				be eligible to receive a grant under this section, a State educational agency
				shall submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require that describes—
									(1)the process by
				which, and selection criteria with which, the State educational agency will
				select and designate a public secondary school to host the proposed energy
				career academy;
									(2)how the State
				educational agency will ensure that funds made available under this section are
				used to establish or expand an energy career academy;
									(3)how the State
				educational agency will use technical assistance and support from the
				Department, industry partners, community colleges, and other entities with
				experience and expertise in energy workforce training;
									(4)the curricula and
				materials to be used in the energy career academy;
									(5)the availability
				of funds from non-Federal sources for the costs of the activities authorized
				under this section; and
									(6)a plan to sustain
				the program without Federal funding.
									(f)DistributionIn
				awarding grants under this section, the Director shall ensure a wide, equitable
				distribution of grants among regions of the United States.
								(g)Evaluation and
				report
									(1)EvaluationEach
				State educational agency that receives a grant under this section shall develop
				and carry out an evaluation and accountability plan for the activities funded
				through the grant that measures the impact of the activities, including
				measurable objectives for student academic achievement, and job placement
				statistics for academy graduates.
									(2)Report to
				DirectorThe State educational agency shall submit to the
				Director a report describing the results of the evaluation and accountability
				plan.
									(3)Report to
				CongressNot later than 2 years after the date of enactment of
				the American Clean Energy Leadership Act of
				2009, the Director shall submit a report describing the impact of
				the activities assisted with funds made available under this section to—
										(A)the Committee on
				Science and Technology of the House of Representatives;
										(B)the Committee on
				Energy and Commerce of the House of Representatives;
										(C)the Committee on
				Education and Labor of the House of Representatives;
										(D)the Committee on
				Energy and Natural Resources of the Senate; and
										(E)the Committee on
				Health, Education, Labor, and Pensions of the Senate.
										(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
									(1)$14,000,000 for
				fiscal year 2009;
									(2)$22,500,000 for
				fiscal year 2010; and
									(3)$30,000,000 for
				fiscal year
				2011.
									.
					433.Energy utility
			 trades program for community collegesThe Protecting America's Competitive Edge
			 Through Energy Act (42 U.S.C. 16531 et seq.) is amended—
					(1)by redesignating sections 5006 through 5012
			 (42 U.S.C. 16534 through 16538) as sections 5007 through 5013, respectively;
			 and
					(2)by inserting after section 5005 (42 U.S.C.
			 16533) the following:
						
							5006.Energy
				utility trades program for community colleges
								(a)PurposeThe
				purpose of this section is to address the decline in the number of qualified
				employees for the energy utility industry.
								(b)Definition of
				community collegeIn this section, the term community
				college means—
									(1)a junior or
				community college (as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f))); and
									(2)an institution of
				higher education at which more than 35 percent of all degrees are awarded at
				the 2-year level or below.
									(c)EstablishmentThe
				Secretary shall establish, in accordance with this section, a program to expand
				and enhance the educational capabilities of community colleges to prepare
				students for careers in trades relevant to the energy utility industry.
								(d)GrantsThe
				Secretary shall award competitive grants to community colleges that establish
				or expand academic degree programs in the energy utility trades, including
				technicians in the nuclear utilities industry.
								(e)PriorityIn
				evaluating grants under this section, the Secretary shall give priority to
				proposals that involve existing or new partnerships with private industry or
				other eligible energy utility entities or involve schools with underserved
				populations, as determined by the Secretary.
								(f)CriteriaCriteria
				for a grant awarded under this section shall be based on—
									(1)the potential to
				attract students to the program;
									(2)the ability to
				offer hands-on learning opportunities (including internships and
				apprenticeship) in the energy utility sector;
									(3)a demonstrated
				commitment to partner with secondary schools to promote careers in the energy
				utility industry; and
									(4)the long-term
				sustainability of the program without Federal funding.
									(g)Duration and
				amount
									(1)DurationA
				grant under this section may be—
										(A)up to 5 years in
				duration; and
										(B)renewed subject
				to the criteria described in subsection (f).
										(2)AmountA
				community college that receives a grant under this section shall be eligible
				for up to $500,000 for each year of the grant period.
									(h)Use of
				fundsA community college that receives a grant under this
				section may use the grant to—
									(1)recruit and
				retain new faculty;
									(2)develop core and
				specialized course content;
									(3)encourage
				collaboration between faculty and industry partners;
									(4)support outreach
				efforts to recruit students; and
									(5)provide
				scholarships to participating
				students.
									.
					434.Student
			 awareness of energy career opportunitiesSection 1101 of the Energy Policy Act of
			 2005 (42 U.S.C. 16411) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
						(B)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)Community
				collegeThe term community college means—
									(A)a junior or
				community college (as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f))); and
									(B)an institution of
				higher education at which more than 35 percent of all degrees are awarded at
				the 2-year level or
				below.
									;
						(2)by redesignating subsection (d) as
			 subsection (f); and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Career
				counselor outreachThe Secretary, in consultation with the
				Secretary of Labor, shall establish a program to communicate information
				collected under subsection (b) on a nationwide basis to—
								(1)guidance
				counselors at secondary schools;
								(2)career
				development offices at community colleges and institutions of higher education;
				and
								(3)principals and
				district superintendents.
								(e)Student
				awareness of energy career opportunitiesThe Secretary shall
				create and maintain a website, and interface with Federal Trio programs, GEAR
				UP programs, or similar programs, to provide secondary and postsecondary school
				students with information on careers in energy technology industries,
				including—
								(1)career
				information and job descriptions for the energy technology industry;
								(2)projected
				workforce shortages in the energy technology industry;
								(3)a comprehensive
				listing and description of institutions of higher education providing degrees
				with a specific focus on the energy technology industry;
								(4)a comprehensive
				listing and description of community colleges and career training programs with
				a particular focus on the energy technology industry; and
								(5)sources of
				scholarships and other forms of financial aid with particular relevance to the
				energy technology
				industry.
								.
					435.Coordination
			 of energy workforce training programs
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Director of the Office of Science and Technology Policy shall submit
			 to Congress a report that surveys energy workforce training programs funded by
			 Federal agencies, including—
						(1)programs for
			 training skilled technical personnel (as defined in section 1101(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411(a)));
						(2)undergraduate and
			 graduate degree programs with course curricula related to the production,
			 transmission, and use of energy; and
						(3)secondary school
			 programs with course curricula relating to the production, transmission, and
			 use of energy.
						(b)Coordination
			 planThe plan shall provide—
						(1)a coordinated
			 Federal strategy for supporting the training of a domestic workforce to support
			 the production, transmission, and use of energy in the United States;
			 and
						(2)a 5-year budget
			 profile to support the strategy.
						436.Direct hire
			 authority
					(a)In
			 generalNotwithstanding sections 3304 and 3309 through 3318 of
			 title 5, United States Code, the Secretary may, upon a determination that there
			 is a severe shortage of candidates or a critical hiring need for particular
			 positions, recruit and directly appoint highly qualified scientists, engineers,
			 or critical technical personnel into the competitive service.
					(b)ExceptionThe
			 authority granted under subsection (a) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
					(c)RequirementsIn
			 exercising the authority granted under subsection (a), the Secretary shall
			 ensure that any action taken by the Secretary—
						(1)is consistent
			 with the merit principles of section 2301 of title 5, United States Code;
			 and
						(2)complies with the
			 public notice requirements of section 3327 of title 5, United States
			 Code.
						(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
					437.Critical pay
			 authority
					(a)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Secretary may
			 establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Department of Energy, if the
			 Secretary certifies that—
						(1)the
			 positions—
							(A)require expertise
			 of an extremely high level in a scientific or technical field; and
							(B)the Department of
			 Energy would not successfully accomplish an important mission without such an
			 individual; and
							(2)exercise of the
			 authority is necessary to recruit an individual exceptionally well qualified
			 for the position.
						(b)LimitationsThe
			 authority granted under subsection (a) shall be subject to the following
			 conditions:
						(1)The number of
			 critical positions authorized by subsection (a) may not exceed 40 at any 1 time
			 in the Department of Energy.
						(2)The term of an
			 appointment under subsection (a) may not exceed 4 years.
						(3)An individual
			 appointed under subsection (a) may not have been a Department of Energy
			 employee within the 2 years prior to the date of appointment.
						(4)Total annual
			 compensation for any individual appointed under subsection (a) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
						(5)An individual
			 appointed under subsection (a) may not be considered to be an employee for
			 purposes of subchapter II of chapter 75 of title 5, United States Code.
						(c)NotificationEach
			 year, the Secretary shall submit to Congress a notification that lists each
			 individual appointed under this section.
					438.Reemployment
			 of civilian retirees
					(a)In
			 generalNotwithstanding part 553 of title 5, Code of Federal
			 Regulations (relating to reemployment of civilian retirees to meet exceptional
			 employment needs), or successor regulations, the Secretary may approve the
			 reemployment of an individual to a particular position without reduction or
			 termination of annuity if the hiring of the individual is necessary to carry
			 out a critical function of the Department of Energy for which suitably
			 qualified candidates do not exist.
					(b)LimitationsAn
			 annuitant hired with full salary and annuities under the authority granted by
			 subsection (a)—
						(1)shall not be
			 considered an employee for purposes of subchapter III of chapter 83 and chapter
			 84 of title 5, United States Code;
						(2)may not elect to
			 have retirement contributions withheld from the pay of the annuitant;
						(3)may not use any
			 employment under this section as a basis for a supplemental or recomputed
			 annuity; and
						(4)may not
			 participate in the Thrift Savings Plan under subchapter III of chapter 84 of
			 title 5, United States Code.
						(c)Limitation on
			 termThe term of employment of any individual hired under
			 subsection (a) may not exceed an initial term of 2 years, with an additional
			 2-year appointment under exceptional circumstances.
					439.Sustainable
			 energy training program for community colleges
					(a)Definition of
			 community collegeIn this Act, the term community
			 college means an institution of higher education, as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that—
						(1)provides a 2–year
			 program of instruction for which the institution awards an associate degree;
			 and
						(2)primarily awards
			 associate degrees.
						(b)Workforce
			 training and education in sustainable energyFrom funds made
			 available under subsection (d), the Secretary of Energy, in coordination with
			 the Secretary of Labor, shall carry out a joint sustainable energy workforce
			 training and education program. In carrying out the program, the Secretary of
			 Energy, in coordination with the Secretary of Labor, shall award grants to
			 community colleges to provide workforce training and education in industries
			 and practices such as—
						(1)alternative
			 energy, including wind, geothermal, biomass, ocean hydrokinetic energy, and
			 solar energy;
						(2)energy efficient
			 construction, retrofitting, and design;
						(3)sustainable
			 energy technologies, including chemical technology, nanotechnology, and
			 electrical technology;
						(4)water and energy
			 conservation;
						(5)recycling and
			 waste reduction;
						(6)sustainable
			 agriculture and farming; and
						(7)nuclear energy
			 technology.
						(c)Award
			 considerationsOf the funds made available under subsection (d)
			 for a fiscal year, not less than one-half of such funds shall be awarded to
			 community colleges with existing (as of the date of the award) sustainability
			 programs that lead to certificates or degrees in 1 or more of the industries
			 and practices described in paragraphs (1) through (6) of subsection (b).
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2010 through
			 2015.
					EStrengthening
			 education and training in the subsurface geosciences and engineering for energy
			 development
				451.DefinitionsIn this subtitle:
					(1)ABETThe
			 term ABET means ABET, Inc., a nationally recognized accreditation
			 organization for college and university engineering programs.
					(2)Advisory
			 CommitteeThe term Advisory Committee means the
			 Advisory Committee established under section 457.
					(3)ConsortiumThe
			 term consortium means a research and educational partnership that
			 may include—
						(A)institutions of
			 higher education;
						(B)professional
			 societies or foundations;
						(C)industry
			 associations;
						(D)individual
			 business entities;
						(E)State
			 agencies;
						(F)federally
			 recognized multistate commissions and regional organizations;
						(G)Federal
			 agencies;
						(H)national
			 laboratories;
						(I)nongovernmental
			 organizations; and
						(J)individuals.
						(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
					(5)Minority-serving
			 institutionThe term minority-serving institution
			 means—
						(A)a part B
			 institution (as defined in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061));
						(B)a
			 Hispanic-serving institution (as defined in section 502(a) of that Act (20
			 U.S.C. 1101a(a)));
						(C)a Tribal College
			 or University;
						(D)an Alaska
			 Native-serving institution (as defined in section 317(b) of that Act (20 U.S.C.
			 1059d(b)));
						(E)a Native
			 Hawaiian-serving institution (as defined in section 317(b) of that Act (20
			 U.S.C. 1059d(b))); and
						(F)a Native
			 American-serving, nontribal institution (as defined in section 319(b) of that
			 Act (20 U.S.C. 1059f(b))).
						(6)Recognized
			 programThe term recognized program means a program
			 at an institution of higher education that is—
						(A)an engineering
			 program with subsurface applications that is—
							(i)accredited by the
			 Engineering Accreditation Committee or Technology Accreditation Commission of
			 ABET; and
							(ii)focused on
			 petroleum or natural gas production, ground water, geothermal resources, the
			 production of mineral resources, the development of permanent underground
			 workings, and the long-term storage of carbon dioxide in subsurface areas, as
			 demonstrated by the curriculum and the expertise of its faculty; or
							(B)a program in
			 geology or geophysics that—
							(i)includes
			 undergraduate or graduate programs of research and education applicable to
			 energy, ground water, and mineral development;
							(ii)includes
			 programs of research or education in exploration for, and production of, such
			 deposits and resources; and
							(iii)the Secretary,
			 after review by the Advisory Committee of the program and its outcomes,
			 determines to be appropriate for funding under this subtitle.
							(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(8)Tribal College
			 or UniversityThe term Tribal College or University
			 has the meaning given the term in section 316(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059c(b)).
					452.PolicyIt is the policy of the United States to
			 maintain and expand the human capital needed to preserve and foster the
			 security of economically viable clean energy, ground water, and mineral
			 resources of the United States, through financial assistance for science and
			 technology programs that educate, train, and retrain the personnel needed for
			 United States energy, ground water, and mineral resources security.
				453.Research
			 personnel and programs
					(a)In
			 generalIn support of the policy described in section 452, the
			 Secretary shall provide research funds to institutions of higher education to
			 assist recognized programs in subsurface geosciences and engineering, including
			 programs in energy (including geological carbon storage), petroleum, ground
			 water, economic geology, mining, and mineral and geological engineering
			 education and research.
					(b)ConditionsAll
			 funds provided under subsection (a) shall be—
						(1)directed only to
			 programs recognized by the Secretary; and
						(2)subject to this
			 subtitle.
						(c)Types of
			 researchResearch conducted using funds provided under subsection
			 (a) shall include studies and research—
						(1)to enhance basic
			 science and engineering;
						(2)to provide data
			 to test and improve scientific or engineering hypotheses; and
						(3)to determine
			 scientific or engineering feasibility to enhance discovery, development, and
			 production of energy, ground water, and mineral resources while minimizing
			 environmental impacts.
						(d)Duration of
			 program; number of studentsEach institution of higher education
			 receiving funds under subsection (a) shall—
						(1)maintain the
			 program for which the funds are provided for a period of at least 10 years
			 beginning on the date of the last receipt of those funds; and
						(2)take steps
			 described in the application for research funding submitted to the Secretary to
			 increase the number of undergraduate students enrolled in and completing the
			 programs of study in recognized programs with subsurface applications.
						(e)Minority-serving
			 institutionsThe Secretary shall give particular consideration to
			 minority-serving institutions that have an established recognized program or
			 that propose to establish a recognized program, including by—
						(1)assigning
			 appropriate employees to serve as mentors and adjunct faculty;
						(2)transferring
			 appropriate equipment to the programs; and
						(3)allowing faculty
			 or students at those institutions free access to appropriate Department
			 training.
						(f)ConsortiaWhere
			 appropriate, the Secretary may make funds available to consortia to conduct
			 projects of broad application that could not otherwise be undertaken, including
			 national and regional projects in subsurface geosciences and engineering, on
			 the condition that funds provided to any consortium shall be given only to a
			 single eligible institution of higher education with a recognized program which
			 shall be responsible for distribution, monitoring, and reporting on the
			 activities of the consortium, as required by the Secretary.
					454.Scholarships
			 and fellowships
					(a)In
			 generalThe Secretary shall provide funds to institutions of
			 higher education with recognized programs for the purpose of providing
			 merit-based scholarships for undergraduate geoscience or engineering education
			 with general subsurface applications, and graduate fellowships in the applied
			 geosciences and subsurface engineering, including applications relating
			 to—
						(1)petroleum,
			 chemical, mining, geological (such as geological carbon storage), geophysical,
			 ground water, or mineral engineering;
						(2)petroleum
			 geology;
						(3)geothermal
			 geology;
						(4)mining and
			 economic geology;
						(5)petroleum, ground
			 water, and mining geophysics;
						(6)mineral
			 economics;
						(7)hydrogeology or
			 ground water science; or
						(8)produced water
			 treatment and reuse.
						(b)Veterans and
			 service membersIn awarding scholarships and fellowships under
			 this section, an institution of higher education shall give preference to
			 applications from veterans and service members who have received or will
			 receive the Afghanistan Campaign Medal or the Iraq Campaign Medal as authorized
			 by Public Law 108–234 (10 U.S.C. 1121 note; 118 Stat. 655) and Executive Order
			 No. 13363.
					(c)Requirements
			 for receipt of scholarship or fellowshipTo receive a scholarship
			 or a graduate fellowship, an individual student shall—
						(1)be a lawful
			 permanent resident of the United States or a United States citizen or national;
			 and
						(2)agree in writing
			 to complete a course of studies and receive a degree in a recognized program in
			 an area specified in subsection (a).
						(d)Requirements
			 for retention of scholarship or fellowship
						(1)In
			 generalTo retain a scholarship or graduate fellowship awarded
			 under this section, an individual shall, as determined by the applicable
			 institution of higher education—
							(A)continue in 1 of
			 the courses of studies authorized by this section; and
							(B)remain in good
			 academic standing.
							(2)ReinstatementAn
			 institution of higher education may allow for reinstatement of a scholarship or
			 graduate fellowship in a case in which an individual failed to maintain good
			 academic standing but subsequently regained such standing.
						(e)Application of
			 institution of higher educationAn institution of higher
			 education seeking funds under this section shall describe, in the application
			 of the institution of higher education submitted to the Secretary for the
			 funding—
						(1)the number of
			 students that would be awarded scholarships or fellowships if the application
			 were to be approved;
						(2)the manner in
			 which those students would be selected; and
						(3)the ways in which
			 the requirements of this section would be enforced.
						455.Career
			 technical and community college education
					(a)In
			 generalThe Secretary shall support programs in subsurface
			 geosciences and engineering that—
						(1)are focused on
			 technology or skill development and the use of that technology or skills in
			 energy, ground water science or hydrogeology, and mineral production, and
			 related maintenance, operational safety, or energy infrastructure protection
			 and security;
						(2)prepare students
			 for advanced or supervisory roles in the geothermal, petroleum, mining,
			 geological carbon storage, ground water, or mineral mining industries;
						(3)grant an
			 associate's degree, a certificate, or a baccalaureate degree; and
						(4)prepare students
			 for further higher education in the recognized programs.
						(b)Eligible
			 programs
						(1)In
			 generalPrograms that are eligible to receive support under this
			 section are those that provide training for individuals seeking to enter the
			 industries described in subsection (a)(2), such as—
							(A)joint
			 apprenticeship programs;
							(B)internships in
			 industry, Federal, State, or tribal offices;
							(C)research
			 experiences at national laboratories authorized by Federal law; and
							(D)other programs at
			 institutions of higher education (including community colleges).
							(2)ConsiderationThe
			 Secretary shall give particular consideration to supporting programs that
			 provide training for a progressive career path in the industries described in
			 subsection (a)(2).
						(3)Essential
			 supportThe Secretary, after consultation with the Advisory
			 Committee, may offer support to programs that grant degrees or certificates in
			 programs that provide training in disciplines that provide essential support
			 for the industries described in subsection (a)(2), including the disciplines
			 listed in paragraph (4), even if those programs are not purposely designed to
			 provide personnel for the industries described in subsection (a)(2).
						(4)DisciplinesThe
			 disciplines referred to in paragraph (3) are—
							(A)power
			 transmission and operation;
							(B)pipeline
			 construction and operation;
							(C)maintenance and
			 maintenance logistics;
							(D)construction;
							(E)manufacturing;
							(F)transportation
			 and warehousing;
							(G)technical support
			 activities (including data collection, reduction, and analysis) and laboratory
			 support; and
							(H)produced water
			 treatment or distribution.
							(c)Additional
			 requirementsAn institution of higher education that receives
			 funds under this section—
						(1)shall demonstrate
			 to the Secretary evidence—
							(A)of an
			 institutional commitment for the purposes of career technical education;
			 and
							(B)that the
			 institution of higher education has received or will receive industry
			 cooperation in the form of equipment, employee time, or donations of funds to
			 support the activities carried out under this section;
							(2)shall agree to
			 maintain the programs for which the funding is sought for a period of 10 years
			 beginning on the date on which the institution of higher education receives the
			 funds, unless the Secretary finds that a shorter period of time is appropriate
			 for the local labor market or is required by State authorities; and
						(3)may combine the
			 funds with State funds, and other Federal funds as allowed by applicable law,
			 to carry out programs described in this section, on the condition that the use
			 of funds received under this section is reported to the Secretary not less than
			 annually.
						(d)AdviceThe
			 Secretary shall seek the advice of the Advisory Committee in determining the
			 criteria used to carry out this section.
					456.Use of funds
			 by institutions
					(a)Cost-sharingThe
			 Secretary—
						(1)shall not require
			 cost-sharing by a non-Federal source for—
							(A)any research
			 activity that is of a basic or fundamental nature, as determined by the
			 appropriate officer of the Department of the Interior; or
							(B)any scholarship
			 or fellowship program; and
							(2)shall require
			 appropriate cost-sharing for research and development activities that are of an
			 applied, demonstration, or commercial nature, as so determined.
						(b)Prohibited uses
			 of fundsNo funds made available under this subtitle shall be
			 applied to—
						(1)the acquisition
			 by purchase or lease of any land or interest in land; or
						(2)the rental,
			 purchase, construction, preservation, or repair of any building.
						(c)Maintenance and
			 upgradingFunds made available under this subtitle may be
			 used—
						(1)with the express
			 approval of the Secretary, for proposals to maintain or upgrade existing
			 laboratories, laboratory equipment, or field equipment related to the funded
			 research; and
						(2)for maintaining
			 and upgrading mines, oil and gas drilling rigs, and other appropriate equipment
			 that are used for undergraduate and graduate training and worker safety
			 training and that are owned by—
							(A)a recognized
			 program funded under this subtitle; or
							(B)by the
			 institution of higher education in which the recognized program is
			 located.
							(d)OfficerEach
			 institution of higher education that receives funds under this subtitle shall
			 have an officer appointed by the governing authority of the institution of
			 higher education who shall—
						(1)receive and
			 account for all funds paid under this subtitle; and
						(2)submit to the
			 Secretary, on or before the first day of September of each year, an annual
			 report that includes—
							(A)a description of
			 work accomplished and the status of projects underway, together with a detailed
			 statement of the amounts received under this subtitle, during the preceding
			 fiscal year; and
							(B)an accounting of
			 amounts disbursed on schedules prescribed by the Secretary.
							(e)Public
			 availability of informationAll uses, products, processes, and
			 other developments resulting from any research, demonstration, or experiment
			 funded in whole or in part under this subtitle shall be made available promptly
			 to the general public, subject to—
						(1)such exceptions
			 or limitations as the Secretary may determine to be necessary in the interest
			 of national security; and
						(2)the applicable
			 Federal law governing patents.
						457.Advisory
			 Committee
					(a)Establishment
			 of Advisory Committee
						(1)In
			 generalThe Secretary shall establish an Advisory Committee on
			 Geosciences and Geoengineering Education to advise the Secretary in carrying
			 out this subtitle.
						(2)Membership
							(A)Voting
			 membersThe Advisory Committee shall be composed of 19 voting
			 members, including—
								(i)the
			 Deputy Secretary of the Interior who shall serve as the Chairperson of the
			 Advisory Committee; and
								(ii)not more than 18
			 additional individuals, appointed by the Secretary, in consultation with
			 interested parties, who are knowledgeable in the fields of energy, petroleum,
			 geothermal, ground water, mining, and mineral resources research,
			 including—
									(I)2 individuals who
			 are university leaders from an institution of higher education with at least 1
			 recognized program;
									(II)1 individual who
			 is a community or technical college administrator;
									(III)1 individual
			 who is a Tribal College or University administrator;
									(IV)1 individual who
			 is a career technical education educator;
									(V)5 individuals who
			 are representatives equally distributed from the energy, mining, and aggregate
			 or ground water industries;
									(VI)1 individual who
			 is a working miner;
									(VII)1 individual
			 who is a working oilfield worker;
									(VIII)1 individual
			 who is a representative of the Interstate Oil and Gas Compact
			 Commission;
									(IX)1 individual who
			 is a representative of the Interstate Mining Compact Commission;
									(X)1 individual who
			 is a representative of State geologists;
									(XI)2 individuals
			 who are representatives of the general public; and
									(XII)1 individual
			 who is an administrator of a part B institution (as defined in section 322 of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1061)).
									(B)Nonvoting
			 advisorsThe Chairperson of the Advisory Committee may have
			 present during meetings individuals who shall serve as nonvoting, technical
			 advisors to the Advisory Committee, such as representatives of Federal agencies
			 with responsibility for—
								(i)energy, ground
			 water, and minerals resources management;
								(ii)energy, ground
			 water, and mineral resource investigations;
								(iii)energy, ground
			 water, and mineral commodity information;
								(iv)international
			 trade in energy, ground water, and mineral commodities;
								(v)mining safety
			 regulation and mine safety research; and
								(vi)research into
			 the development, production, and use of energy, ground water, and mineral
			 commodities.
								(C)Prohibition on
			 Federal Government employmentThe member of the Advisory
			 Committee appointed under subparagraph (A)(ii) shall not be an employee of the
			 Federal Government.
							(3)Term;
			 vacancies
							(A)TermSubject
			 to subparagraph (B), the term of a member the Advisory Committee shall be 3
			 years.
							(B)ReappointmentA
			 member of the Advisory Committee may be appointed for not more than 2 3-year
			 terms.
							(C)VacanciesA
			 vacancy on the Advisory Committee—
								(i)shall not affect
			 the powers of the Advisory Committee; and
								(ii)shall be filled
			 in the same manner as the original appointment was made.
								(4)Initial
			 meetingNot later than 45 days after the date on which all
			 members of the Advisory Committee have been appointed, the Advisory Committee
			 shall hold the initial meeting of the Advisory Committee.
						(5)MeetingsThe
			 Advisory Committee shall meet at the call of the Chairperson but not less than
			 once per year.
						(6)QuorumA
			 majority of the members of the Advisory Committee shall constitute a quorum,
			 but a lesser number of members may hold meetings and hearings.
						(b)DutiesThe
			 Advisory Committee—
						(1)shall advise the
			 Secretary on the development and implementation of programs under this
			 subtitle;
						(2)shall, following
			 completion of the report required by section 385(c) of the Energy Policy Act of
			 2005 (Public Law 109–58; 119 Stat. 744)—
							(A)consider the
			 recommendations of the report;
							(B)formulate and
			 recommend a national plan for using the fiscal resources provided under this
			 subtitle; and
							(C)submit the plan
			 to the Secretary for approval and use by the Secretary, as determined by the
			 Secretary, in carrying out this subtitle;
							(3)shall make
			 recommendations to the Secretary regarding the long-term and short-term
			 viability of the faculty at schools with recognized programs; and
						(4)may recommend the
			 awarding of graduate fellowships and postdoctoral fellowships to those students
			 who declare their intent to seek roles as future faculty at the recognized
			 programs.
						(c)Information
			 from Federal agencies
						(1)In
			 generalThe Advisory Committee may secure directly from a Federal
			 agency such information as the Advisory Committee considers necessary to carry
			 out this subtitle.
						(2)Provision of
			 informationOn request of the Chairperson of the Advisory
			 Committee, the head of the agency shall provide the information to the Advisory
			 Committee.
						(d)Advisory
			 Committee personnel matters
						(1)Travel
			 expensesA member of the Advisory Committee shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Advisory Committee.
						(2)Detail of
			 Federal Government employees
							(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Advisory Committee without reimbursement.
							(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
							(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Advisory Committee may procure temporary and intermittent services in
			 accordance with section 3109(b) of title 5, United States Code, at rates for
			 individuals that do not exceed the daily equivalent of the annual rate of basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of that
			 title.
						458.Office;
			 regulationsNot later than 1
			 year after the date of enactment of this Act, the Secretary shall establish a
			 separate office to administer, and to promulgate such regulations as are
			 necessary to carry out, this subtitle.
				459. Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $200,000,000 for each
			 of fiscal years 2010 through 2020, to remain available until expended.
				460.Study of
			 availability of skilled workersSection 1830 of the Energy Policy Act of
			 2005 (Public Law 109–58; 119 Stat. 1137) is amended to read as follows:
					
						1830.Study of
				availability of skilled workers
							(a)In
				generalThe Secretary of the Interior, in cooperation with the
				Secretary of Labor, shall enter into an arrangement with the National Academies
				under which the National Academies shall conduct a study of the short-term and
				long-term availability of skilled workers to meet the energy and mineral
				security requirements of the United States.
							(b)InclusionsThe
				study shall include—
								(1)an analysis of
				the need for and availability of workers for the oil, natural gas, coal,
				nonfuel mineral, ground water, nuclear, geothermal, solar, wind, and electric
				utility industries;
								(2)an analysis of
				the availability of skilled labor at both entry level and more senior
				levels;
								(3)recommendations
				for actions needed to meet future labor requirements;
								(4)a description of
				current and projected education and training programs for those workers at
				community and technical colleges and universities or through other job-specific
				training initiatives;
								(5)an analysis of
				the potential for skilled foreign labor to meet projected sectoral labor
				requirements;
								(6)an assessment of
				potential job health and safety impacts, national security, and domestic
				economic impacts of a long-term workforce shortage or surplus; and
								(7)a description and
				evaluation of data sources available, Federal data collection and coordination,
				and potential research initiatives for future decisionmaking relating to
				workforce issues.
								(c)ReportNot
				later than December 31, 2012, the Secretary shall submit to Congress a report
				that describes the results of the study.
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section
				$2,000,000.
							.
				FMiscellaneous
				471.Other
			 transactions authority
					(a)In
			 generalSection 646 of the
			 Department of Energy Organization Act (42 U.S.C. 7256) is amended by striking
			 subsection (g) and inserting the following:
						
							(g)Authority to
				enter into other transactions
								(1)In
				generalIn addition to any other authority granted to the
				Secretary to enter into procurement contracts, leases, cooperative agreements,
				grants, and certain arrangements, the Secretary may enter into other
				transactions with public agencies, private organizations, or other persons on
				such terms as the Secretary considers appropriate to further functions vested
				in the Secretary, including research, development, or demonstration
				projects.
								(2)Advance
				projectsNotwithstanding any other provision of law, the
				Secretary may exercise authority provided under paragraph (1) without regard to
				section 3324 of title 31, United States Code.
								(3)Relationship to
				other lawThe authority of the Secretary under paragraph (1)
				shall not be subject to—
									(A)section 9 of the
				Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C.
				5908); or
									(B)section 152 of
				the Atomic Energy Act of 1954 (42 U.S.C. 2182).
									(4)Protection of
				certain information from disclosure
									(A)In
				generalNotwithstanding any other provision of law, disclosure of
				information described in subparagraph (B) is not required, and may not be
				compelled, under section 552 of title 5, United States Code, during the 5-year
				period beginning on the date on which the information is received by the
				Department.
									(B)Award
				informationThe information described in this subparagraph is
				information in the records of the Department that—
										(i)was
				submitted—
											(I)to the Department
				as part of a competitive or noncompetitive process with the potential to result
				in an award to the person submitting the information; and
											(II)in conjunction
				with a transaction entered into by the Secretary pursuant to paragraph (1);
				and
											(ii)is—
											(I)a proposal,
				proposal abstract, and supporting documents;
											(II)a business plan
				submitted on a confidential basis; or
											(III)technical
				information submitted on a confidential basis.
											(5)Requirements
									(A)Selection
				proceduresIn entering into transactions under paragraph (1), the
				Secretary shall use such competitive, merit-based selection procedures as the
				Secretary determines in writing to be practicable.
									(B)DeterminationBefore
				entering into a transaction under paragraph (1), the Secretary shall determine
				in writing that the use of a standard contract, grant, or cooperative agreement
				for the project is not feasible or appropriate.
									(C)Cost
				sharingA transaction under paragraph (1) shall be subject to
				cost sharing in accordance with section 988 of the Energy Policy Act of 2005
				(42 U.S.C. 16352).
									(D)Limitation on
				delegationThe authority of the Secretary under this subsection
				may be delegated only to an officer of the Department who is appointed by the
				President by and with the advice and consent of the Senate and may not be
				redelegated to any other person.
									(6)Annual
				reportsThe Secretary shall submit to Congress an annual report
				on the use by the Department of authorities under this section.
								(7)Report
									(A)Definition of
				nontraditional Government contractorIn this paragraph, the term
				nontraditional Government contractor has the meaning given the
				term nontraditional defense contractor in section 845(f) of the
				National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
				U.S.C. 2371 note).
									(B)ReportNot
				later than 2 years after the date of enactment of this subparagraph, and 2
				years thereafter, the Comptroller General of the United States shall submit to
				Congress a report describing—
										(i)the use by the
				Department of authorities under this section, including the ability to attract
				nontraditional Government contractors; and
										(ii)whether
				additional safeguards are necessary to carry out the
				authorities.
										.
					(b)Implementation
						(1)In
			 generalThe final rule of the Department of Energy entitled
			 Assistance Regulations (71 Fed. Reg. 27158 (May 9, 2006)) shall
			 be applicable to transactions under section 646 of the Department of Energy
			 Organization Act (42 U.S.C. 7256) (as amended by subsection (a)).
						(2)RegulationsThe
			 Secretary may revise, supplement, or replace such regulations as the Secretary
			 determines necessary to implement the amendment made by subsection (a).
						472.Definition of
			 National LaboratorySection
			 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)) is amended by
			 striking subparagraph (P) and inserting the following:
					
						(P)SLAC National Accelerator
				Laboratory.
						.
				473.Protection of
			 results
					(a)In
			 generalSubject to subsection (b) and notwithstanding any other
			 provision of law, during a period of not more than 5 years after the
			 development of information in any transaction authorized to be entered into by
			 the Department of Energy, the Secretary may provide appropriate protections
			 against the dissemination of the information, including exemption from
			 subchapter II of chapter 5 of title 5, United States Code.
					(b)Applicable
			 informationThis section applies to information that—
						(1)results from a
			 transaction entered into by the Secretary pursuant to this title or an
			 amendment made by this title; and
						(2)is of a character
			 that would be protected from disclosure under section 552(b)(4) of title 5,
			 United States Code, if the information had been obtained from a person other
			 than an agent or employee of the Federal Government.
						474.Marine and
			 hydrokinetic renewable energy research and development
					(a)Definition of
			 marine and hydrokinetic renewable energyIn this section, the term marine and
			 hydrokinetic renewable energy has the meaning given the term in section
			 632 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17211).
					(b)Research and
			 development programSection 633(a) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17212(a)) is amended—
						(1)in paragraph
			 (13), by striking ; and and inserting a semicolon;
						(2)in paragraph
			 (14), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(15)(A)apply advanced systems
				engineering and system integration methods to identify critical interfaces and
				develop open standards for marine and hydrokinetic renewable energy;
									(B)transfer the resulting intellectual
				property to industry stakeholders as public information through published
				interface definitions, standards, and demonstration projects; and
									(C)develop incentives for industry to
				comply with the
				standards.
									.
						(c)Marine-based
			 energy device verification program
						(1)EstablishmentThe Secretary shall establish a
			 marine-based energy device verification program to provide a bridge from the
			 marine and hydrokinetic renewable energy capture device design and development
			 efforts underway across the industry to commercial deployment of marine and
			 hydrokinetic renewable energy devices.
						(2)PurposesThe purposes of the program are to fund,
			 facilitate the development and installation of, and evaluate marine and
			 hydrokinetic renewable energy projects, in partnership with Federally Funded
			 Research and Development Centers, and in conjunction with universities and
			 other institutions of higher education, private business entities, and other
			 appropriate organizations, in order—
							(A)to increase marine
			 and hydrokinetic renewable energy experience; and
							(B)to build and
			 operate enough candidate devices to obtain statistically significant operating
			 and maintenance data.
							(3)ObjectivesThe objectives of the program
			 include—
							(A)verifying the
			 performance, reliability, maintainability, and cost of new marine and
			 hydrokinetic renewable energy device designs and system components in an
			 operating environment;
							(B)providing States,
			 regulators, utilities, and other stakeholders with a valid opportunity to test
			 and evaluate marine and hydrokinetic renewable energy technology in new
			 areas;
							(C)documenting and
			 communicating the experience from those projects for the benefit of utilities,
			 independent power producers, other nonutility generators, device suppliers, and
			 others in the marine and hydrokinetic renewable energy development community;
			 and
							(D)resolving
			 environmental issues through robust characterization, reliable impact
			 prediction, effective monitoring, development and use of adaptive management,
			 and informing engineering design to improve environmental performance.
							(d)Adaptive
			 management and environmental grant program
						(1)FindingsCongress
			 finds that—
							(A)the use of marine
			 and hydrokinetic renewable energy technologies can reduce contributions to
			 global warming;
							(B)marine and
			 hydrokinetic renewable energy technologies can be produced domestically;
							(C)marine and
			 hydrokinetic renewable energy is a nascent industry; and
							(D)the United States
			 must work to promote new renewable energy technologies that reduce
			 contributions to global warming gases and improve domestic energy
			 production.
							(2)Grant
			 program
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall award grants to eligible entities—
								(i)to
			 advance the development of marine and hydrokinetic renewable energy;
								(ii)to
			 help fund the costs of evaluating the environmental effects of marine and
			 hydrokinetic renewables before and during the deployment of demonstration
			 projects;
								(iii)to help enable
			 the eligible entities—
									(I)to gather and
			 collect the types of environmental data that are required when working in a
			 public resource (including the waterways and oceans of the United States);
			 and
									(II)to monitor the
			 impacts of demonstration projects and make the resulting information available
			 for widespread dissemination to aid future projects; and
									(iv)to
			 help fund the cost of advancing renewable marine and hydrokinetic technologies
			 in ocean and riverine environments from demonstration projects to development
			 and deployment.
								(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity shall submit to
			 the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000 for each of fiscal years 2010 through 2021.
					VEnergy
			 markets
			501.Enhanced
			 information on critical energy supplies
				(a)In
			 generalSection 205 of the Department of Energy Organization Act
			 (42 U.S.C. 7135) (as amended by section 145) is amended by adding at the end
			 the following:
					
						(o)Collection of
				information on critical energy supplies
							(1)In
				generalTo ensure transparency of information relating to energy
				infrastructure and product ownership in the United States and improve the
				ability to evaluate the energy security of the United States, the
				Administrator, in consultation with other Federal agencies (as necessary),
				shall—
								(A)not later than
				120 days after the date of enactment of this subsection, develop and provide
				notice of a plan to collect, in cooperation with the Commodity Futures Trade
				Commission, information identifying all oil inventories, and other physical oil
				assets (including all petroleum-based products and the storage of such products
				in off-shore tankers), that are owned by the 50 largest traders of oil
				contracts (including derivative contracts), as determined by the Commodity
				Futures Trade Commission; and
								(B)not later than 90
				days after the date on which notice is provided under subparagraph (A),
				implement the plan described in that subparagraph.
								(2)InformationThe
				plan required under paragraph (1) shall include a description of the plan of
				the Administrator for collecting company-specific data, including—
								(A)volumes of
				product under ownership; and
								(B)storage and
				transportation capacity (including owned and leased capacity).
								(3)Protection of
				proprietary informationSection 12(f) of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 771(f)) shall apply to information
				collected under this subsection.
							(p)Collection of
				information on storage capacity for oil and natural gas
							(1)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Administrator of the Energy Information Administration
				shall collect information quantifying the commercial storage capacity for oil
				and natural gas in the United States.
							(2)UpdatesThe
				Administrator shall update annually the information required under paragraph
				(1).
							(3)Protection of
				proprietary informationSection 12(f) of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 771(f)) shall apply to information
				collected under this subsection.
							(q)Financial
				market analysis office
							(1)EstablishmentThere
				shall be within the Energy Information Administration a Financial Market
				Analysis Office, headed by a director, who shall report directly to the
				Administrator of the Energy Information Administration.
							(2)DutiesThe
				Office shall—
								(A)be responsible
				for analysis of the financial aspects of energy markets;
								(B)review the
				reports required by section 503(c) of the American Clean Energy Leadership Act of 2009
				in advance of the submission of the reports to Congress; and
								(C)not later than 1
				year after the date of enactment of this subsection—
									(i)make
				recommendations to the Administrator of the Energy Information Administration
				that identify and quantify any additional resources that are required to
				improve the ability of the Energy Information Administration to more fully
				integrate financial market information into the analyses and forecasts of the
				Energy Information Administration, including the role of energy futures
				contracts, energy commodity swaps, and derivatives in price formation for oil;
				and
									(ii)notify the
				Committee on Energy and Natural Resources, and the Committee on Appropriations,
				of the Senate and the Committee on Energy and Commerce, and the Committee on
				Appropriations, of the House of Representatives of the recommendations
				described in clause (i).
									(3)AnalysesThe
				Administrator of the Energy Information Administration shall take analyses by
				the Office into account in conducting analyses and forecasting of energy
				prices.
							.
				(b)Conforming
			 amendmentSection 645 of the Department of Energy Organization
			 Act (42 U.S.C. 7255) is amended by inserting (15 U.S.C. 3301 et seq.)
			 and the Natural Gas Act (15 U.S.C. 717 et seq.) after Natural
			 Gas Policy Act of 1978.
				502.Working Group
			 on Energy Markets
				(a)EstablishmentThere
			 is established a Working Group on Energy Markets (referred to in this title as
			 the Working Group).
				(b)CompositionThe
			 Working Group shall be composed of—
					(1)the
			 Secretary;
					(2)the Secretary of
			 the Treasury;
					(3)the Chairman of
			 the Federal Energy Regulatory Commission;
					(4)the Chairman of
			 Federal Trade Commission;
					(5)the Chairman of
			 the Securities and Exchange Commission;
					(6)the Chairman of
			 the Commodity Futures Trading Commission; and
					(7)the Administrator
			 of the Energy Information Administration.
					(c)ChairpersonThe
			 Secretary shall serve as the Chairperson of the Working Group.
				(d)CompensationA
			 member of the Working Group shall serve without additional compensation for the
			 work of the member of the Working Group.
				(e)Purpose and
			 functionThe Working Group shall—
					(1)investigate the
			 effect of increased financial investment in energy commodities on energy prices
			 and the energy security of the United States;
					(2)recommend to the
			 President and Congress laws (including regulations) that may be needed to
			 prevent excessive speculation in energy commodity markets in order to prevent
			 or minimize the adverse impact of excessive speculation on energy prices on
			 consumers and the economy of the United States; and
					(3)review energy
			 security implications of developments in international energy markets.
					(f)AdministrationThe
			 Secretary shall provide the Working Group with such administrative and support
			 services as may be necessary for the performance of the functions of the
			 Working Group.
				(g)Cooperation of
			 other agenciesThe heads of Executive departments, agencies, and
			 independent instrumentalities shall, to the extent permitted by law, provide
			 the Working Group with such information as the Working Group requires to carry
			 out this section.
				(h)ConsultationThe
			 Working Group shall consult, as appropriate, with representatives of the
			 various exchanges, clearinghouses, self-regulatory bodies, other major market
			 participants, consumers, and the general public.
				503.Study of
			 regulatory framework for energy markets
				(a)StudyThe
			 Working Group shall conduct a study—
					(1)to identify the
			 factors that affect the pricing of crude oil and refined petroleum products,
			 including an examination of the effects of market speculation on prices;
			 and
					(2)to review and
			 assess—
						(A)existing
			 statutory authorities relating to the oversight and regulation of markets
			 critical to the energy security of the United States; and
						(B)the need for
			 additional statutory authority for the Federal Government to effectively
			 oversee and regulate markets critical to the energy security of the United
			 States.
						(b)Elements of
			 studyThe study shall include—
					(1)an examination of
			 price formation of crude oil and refined petroleum products;
					(2)an examination of
			 relevant international regulatory regimes; and
					(3)an examination of
			 the degree to which changes in energy market transparency, liquidity, and
			 structure have influenced or driven abuse, manipulation, excessive speculation,
			 or inefficient price formation.
					(c)Report and
			 recommendationsThe Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives quarterly progress reports during the
			 conduct of the study under this section, and a final report not later than 1
			 year after the date of enactment of this Act, that—
					(1)describes the
			 results of the study; and
					(2)provides options
			 and the recommendations of the Working Group for appropriate Federal
			 coordination of oversight and regulatory actions to ensure transparency of
			 crude oil and refined petroleum product pricing and the elimination of
			 excessive speculation, including recommendations on data collection and
			 analysis to be carried out by the Financial Market Analysis Office established
			 by section 205(p) of the Department of Energy Organization Act (42 U.S.C.
			 7135(p)).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				504.Metadata formats for
			 energy prices
				(a)PurposeThe
			 purpose of this section is to improve the ability of retail rate utility
			 customers to compare tariff options by making the most up-to-date electric
			 utility tariffs available in an online format that can be read and manipulated
			 electronically.
				(b)Tariff analysis
			 project expansionThe Secretary shall expand the Tariff Analysis
			 Project—
					(1)to ensure that
			 the online database of that project can be periodically updated and expanded,
			 as necessary; and
					(2)by redesigning
			 the web interface for the Tariff Analysis Project database (including necessary
			 security) to allow individuals and institutions other than the Lawrence
			 Berkeley National Laboratory to enter tariff data.
					(c)Metadata
			 formatsThe Secretary and the Federal Energy Regulatory
			 Commission shall coordinate to—
					(1)not later than 14
			 months after the date of enactment of this Act, develop metadata formats for
			 online publication in consultation with the National Laboratories, the utility
			 industry, large energy consumers, the information technology industry,
			 regulatory commissions, and nongovernmental organizations;
					(2)after formats are
			 developed, assist States in adopting and implementing the metadata formats for
			 utility reporting of rate data in the jurisdictions of the utilities (including
			 by working with State public utility commissions and other potential early
			 adopters of the standards);
					(3)develop
			 procedures and supporting software to incorporate tariff data submitted by
			 utilities on a regular basis, convert the tariff data to a metadata format, and
			 compile all available data in a central database based on metadata formats;
			 and
					(4)develop an online
			 web interface site to make available to the public, at no cost, the metadata
			 formats and all data converted to those formats.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary—
					(1)to carry out
			 subsection (b) $500,000 for each of fiscal years 2010 and 2011; and
					(2)to carry out
			 subsection (c) such sums as are necessary for each fiscal year.
					505.Emergency
			 orders under the Federal Power ActSection 202 of the Federal Power Act (16
			 U.S.C. 824a) is amended by adding at the end the following:
				
					(h)Emergency
				orders
						(1)Definition of
				emergencyIn this subsection, the term emergency
				means a major disturbance in wholesale electric markets regulated by the
				Commission that—
							(A)substantially
				disrupts, or threatens to substantially disrupt, the reliability of service to
				electric consumers; or
							(B)is characterized
				by sudden and excessive price fluctuations in wholesale electric markets
				regulated by the Commission.
							(2)OrdersIn
				an emergency, the Commission may, either on the motion of the Commission or on
				complaint, without notice or hearing, require by order the temporary suspension
				or modification of any rate, term, or condition of service on file with the
				Commission pursuant to this Act that the Commission determines to be
				necessary—
							(A)to ensure
				reliability of service to electric consumers; or
							(B)to protect
				electric consumers from potential abuse of market power or market manipulation
				in wholesale electric markets regulated by the Commission.
							(3)Effective
				periodAn order under this subsection may remain in effect for
				not more than 10 days unless extended under paragraph (4).
						(4)ExtensionAn
				order under this subsection may be extended for additional periods of not more
				than 10 days if the Commission determines that—
							(A)the emergency
				still exists; and
							(B)the continuation
				of the order is necessary—
								(i)to ensure
				reliability of service to electric consumers; or
								(ii)to protect
				electric consumers from potential abuse of market power or market manipulation
				in wholesale electric markets regulated by the Commission.
								(5)LimitationIn
				no event shall an order of the Commission under this subsection continue in
				effect for more than 30 days.
						(6)Review of
				orders
							(A)In
				generalAn order under this subsection shall be subject to review
				as provided in section 313(b).
							(B)Standard of
				reviewThe reviewing court shall not enter a stay, writ of
				mandamus, or similar relief unless the court finds, after notice and hearing
				before a panel of the court, that the action of the Commission is arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law.
							(7)Termination by
				PresidentThe President may direct that action taken by the
				Commission under this subsection shall not continue in
				effect.
						.
			506.Cease-and-desist
			 authority under the Federal Power ActSection 222 of the Federal Power Act (16
			 U.S.C. 824v) is amended by adding at the end the following:
				
					(c)Cease-and-desist
				orders
						(1)In
				generalIf the Commission finds, on a proper showing, after
				notice and opportunity for a hearing, that any entity is manipulating or
				attempting to manipulate or has manipulated or attempted to manipulate any
				market for the sale of electric energy at wholesale in interstate commerce in
				violation of a rule or regulation prescribed by the Commission under subsection
				(a), the Commission may enter an order requiring the entity to cease and desist
				from committing the violation.
						(2)Proper showing
				requiredFor purposes of this subsection, a proper showing is
				made by demonstrating that—
							(A)an entity has
				violated a rule or regulation under subsection (a); and
							(B)there is a
				likelihood of future violations in the absence of an order under this
				subsection.
							(d)Temporary
				orders
						(1)In
				generalIf, in any proceeding under subsection (c), the
				Commission finds that a violation of a rule or regulation prescribed under
				subsection (a) is likely to result in significant dissipation or conversion of
				assets, significant harm to electric consumers, or substantial harm to the
				public interest, the Commission may enter a temporary order requiring the
				respondent—
							(A)to cease and
				desist from the violation; and
							(B)to take such
				action as the Commission determines appropriate pending completion of the
				proceeding—
								(i)to prevent the
				violation; and
								(ii)to prevent
				dissipation or conversion of assets, significant harm to electric consumers, or
				substantial harm to the public interest.
								(2)Notice and
				hearingA temporary order under this subsection shall be entered
				only after notice and opportunity for a hearing unless the Commission
				determines that notice and hearing prior to entry would be impracticable or
				contrary to the public interest.
						(3)Effective
				dateA temporary order shall—
							(A)become effective
				on the date of service on the respondent; and
							(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
							(4)Commission
				review
							(A)In
				generalAt any time after the respondent has been served with a
				temporary order under this subsection, the respondent may apply to the
				Commission to have the order set aside, limited, or suspended.
							(B)Temporary
				orders without hearingsIf the respondent has been served with a
				temporary order entered without a prior Commission hearing—
								(i)the respondent
				may, within 10 days after the date on which the order was served, request a
				hearing on the application; and
								(ii)the Commission
				shall hold a hearing and render a decision on the application at the earliest
				possible time.
								(5)Judicial
				review
							(A)In
				generalThe respondent may apply to an appropriate United States
				district court for an order setting aside, limiting, or suspending the
				effectiveness or enforcement of the order, within—
								(i)10 days after the
				date the respondent was served with a temporary order entered with a prior
				Commission hearing; or
								(ii)10 days after
				the Commission renders a decision on an application and hearing under paragraph
				(4) with respect to any temporary order entered without a prior Commission
				hearing.
								(B)JurisdictionThe
				United States District Court for the district in which the respondent resides
				or has its principal place of business, or for the District of Columbia, shall
				have jurisdiction to enter an order under this
				paragraph.
							.
			507.Cease-and-desist
			 authority under the Natural Gas ActSection 4A of the Natural Gas Act (15 U.S.C.
			 717c–1) is amended—
				(1)by striking the
			 section heading and all that follows through It and inserting
			 the following:
					
						4A.Prohibition on
				market manipulation
							(a)In
				generalIt
							;
				and
				(2)by adding at the
			 end the following:
					
						(b)Cease-and-desist
				orders
							(1)In
				generalIf the Commission finds, on a proper showing, after
				notice and opportunity for a hearing, that any entity is manipulating or
				attempting to manipulate or has manipulated or attempted to manipulate the
				market for the purchase or sale of natural gas or the purchase or sale of
				transportation services subject to the jurisdiction of the Commission in
				violation of a rule or regulation prescribed by the Commission under subsection
				(a), the Commission may make and enter an order requiring the entity to cease
				and desist from committing the violation.
							(2)Proper showing
				requiredFor purposes of this subsection, a proper showing is
				made by demonstrating that—
								(A)an entity has
				violated a rule or regulation under subsection (a); and
								(B)there is a
				likelihood of future violations in the absence of an order under this
				subsection.
								(c)Temporary
				orders
							(1)In
				generalIf, in any proceeding under subsection (b), the
				Commission finds that a violation of a rule or regulation prescribed under
				subsection (a) is likely to result in significant dissipation or conversion of
				assets, significant harm to natural gas consumers, or substantial harm to the
				public interest, the Commission may enter a temporary order requiring the
				respondent—
								(A)to cease and
				desist from the violation; and
								(B)to take such
				action as the Commission determines appropriate pending completion of the
				proceeding—
									(i)to prevent the
				violation; and
									(ii)to prevent
				dissipation or conversion of assets, significant harm to natural gas consumers,
				or substantial harm to the public interest.
									(2)Notice and
				hearingA temporary order under this subsection shall be entered
				only after notice and opportunity for a hearing unless the Commission
				determines that notice and hearing prior to entry would be impracticable or
				contrary to the public interest.
							(3)Effective
				dateA temporary order shall—
								(A)become effective
				on the date of service on the respondent; and
								(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
								(4)Commission
				review
								(A)In
				generalAt any time after the respondent has been served with a
				temporary order under this subsection, the respondent may apply to the
				Commission to have the order set aside, limited, or suspended.
								(B)Temporary
				orders without hearingsIf the respondent has been served with a
				temporary order entered without a prior Commission hearing—
									(i)the respondent
				may, within 10 days after the date on which the order was served, request a
				hearing on the application; and
									(ii)the Commission
				shall hold a hearing and render a decision on such application at the earliest
				possible time.
									(5)Judicial
				review
								(A)In
				generalThe respondent may apply to an appropriate United States
				district court for an order setting aside, limiting, or suspending the
				effectiveness or enforcement of the order, within—
									(i)10 days after the
				date the respondent was served with a temporary order entered with a prior
				Commission hearing; or
									(ii)10 days after
				the Commission renders a decision on an application and hearing under paragraph
				(4) with respect to any temporary order entered without a prior Commission
				hearing.
									(B)JurisdictionThe
				United States District Court for the district in which the respondent resides
				or has its principal place of business, or for the District of Columbia, shall
				have jurisdiction to enter an order under this
				paragraph.
								.
				508.De novo review of
			 civil penalties under the Natural Gas ActSection 22(b) of the Natural Gas Act (15
			 U.S.C. 717t–1(b)) is amended by inserting before the period at the end the
			 following: , in accordance with the same provisions as are applicable
			 under section 31(d) of the Federal Power Act (16 U.S.C. 823b(d)) in the case of
			 civil penalties assessed under section 31 of the Federal Power Act (16 U.S.C.
			 823b).
			VIPolicy studies
			 and reports
			601.Helium gas
			 resource assessment
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of the Interior, acting through the Director of the
			 United States Geological Survey, shall—
					(1)in coordination
			 with appropriate heads of State geological surveys, complete a comprehensive
			 national helium gas assessment that identifies and quantifies the quantity of
			 helium in each reservoir, including assessments of the constituent gases found
			 in each helium resource, such as carbon dioxide, nitrogen, and natural gas;
			 and
					(2)submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report describing the
			 results of the assessment.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of the Interior to carry out this section $10,000,000 for the period
			 of fiscal years 2010 through 2012.
				602.Potash mineral
			 resource assessment
				(a)In
			 generalThe Secretary of the Interior, acting through the
			 Director of the United States Geological Survey (referred to in this section as
			 the Secretary), shall, in coordination with appropriate heads of
			 State geological surveys, complete a comprehensive national potash assessment
			 that—
					(1)identifies and
			 quantifies known potash deposits; and
					(2)provides a
			 quantitative assessment of the location and size of undiscovered potash
			 deposits throughout the United States using all available public and private
			 information and data sets.
					(b)Drilling
			 programAs part of the assessment under this section, the
			 Secretary may carry out a drilling program to supplement the geological data
			 relevant to determining the existence of potash.
				(c)Review of
			 methodologyAs part of the assessment, the Secretary, in
			 consultation with the National Academies, shall—
					(1)review the
			 current methodology used to determine measured and indicated reserves of potash
			 on public land; and
					(2)provide
			 recommendations for updating the methodology using the best available
			 technology.
					(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources, and the Committee on
			 Agriculture, Nutrition, and Forestry, of the Senate and the Committee on
			 Natural Resources, and the Committee on Agriculture, of the House of
			 Representatives a report describing the results of the assessment under this
			 section.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section for each of
			 fiscal years 2010 through 2012.
				603.Better energy
			 strategy for tomorrow
				(a)Improved energy
			 policy planningSection 801 of the Department of Energy
			 Organization Act (42 U.S.C. 7321) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by inserting and after the semicolon at the end; and
						(B)by striking
			 paragraph (3) and inserting the following:
							
								(3)ensure the
				participation and cooperation of all relevant Federal agencies in the
				preparation of the proposed
				Plan.
								;
						(2)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking April 1, 1979, and biennially
			 thereafter, and inserting February 1, 2010, and quadrennially
			 thereafter,;
						(B)in paragraph
			 (1)—
							(i)by
			 striking conservation and inserting energy
			 efficiency; and
							(ii)by
			 inserting reduction or sequestration of greenhouse gas
			 emissions, after environmental protection,;
							(C)in paragraph (2),
			 by striking conservation and inserting
			 efficiency;
						(D)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(E)by inserting
			 after paragraph (1) the following:
							
								(2)analyze the
				policies of the Federal Government (including mandates, subsidies, tariffs, and
				tax policies) that encourage, or have the potential to encourage—
									(A)energy production
				in the United States;
									(B)energy efficiency
				in the United States;
									(C)the reduction,
				avoidance, or sequestration of greenhouse gases in the United States; or
									(D)the reduction of
				air pollutants in the
				environment;
									;
						(3)in subsection
			 (c)(4), by striking conservation practices, and inserting
			 energy efficiency practices, to reduce or sequester greenhouse gas
			 emissions, to reduce the quantity of air pollutants in the environment, to
			 promote domestic energy production,;
					(4)in subsection
			 (d), by striking insure and inserting ensure;
			 and
					(5)by adding at the
			 end the following:
						
							(e)National
				Academy of SciencesThe President, acting through the Secretary,
				shall enter into appropriate arrangements with the National Academy of Sciences
				under which the Academy shall—
								(1)prepare reports
				and analyses that may contribute to the development of the proposed
				Plan;
								(2)review the
				proposed Plan; and
								(3)submit to the
				President and to Congress a report that describes the results of the review of
				the proposed Plan by the
				Academy.
								.
					(b)Authorization
			 of appropriationsTitle VIII
			 of the Department of Energy Organization Act (42 U.S.C. 7321 et seq.) is
			 amended by adding at the end the following:
					
						803.Authorization
				of appropriationsThere are
				authorized to be appropriated—
							(1)to the Executive
				Office of the President, such sums as may be necessary to carry out—
								(A)this title;
				and
								(B)other activities
				to provide coordination and integration of national energy and climate policy;
				and
								(2)to the Secretary,
				such sums as are necessary to carry out section
				801(e).
							.
				(c)Conforming
			 amendmentsThe table of contents of the Department of Energy
			 Organization Act (42 U.S.C. prec. 7101) is amended by adding at the end of the
			 items relating to title VIII the following:
					
						
							Sec. 803. Authorization of
				appropriations.
						
						.
				604.Addressing climate
			 change in China and India
				(a)FindingsCongress finds that—
					(1)the United
			 States, the People’s Republic of China, and the Republic of India are some of
			 the world’s largest emitters of greenhouse gases;
					(2)a global solution
			 to climate change requires action by all 3 countries that is commensurate with
			 their national circumstances and level of economic development;
					(3)awareness of
			 steps each country is taking to reducing emissions is critical in building
			 confidence in a cooperative approach to climate change; and
					(4)understanding
			 challenges each country faces in reducing emissions can help identify areas of
			 potential collaboration.
					(b)PurposesThe
			 purposes of this section are—
					(1)to provide
			 Congress and the American public with a better understanding of the steps China
			 and India are taking to reduce greenhouse gas emissions; and
					(2)to identify the
			 means by which the United States can assist China and India in achieving such a
			 reduction.
					(c)
			 ReportThe Secretary, working
			 with the interagency task force established under subsection (d), shall prepare
			 an interagency report on climate change and energy policy in the People’s
			 Republic of China and in the Republic of India.
				(d)Interagency
			 task force
					(1)CompositionThe
			 Secretary shall establish an interagency task force, which shall consist
			 of—
						(A)the
			 Secretary;
						(B)the Secretary of
			 State;
						(C)the Secretary of
			 Commerce;
						(D)the Administrator
			 of the Environmental Protection Agency;
						(E)the Secretary of
			 the Treasury; and
						(F)the head of any
			 other agency or department who has been selected by the Secretary to
			 participate in the task force.
						(2)ChairpersonThe
			 Secretary shall serve as chairperson of the interagency task force.
					(e)Report
			 contentsIn preparing the report under subsection (c), the
			 interagency task force shall evaluate and include in the report, with respect
			 to the People’s Republic of China and the Republic of India—
					(1)the national or
			 subnational plans, policies, programs, laws, regulations, incentive mechanisms,
			 and other measures that are expected to result in, or have resulted in,
			 reductions in energy use and greenhouse gas emissions, including—
						(A)a list of such
			 plans, policies, programs, laws, regulations, incentive mechanisms, and other
			 measures;
						(B)a description of
			 progress made or expected in implementing such plans, policies, programs, laws,
			 regulations, incentive mechanisms, and other measures;
						(C)estimates of the
			 reductions in energy use and greenhouse gas emissions achieved or expected to
			 be achieved as a result of such plans, policies, programs, laws, regulations,
			 incentive mechanisms, and other measures; and
						(D)recommended areas
			 in which United States capacity building or other support could assist the
			 People’s Republic of China and the Republic of India to improve implementation
			 or compliance with such plans, policies, programs, laws, regulations, incentive
			 mechanisms, or other measures, including proposals for funding such joint
			 activities;
						(2)estimates, based
			 on the most recent information available to the interagency task force from
			 reliable public sources, of the quantity and types of energy used and
			 greenhouse gas emissions;
					(3)a description of
			 the tools, methods, and procedures that are used for collecting and analyzing
			 data regarding energy use and greenhouse gas emissions at the national,
			 provincial, sectoral, and facility level, including—
						(A)a comparison to
			 the methodologies used by the United States and prevailing international
			 practices;
						(B)the expected
			 levels of uncertainty regarding the data so collected;
						(C)the current
			 transparency of such tools, methods, and procedures; and
						(D)recommended areas
			 in which United States capacity building or other support could assist the
			 People’s Republic of China and the Republic of India to improve such tools,
			 methods, and procedures, increase data transparency, and strengthen the
			 relevant governance framework, including proposals for funding such joint
			 activities;
						(4)an assessment of
			 the state of knowledge of international, Chinese, and Indian best and current
			 technologies and practices to—
						(A)improve the
			 efficiency of coal use in electricity generation;
						(B)reduce the energy
			 use in industrial facilities, buildings, appliances, electronic equipment, and
			 other sectors, as appropriate;
						(C)capture and store
			 carbon from facilities that utilize fossil fuels for energy production;
						(D)produce renewable
			 energy, including wind, solar, small hydro, and geothermal energy; and
						(E)implement more
			 sustainable transport systems and technologies; and
						(5)the current
			 status of, and opportunities and recommendations for—
						(A)cooperation on
			 technology transfer, joint research, development, deployment, and clean energy
			 technology trade between the United States, the People’s Republic of China, and
			 the Republic of India; and
						(B)joint
			 opportunities for the development of intellectual property, including proposals
			 for financing such joint activities.
						(f)Submission to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall submit the report prepared under this section
			 to—
					(1)the
			 Committee on Energy and Natural Resources
			 of the Senate;
					(2)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate;
					(3)the
			 Committee on Environment and Public Works
			 of the Senate;
					(4)the
			 Committee on Foreign Relations of the
			 Senate;
					(5)the
			 Committee on Energy and Commerce of the House
			 of Representatives;
					(6)the
			 Committee on Natural Resources of the House of
			 Representatives; and
					(7)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
					(g)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
				605.Carbon leakage
			 mitigation study
				(a)DefinitionsIn this section:
					(1)Cap-and-trade
			 programThe term cap-and-trade program means an
			 economy-wide program enacted by Congress under which greenhouse gas emission
			 allowances are distributed or auctioned to control those emissions under the
			 Clean Air Act (42 U.S.C. 7401 et seq.).
					(2)Carbon
			 leakageThe term carbon leakage means any
			 substantial increase (as determined by the Secretary) in greenhouse gas
			 emissions—
						(A)by a
			 manufacturing facility located in a country without a greenhouse gas emission
			 regulation commensurate to a cap-and-trade program; or
						(B)that is caused by
			 an incremental cost of production increase in the United States as a result of
			 a domestic cap-and-trade program.
						(3)Greenhouse
			 gasThe term greenhouse gas means any gas designated
			 as a greenhouse gas under a cap-and-trade program.
					(4)OutputThe
			 term output means the total tonnage or other standard unit of
			 production (as determined by the Secretary) produced by a manufacturing
			 facility.
					(b)Industry
			 productivity and carbon leakage study
					(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Commerce, the
			 Administrator of the Environmental Protection Agency, and the heads of other
			 appropriate Federal departments and agencies, shall conduct a study to
			 characterize the relative risk of carbon leakage and changes in output and
			 investment in United States industrial sectors and subsectors caused by a
			 potential cap-and-trade program implemented in the United States, in the
			 absence of commensurate greenhouse gas emission regulations in other
			 countries.
					(2)InclusionsTo
			 the maximum extent practicable, the study under paragraph (1) shall include an
			 assessment of—
						(A)the direct and
			 indirect energy intensity and greenhouse gas intensity of United States
			 industries in relation to gross value-added, cost of production, and total
			 shipment values;
						(B)the price
			 elasticity of United States industries;
						(C)the trade
			 elasticity of United States industries;
						(D)the trade
			 intensity (calculated as imports plus exports, relative to domestic
			 consumption) of United States industries;
						(E)other qualitative
			 indicators of the ability of United States industries to pass on cost increases
			 to consumers, such as—
							(i)market structure
			 and concentration;
							(ii)level of product
			 differentiation;
							(iii)the
			 availability of close substitutes for customers; and
							(iv)factors that
			 constrain the response of foreign producers to an increase in United States
			 production costs;
							(F)the overall risk
			 of carbon leakage, expressed in list form by sector and subsector of the United
			 States economy, resulting from a cap-and-trade program;
						(G)the manner in
			 which the economic impacts of climate change policies compare to changes over
			 time in other factors affecting production and investment by industries, such
			 as currency exchange rates and other factors the Secretary determines to be
			 relevant; and
						(H)the
			 highest-priority trading partners of the industries at risk of carbon leakage,
			 listed in order of priority.
						(3)ReportOn
			 completion of the study under this subsection, the Secretary shall submit to
			 Congress a report describing the results of the study, including
			 recommendations regarding data collection activities and subsequent studies by
			 the Secretary, if any.
					(c)Study of
			 measures to mitigate carbon leakage
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, but not earlier than the date of submission to Congress of the report
			 regarding the competitiveness study under subsection (b)(3), the Secretary, in
			 consultation with the Secretary of Commerce, the Administrator of the
			 Environmental Protection Agency, and the heads of other appropriate Federal
			 departments and agencies, shall conduct a study to evaluate the impact of
			 potential measures, such as emission allowance allocation, border tax
			 adjustments, or other measures, to prevent carbon leakage resulting from a
			 cap-and-trade program.
					(2)InclusionsThe
			 study under paragraph (1) shall include an assessment of—
						(A)measures used by
			 other jurisdictions to prevent carbon leakage under regional, national, or
			 multinational climate policies;
						(B)(i)the projected risk of
			 carbon leakage from United States industries under potential prices on
			 greenhouse gas emissions;
							(ii)the potential for that risk to be
			 mitigated using measures to prevent leakage; and
							(iii)realistic scenarios for
			 international climate policy; and
							(C)the consistency
			 of measures with international trade commitments (including principles of the
			 World Trade Organization).
						(3)ReportOn
			 completion of the study under this subsection, the Secretary shall submit to
			 Congress a report describing the results of the study, including
			 recommendations of the Secretary, if any.
					606.Study of
			 foreign fuel subsidies
				(a)In
			 generalThe Secretary in consultation with the Secretary of State
			 and the Secretary of Commerce, shall conduct a study of foreign fuel subsidies,
			 including—
					(1)the impact of the
			 subsidies on global energy supplies, global energy demand, and global economic
			 impacts; and
					(2)recommendations
			 on actions that should be taken to reduce the impact of the subsidies.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report that describes
			 the results of the study conducted under this section, including any
			 recommendations.
				607.Assessment of
			 renewable energy resourcesSection 201(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 15851(b)) is amended—
				(1)in paragraph (1),
			 by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (2) as paragraph (4); and
				(3)by inserting
			 after paragraph (1) the following:
					
						(2)with respect to
				biomass energy resources, consideration of—
							(A)the quantity of
				biomass needed for thermal applications, biofuels, and biomass-based
				electricity;
							(B)the highest
				efficiency energy use of biomass resources; and
							(C)the requirements
				and costs associated with deployment of biomass energy resources for each
				application described in subparagraph (A);
							(3)estimates of the
				market penetration for each renewable energy resource that could be
				accomplished by January 1, 2030, by investigating multiple alternative
				scenarios, including—
							(A)estimates with
				respect to each renewable energy resource;
							(B)an analysis of
				the potential of all renewable energy resources; and
							(C)potential impacts
				associated with the development of each resource and all renewable energy
				resources in combination;
				and
							.
				608.Efficiency review of
			 electric generation facilities
				(a)DefinitionsIn
			 this section:
					(1)EfficiencyThe
			 term efficiency means the operating efficiency of an electric
			 generation facility as determined by the average annual heat rate of the
			 facility, measured in British thermal units required to generate a
			 kilowatt-hour of electricity from the facility.
					(2)Electric
			 generation facilityThe term electric generation
			 facility means a coal-fired or natural gas-fired electric generation
			 facility in the United States with a generating capacity that is greater than
			 50 megawatts.
					(b)Review
					(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary, in consultation with relevant stakeholders, shall
			 complete an efficiency review to quantify the efficiencies of, and annual
			 carbon dioxide and other emissions from, electric generation facilities in the
			 United States.
					(2)AdministrationIn
			 conducting the review, the Secretary shall—
						(A)analyze
			 efficiency trends over the 5-year period ending on December 31 of the year
			 preceding the year of enactment of this Act; and
						(B)to the maximum
			 extent practicable, use existing data and information.
						(3)Confidentiality
			 of information
						(A)In
			 generalIn the case of information obtained under this section,
			 the Secretary (including any other officer, employee, or agent of the
			 Department of Energy) and any other person shall not—
							(i)use
			 the information for a purpose other than the development or reporting of
			 aggregate data in a manner such that—
								(I)the identity of
			 the person who supplied the information is not discernible and is not material
			 to the intended uses of the information; and
								(II)no proprietary
			 information, trade secret, or other confidential information is disclosed;
			 or
								(ii)disclose the
			 information to the public, unless the information has been transformed into a
			 statistical or aggregate form that does not—
								(I)allow the
			 identification of the person who supplied particular information; or
								(II)disclose any
			 proprietary information, trade secret, or other confidential
			 information.
								(B)PenaltyAny
			 person that violates subparagraph (A) shall be fined or imprisoned, and removed
			 from office or employment, in accordance with section 1905 of title 18, United
			 States Code.
						(c)ReportAfter
			 providing notice and an opportunity for comment but not later than 120 days
			 after the date of completion of the review under subsection (b), the Secretary,
			 in consultation with the Administrator of the Environmental Protection Agency,
			 shall submit to the Committee on Energy and Natural Resources and the Committee
			 on Environment and Public Works of the Senate and the Committee on Energy and
			 Commerce and the Committee on Science and Technology of the House of
			 Representatives a report that—
					(1)identifies
			 technologies, equipment, and processes that are adequately demonstrated to be
			 commercially deployed and could increase the efficiency of the electric
			 generation facilities reviewed;
					(2)identifies the
			 technical, economic, regulatory, environmental, and other obstacles to electric
			 generation facilities undertaking the installation or implementation of the
			 technologies, equipment, or processes described in paragraph (1);
					(3)identifies
			 legislative, administrative, and other actions that could reduce or eliminate
			 the obstacles identified under paragraph (2);
					(4)calculates the
			 effect on total greenhouse gas and other emissions from electric generation
			 facilities that would result from installation or implementation of the
			 technologies, equipment, and processes identified under paragraph (1), assuming
			 output is held constant for the United States in the aggregate and the
			 obstacles identified under paragraph (2) are reduced or eliminated; and
					(5)calculates the
			 effect on greenhouse gas and other emissions per megawatt-hour from electric
			 generation facilities that would result from installation or implementation of
			 the technologies, equipment, and processes identified under paragraph (1),
			 assuming the obstacles identified under paragraph (2) are reduced or
			 eliminated.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $3,000,000 to remain available until expended.
				609.Report on
			 emissions of alternative transportation fuels
				(a)In
			 generalIn cooperation with the Administrator of the
			 Environmental Protection Agency, the Secretary of Defense, the Administrator of
			 the Federal Aviation Administration, and the Secretary of Health and Human
			 Services, the Secretary shall—
					(1)carry out a
			 research and demonstration program to evaluate the emissions from the use of
			 alternative transportation fuels;
					(2)evaluate the
			 effect of using alternative transportation fuels on land and air engine exhaust
			 emissions; and
					(3)in accordance
			 with subsection (e), submit to Congress a report on the effect on air quality
			 and public health of using alternative fuels in the transportation
			 sector.
					(b)Guidance and
			 technical supportThe Secretary shall issue any guidance or
			 technical support documents necessary to facilitate the effective use of
			 alternative transportation fuels and blends under this section.
				(c)FacilitiesFor
			 the purpose of evaluating the emissions of alternative transportation fuels,
			 the Secretary shall engage research centers for alternative fuels in the
			 evaluation and preparation of the report required under subsection
			 (a)(3).
				(d)RequirementsThe
			 program described in subsection (a)(1) shall consider—
					(1)the use of
			 alternative transportation fuels and blends for heavy-duty and light-duty
			 diesel engines and the aviation sector; and
					(2)the production
			 costs associated with domestic production of those fuels and prices for
			 consumers.
					(e)ReportsThe
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
					(1)not later than
			 180 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
					(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
					(f)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				610.Oil savings
				(a)FindingsCongress finds that—
					(1)the United States
			 imports more foreign oil from the Middle East today than before the attacks on
			 the United States on September 11, 2001;
					(2)the United States
			 remains the most oil-dependent industrialized nation in the world, consuming
			 approximately 25 percent of the oil supply of the world;
					(3)the ongoing
			 dependence of the United States on foreign oil is one of the greatest threats
			 to the national security and economy of the United States; and
					(4)the United States
			 needs to take transformative steps to wean itself from its addiction to foreign
			 oil.
					(b)Policy on
			 reducing oil dependenceIt is
			 the policy of the United States to reduce the dependence of the United States
			 on foreign oil, and thereby—
					(1)alleviate the strategic dependence of the
			 United States on foreign oil-producing countries;
					(2)reduce the economic vulnerability of the
			 United States; and
					(3)reduce the greenhouse gas emissions
			 associated with oil use.
					(c)Oil savings
			 report
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act and every 3 years thereafter, an interagency task force composed of
			 the Secretary of Energy and the head of any other agency that the President
			 determines to be appropriate (referred to in this section as the “Interagency
			 Task Force”) shall submit to Congress a report that—
						(A)describes options
			 for agency action that, when taken together, would save from the baseline
			 determined under paragraph (4)—
							(i)2,500,000 barrels
			 of oil per day on average during calendar year 2016;
							(ii)7,000,000
			 barrels of oil per day on average during calendar year 2026; and
							(iii)10,000,000
			 barrels of oil per day on average during calendar year 2030; and
							(B)analyzes for all
			 Federal agencies—
							(i)the
			 expected oil savings from the baseline to be accomplished by—
								(I)chapter 329 of
			 title 49, United States Code (including regulations promulgated to carry out
			 that chapter); and
								(II)section 211(o)
			 of the Clean Air Act (42 U.S.C. 7545(o)) (including regulations promulgated to
			 carry out section 211(o) of that Act); and
								(ii)whether the
			 options described in subparagraph (A), taken together with expected oil savings
			 described in clause (i), will achieve the oil savings specified in subparagraph
			 (A).
							(2)ContentsEach
			 report shall—
						(A)be consistent
			 with the policy under subsection (b);
						(B)include only
			 options directly related to reduced oil consumption;
						(C)include a
			 description of the advantages and disadvantages (including implications for
			 national security) for each option; and
						(D)not include
			 options that would increase lifecycle greenhouse gas emissions above levels in
			 effect on the date of enactment of this Act.
						(3)Additional
			 legislative authorityEach report may include a request to
			 Congress for any additional legislative authority that is necessary to
			 implement any recommendations made in the report.
					(4)BaselineIn
			 performing the analyses required for the report, the Interagency Task Force
			 shall—
						(A)determine oil
			 savings as the projected reduction in oil consumption from the baseline
			 established by the reference case contained in the report of the Energy
			 Information Administration entitled Annual Energy Outlook
			 2009;
						(B)determine the oil
			 savings projections required on an annual basis for each of calendar years 2009
			 through 2030; and
						(C)account for any
			 overlap among implementation actions to ensure that the projected oil savings
			 from all the recommendations, taken together, are as accurate as
			 practicable.
						(d)Annual report
			 on oil savings measuresNot later than 1 year after the date of
			 initial oil savings report under subsection (c) and annually thereafter, the
			 Secretary of Energy shall submit to Congress a report that estimates the
			 quantity of oil actually saved by the oil savings measures that the Federal
			 Government has implemented during the prior year.
				(e)Relationship to
			 other lawsNothing in this section affects the authority provided
			 or responsibility delegated under any other law.
				
	
		July 16, 2009
		Read twice and placed on the calendar
	
